Exhibit 10.1

 

EXECUTION VERSION

 

THIRD AMENDMENT TO FIRST LIEN CREDIT AGREEMENT AND FIRST AMENDMENT

TO COLLATERAL AGENCY AND SECURITY AGREEMENT (FIRST LIEN)

 

This THIRD AMENDMENT TO FIRST LIEN CREDIT AGREEMENT AND FIRST AMENDMENT TO
SECURITY AGREEMENT (this “Agreement”), dated as of May 15, 2020, and executed
this 18th day of May, 2020, is made by and among EXELA INTERMEDIATE HOLDINGS
LLC, a Delaware limited liability company (“Holdings”), EXELA INTERMEDIATE LLC,
a Delaware limited liability company (the “Borrower”), each “Subsidiary Loan
Party” listed on the signature pages hereto (each, a “Subsidiary Loan Party”
and, collectively, jointly and severally, the “Subsidiary Loan Parties”), the
Lenders party hereto (the “Consenting Lenders”) and WILMINGTON SAVINGS FUND
SOCIETY, FSB, as Administrative Agent (in such capacity, the “Administrative
Agent”) and as collateral agent (in such capacity, the “Collateral Agent”).

 

PRELIMINARY STATEMENTS:

 

(1)            Holdings, the Borrower, the Lenders party thereto from time to
time and the Administrative Agent are party to that certain First Lien Credit
Agreement, dated as of July 12, 2017 (as amended and restated as of July 13,
2018 and April 16, 2019, as further modified by that certain Agency Assignment
Agreement, dated as of May 18, 2020, and as further amended, restated, amended
and restated, supplemented, waived or otherwise modified from time to time prior
to the date hereof, the “Existing Credit Agreement” and as the same is amended
or modified by this Agreement and as may be further amended, restated, amended
and restated, supplemented, waived or otherwise modified from time to time, the
“Credit Agreement”). The Borrower, each Guarantor party thereto from time to
time and the Collateral Agent are party to that certain Collateral Agency and
Security Agreement (First Lien), dated as of July 12, 2017 (as amended,
restated, amended and restated, supplemented, waived or otherwise modified from
time to time prior to the date hereof, the “Existing Security Agreement” and as
the same is amended or modified by this Agreement and as may be further amended,
restated, amended and restated, supplemented, waived or otherwise modified from
time to time, the “Security Agreement”).

 

(2)            The Borrower has notified the Consenting Lenders that the
Defaults identified on Schedule 1 hereto (the “Specified Defaults”) have
occurred and are continuing or may occur under the Credit Agreement, each of
which shall constitute an Event of Default (if unremedied after giving effect to
applicable grace periods) and thereupon entitle the Agent and Lenders to declare
the Obligations to be immediately due and payable and exercise their other
rights and remedies under the Credit Agreement and the other Loan Documents,
applicable law, equity or otherwise (the exercise of any such rights and
remedies, collectively, “Enforcement Actions”).

 

(3)            The Borrower has requested the Agent and the Consenting Lenders
agree to temporarily waive the Specified Defaults and refrain from taking any
Enforcement Action during the Limited Waiver Period (as defined below), and the
Agent and the Consenting Lenders, constituting the Required Lenders, have agreed
to such request, subject to the terms and provisions set forth in this
Agreement.

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, and subject to the conditions set forth herein, the parties
hereto hereby agree as follows:

 

Section 1.               Waiver.

 

(a)            Interpretation. All capitalized terms used herein (including the
preliminary statements hereto) shall have the respective meanings ascribed
thereto in the Credit Agreement (as amended hereby) unless otherwise defined
herein. The foregoing preliminary statements, together with all exhibits
attached hereto, are incorporated by this reference and made a part of this
Agreement. Unless otherwise provided herein, all section and exhibit references
herein are to the corresponding sections and exhibits of this Agreement.

 



 

 

 

(b)            Limited Waiver. In reliance upon the representations, warranties,
and covenants of the Loan Parties contained in this Agreement, and subject to
the terms and conditions of this Agreement and any documents or instruments
executed in connection herewith, Agent and the Consenting Lenders agree to
temporarily waive the Specified Defaults during the Limited Waiver Period and to
refrain from taking any Enforcement Action based upon the Specified Defaults
(the “Limited Waiver”); provided that, during the Limited Waiver Period, the
Consenting Lenders shall have no obligation to make any further Loans or other
extensions of credit under the Credit Agreement to the Borrower or any other
Loan Party. The Agent and the Consenting Lenders hereby agree to refrain and
forbear from taking any Enforcement Action solely as a result of the occurrence
of any Specified Default until the earliest to occur of (such earliest date, the
“Limited Waiver Termination Date,” any failure to comply with the below, a
“Limited Waiver Termination Event,” and the time period between the Extension
Effective Date (as defined below) and a Limited Waiver Termination Event, the
“Limited Waiver Period”):

 

(i)            the date on which Borrower delivers to (A) the Administrative
Agent, and (B) Gibson, Dunn & Crutcher (“Gibson Dunn”) and PJT Partners LP
(“PJT”), on behalf of the Consenting Lenders (which delivery may be by
electronic mail) the Compliant Reporting Package, provided that such date occurs
on or before 11:59 p.m., New York City time on June 15, 2020;

 

(ii)           11:59 p.m., New York City time on June 19, 2020 if the Borrower
fails to deliver the Compliant Reporting Package to (A) the Administrative
Agent, and (B) Gibson Dunn and PJT, on behalf of the Consenting Lenders by 11:59
p.m., New York City time on June 15, 2020;

 

(iii)           the occurrence of an Event of Default that is not a Specified
Default;

 

(iv)           any representation or warranty made by any Loan Party under this
Agreement shall be incorrect in any material respect as of the date when made,
except to the extent such representation or warranty expressly relates to an
earlier date in which case it will be true and correct in all material respects
as of such earlier date; and

 

(v)            the failure of any Loan Party to timely comply with any agreement
set forth in this Agreement, provided, that such Loan Party shall have five
(5) Business Days to cure any such failure upon notice from the Agent or the
Required Lenders of the occurrence of such failure.

 

(c)            Enforcement Actions After Limited Waiver Termination Date. Each
Loan Party acknowledges and agrees that, on the Limited Waiver Termination Date,
unless otherwise waived or extended by the Required Lenders (such waiver or
extension shall result in a corresponding extension of the Limited Waiver
Period), the agreement of the Consenting Lenders and the Agent set forth in
Section 1(b) above shall cease and be of no further force or effect, and,
subject to the terms of the Credit Agreement and the other Loan Documents, the
Agent and the Consenting Lenders shall be entitled to exercise any and all
rights and remedies under the Credit Agreement, including without limitation any
Enforcement Actions against any Loan Party on account of any Event of Default.

 

(d)            Final Waiver. Upon the date that the Borrower furnishes (i) to
the Administrative Agent and the Trustee (as defined in the Senior Secured Notes
Indenture) (x) its and its Subsidiaries’ consolidated balance sheet and related
statements of operations, cash flows and owners’ equity for the fiscal year
ended December 31, 2019, (y) accompanying customary management’s discussion and
analysis and (z) accompanying audit opinion (which opinion shall not be
qualified as to scope of audit or as to the status of the Borrower or any
Material Subsidiary as a going concern, except as permitted by
Section 5.04(a) of the Credit Agreement), in each case satisfying the
requirements of Section 5.04(a) of the Credit Agreement (other than the
requirement to furnish such materials thereunder within 105 days after the end
of such fiscal year) and (ii) to the Administrative Agent, a certificate of a
Financial Officer of the Borrower satisfying the requirements of
Section 5.04(c)(x) of the Credit Agreement (such date, the “Reporting Default
Cure Date” and such financial reporting materials and deliverables, the
“Compliant Reporting Package”), the Agent and the Required Lenders hereby
finally and absolutely waive any Default or Event of Default based on the
Specified Defaults identified in items 1 and 2 of Schedule 1 hereto or based on
the restatement of prior period financial statements, and the right to take any
Enforcement Action arising as a result of the occurrence or existence of such
Specified Defaults, or based on the restatement of prior period financial
statements. Upon the date that the Borrower furnishes to the Administrative
Agent and the Trustee (as defined in the Senior Secured Notes Indenture) the
financial statements and accompanying management’s discussion and analysis with
respect to the fiscal quarter ended March 31, 2020 or any other fiscal quarter
ended during the Limited Waiver Period, in each case satisfying the requirements
of Section 5.04(b) of the Credit Agreement (other than the requirement to
furnish such materials thereunder within 60 days after the end of such fiscal
quarter), the Agent and the Required Lenders hereby finally and absolutely waive
any Default or Event of Default based on the Specified Defaults identified in
items 3 and 4 of Schedule 1 hereto with respect to such fiscal quarter, and the
right to take any Enforcement Action arising as a result of the occurrence or
existence of such Specified Defaults.

 



 2 

 

 

Section 2.               Amendments to the Credit Agreement. Effective as of the
Extension Effective Date, the Credit Agreement is hereby amended to delete the
stricken text (indicated textually in the same manner as the following example:
stricken text) and to add the double-underlined text (indicated textually in the
same manner as the following example: double-underlined text) as set forth on
Annex A hereto. Effective as of the Extension Effective Date, the Existing
Credit Agreement is hereby amended by adding the new Schedule 1.01(F) attached
as Annex B hereto.

 

Section 3.               Amendments to the Security Agreement. Effective as of
the Extension Effective Date, the Security Agreement is hereby amended as set
forth below:

 

(a)            The definition of “Excluded Securities” under Section 1.01 of the
Existing Security Agreement is hereby amended by:

 

(i)             replacing clause (b) with:

 

“(b)         [reserved];” and

 

(ii)            deleting “any Immaterial Subsidiary,” under clause (e) thereto;
and

 

(iii)            replacing clause (f) with:

 

“(f)          [reserved];”

 

(b)            The definition of “Material Real Property” under Section 1.01 of
the Existing Security Agreement is hereby replaced in its entirety with:

 

“‘Material Real Property’ has the meaning assigned to such term in the Credit
Agreement.”

 

(c)            Section 2.02(a) of the Existing Security Agreement is hereby
amended by deleting “.” at the end thereof and adding the following thereafter:

 

“; provided, solely with respect to any Pledged Securities that were not Pledged
Securities immediately prior to the Extension Effective Date but is Pledged
Securities after the Extension Effective Date, the applicable Pledgor shall (or,
in the case of Equity Interests in Foreign Subsidiaries, shall use commercial
reasonable efforts to) deliver or cause such Pledged Securities to be delivered
to the Collateral Agent, for the benefit of the Secured Parities, not later than
30 days after the Extension Effective Date (or such later date as the
Administrative Agent may agree in their reasonable discretion).”

 



 3 

 

 

Section 4.               Conditions to Extension Effective Date. This Agreement
shall become effective on the date of satisfaction or waiver by the Consenting
Lenders (or Agent on behalf of the Consenting Lenders) of each of the following
conditions (the “Extension Effective Date”):

 

(a)            the Administrative Agent shall have received from the Loan
Parties, the Agent, and Consenting Lenders constituting the Required Lenders
duly executed counterparts of this Agreement;

 

(b)            the Borrower paid by wire in immediately available funds a
consent fee of $5,000,000 to the Agent for the ratable benefit of the Consenting
Lenders; and

 

(c)            the Borrower and each Subsidiary Loan Party shall each have
provided their irrevocable consent to the Agency Assignment Agreement between
Royal Bank of Canada and Wilmington Savings Fund Society, FSB, as successor
Administrative Agent and successor Collateral Agent, which agreement shall be in
form and substance mutually acceptable to the Consenting Lenders and the
Administrative Agent; and

 

(d)            the Borrower shall have designated any existing Unrestricted
Subsidiary as a Subsidiary under the Credit Agreement.

 

By their execution hereof, each party to this Agreement acknowledges that the
Extension Effective Date is May 18, 2020.

 

Section 5.               Release. Each Loan Party hereby forever waives,
releases, remises and discharges the Agent, the Consenting Lenders and each of
their respective Affiliates, and each of their officers, directors, employees,
agents, and professionals (collectively, the “Releasees”), from any and all
claims (including, without limitation, cross-claims, counterclaims, rights of
setoff and recoupment), demands, obligations, liabilities, causes of action,
damages, losses, costs and expenses of any kind or character, known or unknown,
past or present, liquidated or unliquidated, suspected or unsuspected, which
such Loan Party ever had from the beginning of the world, now has or might
hereafter have against any such Releasee which concerns, directly or indirectly,
the negotiation and execution of this Agreement, the Credit Agreement or any
other Loan Document, or any acts or omissions of any such Releasee relating to
the Credit Agreement or any other Loan Document, in each case, to the extent
pertaining to facts, events or circumstances existing on or prior to (but not
after) the Extension Effective Date (the “Released Claims”). The Loan Parties
further agree to refrain from commencing, instituting or prosecuting, or
supporting any Person that commences, institutes, or prosecutes, any lawsuit,
action or other proceeding against any and all Releasees with respect to any and
all Released Claims. As to each and every claim released hereunder, each Loan
Party hereby represents that it has received the advice of legal counsel with
regard to the releases contained herein. The foregoing release shall survive the
Limited Waiver Termination Date, the termination of this Agreement, the Credit
Agreement, and the other Loan Documents and Payment in Full.

 

Section 6.               Representations and Warranties of Loan Parties. Each
Loan Party hereby represents and warrants to the other parties hereto, on and as
of the Extension Effective Date, after giving effect to this Agreement, that:

 

(a)            this Agreement has been duly authorized, executed and delivered
by each Loan Party and constitutes a legal, valid and binding obligation of such
Loan Party enforceable against each such Loan Party in accordance with its
terms, subject to (i) the effects of bankruptcy, insolvency, moratorium,
reorganization, fraudulent conveyance or other similar laws affecting creditors’
rights generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and
(iii) implied covenants of good faith and fair dealing;

 



 4 

 

 

(b)            the representations and warranties of the Borrower and each other
Loan Party contained in Article III of the Credit Agreement shall be true and
correct in all material respects (unless otherwise qualified by materiality or
the occurrence of a Material Adverse Effect, in which case such representation
and warranty is true and correct in all respects) on and as of the Extension
Effective Date with the same effect as though made on and as of the date hereof,
except to the extent such representations and warranties expressly relate to an
earlier date (in which case such representations and warranties shall be true
and correct in all material respects as of such earlier date);

 

(c)            after giving effect to this Agreement, the execution, delivery
and performance by each Loan Party of this Agreement (i) have been duly
authorized by all corporate, stockholder, partnership or limited liability
company action required to be obtained by such Loan Party and (ii) will not
(x) violate (A) any provision of law, statute, rule or regulation applicable to
such Loan Party, (B) the certificate or articles of incorporation or other
constitutive documents (including any partnership, limited liability company or
operating agreements) or by-laws of such Loan Party, (C) any applicable order of
any court or any rule, regulation or order of any Governmental Authority
applicable to such Loan Party; or (D) any provision of any indenture,
certificate of designation for preferred stock, agreement or other instrument to
which such Loan Party is a party or by which any of them or any of their
property is or may be bound, (y) result in a breach of or constitute (alone or
with due notice or lapse of time or both) a default under, give rise to a right
of or result in any cancellation or acceleration of any right or obligation
(including any payment) under any such indenture, certificate of designation for
preferred stock, agreement or other instrument, where any such conflict,
violation, breach or default referred to in clause (x) or (y) of this clause
(c), would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, or (z) result in the creation or imposition of any Lien
upon or with respect to (1) any property or assets now owned or hereafter
acquired by such Loan Party, other than the Liens created by the Loan Documents
and Permitted Liens, or (2) any Equity Interests of the Borrower now owned or
hereafter acquired by Holdings, other than Liens created by the Loan Documents
or Liens not prohibited by Section 6.02 of the Credit Agreement; and

 

(d)            other than the Specified Defaults, no Default or Event of Default
has occurred or is continuing or shall result from this Agreement.

 

Section 7.               Consent and Affirmation of Loan Parties.

 

(a)            Each of the Subsidiary Loan Parties, in its capacity as a
guarantor under the Subsidiary Guarantee Agreement and a pledgor under the other
Security Documents to which it is a party, hereby (i) consents to the execution,
delivery and performance of this Agreement and agrees that each of the
Subsidiary Guarantee Agreement and the other Security Documents to which it is a
party is, and shall continue to be, in full force and effect and is hereby in
all respects ratified and confirmed on the Effective Date, and (ii) confirms
that the Security Documents to which it is a party and all of the Collateral
described therein do, and shall continue to, secure the payment of all of the
Obligations.

 

(b)            Each Loan Party confirms and agrees that each Loan Document to
which such Loan Party is a party is, and the obligations of such Loan Party
contained in the Credit Agreement, this Agreement or in any other Loan Document
to which it is a party, are, and shall continue to be, in full force and effect
and are hereby ratified and confirmed in all respects, in each case as modified
by this Agreement. For greater certainty and without limiting the foregoing,
each Loan Party hereby confirms that the existing security interests granted by
it in favor of the Secured Parties pursuant to the Loan Documents in the
Collateral described therein shall continue to secure the Obligations as and to
the extent provided in the Loan Documents.

 



 5 

 

 

Section 8.               Reference to and Effect on the Loan Documents. (a) From
and after the Effective Date, this Agreement shall be a Loan Document under the
Credit Agreement.

 

(b)            The Security Documents and each other Loan Document are and shall
continue to be in full force and effect and are hereby in all respects ratified
and confirmed, and the respective guarantees, pledges, grants of security
interests and other agreements, as applicable, under each of the Security
Documents, notwithstanding the consummation of the transactions contemplated
hereby, shall continue to be in full force and effect and shall accrue to the
benefit of the Secured Parties under the Credit Agreement. Without limiting the
generality of the foregoing, the Security Documents and all of the Collateral
described therein do and shall continue to secure the payment of all Obligations
of the Loan Parties under the Loan Documents.

 

(c)            The execution, delivery and effectiveness of this Agreement shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of any Lender, the Administrative Agent, the Collateral Agent or
any Loan Party under any of the Loan Documents, nor constitute a waiver of any
provision of any of the Loan Documents.

 

Section 9.                Execution in Counterparts. This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute but one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by .pdf or other electronic form shall be effective as delivery of a
manually executed original counterpart of this Agreement.

 

Section 10.             Amendments; Headings; Severability. This Agreement may
not be amended nor may any provision hereof be waived except pursuant to a
writing signed by Holdings, the Borrower, the Required Lenders and the
Administrative Agent; provided, however, that the Borrower, the Agent, and the
Consenting Lenders may amend the date set forth in Sections 1(b)(i) or
1(b)(ii) of this Agreement (the “Stated Date”) by email confirmation from the
Borrower or its counsel and Gibson Dunn, on behalf of the Consenting Lenders and
delivered to the Agent or its counsel (each such amendment, an “Email
Extension”) and, in the event an Email Extension occurs, the Stated Date shall
automatically be amended to be the date so specified in such Email Extension.
The Section headings used herein are for convenience of reference only, are not
part of this Agreement and are not to affect the construction of, or to be taken
into consideration in interpreting this Agreement. Any provision of this
Agreement held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof, and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction. The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions, the economic effect of which comes as close as possible to
that of the invalid, illegal or unenforceable provisions.

 

Section 11.             Governing Law; Etc.

 

(a)            THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSES OF
ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY PRINCIPLE OF CONFLICTS
OF LAW THAT COULD REQUIRE THE APPLICATION OF ANY OTHER LAW.

 



 6 

 

 

(b)            EACH PARTY HERETO HEREBY AGREES AS SET FORTH IN SECTIONS 9.13 AND
9.17 OF THE CREDIT AGREEMENT AS IF SUCH SECTIONS WERE SET FORTH IN FULL HEREIN

 

Section 12.             No Novation. This Agreement shall not extinguish the
obligations for the payment of money outstanding under the Credit Agreement or
discharge, impair or release the Lien or priority of any Security Document or
any other security therefor, or the perfection of any Lien. Nothing herein
contained shall be construed as a substitution or novation of the obligations
outstanding under the Credit Agreement or instruments securing the same, which
shall remain in full force and effect, except to any extent modified hereby or
by instruments executed concurrently herewith and except to the extent repaid as
provided herein. Except as provided in this Agreement, nothing implied in this
Agreement or in any other document contemplated hereby shall be construed as a
release, impairment or other discharge of any of the Loan Parties under any Loan
Document from any of its obligations and liabilities as a borrower, guarantor or
pledgor under any of the Loan Documents. This Agreement shall not constitute a
novation of the Credit Agreement or any other Loan Document.

 

Section 13.             Notices. All notices hereunder shall be given in
accordance with the provisions of Section 9.01 of the Credit Agreement.

 

Section 14.             Entire Agreement. This Agreement, the Credit Agreement,
and the other Loan Documents constitute the entire agreement among the parties
hereto with respect to the subject matter hereof and thereof and supersede all
other prior agreements and understandings, both written and verbal, among the
parties hereto with respect to the subject matter hereof.

 

Section 15.             Good Faith Cooperation; Further Assurances. Each of the
Loan Parties hereby agrees to execute and deliver from time to time such other
documents and take such other actions as may be reasonably necessary in order to
effectuate the terms hereof. The parties hereto shall cooperate with each other
and with their respective counsel in good faith in connection with any steps
required to be taken as part of their respective obligations under this
Agreement.

 

Section 16.             No Third Party Beneficiaries. No Person other than the
Borrower, the other Loan Parties and the Consenting Lenders, and in the case of
Section 6 hereof, the Releasees, shall have any rights hereunder or be entitled
to rely on this Agreement and all third-party beneficiary rights (other than the
rights of the Releasees under Section 6 hereof) are hereby expressly disclaimed.
Without limiting the generality of the foregoing, the Sponsor is not a
third-party beneficiary of this Agreement and has no rights hereunder.

 

[SIGNATURES BEGIN NEXT PAGE]

 



 7 

 

 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Agreement as of the date first written
above.

 

HOLDINGS: EXELA INTERMEDIATE HOLDINGS LLC       By: /s/ Erik L. Mengwall   Name:
Erik L. Mengwall   Title: Secretary     BORROWER: EXELA INTERMEDIATE LLC      
By: /s/ Suresh Yannamani   Name: Suresh Yannamani   Title: President

 

Signature Page

Third Amendment to First Lien Credit Agreement

 





 

 

SUBSIDIARY LOAN PARTIES:     SOURCEHOV HOLDINGS, INC.   SOURCEHOV LLC  

CORPSOURCE HOLDINGS, LLC SOURCECORP,

 INCORPORATED SOURCECORP BPS INC.

  DELIVEREX, LLC  

UNITED INFORMATION SERVICES, INC.

ECONOMIC RESEARCH SERVICES, INC.

SOURCECORP LEGAL INC.

  RUST CONSULTING, INC.   SOURCEHOV HEALTHCARE, INC.   KINSELLA MEDIA LLC   HOV
SERVICES, LLC   HOV ENTERPRISE SERVICES, INC.   MERIDIAN CONSULTING GROUP, LLC  
RUSTIC CANYON III, LLC   HOV SERVICES, INC.   CHARTER LASON, INC.   LASON
INTERNATIONAL, INC.   SOURCECORP MANAGEMENT, INC.   PANGEA ACQUISITIONS INC.  
EXELA FINANCE INC.   RC4 CAPITAL, LLC       By: /s/ Suresh Yannamani   Name:
Suresh Yannamani   Title: President

 

Signature Page 

Third Amendment to First Lien Credit Agreement

 





 

 

  BANCTEC GROUP LLC   BANCTEC, INC.   BANCTEC (PUERTO RICO), INC.   DOCUDATA
SOLUTIONS, L.C.   BANCTEC INTERMEDIATE HOLDING, INC.   BTC INTERNATIONAL
HOLDINGS, INC. HOVG, LLC   MANAGED CARE PROFESSIONALS, LLC BTC VENTURES, INC.  
RECOGNITION MEXICO HOLDING INC. DFG2 HOLDINGS, LLC   DFG2, LLC DFG UK, LLC  
TRAC HOLDINGS, LLC FTS PARENT INC. TRANSCENTRA, INC.   J & B SOFTWARE, INC.  
REGULUS HOLDING INC.   REGULUS GROUP LLC   REGULUS GROUP II LLC   REGULUS
AMERICA LLC   REGULUS INTEGRATED SOLUTIONS LLC EXELA RE LLC   REGULUS WEST LLC  
NOVITEX HOLDINGS, INC.   NOVITEX INTERMEDIATE, LLC   NOVITEX ACQUISITION, LLC  

EXELA ENTERPRISE SOLUTIONS, INC.

SIG-GP, L.L.C., A LIMITED LIABILITY COMPANY

      IBIS CONSULTING, INC.       By: /s/ Erik L. Mengwall   Name: Erik L.
Mengwall   Title: Secretary

 

Signature Page

Third Amendment to First Lien Credit Agreement

 





 

 

  SERVICES INTEGRATION GROUP, L.P.       By: /s/ Suresh Yannamani   Name: Suresh
Yannamani   Title: President       NOVITEX GOVERNMENT SOLUTIONS, LLC       By:
/s/ Erik L. Mengwall   Name: Erik L. Mengwall   Title: Secretary

 

Signature Page

Third Amendment to First Lien Credit Agreement

 





 

 

 

Acknowledged by: 

     

WILMINGTON SAVINGS FUND SOCIETY, FSB,

as Administrative Agent and Collateral Agent

          By: /s/ Patrick J. Healy   Name: Patrick J. Healy   Title: Senior Vice
President

 

Signature Page

Third Amendment to First Lien Credit Agreement

 





 

 

[Signature pages of Lenders omitted and on file with the registrant]

 

Signature Page 

Third Amendment to First Lien Credit Agreement

 





 

 

Schedule 1

 

Specified Defaults

 

1.A Default has occurred as a result of the Borrower’s failure to furnish to the
Administrative Agent pursuant to Section 5.04(a) of the Credit Agreement within
105 days after the end of the fiscal year ended December 31, 2019, a
consolidated balance sheet and related statements of operations, cash flows and
owners’ equity showing the financial position of the Borrower and its
Subsidiaries as of the close of such fiscal year and the consolidated results of
their operations during such fiscal year and, setting forth in comparative form
the corresponding figures for the prior fiscal year, such consolidated balance
sheet and related statements of operations, cash flows and owners’ equity to be
accompanied by customary management’s discussion and analysis and audited by
independent public accountants of recognized national standing and accompanied
by an opinion of such accountants (which opinion shall not be qualified as to
scope of audit or as to the status of the Borrower or any Material Subsidiary as
a going concern, except as permitted by Section 5.04(a) of the Credit Agreement)
to the effect that such consolidated financial statements fairly present, in all
material respects, the financial position and results of operations of the
Borrower and its Subsidiaries on a consolidated basis in accordance with GAAP;
and

 

2.A Default has occurred as a result of the Borrower’s failure to deliver to the
trustee in respect of the Senior Secured Notes pursuant to Section 4.02(a)(i) of
the Senior Secured Notes Indenture within 15 days after the time period
specified in the SEC’s rules and regulations for non-accelerated filers, an
annual report of the Reporting Entity (as defined in the Senior Secured Notes
Indenture) for the fiscal year ended December 31, 2019 containing the
information that would have been required to be contained in an annual report on
Form 10-K (or any successor or comparable form) if the Reporting Entity had been
a reporting company under the Exchange Act, except to the extent permitted to be
excluded by the SEC.

 

3.A Default may occur as a result of the Borrower’s failure to furnish timely to
the Administrative Agent pursuant to Section 5.04(b) the financial statements
and accompanying management’s discussion and analysis with respect to the fiscal
quarter ended March 31, 2020 and other fiscal quarters ended during the Limited
Waiver Period.

 

4.A Default may occur as a result of the Borrower’s failure to furnish timely to
the trustee in respect of the Senior Secured Notes pursuant to
Section 4.02(a)(i) the quarterly report with respect to the fiscal quarter ended
March 31, 2020 and other fiscal quarters ended during the Limited Waiver Period.

 





 



 

Annex A

 

Amended Credit Agreement

 

[See attached]

 



 

 

 

Conformed Version incorporating the SecondThird Amendment to First Lien Credit
Agreement

(2019 Term Loans)

 

AMENDED AND RESTATED FIRST LIEN CREDIT AGREEMENT

 

dated as of July 12, 2017,

 

as amended and restated as of July 13May 18, 20182020

 

among

 

EXELA INTERMEDIATE HOLDINGS LLC,
as Holdings,

 

EXELA INTERMEDIATE LLC,
as Borrower,

 

THE LENDERS PARTY HERETO

 

and

 

ROYAL BANK OF CANADA,
WILMINGTON SAVINGS FUND SOCIETY, FSB,
as Administrative Agent and Collateral Agent

 



 

 

RBC CAPITAL MARKETS1,
CREDIT SUISSE SECURITIES (USA) LLC,
NATIXIS, NEW YORK BRANCH

 

and

 

KKR CAPITAL MARKETS LLC,

 

as Joint Lead Arrangers and Joint Bookrunners

 

 

 

 



1 RBC Capital Markets is a brand name for the capital markets activities of
Royal Bank of Canada and its affiliates.

 



 

 

 

Section 17.           Table of Contents

 



    Page       Article I Definitions   SECTION 1.01 Defined Terms 2 SECTION 1.02
Terms Generally 7461 SECTION 1.03 Effectuation of Transactions 7562 SECTION 1.04
Exchange Rates; Currency Translation 7562 SECTION 1.05 Letter of Credit Amounts
7663 SECTION 1.06 Additional Alternate Currencies for Loans 7663 SECTION 1.07
Change of Currency. 7663 SECTION 1.08 Timing of Payment or Performance 7764
SECTION 1.09 Times of Day 7764       Article II The Credits   SECTION 2.01
Commitments 7764 SECTION 2.02 Loans and Borrowings 7865 SECTION 2.03 Requests
for Borrowings 7966 SECTION 2.04 [Reserved] 8067 SECTION 2.05 Letters of Credit
8067 SECTION 2.06 Funding of Borrowings 8773 SECTION 2.07 Interest Elections
8874 SECTION 2.08 Termination and Reduction of Commitments 9076 SECTION 2.09
Repayment of Loans; Evidence of Debt 9177 SECTION 2.10 Repayment of Term Loans
and Revolving Facility Loans 9277 SECTION 2.11 Prepayment of Loans 9479 SECTION
2.12 Fees 9681 SECTION 2.13 Interest 9782 SECTION 2.14 Alternate Rate of
Interest 9883 SECTION 2.15 Increased Costs 9984 SECTION 2.16 Break Funding
Payments 10185 SECTION 2.17 Taxes 10186 SECTION 2.18 Payments Generally; Pro
Rata Treatment; Sharing of Set-offs 10589 SECTION 2.19 Mitigation Obligations;
Replacement of Lenders 10791 SECTION 2.20 Incremental Commitments 10892 SECTION
2.21 Illegality 118101 SECTION 2.22 Cash Collateral 119101 SECTION 2.23
Defaulting Lenders 120102       Article III Representations and Warranties  
SECTION 3.01 Organization; Powers 122103 SECTION 3.02 Authorization 122104
SECTION 3.03 Enforceability 122105 SECTION 3.04 Governmental Approvals 123105
SECTION 3.05 Financial Statements 123105

 



 i 

 

 

SECTION 3.06 No Material Adverse Effect 124106 SECTION 3.07 Title to Properties;
Possession Under Leases 124106 SECTION 3.08 Subsidiaries 125107 SECTION 3.09
Litigation; Compliance with Laws 125108 SECTION 3.10 Federal Reserve Regulations
125108 SECTION 3.11 Investment Company Act 125108 SECTION 3.12 Use of Proceeds
126108 SECTION 3.13 Tax Returns 126109 SECTION 3.14 No Material Misstatements
126109 SECTION 3.15 Employee Benefit Plans 127110 SECTION 3.16 Environmental
Matters 128111 SECTION 3.17 Security Documents 128111 SECTION 3.18 Location of
Real Property 129112 SECTION 3.19 Solvency 130113 SECTION 3.20 Labor Matters
130113 SECTION 3.21 Insurance 130114 SECTION 3.22 Senior Debt 131114 SECTION
3.23 USA PATRIOT Act; Sanctions Laws and Export Controls Laws 131114 SECTION
3.24 Foreign Corrupt Practices Act 131115 SECTION 3.25 Intellectual Property
132115       Article IV Conditions of Lending   SECTION 4.01 All Credit Events
132115 SECTION 4.02 [Reserved] 133116       Article V Affirmative Covenants  
SECTION 5.01 Existence; Businesses and Properties 133116 SECTION 5.02 Insurance
133117 SECTION 5.03 Taxes 135118 SECTION 5.04 Financial Statements, Reports,
etc. 135118 SECTION 5.05 Litigation and Other Notices 138121 SECTION 5.06
Compliance with Laws 138121 SECTION 5.07 Maintaining Records; Access to
Properties and Inspections 138122 SECTION 5.08 Payment of Obligations 139122
SECTION 5.09 Use of Proceeds 139122 SECTION 5.10 Compliance with Environmental
Laws 139122 SECTION 5.11 Further Assurances; Additional Security 139123 SECTION
5.12 Rating 143126 SECTION 5.13 Post-Closing 143126       Article VI Negative
Covenants   SECTION 6.01 Indebtedness 143126 SECTION 6.02 Liens 151133 SECTION
6.03 Sale and Lease-Back Transactions 157140 SECTION 6.04 Investments, Loans and
Advances 158140

 



 ii 

 

 

SECTION 6.05 Mergers, Consolidations, Sales of Assets and Acquisitions 163145
SECTION 6.06 Dividends and Distributions 166148 SECTION 6.07 Transactions with
Affiliates 169151 SECTION 6.08 Business of Holdings, the Borrower and the
Subsidiaries 172154 SECTION 6.09 Limitation on Modifications and Payments of
Indebtedness; Modifications of Certificate of Incorporation, By-Laws and Certain
Other Agreements; etc. 173155 SECTION 6.10 Fiscal Year 176157 SECTION 6.11
Financial Covenant 176157 SECTION 6.12 Minimum Liquidity.. 157       Article VII
Events of Default   SECTION 7.01 Events of Default 176158 SECTION 7.02 Treatment
of Certain Payments 179161 SECTION 7.03 Cure Right 180162       Article VIII The
Agents   SECTION 8.01 Appointment and Authority 181163 SECTION 8.02 Rights as a
Lender 181163 SECTION 8.03 Exculpatory Provisions 181164 SECTION 8.04 Reliance
by Administrative Agent 182165 SECTION 8.05 Delegation of Duties 183165 SECTION
8.06 Resignation of Administrative Agent 183166 SECTION 8.07 Non-Reliance on
Administrative Agent and Other Lenders 184166 SECTION 8.08 No Other Duties, Etc
184167 SECTION 8.09 Administrative Agent May File Proofs of Claim 184167 SECTION
8.10 Collateral Agreement 185168       Article IX Miscellaneous   SECTION 9.01
Notices; Communications. 186168 SECTION 9.02 Survival of Agreement 187170
SECTION 9.03 Binding Effect 187170 SECTION 9.04 Successors and Assigns 188170
SECTION 9.05 Expenses; Indemnity 194175 SECTION 9.06 Right of Set-off 196177
SECTION 9.07 Payments Set Aside 196178 SECTION 9.08 Applicable Law 197178
SECTION 9.09 Waivers; Amendment 197179 SECTION 9.10 Interest Rate Limitation
201182 SECTION 9.11 [Reserved] 201183 SECTION 9.12 Entire Agreement 201183
SECTION 9.13 WAIVER OF JURY TRIAL 202183 SECTION 9.14 Severability 202183
SECTION 9.15 Counterparts 202184 SECTION 9.16 Headings 202184 SECTION 9.17
Jurisdiction; Consent to Service of Process 202184 SECTION 9.18 Confidentiality
203185

 



 iii 

 

 

SECTION 9.19 Direct Website Communications 204186 SECTION 9.20 Release of Liens
and Guarantees 205187 SECTION 9.21 Intercreditor Agreement Authorization 207189
SECTION 9.22 U.S.A. Patriot Act 208189 SECTION 9.23 No Advisory or Fiduciary
Relationship 208190 SECTION 9.24 Affiliate Lenders 208191 SECTION 9.25 Judgment
Currency 210192 SECTION 9.26 Agency of the Borrower for the Loan Parties 210192
SECTION 9.27 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions 210193 SECTION 9.28 Original Credit Agreement; Effectiveness of
Amendment and Restatement 211193



 



 iv 

 

 

Exhibits and Schedules

 

Exhibit A Form of Assignment and Acceptance Exhibit B Form of Interest Election
Request Exhibit C Form of Borrowing Request Exhibit D Form of First Lien/Second
Lien Intercreditor Agreement Exhibit E Form of Solvency Certificate Exhibit F
Form of Prepayment/Reduction Notice Exhibit G Form of Permitted Loan Purchase
Assignment and Acceptance Exhibit H Form of Intercompany Subordination Terms    
Schedule 1.01(a)  Certain Excluded Equity Interests Schedule 1.01(b)  Immaterial
Subsidiaries Schedule 1.01(c) Existing Roll-Over Letters of Credit
Schedule 1.01(d) Closing Date Unrestricted Subsidiaries Schedule 1.01(e) Closing
Date Mortgaged Properties Schedule 1.01(f) Specified Asset Sale Schedule 2.01
Commitments and Lenders Schedule 3.01 Organization and Good Standing
Schedule 3.04 Governmental Approvals Schedule 3.05 Financial Statements
Schedule 3.07(b)  Possession under Leases Schedule 3.08(a)  Subsidiaries
Schedule 3.08(b)  Subscriptions Schedule 3.13 Taxes Schedule 3.15 Employee
Benefit Plans Schedule 3.16 Environmental Matters Schedule 3.21 Insurance
Schedule 5.13 Post-Closing Items Schedule 6.01 Indebtedness Schedule 6.02(a) 
Liens Schedule 6.04 Investments; Intercompany Loans Schedule 6.07 Transactions
with Affiliates Schedule 6.09(c) Contractual Encumbrances and Restrictions
Schedule 9.01(a)(i) Notice Information

 



 v 

 

 



AMENDED AND RESTATED FIRST LIEN CREDIT AGREEMENT

 

This AMENDED AND RESTATED FIRST LIEN CREDIT AGREEMENT, dated as of
July 13May 18, 20182020 (this “Agreement”), is made by and among EXELA
INTERMEDIATE HOLDINGS LLC, a Delaware limited liability company and a Wholly
Owned Subsidiary (as hereinafter defined) of Parent (as hereinafter defined)
(“Holdings”), EXELA INTERMEDIATE LLC, a Delaware limited liability company and a
Wholly Owned Subsidiary of Holdings (the “Borrower”), the Lenders (as
hereinafter defined) from time to time party hereto, ROYAL BANK OF
CANADAWILMINGTON SAVINGS FUND SOCIETY, FSB, as administrative agent (in such
capacity, the “Administrative Agent”) and as collateral agent (in such capacity,
the “Collateral Agent”) for the Lenders, with RBC CAPITAL MARKETS1, CREDIT
SUISSE SECURITIES (USA) LLC, NATIXIS, NEW YORK BRANCH and KKR CAPITAL MARKETS
LLC, as joint lead arrangers and joint bookrunners (in such capacities, each, a
“Joint Lead Arranger” and together, the “Joint Lead Arrangers”).

 

WHEREAS, Holdings, Borrower, the Lenders party thereto and the Administrative
Agent entered into that certain First Lien Credit Agreement, dated as of
July 12, 2017 (the “Original Credit Agreement”);

 

WHEREAS, Quinpario Acquisition Corp. 2 (to be renamed Exela Technologies, Inc.
upon consummation of the Business Combination), a Delaware corporation
(“Parent”), Quinpario Merger Sub I, Inc., a Delaware corporation (“SourceHOV
Merger Sub”), Quinpario Merger Sub II, Inc., a Delaware corporation (“Novitex
Merger Sub”), Novitex Holdings, Inc., a Delaware corporation (“Novitex”),
SourceHOV Holdings, Inc., a Delaware corporation (“SourceHOV” and together with
Novitex, each a “Company” and, collectively, the “Companies”), Novitex Parent,
L.P. (“Novitex Parent”), HOVS LLC and HandsOn Fund 4 I, LLC (collectively, the
“HCM Group”) entered into the Business Combination Agreement (as hereinafter
defined) pursuant to which (i) Novitex Merger Sub was merged with and into
Novitex, with Novitex surviving as a Wholly Owned Subsidiary of the Borrower
(the “Novitex Merger”) and (ii) SourceHOV Merger Sub was merged with and into
SourceHOV, with SourceHOV surviving as a Wholly Owned Subsidiary of the Borrower
(the “SourceHOV Merger”);

 

WHEREAS, the Borrower has entered into that certain First Amendment to First
Lien Credit Agreement (the “First Amendment”), dated as of July 13, 2018 (the
“Repricing Effective Date”), by and among Holdings, the Borrower, the Subsidiary
Loan Parties party thereto, the Lenders party thereto and the Administrative
Agent, under which certain Lenders (such Lenders, the “2018 Term Lenders”) are
extending credit to the Borrower in the form of Term B Loans in an aggregate
amount of $373,437,500 (the “2018 Term Loans” ), comprised of (a) Refinancing
Term Loans consisting of Term B Loans in an aggregate principal amount of
$343,437,500 and (b) Incremental Term Loans in an aggregate principal amount of
$30,000,000; and

 

WHEREAS, on or about April 16, 2019, the Borrower entered into that certain
Second Amendment (as defined herein);

 

WHEREAS, on May 18, 2020, the Borrower has entered into that certain Third
Amendment (as defined herein); and

 

WHEREAS, the Administrative Agent, Holdings, the Borrower, the 2018 Term Lenders
and the other Lenders party to the FirstThird Amendment have agreed to amend and
restate the Original Credit Agreement as provided in this Agreement;

 

NOW, THEREFORE, the Original Credit Agreement shall be, and hereby is, amended
and restated as follows:

 



 



1RBC Capital Markets is a brand name for the capital markets activities of Royal
Bank of Canada and its affiliates.

 



 1 

 

 

Article I
Definitions

 

SECTION 1.01Defined Terms. As used in this Agreement, the following terms shall
have the meanings specified below:

 

“2018 Term Lenders” shall have the meaning assigned to such term in the recitals
hereto.

 

“2018 Term Loans” shall have the meaning assigned to such term in the recitals
hereto.

 

“2019 Effective Date” shall have the meaning assigned to such term in the Second
Amendment.

 

“2019 Term Lenders” shall have the meaning assigned to the term “2019 Increase
Lenders” in the Second Amendment.

 

“ABR” shall mean, for any day, a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate in effect for such day plus 0.50%, (b) the Prime
Rate in effect on such day and (c) the Adjusted Eurocurrency Rate for a
one-month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1.00%; provided that, for the avoidance
of doubt, the Eurocurrency Rate for any day shall be based on the rate
determined on such day at approximately 11:00 a.m. (London time) by reference to
the ICE Benchmark Administration Interest Settlement Rates (or the successor
thereto if the ICE Benchmark Administration is no longer making a Eurocurrency
Rate available) for deposits in Dollars (as set forth by any service selected by
the Administrative Agent that has been nominated by the ICE Benchmark
Administration (or the successor thereto if the ICE Benchmark Administration is
no longer making a Eurocurrency Rate available) as an authorized vendor for the
purpose of displaying such rates). Any change in such rate due to a change in
the Prime Rate, the Federal Funds Rate or the Adjusted Eurocurrency Rate shall
be effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Rate or the Adjusted Eurocurrency Rate, as the case may
be.

 

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

 

“ABR Loan” shall mean any ABR Term Loan or any ABR Revolving Loan to the
Borrower.

 

“ABR Revolving Borrowing” shall mean a Borrowing comprised of ABR Revolving
Loans.

 

“ABR Revolving Loan” shall mean any Revolving Facility Loan bearing interest at
a rate determined by reference to the ABR in accordance with the provisions of
Article II.

 

“ABR Term Loan” shall mean any Term Loan bearing interest at a rate determined
by reference to the ABR in accordance with the provisions of Article II.

 

“Additional” shall mean, with respect to any Indebtedness, Lien, Investment,
Sale and Lease-Back Transaction, Permitted Business Acquisition, merger,
consolidation, Disposition, acquisition, swap or Dividend referred to in
Article VI or Section 7.05(m), any such Indebtedness, Lien, Investment, Sale and
Lease-Back Transaction, Permitted Business Acquisition, merger, consolidation,
Disposition, acquisition, swap, Dividend or designation (in each case, other
than a Permitted Post-Extension Transaction) that is not outstanding, existing,
committed, incurred, created, assumed, made, effectuated or declared prior to
the Extension Effective Date.

 



 2 

 

 

“Additional Mortgage” shall have the meaning assigned to such term in
Section 5.11(c)(i).

 

“Adjusted Eurocurrency Rate” shall mean, with respect to any Eurocurrency
Borrowing for any Interest Period, an interest rate per annum equal to the
greater of (x) (a) the Eurocurrency Rate in effect for such Interest Period
divided by (b) one minus the Statutory Reserves applicable to such Eurocurrency
Borrowing, if any; provided that if such interest rate shall be less than zero
pursuant to this clause (x), such interest rate shall be deemed to be zero and
(y) in the case of Eurocurrency Borrowings composed of Eurocurrency Term Loans,
1.00%

 

“Adjustment Date” shall have the meaning assigned to such term in the definition
of “Pricing Grid.”

 

“Administrative Agent” shall have the meaning assigned to such term in the
preamble hereto, together with its successors and assigns.

 

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.12(c).

 

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.

 

“Affiliate Lender” shall have the meaning assigned to such term in
Section 9.24(a).

 

“Agent Parties” shall have the meaning assigned to such term in Section 9.19(c).

 

“Agents” shall mean the Administrative Agent and the Collateral Agent.

 

“AGNL Lease” means the Lease Agreement, dated as of November 15, 2010, between
AGNL Processing, L.L.C. and BancTec, Inc., as amended, restated or otherwise
modified from time to time.

 

“Agreement” shall have the meaning assigned to such term in the preamble hereto,
as may be amended, amended and restated, supplemented or otherwise modified from
time to time in accordance with the terms hereof.

 

“All-in Yield” shall mean, as to any Loans (or Pari Term Loans, if applicable),
the yield thereon payable to all Lenders (or other lenders, as applicable)
providing such Loans (or Pari Term Loans, if applicable) in the primary
syndication thereof, as reasonably determined by the Administrative Agent in
consultation with the Borrower, whether in the form of interest rate, margin,
original issue discount, up-front fees, rate floors or otherwise; provided that
original issue discount and up-front fees shall be equated to interest rate
assuming a 4-year life to maturity (or, if less, the life of such Loans (or Pari
Term Loans, if applicable)); and provided, further, that “All-in Yield” shall
not include arrangement, commitment, underwriting, structuring or similar fees
and customary consent fees for an amendment paid generally to consenting
lenders.

 

“Alternate Currency” shall mean (i) with respect to any Letter of Credit,
Canadian Dollars, Euros, Pound Sterling and Australian Dollars and any other
currency other than Dollars as may be acceptable to the Administrative Agent and
the Issuing Bank with respect thereto in their sole discretion and (ii) with
respect to any Loan, any currency other than Dollars that is approved in
accordance with Section 1.06.

 

“Alternate Currency Equivalent” shall mean, at any time, with respect to any
amount denominated in Dollars, the equivalent amount thereof in the applicable
Alternate Currency as determined by the Administrative Agent or the applicable
Issuing Bank, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternate Currency with Dollars.

 

“Alternate Currency Letter of Credit” shall mean any Letter of Credit
denominated in an Alternate Currency.

 

“Alternate Currency Loan” shall mean any Loan denominated in an Alternate
Currency.

 

“Anti-Corruption Laws” shall have the meaning assigned to such term in
Section 3.24.

 



 3 

 

 

“Applicable Commitment Fee” shall mean for any day (i) with respect to any
Revolving Facility Commitments relating to Initial Revolving Facility Loans,
0.50% per annum; provided, however, that on and after the first Adjustment Date
occurring after delivery of the financial statements and certificates required
by Section 5.04 upon the completion of one full fiscal quarter of the Borrower
after the Closing Date, the “Applicable Commitment Fee” will be determined
pursuant to the Pricing Grid, or (ii) with respect to any Other Revolving
Facility Commitments, the “Applicable Commitment Fee” set forth in the
applicable Incremental Assumption Agreement.

 

“Applicable Date” shall have the meaning assigned to such term in
Section 9.09(f).

 

“Applicable Margin” shall mean for any day (i) with respect to any Term B Loan,
6.50% per annum in the case of any Eurocurrency Loan and 5.50% per annum in the
case of any ABR Loan, (ii) with respect to any Initial Revolving Facility Loan,
7.00% per annum in the case of any Eurocurrency Loan and 6.00% per annum in the
case of any ABR Loan; provided, however, that on and after the first Adjustment
Date occurring after delivery of the financial statements and certificates
required by Section 5.04 upon the completion of one full fiscal quarter of the
Borrower after the Closing Date, the “Applicable Margin” with respect to an
Initial Revolving Facility Loan will be determined pursuant to the Pricing Grid,
and (iii) with respect to any Other Term Loan or Other Revolving Facility Loan,
the “Applicable Margin” set forth in the Incremental Assumption Agreement
relating thereto.

 

“Applicable Percentage” shall mean, (a) in respect of the Term B Loans, with
respect to any Term B Lender at any time, the percentage (carried out to the
ninth decimal place) of the Term B Loans represented by the principal amount of
such Term B Lender’s Term B Loans at such time, (b) in respect of the Other Term
Loans, with respect to any Incremental Term Loan Lender at any time, the
percentage (carried out to the ninth decimal place) of the Other Term Loans
represented by (i) such Incremental Term Loan Lender’s Incremental Term Loan
Commitment at such time and (ii) thereafter, the principal amount of such
Incremental Term Loan Lender’s Other Term Loans at such time and (c) in respect
of any Class of Revolving Facility Loans, with respect to any Revolving Facility
Lender of such Class at any time, the percentage (carried out to the ninth
decimal place) of the Revolving Facility Loans of such Class represented by such
Revolving Facility Lender’s Revolving Facility Commitment at such time. If the
commitment of any Revolving Facility Lender to make Revolving Facility Loans of
any Class and the obligation of the Issuing Banks to make L/C Advances have been
terminated pursuant to Section 7.01, or if the Revolving Facility Commitments of
such Class have expired, then the Applicable Percentage of each Revolving
Facility Lender in respect of such Class of Revolving Facility Loans shall be
determined based on the relative amounts of such Revolving Facility Lender’s
Revolving Facility Exposures of such Class in respect of the total Revolving
Facility Exposure of such Class most recently in effect, giving effect to any
subsequent assignments. The initial Applicable Percentage of each Lender in
respect of each Facility is set forth opposite the name of such Lender on
Schedule 2.01 to the Original Credit Agreement or in the Assignment and
Acceptance pursuant to which such Lender becomes a party hereto, as applicable.

 

“Approved Fund” shall have the meaning assigned to such term in
Section 9.04(b)(ii).

 

“Asset Sale” shall mean any Disposition (including any sale and leaseback of
assets and any mortgage or lease of Real Property) to any person of, any asset
or assets of the Borrower or any Subsidiary.

 

“Assignee” shall have the meaning assigned to such term in Section 9.04(b)(i).

 

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Assignee, and accepted by the Administrative Agent and the
Borrower (if required by Section 9.04), in the form of Exhibit A to the Original
Credit Agreement or such other form as shall be approved by the Administrative
Agent and reasonably satisfactory to the Borrower.

 

“Assignor” shall have the meaning assigned to such term in Section 9.04(i).

 

“Available Free Cash Flow Amount” shall mean, at any time of determination, an
amount, not less than zero in the aggregate, determined on a cumulative basis
equal to, without duplication:

 

(a)            $50,000,000, plus

 



 4 

 

 

(b)            the Cumulative Retained Excess Cash Flow Amount on such date of
determination, plus

 

(c)            (i) the aggregate amount of proceeds received after the Closing
Date and prior to such date of determination that would have constituted Net
Proceeds pursuant to clause (a) of the definition thereof except for the
operation of clause (x) or (y) of the second proviso thereof (the “Below
Threshold Asset Sale Proceeds”) and (ii) the aggregate amount of any Declined
Proceeds, plus

 

(d)            the Cumulative Equity Proceeds Amount on such date of
determination, plus

 

(e)            the aggregate principal amount of any Indebtedness (including the
liquidation preference or maximum fixed repurchase price, as the case may be, of
any Disqualified Stock) of the Borrower or any Subsidiary thereof issued after
the Closing Date (other than Indebtedness issued to a Subsidiary), which has
been converted into or exchanged for Qualified Equity Interests in the Borrower,
Holdings or any Parent Entity; plus

 

(f)            in the event any Unrestricted Subsidiary has been redesignated as
a Subsidiary or has been merged, consolidated or amalgamated with or into, or
transfers or conveys its assets to, or is liquidated into, the Borrower or any
Subsidiary, the Fair Market Value (as determined in good faith by the Borrower)
of the Investments of the Borrower or any Subsidiary in such Unrestricted
Subsidiary at the time of such redesignation, combination or transfer (or of the
assets transferred or conveyed, as applicable); plus

 

(g)            an amount equal to any returns (including dividends, interest,
distributions, returns of principal, profits on sale, repayments, income and
similar amounts) actually received by the Borrower or any Subsidiary in respect
of any Investments made pursuant to Section 6.04(j)(Y) to the extent not
otherwise applied pursuant to Section 6.04(j)(Z), minus

 

(h)            the cumulative amount of Investments pursuant to
Section 6.04(j)(Y) from and after the Closing Date and on or prior to such time,
minus

 

(i)            the cumulative amount of all dividends paid and distributions
made pursuant to Section 6.06(h) from and after the Closing Date and on or prior
to such time, minus

 

(j)            the cumulative amount of the Available Free Cash Flow Amount
immediately prior to the time of such determination used to repay, repurchase,
redeem, acquire, cancel or terminate Indebtedness pursuant to
Section 6.09(b)(i)(E) from and after the Closing Date and on or prior to such
time (other than payments made with proceeds from the issuance of Equity
Interests that were excluded from the Cumulative Equity Proceeds Amount);

 

provided, however, (A) for purposes of Section 6.06(h), the calculation of the
Available Free Cash Flow Amount shall not include any Below Threshold Asset Sale
Proceeds except to the extent they are used as contemplated in clauses (h) and
(j) above, and (B) Available Free Cash Flow Amount shall only be increased
pursuant to clause (b) above to the extent that Excess Cash Flow for any Excess
Cash Flow Period exceeds the ECF Threshold Amount (or, with respect to any
Excess Cash Flow Interim Period, a pro rata portion of such amount).

 



 5 

 

 

“Available Unused Commitment” shall mean, with respect to a Revolving Facility
Lender under any Class of Revolving Facility Commitments at any time, an amount
equal to the Dollar Equivalent of the amount by which (a) the aggregate amount
of the applicable Revolving Facility Commitment of such Revolving Facility
Lender at such time exceeds (b) the applicable Revolving Facility Exposure of
such Revolving Facility Lender at such time.

 

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

 

“Board of Directors” shall mean, as to any person, the board of directors or
managers or other governing body, as applicable, of such person (or, if such
person is owned or managed by a single entity, the board of directors or other
governing body of such entity) or any duly authorized committee thereof.

 

“Borrower” shall have the meaning assigned to such term in the preamble hereto.

 

“Borrowing” shall mean a group of Loans of a single Type, Class and currency and
made on a single date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect.

 

“Borrowing Minimum” shall mean $1,000,000.

 

“Borrowing Multiple” shall mean $250,000.

 

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C to the Original
Credit Agreement or another form approved by the Administrative Agent (including
any form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent).

 

“Budget” shall have the meaning assigned to such term in Section 5.04(e).

 

“Business Combination” shall mean, collectively, the Reorganization, the
SourceHOV Merger and the Novitex Merger.

 

“Business Combination Agreement” shall mean the Business Combination Agreement,
dated as of February 21, 2017, by and among Parent, SourceHOV Merger Sub,
Novitex Merger Sub, Novitex, SourceHOV, Novitex Parent and HCM Group, and any
other agreements or instruments contemplated thereby, in each case, as may be
amended, amended and restated, supplemented, reaffirmed or otherwise modified
from time to time.

 

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in deposits in Dollars in the London interbank market.

 

“Capital Expenditures” shall mean, for any person in respect of any period, the
aggregate of all expenditures incurred by such person during such period that,
in accordance with GAAP, are or should be included in “additions to property,
plant or equipment” or similar items reflected in the statement of cash flows of
such person.

 



 6 

 

 

“Capitalized Lease Obligations” shall mean, at the time any determination
thereof is to be made, the amount of the liability in respect of a capital lease
that would at such time be required to be capitalized and reflected as a
liability on a balance sheet (excluding the footnotes thereto) in accordance
with GAAP; provided that obligations of the Borrower or its Subsidiaries, or of
a special purpose or other entity not consolidated with the Borrower and its
Subsidiaries, either existing on the Closing Date or created thereafter that
(a) initially were not included on the consolidated balance sheet of the
Borrower as capital lease obligations and were subsequently recharacterized as
capital lease obligations or, in the case of such a special purpose or other
entity becoming consolidated with the Borrower and its Subsidiaries were
required to be characterized as capital lease obligations upon such
consolidation, in either case, due to a change in accounting treatment or
otherwise, or (b) did not exist on the Closing Date and were required to be
characterized as capital lease obligations but would not have been required to
be treated as capital lease obligations on the Closing Date had they existed at
that time, shall for all purposes not be treated as Capitalized Lease
Obligations or Indebtedness.

 

“Capitalized Software Expenditures” shall mean, for any period, the aggregate of
all expenditures (whether paid in cash or accrued as liabilities) by a person
during such period in respect of licensed or purchased software or internally
developed software and software enhancements that, in accordance with GAAP, are
or are required to be reflected as capitalized costs on the consolidated balance
sheet of such person and its subsidiaries.

 

“Cash Collateralize” shall mean to pledge and deposit with or deliver to the
Collateral Agent, for the benefit of the Administrative Agent, any applicable
Issuing Bank and the Lenders, as collateral for unreimbursed L/C Disbursements
or obligations of Lenders to fund participations in respect of either thereof
(as the context may require), cash or deposit account balances or, if the
Administrative Agent and each applicable Issuing Bank benefitting from such
collateral shall agree in their sole discretion, other credit support, in each
case pursuant to documentation in form and substance reasonably satisfactory to
(a) the Administrative Agent and (b) each applicable Issuing Bank. “Cash
Collateral”, “Cash Collateralization” and “Cash Collateralized” shall have
meanings correlative to the foregoing and shall include the proceeds of such
cash collateral and other credit support.

 

“Cash Interest Expense” shall mean, with respect to any person on a consolidated
basis for any period, Interest Expense for such period to the extent such
amounts are paid in cash for such period, less, without duplication, the sum of
(a) pay-in-kind Interest Expense or other noncash Interest Expense (including as
a result of the effects of purchase accounting), (b) to the extent included in
Interest Expense, the amortization of any financing fees paid by, or on behalf
of, the Borrower or any Subsidiary, including such fees paid in connection with
the Transactions, the Repricing Date Transactions or upon entering into a
Permitted Securitization Financing, (c) the amortization of debt discounts, if
any, fees or breakage costs in respect of Swap Agreements, (d) cash interest
income of the Borrower and the Subsidiaries for such period and (e) any other
expenses included in Interest Expense not paid in cash; provided that Cash
Interest Expense shall exclude any one-time financing fees paid in connection
with the Transactions, the Repricing Date Transactions or any other Indebtedness
permitted to be incurred under this Agreement or upon entering into a Permitted
Securitization Financing or one-time amendment fees paid in connection with any
amendment of this Agreement or any other Indebtedness.

 

“Cash Management Agreement” shall mean any agreement to provide to Holdings, the
Borrower or any Subsidiary cash management services for collections, treasury
management services (including controlled disbursement, overdraft, automated
clearing house fund transfer services, return items and interstate depository
network services), any demand deposit, payroll, trust or operating account
relationships, commercial credit cards, merchant card, purchase or debit cards,
non-card e-payables services, and other cash management services, including
electronic funds transfer services, lockbox services, stop payment services and
wire transfer services.

 

“Cash Management Bank” shall mean any person that, at the time it enters into a
Cash Management Agreement (or on the Closing Date), is an Agent, a Joint Lead
Arranger, a Lender or an Affiliate of any such person, in each case, in its
capacity as a party to such Cash Management Agreement.

 

“Casualty Event” shall mean any involuntary loss of title or any involuntary
loss of, or casualty or damage to, or destruction of, or any condemnation or
other taking (including by any Governmental Authority) or similar proceeding of,
any equipment, fixed assets, or real property (including any improvements
thereon) of Borrower or any Restricted Subsidiary.

 



 7 

 

 

“CFC” shall mean a “controlled foreign corporation” within the meaning of
Section 957(a) of the Code.

 

A “Change in Control” shall be deemed to occur if:

 

(a)            any person, entity or “group” (within the meaning of
Section 13(d) or 14(d) of the Exchange Act, but excluding any employee benefit
plan of such person, entity or “group” and its subsidiaries and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan), other than the Permitted Holders (or any
holding company parent of the Borrower owned directly or indirectly by the
Permitted Holders), shall at any time have acquired direct or indirect
beneficial ownership (as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange
Act) of voting power of the outstanding Voting Stock of the Borrower having more
than the greater of (A) 35% of the ordinary voting power for the election of
directors of the Borrower and (B) the percentage of the ordinary voting power
for the election of directors of the Borrower owned in the aggregate, directly
or indirectly, beneficially, by the Permitted Holders, unless in the case of
this clause (a), the Permitted Holders have, at such time, the right or the
ability by voting power, contract or otherwise to elect or designate for
election at least a majority of the members of the Board of Directors of the
Borrower; or

 

(b)            a “Change in Control” (as defined in (i) the Senior Secured Notes
Indenture until the discharge or the redemption of the same, (ii) any indenture
or credit agreement in respect of Permitted Refinancing Indebtedness with
respect to the Senior Secured Notes constituting Material Indebtedness or
(iii) any indenture or credit agreement in respect of any Junior Financing
constituting Material Indebtedness) shall have occurred; or

 

(c)            Holdings shall fail to own, directly or indirectly, beneficially
and of record, 100% of the issued and outstanding Equity Interests of the
Borrower.

 

For purposes of this definition, (i) no person or “group” will be deemed to have
beneficial ownership of any securities that such person or “group” has the right
to acquire or vote only upon the happening of any future event or contingency
(including the passage of time) that has not yet occurred and (ii) the
provisions of Rule 13d-3(b) shall be disregarded for all purposes of determining
beneficial ownership.

 

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Closing Date (or, if later, such date a Lender becomes a party to this
Agreement), (b) any change in law, rule or regulation or in the interpretation
or application thereof by any Governmental Authority after the Closing Date (or,
if later, such date a Lender becomes a party to this Agreement) or
(c) compliance by any Lender or any Issuing Bank (or, for purposes of
Section 2.15(b), by any Lending Office of such Lender or by such Lender’s or
Issuing Bank’s holding company, if any) with any written request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the Closing Date (or, if later, such date a Lender becomes
a party to this Agreement); provided, however, for purposes of this Agreement,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines, requirements and directives thereunder or issued in
connection therewith or in implementation thereof and (y) all requests, rules,
guidelines, requirements or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States of America regulatory authorities, in
each case pursuant to Basel III, shall in each case described in clauses (x) and
(y) above, be deemed to be a Change in Law, regardless of the date enacted,
adopted, issued or implemented, but only to the extent a Lender is imposing
applicable increased costs or costs in connection with capital adequacy
requirements similar to those described in clauses (a) and (b) of Section 2.15
generally on other borrowers of loans under United States of America cash flow
term loan credit facilities.

 



 8 

 

 

“Charges” shall have the meaning assigned to such term in Section 9.10.

 

“Claims Administration Arrangements” shall mean any and all arrangements entered
into by the Borrower or any of its Subsidiaries and any Claims Administration
Bank whereby short-term loans (which loans shall be secured solely by Claim
Administration Liens) are made by such Claims Administration Bank to the
Borrower or any of its Subsidiaries; provided that the proceeds of such loans
are deposited in one or more segregated deposit or securities accounts and are
solely used to purchase Claims Administration Investments (which shall be held
in such segregated accounts) and pay transaction costs in connection therewith.

 

“Claims Administration Bank” shall mean any third-party financial institution
meeting the qualifications specified in clause (b) of the definition of
“Permitted Investments” (or otherwise reasonably acceptable to the
Administrative Agent) that is designated by the Borrower or any of its
Subsidiaries to hold and distribute certain legal settlement funds administered
by the Borrower or its Subsidiaries in connection with the Borrower’s claims
administration business.

 

“Claims Administration Indebtedness” shall mean Indebtedness for borrowed money
of the Borrower or any of its Subsidiaries in favor of the Claims Administration
Bank in respect of loans made pursuant to Claims Administration Arrangements.

 

“Claims Administration Investments” shall mean Permitted Investments invested
with proceeds of Claims Administration Indebtedness.

 

“Claims Administration Liens” shall mean Liens in favor of the Claims
Administration Bank on Claims Administration Investments and related segregated
deposit and securities accounts securing Claims Administration Indebtedness
solely to the extent the amount of such Claims Administration Investment equals
or exceeds the amount of such Claims Administration Indebtedness.

 

“Class” shall mean (a) when used in reference to any Loan or Borrowing, whether
such Loan, or the Loans comprising such Borrowing, are Initial Revolving
Facility Loans, Term B Loans, Other Revolving Facility Loans, Other Term Loans,
Extended Revolving Loans, Refinancing Term Loans or Replacement Revolving Loans
and (b) when used in reference to any Commitment, refers to whether such
Commitment is in respect of a commitment to make Initial Revolving Facility
Loans, Term B Loans, Other Revolving Facility Loans, Other Term Loans, Extended
Revolving Loans, Refinancing Term Loans or Replacement Revolving Loans. Other
Term Loans (together with the Incremental Term Loan Commitments in respect
thereof), Other Revolving Facility Loans (together with the Incremental
Revolving Facility Commitments in respect thereof), Extended Revolving Loans,
Refinancing Term Loans and Replacement Revolving Loans that have different terms
and conditions shall be construed to be in different Classes.

 

“Class Loans” shall have the meaning assigned to such term in Section 9.09(f).

 

“Closing Date” shall mean July 12, 2017.

 



 9 

 

 

“Closing Date Material Adverse Effect” shall mean any event, change, development
or effect that, individually or in the aggregate with all other events, changes,
developments or effects, has had, or would reasonably be expected to have, a
material adverse effect upon (a) the assets, liabilities, condition (financial
or otherwise), the business or results of operations of the Company Group, taken
as a whole, or (b) the ability of the Company to consummate the transactions
contemplated hereunder in accordance with the terms and subject to the
conditions set forth herein; provided that the following shall not be taken into
account in determining whether a “Closing Date Material Adverse Effect” shall
have occurred: (i) any national, international or any foreign or domestic
regional economic, financial, social or political conditions (including changes
therein) or events in general, including the results of any primary or general
elections, (ii) changes in any financial, debt, credit, capital or banking
markets or conditions (including any disruption thereof), (iii) changes in
interest, currency or exchange rates or the price of any commodity, security or
market index, (iv) changes in legal or regulatory conditions, including changes
or proposed changes in Law, GAAP or other accounting principles or requirements,
or standards, interpretations or enforcement thereof, (v) changes that are
generally applicable to the industries in which the Company Group operates or
seasonal fluctuations in the Businesses, (vi) any change in the market price or
trading volume of any securities or indebtedness of any member of the Company
Group or any of their respective Affiliates (it being understood that the
underlying causes of such change may, if they are not otherwise excluded from
the definition of “Closing Date Material Adverse Effect” , be taken into account
in determining whether a Closing Date Material Adverse Effect has occurred),
(vii) any change in, or failure of the Company Group to meet, or the publication
of any report regarding, any internal or public projections, forecasts, budgets
or estimates of or relating to the Company Group for any period, including with
respect to revenue, earnings, cash flow or cash position (it being understood
that the underlying causes of such decline or failure may, if they are not
otherwise excluded from the definition of “Closing Date Material Adverse
Effect,” be taken into account in determining whether a Closing Date Material
Adverse Effect has occurred), (viii) the occurrence, escalation, outbreak or
worsening of any hostilities, war, police action, acts of terrorism or military
conflicts, whether or not pursuant to the declaration of an emergency or war,
(ix) the existence, occurrence or continuation of any force majeure events,
including any earthquakes, floods, hurricanes, tropical storms, fires or other
natural disasters or any national, international or regional calamity, (x) any
Action arising from or relating to the Business Combination Agreement or the
transactions contemplated by the Business Combination Agreement, (xi) the
execution, announcement, performance or existence of the Business Combination
Agreement, the identity of the parties hereto or any of their respective
Affiliates, Representatives or financing sources, the taking or not taking of
any action to the extent required by the Business Combination Agreement or the
pendency or contemplated consummation of the transactions contemplated by the
Business Combination Agreement, including any actual or potential loss or
impairment after the date of the Business Combination Agreement of any Contract
or any Customer, supplier, landlord, partner, employee or other business
relation due to any of the foregoing in this clause (it being understood that
the factors giving rise to or contributing to any such adverse change under
clause (xi) that are not otherwise excluded from the definition of “Closing Date
Material Adverse Effect” may be deemed to constitute, or be taken into account
in determining whether there has been or would be reasonably likely to have
been, a Closing Date Material Adverse Effect), (xii) compliance by the Company
Group with the terms of the Business Combination Agreement, including the
failure to take any action restricted by the Business Combination Agreement (but
excluding effects resulting from the Closing), (xiii) any actions taken, or not
taken, with the consent, waiver or at the request of Parent, Novitex Merger Sub
or SourceHOV Merger Sub or any action taken to the extent expressly permitted by
the Business Combination Agreement, (xiv) any actions taken by Parent, Novitex
Merger Sub, SourceHOV Merger Sub or any of their respective Affiliates or any of
their respective Representatives or financing sources after the date of the
Business Combination Agreement, (xv) any matters disclosed in the Disclosure
Schedules, disclosed to Parent, Novitex Merger Sub or SourceHOV Merger Sub or
any of their respective Affiliates or Representatives; provided, however, that
with respect to each of clauses (i) through (v), any event, development,
occurrence, fact, condition, or change referred to above shall be taken into
account in determining whether a Closing Date Material Adverse Effect has
occurred or would reasonably be expected to occur to the extent that such event,
development, occurrence, fact, condition, or change has a disproportionate
effect on the Company Group compared to other participants in the industries in
which the Company Group primarily conducts its business. Capitalized terms used
in this definition of “Closing Date Material Adverse Effect,” other than the
definition of “Business Combination Agreement,” shall have the same meaning set
forth in the Business Combination Agreement as in effect on the date of the
Business Combination Agreement.

 

“Closing Date Mortgaged Properties” shall have the meaning assigned to such term
in the definition of “Mortgaged Properties.”

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 



 10 

 

 

“Co-Investors” shall mean each of (a) the Investors and the Investor Affiliates
(excluding any of their portfolio companies) and (b) the Management Group.

 

“Collateral” shall mean all the “Collateral” as defined in any Security Document
and shall also include the Mortgaged Properties and all other property that is
or is intended to be subject to any Lien in favor of the Administrative Agent,
the Collateral Agent or any sub-agent for the benefit of the Secured Parties
pursuant to any Security Document.

 

“Collateral Agent” shall have the meaning assigned to such term in the preamble
hereto, together with its successors and assigns.

 

“Collateral Agreement” shall mean the Collateral Agency and Security Agreement
(First Lien), dated as of the Closing Date, as may be amended, amended and
restated, supplemented, reaffirmed or otherwise modified from time to time,
among the Borrower, each Subsidiary Loan Party and the Collateral Agent.

 

“Collateral and Guarantee Requirement” shall mean the requirement that (in each
case subject to the last paragraph of Section 4.02, Sections 5.11(d), (e) and
(g) and Schedule 5.13 to the Original Credit Agreement):

 

(a)            on the Closing Date, the Collateral Agent shall have received
(i) from the Borrower, and each Subsidiary Loan Party, a counterpart of the
Collateral Agreement and (ii) from each Subsidiary Loan Party, a counterpart of
the Subsidiary Guarantee Agreement and (iii) from Holdings, a counterpart of the
Holdings Guarantee and Pledge Agreement, in each case duly executed and
delivered on behalf of such person;

 

(b)            on the Closing Date, (i)(x) all outstanding Equity Interests of
the Borrower and all other outstanding Equity Interests, in each case, directly
owned by the Loan Parties, other than Excluded Securities, and (y) all
Indebtedness owing to any Loan Party, other than Excluded Securities, shall have
been, in each case, pledged pursuant to the Collateral Agreement or the Holdings
Guarantee and Pledge Agreement, as applicable, and (ii) the Collateral Agent
shall have received certificates or other instruments (if any) representing such
Equity Interests (other than certificates or instruments issued by subsidiaries
of the Borrower that are not received from the Companies on or prior to the
Closing Date after using commercially reasonable efforts) and any notes or other
instruments required to be delivered pursuant to the applicable Security
Documents, together with stock powers, note powers or other instruments of
transfer (if any) with respect thereto endorsed in blank;

 

(c)            in the case of any person that becomes a Subsidiary Loan Party
after the Closing Date, the Collateral Agent shall have received (i) a
supplement to the Collateral Agreement and the Subsidiary Guarantee Agreement
and (ii) supplements to the other Security Documents, if applicable, in the form
specified therefor or otherwise reasonably acceptable to the Administrative
Agent, in each case, duly executed and delivered on behalf of such Subsidiary
Loan Party;

 

(d)            after the Closing Date, (x) all outstanding Equity Interests of
any person that becomes a Subsidiary Loan Party after the Closing Date and
(y) subject to Section 5.11(g), all Equity Interests directly acquired by the
Borrower or a Subsidiary Loan Party (and any Equity Interests of the Borrower
directly acquired by Holdings) after the Closing Date, other than Excluded
Securities, shall have been pledged pursuant to the Collateral Agreement (or the
Holdings Guaranty and Pledge Agreement, as applicable), together with stock
powers or other instruments of transfer (if any) with respect thereto endorsed
in blank;

 



 11 

 

 

(e)            except as otherwise contemplated by this Agreement or any
Security Document, all documents and instruments, including Uniform Commercial
Code financing statements, and filings with the United States Copyright Office
and the United States Patent and Trademark Office, and all other actions
reasonably requested by the Administrative Agent (including those required by
applicable Requirements of Law) to be delivered, filed, registered or recorded
to create the Liens intended to be created by the Security Documents (in each
case, including any supplements thereto) and perfect such Liens to the extent
required by, and with the priority required by, the Security Documents, shall
have been delivered, filed, registered or recorded or delivered to the
Collateral Agent for filing, registration or the recording concurrently with, or
promptly following, the execution and delivery of each such Security Document;

 

(f)            within (x) 90 days after the Closing Date with respect to each
Closing Date Mortgaged Property set forth on Schedule 1.01(e) to the Original
Credit Agreement (or on such later date as the Administrative Agent may agree in
its reasonable discretion) and (y) within the time periods set forth in
Section 5.11 with respect to Mortgaged Properties encumbered pursuant to said
Section 5.11, the Collateral Agent shall have received (i) counterparts of each
Mortgage to be entered into with respect to each such Mortgaged Property duly
executed and delivered by the applicable Loan Party and suitable for recording
or filing in all filing or recording offices that the Administrative Agent may
reasonably deem necessary or desirable in order to create a valid and
enforceable Lien subject to no other Liens except Permitted Liens, at the time
of recordation thereof, (ii) with respect to the Mortgage encumbering each such
Mortgaged Property, opinions of counsel regarding the enforceability, due
authorization, execution and delivery of the Mortgages and such other matters
customarily covered in real estate counsel opinions as the Administrative Agent
may reasonably request, in form and substance reasonably acceptable to the
Administrative Agent, (iii) with respect to each such Mortgaged Property, the
Flood Documentation and (iv) such other documents as the Administrative Agent
may reasonably request that are available to the Borrower without material
expense with respect to any such Mortgage or Mortgaged Property;

 

(g)            within (x) 90 days after the Closing Date with respect to each
Closing Date Mortgaged Property set forth on Schedule 1.01(e) to the Original
Credit Agreement (or on such later date as the Administrative Agent may agree in
its reasonable discretion) and (y) within the time periods set forth in
Section 5.11 with respect to Mortgaged Properties encumbered pursuant to said
Section 5.11, the Collateral Agent shall have received (i) a policy or policies
or marked up unconditional binders of title insurance with respect to properties
located in the United States of America, or a date down and modification
endorsement, if available, paid for by the Borrower at a premium payable based
upon the lesser of the appraised value of the Mortgaged Property and the
principal amount of the Loans secured by such Mortgaged Property, issued by a
nationally recognized title insurance company insuring the Lien of each Mortgage
as a valid Lien on the Mortgaged Property described therein, free of any other
Liens except Permitted Liens, together with such customary endorsements,
coinsurance and reinsurance as the Administrative Agent may reasonably request
and which are available at commercially reasonable rates in the jurisdiction
where the applicable Mortgaged Property is located and (ii) a survey of each
Mortgaged Property located in the United States of America (including all
improvements, easements and other customary matters thereon reasonably required
by the Administrative Agent), as applicable, for which all necessary fees (where
applicable) have been paid, which is (A) complying in all material respects with
the minimum detail requirements of the American Land Title Association and
American Congress of Surveying and Mapping as such requirements are in effect on
the date of preparation of such survey and (B) sufficient for such title
insurance company to remove all standard survey exceptions from the title
insurance policy relating to such Mortgaged Property and to issue the customary
and available survey related endorsements or otherwise reasonably acceptable to
the Administrative Agent;

 



 12 

 

 

(h)            the Collateral Agent shall have received evidence of the
insurance required by the terms of Section 5.02 hereof; and

 

(i)            after the Closing Date, the Collateral Agent shall have received
(i) such other Security Documents as may be required to be delivered pursuant to
Section 5.11 or the Collateral Agreement, and (ii) upon reasonable request by
the Administrative Agent, evidence of compliance with any other requirements of
Section 5.11.

 

“Commitment Fee” shall have the meaning assigned to such term in
Section 2.12(a).

 

“Commitments” shall mean with respect to any Lender, such Lender’s Revolving
Facility Commitment and Term Facility Commitment.

 

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Communications” shall have the meaning assigned to such term in
Section 9.19(a)(i).

 

“Company” shall have the meaning assigned to such term in the recitals hereto.

 

“Compliant Reporting Package” shall have the meaning assigned to such term in
the Third Amendment.

 

“Conduit Lender” shall mean any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender; provided,
further, that no Conduit Lender shall (a) be entitled to receive any greater
amount pursuant to Sections 2.15, 2.16, 2.17 or 9.05 than the designating Lender
would have been entitled to receive in respect of the extensions of credit made
by such Conduit Lender unless the designation of such Conduit Lender is made
with the prior written consent of the Borrower (not to be unreasonably withheld
or delayed), which consent shall specify that it is being made pursuant to the
proviso in the definition of “Conduit Lender” and provided that the designating
Lender provides such information as the Borrower reasonably requests in order
for the Borrower to determine whether to provide its consent, or (b) be deemed
to have any Commitment.

 

“Consolidated Debt” at any date shall mean the sum of (without duplication) all
Indebtedness (other than letters of credit or bank guarantees, to the extent
undrawn, Cash Collateralized or backstopped) consisting of Indebtedness for
borrowed money, Capitalized Lease Obligations and Disqualified Stock of the
Borrower and the Subsidiaries determined on a consolidated basis on such date in
accordance with GAAP.

 



 13 

 

 

“Consolidated Net Income” shall mean, with respect to any person for any period,
the aggregate of the Net Income of such person and its subsidiaries for such
period, on a consolidated basis; provided, however, that, without duplication,

 

(i)            any net after-tax extraordinary, nonrecurring or unusual gains or
losses or income or expense or charge (less all fees and expenses relating
thereto), any severance, relocation or other restructuring expenses, any
expenses related to any New Project or any reconstruction, decommissioning,
recommissioning or reconfiguration of fixed assets for alternative uses, fees,
expenses or charges relating to facility closing costs, facility rebranding
costs, curtailments or modifications to pension and post-retirement employee
benefit plans, excess pension charges, acquisition integration costs, facility
opening costs, project and contract start-up costs, business optimization costs,
recruiting costs, signing, retention or completion bonuses, and expenses or
charges related to any offering of Equity Interests or debt securities of the
Borrower, Holdings or any Parent Entity, any Investment, acquisition,
Disposition, recapitalization or incurrence, issuance, repayment, refinancing,
amendment or modification of Indebtedness (in each case, whether or not
successful), and any fees, expenses, charges or change in control payments
related to the Transactions or the Repricing Date Transactions (including any
costs relating to auditing prior periods, any transition-related expenses, and
Transaction Expenses incurred before, on or after the Closing Date), in each
case, shall be excluded,

 

(ii)            any net after-tax income or loss from Disposed of, abandoned,
closed or discontinued operations or fixed assets and any net after-tax gain or
loss on the Dispositions of Disposed of, abandoned, closed or discontinued
operations or fixed assets shall be excluded,

 

(iii)           any net after-tax gain or loss (less all fees and expenses or
charges relating thereto) attributable to business Dispositions or asset
Dispositions other than in the ordinary course of business (as determined in
good faith by the management of the Borrower) shall be excluded,

 

(iv)           any net after-tax income or loss (less all fees and expenses or
charges relating thereto) attributable to the early extinguishment of
indebtedness, Swap Agreements or other derivative instruments shall be excluded,

 

(v)           (A)   the Net Income for such period of any person that is not a
subsidiary of such person, or is an Unrestricted Subsidiary, or that is
accounted for by the equity method of accounting, shall be included only to the
extent of the amount of dividends or distributions or other payments paid in
cash (or to the extent converted into cash) to the referent person or a
subsidiary thereof (other than an Unrestricted Subsidiary of such referent
person) in respect of such period and (B) the Net Income for such period shall
include any dividend, distribution or other payment in cash (or to the extent
converted into cash) received by the referent person or a subsidiary thereof
(other than an Unrestricted Subsidiary of such referent person) from any person
in excess of, but without duplication of, the amounts included in subclause (A),

 



 14 

 

 

(vi)             the cumulative effect of a change in accounting principles
during such period shall be excluded,

 

(vii)            effects of purchase accounting adjustments (including the
effects of such adjustments pushed down to such person and its subsidiaries and
including the effects of adjustments to (A) deferred rent, (B) Capitalized Lease
Obligations or other obligations or deferrals attributable to capital spending
funds with suppliers or (C) any other deferrals of income) in component amounts
required or permitted by GAAP, resulting from the application of purchase
accounting or the amortization or write-off of any amounts thereof, net of
taxes, shall be excluded,

 

(viii)           any impairment charges or asset write-offs, in each case
pursuant to GAAP, and the amortization of intangibles and other fair value
adjustments arising pursuant to GAAP, shall be excluded,

 

(ix)             any noncash compensation charge or expenses realized or
resulting from stock option plans, employee benefit plans or post-employment
benefit plans, or grants or sales of stock, stock appreciation or similar
rights, stock options, restricted stock, preferred stock or other rights shall
be excluded,

 

(x)             accruals and reserves that are established or adjusted within
twelve months after the Closing Date and that are so required to be established
or adjusted in accordance with GAAP or as a result of adoption or modification
of accounting policies shall be excluded,

 

(xi)            noncash gains, losses, income and expenses resulting from fair
value accounting required by the applicable standard under GAAP and related
interpretation shall be excluded,

 

(xii)           any gain, loss, income, expense or charge resulting from the
application of any LIFO method shall be excluded,

 

(xiii)          any noncash charges for deferred tax asset valuation allowances
shall be excluded,

 

(xiv)         any currency translation gains and losses related to currency
remeasurements of Indebtedness, and any net loss or gain resulting from Swap
Agreements for currency exchange risk, shall be excluded,

 

(xv)           any deductions attributable to minority interests shall be
excluded,

 

(xvi)          (A) the noncash portion of “straight-line” rent expense shall be
excluded, (B) the cash portion of “straight-line” rent expense which exceeds the
amount expensed in respect of such rent expense shall be included, (C) the
noncash amortization of tenant allowances shall be excluded, (D) cash received
from landlords for tenant allowances shall be included and (E) to the extent not
already included in Net Income, the cash portion of sublease rentals received
shall be included (for the avoidance of doubt, the net effect of the adjustments
in this clause (xvi) as well as any related adjustments pursuant to clause
(vii) above shall be to compute rent expense and rental income on a cash basis
for purposes of determining Consolidated Net Income),

 



 15 

 



 

(xvii)       (A) to the extent covered by insurance and actually reimbursed, or,
so long as such person has made a determination that there exists reasonable
evidence that such amount will in fact be reimbursed by the insurer and only to
the extent that such amount is (x) not denied by the applicable carrier in
writing within 180 days and (y) in fact reimbursed within 365 days following the
date of such evidence (with a deduction for any amount so added back to the
extent not so reimbursed within such 365 days), expenses with respect to
liability or casualty events or business interruption shall be excluded; and
(B) amounts estimated in good faith to be received from insurance in respect of
lost revenues or earnings in respect of liability or casualty events or business
interruption shall be included (with a deduction for amounts actually received
up to such estimated amount to the extent included in Net Income in a future
period),

 

(xviii)      without duplication, an amount equal to the amount of distributions
actually made to any parent or equity holder of such person in respect of such
period in accordance with Section 6.06(b)(v) shall be included as though such
amounts had been paid as income taxes directly by such person for such period,

 

(xix)         Capitalized Software Expenditures shall be excluded, and

 

(xx)          any other costs, expenses or charges resulting from facility
closures or sales, including income (or losses) from such facility closures or
sales, shall be excluded.

 

“Consolidated Total Assets” shall mean, as of any date of determination, the
total assets of the Borrower and the consolidated Subsidiaries without giving
effect to any impairment or amortization of the amount of intangible assets
since the Closing Date, determined on a consolidated basis in accordance with
GAAP, as set forth on the consolidated balance sheet of the Borrower as of the
last day of the fiscal quarter most recently ended for which financial
statements have been (or were required to be) delivered pursuant to Sections
5.04(a) or 5.04(b), as applicable, calculated on a Pro Forma Basis after giving
effect to any acquisition or Disposition of a person or assets that may have
occurred on or after the last day of such fiscal quarter.

 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.

 

“Credit Event” shall have the meaning assigned to such term in Article IV.

 

“Cumulative Equity Proceeds Amount” shall mean, at any time of determination, an
amount equal to, without duplication:

 

(a)            100% of the aggregate net proceeds (determined in a manner
consistent with the definition of “Net Proceeds”) (including cash and the Fair
Market Value (as determined in good faith by the Borrower) of tangible assets
other than cash) received by the Borrower after the Closing Date from the issue
or sale of Equity Interests of the Borrower to Holdings (excluding, without
duplication, Excluded Contributions, Excluded Equity Proceeds, Permitted Cure
Securities (including the Cure Amount) and Disqualified Stock) including Equity
Interests of Holdings (other than Disqualified Stock) issued upon conversion of
Indebtedness or Disqualified Stock to the extent the Borrower had received the
Net Proceeds of such Indebtedness or Disqualified Stock, plus

 



 16 

 

 

(b)          100% of the aggregate amount of contributions to the capital of the
Borrower by Holdings or any Parent Entity received in cash and the Fair Market
Value (as determined in good faith by the Borrower) of tangible assets other
than cash after the Closing Date (other than Excluded Contributions, Excluded
Equity Proceeds, Permitted Cure Securities (including the Cure Amount) and
Disqualified Stock).

 

“Cumulative Retained Excess Cash Flow Amount” shall mean, at any date of
determination, an amount (which shall not be less than zero in the aggregate)
determined on a cumulative basis equal to:

 

(a)            the aggregate cumulative sum of the Retained Percentage of Excess
Cash Flow for each Excess Cash Flow Period; plus

 

(b)           for each Excess Cash Flow Interim Period ended prior to such date
but as to which the corresponding Excess Cash Flow Period has not ended, an
amount equal to the Retained Percentage of the Excess Cash Flow for such Excess
Cash Flow Interim Period; plus

 

(c)           an amount (which may be negative) equal to (i) the Retained
Percentage of Year To Date Excess Cash Flow for such Excess Cash Flow Period
minus (ii) the aggregate of all amounts, if any, added pursuant to clause
(b) above during any Excess Cash Flow Period.

 

“Cure Amount” shall have the meaning assigned to such term in Section 7.03.

 

“Cure Right” shall have the meaning assigned to such term in Section 7.03.

 

“Current Assets” shall mean, with respect to the Borrower and the Subsidiaries
on a consolidated basis at any date of determination, the sum of (a) all assets
(other than cash and Permitted Investments or other cash equivalents) that
would, in accordance with GAAP, be classified on a consolidated balance sheet of
the Borrower and the Subsidiaries as current assets at such date of
determination, other than amounts related to current or deferred Taxes based on
income or profits and (b) gross accounts receivable comprising part of the
Securitization Assets subject to such Permitted Securitization Financing.

 

“Current Liabilities” shall mean, with respect to the Borrower and the
Subsidiaries on a consolidated basis at any date of determination, all
liabilities that would, in accordance with GAAP, be classified on a consolidated
balance sheet of the Borrower and the Subsidiaries as current liabilities at
such date of determination, other than (a) the current portion of any
Indebtedness, (b) accruals of Interest Expense (excluding Interest Expense that
is due and unpaid), (c) accruals for current or deferred Taxes based on income
or profits, (d) accruals, if any, of transaction costs resulting from the
Transactions or the Repricing Date Transactions, (e) accruals of any costs or
expenses related to (i) severance or termination of employees prior to the
Closing Date or (ii) bonuses, pension and other post-retirement benefit
obligations, and (f) accruals for add-backs to EBITDA included in
clauses (a)(iv), (a)(v) and (a)(vii) of the definition of such term.

 

“Debt Fund Affiliate Lender” shall mean entities managed by any of the Investors
or funds advised by the Investors’ affiliated management companies that are
primarily engaged in, or advise funds or other investment vehicles that are
engaged in, making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit or securities in the ordinary
course and for which no personnel making investment decisions in respect of any
equity fund which has a direct or indirect equity investment in Holdings, the
Borrower or the Subsidiaries has the right to make any investment decisions.

 



 17 

 

 

“Debt Service” shall mean, with respect to the Borrower and the Subsidiaries on
a consolidated basis for any period, Cash Interest Expense for such period plus
scheduled principal amortization of Consolidated Debt for such period.

 

“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States of
America, and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States of America or
other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally.

 

“Declined Proceeds” shall have the meaning assigned to such term in
Section 2.10(c)(i).

 

“Declining Lender” shall have the meaning assigned to such term in
Section 2.10(c)(i).

 

“Deemed Date” shall have the meaning assigned to such term in Section 6.01.

 

“Default” shall mean any event or condition that upon notice, lapse of time or
both would constitute an Event of Default.

 

“Defaulting Lender” shall mean, subject to Section 2.23(b), any Lender that
(a) has failed to (i) fund all or any portion of its Loans within two Business
Days of the date such Loans were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuing Bank or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit) within two Business Days of
the date when due, (b) has notified the Borrower, the Administrative Agent or
any Issuing Bank in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity, or (iii) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.23(b)) upon delivery of written notice of such determination to the
Borrower, each Issuing Bank and each Lender.

 

“Designated Noncash Consideration” shall mean the Fair Market Value (as
determined in good faith by the Borrower) of noncash consideration received by
the Borrower or one of its Subsidiaries in connection with an Asset Sale that is
so designated as Designated Noncash Consideration pursuant to a certificate of a
Responsible Officer of the Borrower, setting forth the basis of such valuation,
less the amount of cash or cash equivalents received in connection with a
subsequent disposition of such Designated Noncash Consideration.

 



 18 

 

 

“Dispose” or “Disposed of” shall mean to convey, sell, lease, sell and
leaseback, assign, farm-out, transfer or otherwise dispose of any property,
business or asset, and “Disposition” and “Disposal” shall have meanings
correlative thereto.

 

“Disqualified Stock” shall mean, with respect to any person, any Equity
Interests of such person that, by its terms (or by the terms of any security or
other Equity Interests into which it is convertible or for which it is
exchangeable), or upon the happening of any event or condition (a) matures or is
mandatorily redeemable (other than solely for Qualified Equity Interests),
pursuant to a sinking fund obligation or otherwise (except as a result of a
change of control or asset sale so long as any rights of the holders thereof
upon the occurrence of a change of control or asset sale event shall be subject
to the prior repayment in full of the Loans and all other Loan Obligations that
are accrued and payable and the termination of the Commitments), (b) is
redeemable at the option of the holder thereof (other than solely for Qualified
Equity Interests), in whole or in part, (c) provides for the scheduled payments
of dividends in cash, or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Stock, in each case, prior to the date that is 91 days after the Latest Maturity
Date in effect at the time of issuance thereof (provided that only the portion
of the Equity Interests that so mature or are mandatorily redeemable, are so
convertible or exchangeable or are so redeemable at the option of the holder
thereof prior to such date shall be deemed to be Disqualified Stock).
Notwithstanding the foregoing: (i) any Equity Interests issued to any employee
or to any plan for the benefit of employees of the Borrower or the Subsidiaries
or by any such plan to such employees shall not constitute Disqualified Stock
solely because they may be required to be repurchased by the Borrower in order
to satisfy applicable statutory or regulatory obligations or as a result of such
employee’s termination, death or disability and (ii) any class of Equity
Interests of such person that by its terms authorizes such person to satisfy its
obligations thereunder by delivery of Equity Interests that are not Disqualified
Stock shall not be deemed to be Disqualified Stock.

 

“Dividends” shall have the meaning assigned to such term in Section 6.06.

 

“Dollar” and “$” shall mean lawful money of the United States of America.

 

“Dollar Equivalent” shall mean, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any currency other than Dollars, the equivalent amount thereof in
Dollars as determined by the Administrative Agent at such time on the basis of
the Spot Rate (determined in respect of the most recent Revaluation Date or
other applicable date of determination) for the purchase of Dollars with such
currency.

 

“Domestic Subsidiary” shall mean any Subsidiary that is not a Foreign
Subsidiary.

 

“EBITDA” shall mean, with respect to the Borrower and the Subsidiaries on a
consolidated basis for any period, the Consolidated Net Income of the Borrower
and the Subsidiaries for such period plus (a) the sum of (in each case without
duplication and to the extent the respective amounts described in subclauses
(i) through (xiv) of this clause (a) reduced such Consolidated Net Income (and
were not excluded therefrom) for the respective period for which EBITDA is being
determined):

 

(i)            provision for Taxes based on income, profits or capital of the
Borrower and the Subsidiaries for such period, including, without limitation,
state, franchise and similar taxes and foreign withholding taxes (including
penalties and interest related to taxes or arising from tax examinations),

 

(ii)           Interest Expense (and to the extent not included in Interest
Expense, (x) all cash dividend payments (excluding items eliminated in
consolidation) on any series of preferred stock or Disqualified Stock and
(y) costs of surety bonds in connection with financing activities) of the
Borrower and the Subsidiaries for such period,

 

 19 

 

 

(iii)           depreciation and amortization expenses of the Borrower and the
Subsidiaries for such period including, without limitation, the amortization of
intangible assets, deferred financing fees, capitalized contract incentives,
Capitalized Software Expenditures and amortization of unrecognized prior service
costs and actuarial gains and losses related to pensions and other
post-employment benefits,

 

(iv)          business optimization expenses and other restructuring charges or
reserves (which, for the avoidance of doubt, shall include, without limitation,
the effect of inventory optimization programs, facility closure, facility
consolidations, retention, severance, systems establishment costs, contract
termination costs, future lease commitments and excess pension charges) and
Pre-Opening Expenses,

 

(v)           any other noncash charges; provided that, for purposes of this
subclause (v) of this clause (a), any noncash charges or losses shall be treated
as cash charges or losses in any subsequent period during which cash
disbursements attributable thereto are made (but excluding, for the avoidance of
doubt, amortization of a prepaid cash item that was paid in a prior period),

 

(vi)         the amount of management, consulting, monitoring, transaction,
advisory and similar fees and related expenses paid to the Investors or any
Investor Affiliate (or any accruals related to such fees and related expenses)
during such period not in contravention of this Agreement,

 

(vii)        any expenses or charges (other than depreciation or amortization
expense as described in the preceding clause (iii)) related to any issuance of
Equity Interests, Investment, acquisition, New Project, Disposition, loan
origination, recapitalization or the incurrence, modification or repayment of
Indebtedness permitted to be incurred by this Agreement (including a refinancing
thereof) (whether or not successful), including (w) such fees, expenses or
charges related to the Senior Secured Notes, the First Amendment, the Second
Amendment and this Agreement, (x) any amendment or other modification of the
Obligations or other Indebtedness and (y) commissions, discounts, yield and
other fees and charges (including any interest expense) related to any Permitted
Securitization Financing,

 

(viii)        the amount of loss or discount on sale of assets to a Special
Purpose Securitization Subsidiary in connection with a Permitted Securitization
Financing, including amortization of loan origination costs and amortization of
portfolio discounts,

 

(ix)          any costs or expense incurred pursuant to any management equity
plan or stock option plan or any other management or employee benefit plan or
agreement or any stock subscription or shareholder agreement, to the extent that
such costs or expenses are funded with cash proceeds contributed to the capital
of the Borrower or a Subsidiary Loan Party (other than contributions received
from the Borrower or another Subsidiary Loan Party) or net cash proceeds of an
issuance of Equity Interests of the Borrower (other than Disqualified Stock),

 


 20 

 

 

(x)           any payment for termination fees in respect of the termination of
the HandsOn Management Agreements and payments in connection therewith,
including any net present value of future payments,

 

(xi)          the amount of any loss attributable to a New Project, until the
date that is 12 months after the date of completing the construction,
acquisition, assembling or creation of such New Project, as the case may be;
provided that (A) such losses are reasonably identifiable and factually
supportable and certified by a Responsible Officer of the Borrower and
(B) losses attributable to such New Project after 12 months from the date of
completing such construction, acquisition, assembling or creation, as the case
may be, shall not be included in this clause (xi),

 

(xii)          with respect to any joint venture that is not a Subsidiary and
solely to the extent relating to any net income referred to in clause (v) of the
definition of “Consolidated Net Income,” an amount equal to the proportion of
those items described in clauses (i) and (ii) above relating to such joint
venture corresponding to the Borrower’s and the Subsidiaries’ proportionate
share of such joint venture’s Consolidated Net Income (determined as if such
joint venture were a Subsidiary),

 

(xiii)         [reserved], and

 

(xiv)        all adjustments of the nature used in connection with the
calculation of “Further Adjusted EBITDA” as set forth in “Summary Unaudited Pro
Forma Financial and Other Information of Exela” under “Summary” in the Senior
Secured Notes Offering Memorandum to the extent such adjustments, without
duplication, continue to be applicable to such period,

 

minus (b) the sum of (without duplication and to the extent the amounts
described in this clause (b) increased such Consolidated Net Income for the
respective period for which EBITDA is being determined) noncash items increasing
Consolidated Net Income of the Borrower and the Subsidiaries for such period
(but excluding the recognition of deferred revenue or any such items (A) in
respect of which cash was received in a prior period or will be received in a
future period or (B) which represent the reversal of any accrual of, or cash
reserve for, anticipated cash charges that reduced EBITDA in any prior period).

 

Notwithstanding anything to the contrary contained herein and subject to
adjustments permitted hereunder with respect to acquisitions, Dispositions and
other transactions occurring following the Closing Date and/or pursuant to the
definition of “Pro Forma Basis,” for purposes of determining EBITDA under this
Agreement, EBITDA for the fiscal quarter ended June 30, 2016 shall be deemed to
be $83,129,000 million, EBITDA for the fiscal quarter ended September 30, 2016
shall be deemed to be $83,614,000 million, EBITDA for the fiscal quarter ended
December 31, 2016 shall be deemed to be $89,054,000 million and EBITDA for the
fiscal quarter ended March 31, 2017 shall be deemed to be $97,571,000 million.

 

“ECF Threshold Amount” shall have the meaning assigned to such term in
Section 2.11(c).

 

“Economic Provisions Termination Date” shall mean the earliest date when both
(a) the Reporting Default Cure Date has occurred and (b) the principal amount of
Term Loans outstanding as of the Extension Effective Date is reduced by at least
$100,000,000; provided, that any transaction or series of transactions the Net
Proceeds of which are used to effectuate any such reduction of the principal
amount of Term Loans outstanding shall be subject to the consent of the Required
Lenders.

 



 21 

 

 

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or
(b) of this definition and is subject to consolidated supervision with its
parent.

 

“EEA Member Country” shall mean any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“EMU Legislation” shall mean the legislative measures of the European Council
for the introduction of, changeover to or operation of a single or unified
European currency.

 

“environment” shall mean ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, and natural resources such as flora and fauna.

 

“Environmental Laws” shall mean all applicable laws (including common law),
rules, regulations, codes, ordinances, orders, decrees, judgments, injunctions
or binding agreements issued, promulgated or entered into by or with any
Governmental Authority relating to the environment, the prevention, abatement or
elimination of pollution, preservation or reclamation of natural resources, the
generation, management (including handling, treatment, labeling, storage, and
transportation), Release or threatened Release of, or exposure to, any Hazardous
Material, or to human health and safety (to the extent related to exposure to
Hazardous Materials).

 

“Equity Contribution” shall mean, in connection with the consummation of the
Business Combination, the contribution by Parent, directly or indirectly, of at
least $275,000,000 to the Borrower in the form of common equity, or other Equity
Interests on terms reasonably acceptable to the Administrative Agent (it being
understood that contributions in the form of perpetual preferred stock are
acceptable to the Administrative Agent so long as such perpetual preferred stock
does not include a cash dividend feature); provided that no less than
$175,000,000 of the Equity Contribution shall be in the form of common equity;
provided, further, that the Investors shall directly or indirectly (whether by
contract or otherwise) control not less than 60% of the voting and economic
interests in Parent on the Closing Date after giving effect to the Transactions.

 

“Equity Interests” of any person shall mean any and all shares, interests,
rights to purchase or otherwise acquire, warrants, options, participations or
other equivalents of or interests in (however designated) equity or ownership of
such person, including any preferred stock, any limited or general partnership
interest and any limited liability company membership interest, and any
securities or other rights or interests convertible into or exchangeable for any
of the foregoing.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated thereunder.

 

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with Holdings, the Borrower or a Subsidiary, is treated as a
single employer under Section 414(b) or (c) of the Code, or, solely for purposes
of Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

 

“ERISA Event” shall mean (a) any Reportable Event; (b) the failure of any Plan
to meet the minimum funding standard of Section 412 or 430 of the Code or
Section 302 or 303 of ERISA, whether or not waived; (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan, the failure to
make by its due date a required installment under Section 430(j) of the Code
with respect to any Plan or the failure to make any required contribution to a
Multiemployer Plan; (d) the incurrence by Holdings, the Borrower, a Subsidiary
or any ERISA Affiliate of any liability under Title IV of ERISA with respect to
the termination of any Plan; (e) the receipt by Holdings, the Borrower, a
Subsidiary or any ERISA Affiliate from the PBGC or a plan administrator of any
notice relating to an intention, or the institution by the PBGC of proceedings,
to terminate any Plan or to appoint a trustee to administer any Plan; (f) the
incurrence by Holdings, the Borrower, a Subsidiary or any ERISA Affiliate of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; (g) the receipt by Holdings, the Borrower, a Subsidiary or
any ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from
Holdings, the Borrower, a Subsidiary or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, in “critical” or “endangered”
status within the meaning of Section 432 of the Code or Section 305 of ERISA; or
(h) the imposition of liability on Holdings, the Borrower, a Subsidiary or an
ERISA Affiliate pursuant to Section 4062(e) or 4069 of ERISA or by reason of the
application of Section 4212(c) of ERISA.

 



 22 

 

 

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation
Schedule published by the Loan Market Association (or any successor person), as
in effect from time to time.

 

“Euro” shall mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

 

“Eurocurrency Borrowing” shall mean a Borrowing comprised of Eurocurrency Loans.

 

“Eurocurrency Loan” shall mean any Eurocurrency Term Loan or Eurocurrency
Revolving Loan.

 

“Eurocurrency Rate” shall mean for any Interest Period as to any Eurocurrency
Loan, (i) the rate per annum determined by the Administrative Agent to be the
offered rate which appears on the page of the Reuters Screen which displays the
London interbank offered rate administered by ICE Benchmark Administration
Limited (such page currently being the LIBOR01 page) for deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period in Dollars, determined as of approximately 11:00 a.m. (London,
England time), two Business Days prior to the commencement of such Interest
Period (the rate referenced in this clause (i), the “Eurocurrency Screen Rate”),
or (ii) in the event the Eurocurrency Screen Rate does not appear on such
page or service or if such page or service shall cease to be available, then the
rate determined by the Administrative Agent to be the offered rate on such other
page or other service which displays the Eurocurrency Rate for deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period in Dollars, determined as of approximately 11:00
a.m. (London, England time) two Business Days prior to the commencement of such
Interest Period; provided that if Eurocurrency Rates are quoted under either of
the preceding clauses (i) or (ii), but there is no such quotation for the
Interest Period elected, the Eurocurrency Rate shall be equal to the
Interpolated Rate; and provided, further, that if any such rate determined
pursuant to the preceding clauses (i) or (ii) is below zero, the Eurocurrency
Rate will be deemed to be zero.

 

“Eurocurrency Revolving Borrowing” shall mean a Borrowing comprised of
Eurocurrency Revolving Loans.

 

“Eurocurrency Revolving Loan” shall mean any Revolving Facility Loan bearing
interest at a rate determined by reference to the Adjusted Eurocurrency Rate in
accordance with the provisions of Article II.

 

“Eurocurrency Screen Rate” shall have the meaning assigned to such term in the
definition of “Eurocurrency Rate”.

 

“Eurocurrency Term Loan” shall mean any Term Loan bearing interest at a rate
determined by reference to the Adjusted Eurocurrency Rate in accordance with the
provisions of Article II.

 

“Event of Default” shall have the meaning assigned to such term in Section 7.01.

 

“Excess Cash Flow” shall mean, with respect to the Borrower and the Subsidiaries
on a consolidated basis for any Excess Cash Flow Period, EBITDA of the Borrower
and the Subsidiaries on a consolidated basis for such Excess Cash Flow Period,
minus, without duplication, (A):

 



 23 

 

 

(a)           Debt Service for such Excess Cash Flow Period (provided that with
respect to any such amounts to be paid after the close of such Excess Cash Flow
Period, any amount so deducted shall not be deducted again in a subsequent
Excess Cash Flow Period), reduced by the aggregate principal amount of voluntary
prepayments of Consolidated Debt (other than prepayments of the Loans) that
would otherwise constitute scheduled principal amortization during such Excess
Cash Flow Period;

 

(b)           the amount of any voluntary prepayment permitted hereunder of term
Indebtedness (other than any Term Loans and Other First Lien Debt) during such
Excess Cash Flow Period, in each case to the extent not financed, or intended to
be financed, using the proceeds of, without duplication, the incurrence of
Indebtedness, the sale or issuance of any Equity Interests, any Cumulative
Equity Proceeds Amount or any Net Proceeds not otherwise required to prepay the
Loans pursuant to Section 2.11 or the definition of the term “Net Proceeds,” in
each case, to the extent that the amount of such prepayment is not already
reflected in Debt Service;

 

(c)           (i) Capital Expenditures by the Borrower and the Subsidiaries on a
consolidated basis during such Excess Cash Flow Period that are paid in cash and
(ii) the aggregate consideration paid in cash during such Excess Cash Flow
Period in respect of Permitted Business Acquisitions and other Investments
permitted hereunder (excluding Permitted Investments, intercompany Investments
in Subsidiaries and Investments made pursuant to Section 6.04(j)(Y)), in each
case, to the extent not financed with the proceeds of, without duplication, the
incurrence of Indebtedness, the sale or issuance of any Equity Interests, any
component of Available Free Cash Flow Amount (which, in the case of Cumulative
Retained Excess Cash Flow Amount, only to the extent attributable to a time
prior to such Excess Cash Flow Period) or any Net Proceeds not otherwise
required to prepay the Loans pursuant to Section 2.11 or the definition of the
term “Net Proceeds” (less any amounts received in respect thereof as a return of
capital);

 

(d)           Capital Expenditures that the Borrower or any Subsidiary shall,
during such Excess Cash Flow Period, become obligated to make but that are not
made during such Excess Cash Flow Period; provided that (i) any amount so
deducted that will be paid after the close of such Excess Cash Flow Period shall
not be deducted again in a subsequent Excess Cash Flow Period, and (ii) the
Borrower shall deliver a certificate to the Administrative Agent not later than
the date that financial statements are required to be delivered after the end of
such Excess Cash Flow Period pursuant to Section 5.04(a) or (b), signed by a
Responsible Officer of the Borrower and certifying that such Capital
Expenditures and the delivery of the related equipment will be made in the
following Excess Cash Flow Period; provided, further, that if any such Capital
Expenditures so deducted are either (A) not so made in the following Excess Cash
Flow Period or (B) made in the following Excess Cash Flow Period with the
proceeds of, without duplication, the incurrence of Indebtedness, the sale or
issuance of any Equity Interests, any component of Available Free Cash Flow
Amount (which, in the case of Cumulative Retained Excess Cash Flow Amount, only
to the extent attributable to a time prior to such Excess Cash Flow Period) or
any Net Proceeds not otherwise required to prepay the Loans pursuant to
Section 2.11 or the definition of the term “Net Proceeds,” the amount of such
Capital Expenditures not so made or so financed shall be added to the
calculation of Excess Cash Flow in such following Excess Cash Flow Period;

 



 24 

 

 

(e)           Taxes paid in cash by Holdings, the Borrower and the Subsidiaries
on a consolidated basis during such Excess Cash Flow Period or that will be paid
within nine months after the close of such Excess Cash Flow Period and for which
reserves have been established, including income tax expense and withholding tax
expense incurred in connection with cross-border transactions involving the
Foreign Subsidiaries; provided that any amount so deducted that will be paid
after the close of such Excess Cash Flow Period shall not be deducted again in a
subsequent Excess Cash Flow Period;

 

(f)            an amount equal to any increase in Working Capital of the
Borrower and the Subsidiaries for such Excess Cash Flow Period;

 

(g)           cash expenditures made in respect of Swap Agreements during such
Excess Cash Flow Period, to the extent not reflected in the computation of
EBITDA or Cash Interest Expense;

 

(h)           permitted dividends or distributions or repurchases of its Equity
Interests paid in cash by the Borrower to Holdings during such Excess Cash Flow
Period and permitted dividends paid by any Subsidiary to any person other than
the Borrower or any of the Subsidiaries during such Excess Cash Flow Period, in
each case in accordance with Section 6.06 (other than any permitted dividends or
distributions made under Section 6.06(h));

 

(i)            without duplication of any exclusions to the calculation of
Consolidated Net Income or EBITDA, amounts paid in cash during such Excess Cash
Flow Period on account of (A) items that were accounted for as noncash
reductions of Net Income in determining Consolidated Net Income or as noncash
reductions of Consolidated Net Income in determining EBITDA of the Borrower and
the Subsidiaries in a prior Excess Cash Flow Period and (B) reserves or accruals
established in purchase accounting;

 

(j)            to the extent not deducted in the computation of Net Proceeds in
respect of any asset disposition or condemnation giving rise thereto, the amount
of any mandatory prepayment of Indebtedness (other than Indebtedness created
hereunder or under any other Loan Document), together with any interest, premium
or penalties required to be paid (and actually paid) in connection therewith to
the extent that the income or gain realized from the transaction giving rise to
such Net Proceeds exceeds the aggregate amount of all such mandatory prepayments
and Capital Expenditures made with such Net Proceeds, and

 

(k)           the amount related to items that were added to or not deducted
from Net Income in calculating Consolidated Net Income or were added to or not
deducted from Consolidated Net Income in calculating EBITDA to the extent such
items represented a cash payment (which had not reduced Excess Cash Flow upon
the accrual thereof in a prior Excess Cash Flow Period), or an accrual for a
cash payment, by the Borrower and the Subsidiaries or did not represent cash
received by the Borrower and the Subsidiaries, in each case on a consolidated
basis during such Excess Cash Flow Period, plus, without duplication, (B):

 



 25 

 

 

(a)            an amount equal to any decrease in Working Capital of the
Borrower and the Subsidiaries for such Excess Cash Flow Period;

 

(b)           all proceeds received during such Excess Cash Flow Period of
Capitalized Lease Obligations, purchase money Indebtedness, Sale and Lease-Back
Transactions pursuant to Section 6.03 and any other Indebtedness, in each case
to the extent used to finance any Capital Expenditure (other than Indebtedness
under this Agreement to the extent there is no corresponding deduction to Excess
Cash Flow above in respect of the use of such Borrowings);

 

(c)           all amounts referred to in clause (A)(c) or (A)(d) above to the
extent funded with, without duplication, (i) the proceeds of the sale or
issuance of Equity Interests of, or capital contributions to, the Borrower after
the Closing Date, (ii) any amount that would have constituted Net Proceeds under
clause (a) of the definition of the term “Net Proceeds” if not so spent or
(iii) any component of Available Free Cash Flow Amount (which, in the case of
Cumulative Retained Excess Cash Flow Amount, only to the extent attributable to
a time prior to such Excess Cash Flow Period), in each case to the extent there
is a corresponding deduction from Excess Cash Flow above;

 

(d)           to the extent any permitted Capital Expenditures referred to in
clause (A)(d) above and the delivery of the related equipment do not occur in
the following Excess Cash Flow Period specified in the certificate of the
Borrower provided pursuant to clause (A)(d) above, the amount of such Capital
Expenditures that were not so made in such following Excess Cash Flow Period;

 

(e)           cash payments received in respect of Swap Agreements during such
Excess Cash Flow Period to the extent (i) not included in the computation of
EBITDA or (ii) such payments do not reduce Cash Interest Expense;

 

(f)            any extraordinary or nonrecurring gain realized in cash during
such Excess Cash Flow Period, except to the extent such gain consists of Net
Proceeds subject to Section 2.11(b);

 

(g)           to the extent deducted in the computation of EBITDA, cash interest
income; and

 

(h)           the amount related to items that were deducted from or not added
to Net Income in connection with calculating Consolidated Net Income or were
deducted from or not added to Consolidated Net Income in calculating EBITDA to
the extent either (x) such items represented cash received by the Borrower or
any Subsidiary or (y) such items do not represent cash paid by the Borrower or
any Subsidiary, in each case on a consolidated basis during such Excess Cash
Flow Period;

 



 26 

 

 

provided that, for purposes of calculating Cumulative Retained Excess Cash Flow
Amount for any Excess Cash Flow Interim Period, Excess Cash Flow Period as used
in this definition shall be deemed to be Excess Cash Flow Interim Period.

 

“Excess Cash Flow Interim Period” shall mean (x) during any Excess Cash Flow
Period, any one, two or three quarter period (taken as one accounting period)
(a) commencing on the later of (i) the end of the immediately preceding Excess
Cash Flow Period and (ii) if applicable, the end of any prior Excess Cash Flow
Interim Period occurring during the same Excess Cash Flow Period and (b) ending
on the last day of the most recently ended fiscal quarter (other than the last
day of the fiscal year) during such Excess Cash Flow Period for which financial
statements are available and (y) during the period from the Closing Date until
the beginning of the first Excess Cash Flow Period, any period commencing on the
Closing Date and ending on the last day of the most recently ended fiscal
quarter for which financial statements are available.

 

“Excess Cash Flow Period” shall mean (a) the fiscal year of the Borrower ending
on December 31, 2018 and (b) each fiscal year of the Borrower ended thereafter.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the SEC promulgated thereunder.

 

“Excluded Contributions” shall mean cash, Permitted Investments or other assets
(valued at their Fair Market Value as determined in good faith by the Borrower)
received by the Borrower after the Closing Date from:

 

(a)            contributions in respect of its common stock, and

 

(b)           the sale (other than to a Subsidiary of the Borrower or pursuant
to any management equity plan or stock option plan or any other management or
employee benefit plan or agreement of the Borrower or any of its Subsidiaries)
of Qualified Equity Interests of the Borrower to Holdings,

 

in each case, as designated as Excluded Contributions pursuant to an Officer’s
Certificate executed by a Responsible Officer of the Borrower; provided that,
notwithstanding anything to the contrary, Excluded Contributions shall not
include any amounts included in Cumulative Equity Proceeds Amount, any Excluded
Equity Proceeds and any Permitted Cure Securities (including the Cure Amount).

 

“Excluded Equity Proceeds” shall mean, during any fiscal year, the net proceeds
(determined in a manner consistent with the definition of “Net Proceeds”)
received by Holdings or any Parent Entity during such fiscal year from the sales
and issuance of its Qualified Equity Interests so long as (a) all such proceeds
are contributed in cash to the Borrower, (b) none of such proceeds are included
in Cumulative Equity Proceeds Amount (or otherwise in the calculation of
Available Free Cash Flow Amount), Excluded Contributions or Cure Amount, and
(c) such Equity Interests are not Permitted Cure Securities.

 

“Excluded Indebtedness” shall mean all Indebtedness permitted to be incurred
under Section 6.01 (as amended or waived from time to time).

 

“Excluded Property” shall have the meaning assigned to such term in
Section 5.11(g).

 

“Excluded Securities” shall mean any of the following:

 

(a)            any Equity Interests or Indebtedness with respect to which the
Administrative Agent and the Borrower reasonably agree that the cost or other
consequences of pledging such Equity Interests or Indebtedness in favor of the
Secured Parties under the Security Documents are likely to be excessive in
relation to the value to be afforded thereby;

 



 27 

 

 



(b)            in the case of any pledge of voting Equity Interests of any CFC
or FSHCO (in each case, that is owned directly by the Borrower or a Subsidiary
Loan Party) to secure the Obligations, any voting Equity Interest of such CFC or
FSHCO in excess of 65% of the outstanding voting Equity Interests;

 

(c)            any Equity Interests or Indebtedness to the extent the pledge
thereof would be prohibited by any Requirement of Law;

 

(d)            any Equity Interests of any person that is not a Wholly Owned
Subsidiary to the extent (A) that a pledge thereof to secure the Obligations is
prohibited by (i) any applicable organizational documents, joint venture
agreement or shareholder agreement or (ii) any other contractual obligation with
an unaffiliated third party not in violation of Section 6.09(b) binding on such
assets on the Closing Date or on the date of acquisition thereof and not entered
into in contemplation thereof (other than in connection with the incurrence of
Indebtedness of the type contemplated by Section 6.01(i)), (B) any
organizational documents, joint venture agreement or shareholder agreement (or
other contractual obligation referred to in subclause (A)(ii) above) prohibits
such a pledge without the consent of any other party; provided that this clause
(B) shall not apply if (1) such other party is a Loan Party or a Wholly Owned
Subsidiary or (2) consent has been obtained to consummate such pledge (it being
understood that the foregoing shall not be deemed to obligate the Borrower or
any Subsidiary to obtain, or to seek to obtain, any such consent) and shall only
apply for so long as such organizational documents, joint venture agreement or
shareholder agreement or replacement or renewal thereof is in effect, or (C) a
pledge thereof to secure the Obligations would give any other party (other than
a Loan Party or a Wholly Owned Subsidiary) to any organizational documents,
joint venture agreement or shareholder agreement governing such Equity Interests
(or other contractual obligation referred to in subclause (A)(ii) above) the
right to terminate its obligations thereunder;

 

(e)            any Equity Interests of any Immaterial Subsidiary, any
Unrestricted Subsidiary or any Special Purpose Securitization Subsidiary;

 

(f)            any Equity Interests of any Subsidiary of, or other Equity
Interests owned by, a Foreign Subsidiary that is a CFC or FSHCO;

 

(g)            any Equity Interests of any Subsidiary to the extent that the
pledge of such Equity Interests could reasonably be expected to result in
material adverse tax consequences to the Borrower or any Subsidiary as
determined in good faith by the Borrower in consultation with the Administrative
Agent;

 

(h)            any Equity Interests or Indebtedness that are set forth on
Schedule 1.01(a) to the Original Credit Agreement or that have been identified
on or prior to the Closing Date in writing to the Agent by a Responsible Officer
of the Borrower and agreed to by the Administrative Agent in writing;

 

 28 

 

  

(i)            (x) any Equity Interests owned by Holdings, other than Equity
Interests in the Borrower and (y) any Indebtedness owned by Holdings to the
extent permitted to be incurred under Section 6.08; and

 

(j)            any Margin Stock.

 

“Excluded Subsidiary” shall mean any of the following (except as otherwise
provided in clause (b) of the definition of “Subsidiary Loan Party”):

 

(a)            each Immaterial Subsidiary,

 

(b)            each Domestic Subsidiary that is not a Wholly Owned Subsidiary
(for so long as such Subsidiary remains a non-Wholly Owned Subsidiary),

 

(c)            each Domestic Subsidiary that is prohibited from Guaranteeing the
Obligations by any Requirement of Law or that would require consent, approval,
license or authorization of a Governmental Authority to Guarantee the
Obligations (unless such consent, approval, license or authorization has been
received); provided that, for the avoidance of doubt, such Domestic Subsidiary
shall have no obligation to seek such consent, approval, license or
authorization,

 

(d)            each Domestic Subsidiary that is prohibited by any applicable
contractual requirement from Guaranteeing or granting Liens to secure the
Obligations on the Closing Date or at the time such Subsidiary becomes a
Subsidiary not in violation of Section 6.09(c) (and for so long as such
restriction or any replacement or renewal thereof is in effect),

 

(e)            any Special Purpose Securitization Subsidiary,

 

(f)            any Foreign Subsidiary (i) that is a CFC or (ii) FSHCO,

 

(g)            any Domestic Subsidiary (i) that is a FSHCO or (ii) that is a
direct or indirect Subsidiary of a CFC,

 

(h)            any other Domestic Subsidiary with respect to which, (x) the
Administrative Agent and the Borrower reasonably agree that the cost or other
consequences of providing a Guarantee of or granting Liens required by the
Security Documents to secure the Obligations are likely to be excessive in
relation to the value to be afforded thereby or (y) providing such a Guarantee
or granting such Liens would result in material adverse tax consequences as
determined in good faith by the Borrower in consultation with the Administrative
Agent, and

 

(i)            each Unrestricted Subsidiary.

 

“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation, unless otherwise agreed between the Administrative Agent and the
Borrower. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

 



 29 

 

 

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, any Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower hereunder, the following taxes,
including interest, penalties or other additions thereto:

 

(a)            income taxes imposed on (or measured by) its net income or
franchise taxes imposed on (or measured by) its net income by the jurisdiction
under the laws of which such recipient is organized or in which its principal
office is located or, in the case of any Lender, in which its applicable Lending
Office is located, including, in the case of each of the foregoing, any
political subdivision thereof,

 

(b)            any branch profits taxes or any similar tax imposed by any
jurisdiction described in clause (a) above,

 

(c)            any withholding tax that is attributable to a Lender’s failure to
comply with Section 2.17(e),

 

(d)            any United States of America federal withholding tax pursuant to
a law that is in effect and would apply to amounts payable hereunder by or on
account of the Borrower at the time such Lender becomes a party to this
Agreement (or designates a new Lending Office), other than pursuant to an
assignment request by the Borrower under Section 2.19, and

 

(e)            any United States of America withholding tax that is imposed as a
result of such recipient’s failure to comply with the requirements to establish
an exemption from such withholding tax pursuant to FATCA.

 

except, in the case of clause (d) above, to the extent that (i) such Lender (or
its assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts or indemnification
payments from a Loan Party with respect to any such withholding tax pursuant to
Section 2.17 or (ii) such withholding tax shall have resulted from the making of
any payment to a location other than the office designated by the Administrative
Agent or such Lender for the receipt of payments of the applicable type.

 

“Existing Class Loans” shall have the meaning assigned to such term in
Section 9.09(f).

 



 30 

 



 

“Existing Credit Agreements” shall mean, collectively, (i) the First Lien Credit
Agreement, dated as of October 31, 2014, among SourceHOV, SourceHOV LLC, the
lenders party thereto, Morgan Stanley Bank, N.A., as an L/C Issuer, and Morgan
Stanley Senior Funding, Inc., as administrative agent and collateral agent,
(ii) the Second Lien Credit Agreement, dated as of October 31, 2014, among
SourceHOV, SourceHOV LLC, the lenders party thereto and Morgan Stanley Senior
Funding, Inc., as administrative agent and collateral agent, (iii) the Credit
Agreement, dated as of April 29, 2016, among FTS Parent Inc., the lenders party
thereto and Bank of America, N.A., as administrative agent, (iv) the Credit
Agreement, dated as of June 30, 2016, among TransCentra, Inc. and Opus Bank,
(v) the First Lien Credit Agreement, dated as of October 1, 2013, among Novitex
Intermediate, LLC, Novitex Acquisition, LLC, the lenders party thereto, and
Credit Suisse AG, Cayman Islands Branch, as administrative agent and collateral
agent, and (vi) the Second Lien Credit Agreement, dated as of October 1, 2013,
among Novitex Intermediate, LLC, Novitex Acquisition, LLC, the lenders party
thereto and Credit Suisse AG, Cayman Islands Branch, as administrative agent and
collateral agent, in each case, as amended, restated, supplemented or otherwise
modified prior to the Closing Date.

 

“Existing Receivables Financing” means that certain Permitted Securitization
Financing, pursuant to the Existing Receivables Financing Agreement.

 

“Existing Receivables Financing Agreement” means that certain Loan and Security
Agreement, dated as of January 10, 2020, by and among Exela Receivables 1, LLC,
as borrower, Exela Technologies, Inc., as initial servicer, the lenders party
thereto from time to time, and TPG Specialty Lending, Inc., as administrative
agent, as amended, restated, amended and restated, supplemented, modified,
waived, replaced, renewed, refinanced or extended from time to time.

 

“Existing Roll-Over Letters of Credit” shall mean those letters of credit or
bank guarantees issued and outstanding as of the Closing Date and set forth on
Schedule 1.01(c) to the Original Credit Agreement, which shall each be deemed to
constitute a Letter of Credit issued hereunder on the Closing Date.

 

“Extended Revolving Facility Commitment” shall have the meaning assigned to such
term in Section 2.20(e).

 

“Extended Revolving Loans” shall have the meaning assigned to such term in
Section 2.20(e).

 

“Extended Term Loan” shall have the meaning assigned to such term in
Section 2.20(e).

 

“Extending Lender” shall have the meaning assigned to such term in
Section 2.20(e).

 

“Extension” shall have the meaning assigned to such term in Section 2.20(e).

 

“Extension Effective Date” shall have the meaning assigned to such term in the
Third Amendment.

 

“Facility” shall mean a category of Commitments and extensions of credits
thereunder. For purposes hereof, each of the following comprises a separate
Facility: (a) the Revolving Facility Commitments established on the Closing Date
and the extensions of credit thereunder and (b) the Term B Loans in effect on
the 2019 Effective Date.

 

“Fair Market Value” shall mean, with respect to any asset, group of assets or
property, on any date of determination, the price that could be negotiated in an
arm’s-length transaction between a willing seller and a willing and able buyer,
neither of whom is under undue pressure or compulsion to complete the
transaction.

 

“FATCA” shall mean Sections 1471 through 1474 of the Code as of the Closing Date
(or any amended or successor provisions that are substantively similar and not
materially more onerous to comply with), any regulations thereunder or official
interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code and any fiscal or regulatory legislation,
rules or practices adopted pursuant to any applicable intergovernmental
agreements, treaties or conventions entered into in connection with the
implementation of the foregoing.

 

“Federal Funds Rate” shall mean, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) of the quotations for such day
for such transactions received by the Administrative Agent from three Federal
funds brokers of recognized standing selected by it.

 



 31 

 

 

“Fee Letter” shall mean the First Lien Credit Agreement Agent Fee Letter, dated
as of February 21May 18, 20172020, by and among Parent, Royal Bank of Canada,
RBC Capital Markets, LLC, Credit Suisse AG, Cayman Islands Branch, Credit Suisse
Securities (USA) LLC, Natixis, New York Branch, Natixis Securities Americas LLC,
KKR Capital Markets LLC and KKR Corporate Lending LLC, as such Fee
LetterBorrower and Wilmington Savings Fund Society, FSB, as such fee letter may
be amended, restated, supplemented or otherwise modified from time to time by
the parties thereto or any replacement fee letter entered into between the
Borrower and the Administrative Agent from time to time.

 

“Fees” shall mean the Commitment Fees, the L/C Participation Fees, the Issuing
Bank Fees and the Administrative Agent Fees.

 

“Financial Covenant” shall mean the covenant of the Borrower set forth in
Section 6.11.

 

“Financial Officer” of any person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer, Assistant Treasurer, Controller or
other officer with reasonably equivalent duties of such person.

 

“First Amendment” shall have the meaning assigned to such term in the recitals
hereto.

 

“First Lien/Second Lien Intercreditor Agreement” shall mean an intercreditor
agreement substantially in the form of Exhibit D to the Original Credit
Agreement, or such other customary form reasonably acceptable to the
Administrative Agent and the Borrower, in each case, as such document may be
amended, restated, supplemented or otherwise modified from time to time.

 

“Flood Documentation” shall mean, with respect to each Mortgaged Property
located in the United States of America or any territory thereof, (i) a
completed “life-of-loan” Federal Emergency Management Agency standard flood
hazard determination (to the extent a Mortgaged Property is located in a Special
Flood Hazard Area, together with a notice about Special Flood Hazard Area status
and flood disaster assistance duly executed by the Borrower and the applicable
Loan Party relating thereto) and (ii) evidence of flood insurance as required by
Section 5.02(c) hereof and the applicable provisions of the Security Documents,
each of which shall (A) be endorsed or otherwise amended to include a “standard”
or “New York” lender’s loss payable or mortgagee endorsement (as applicable),
(B) name the Collateral Agent, on behalf of the Secured Parties, as additional
insured and loss payee/mortgagee, (C) identify the address of each property
located in a Special Flood Hazard Area, the applicable flood zone designation
and the flood insurance coverage and deductible relating thereto and (D) be
otherwise in form and substance reasonably satisfactory to the Administrative
Agent.

 

“Flood Insurance Laws” shall mean, collectively, (i) the National Flood
Insurance Reform Act of 1994 (which comprehensively revised the National Flood
Insurance Act of 1968 and the Flood Disaster Protection Act of 1973) as now or
hereafter in effect or any successor statute thereto, (ii) the Flood Insurance
Reform Act of 2004 as now or hereafter in effect or any successor statute
thereto and (iii) the Biggert-Waters Flood Insurance Reform Act of 2012 as now
or hereafter in effect or any successor statute thereto.

 

“Foreign Subsidiary” shall mean any Subsidiary that is incorporated or organized
under the laws of any jurisdiction other than the United States of America, any
state thereof or the District of Columbia.

 

“Fronting Exposure” shall mean, at any time there is a Defaulting Lender, with
respect to any Issuing Bank, such Defaulting Lender’s Applicable Percentage of
the outstanding Letter of Credit obligations other than Letter of Credit
obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized or backstopped in
accordance with the terms hereof.

 



 32 

 

 

“FSHCO” shall mean any Subsidiary that owns no material assets other than the
Equity Interests of one or more Foreign Subsidiaries that are CFCs and/or of one
or more FSHCOs.

 

“GAAP” shall mean generally accepted accounting principles in effect from time
to time in the United States of America, applied on a consistent basis, subject
to the provisions of Section 1.02; provided that any reference to the
application of GAAP in Sections 3.13(a), 3.20, 5.03, 5.07 and 6.02(e), to a
Foreign Subsidiary (and not as a consolidated Subsidiary of the Borrower) shall
mean generally accepted accounting principles in effect from time to time in the
jurisdiction of organization of such Foreign Subsidiary.

 

“Governmental Authority” shall mean any federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory or legislative
body.

 

“Guarantee” of or by any person (the “guarantor”) shall mean (a) any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable by
another person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (iv) entered into for the purpose of
assuring in any other manner the holders of such Indebtedness or other
obligation of the payment thereof or to protect such holders against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of the
guarantor securing any Indebtedness or other obligation (or any existing right,
contingent or otherwise, of the holder of Indebtedness or other obligation to be
secured by such a Lien) of any other person, whether or not such Indebtedness or
other obligation is assumed by the guarantor; provided, however, that the term
“Guarantee” shall not include endorsements of instruments for deposit or
collection in the ordinary course of business or customary and reasonable
indemnity obligations in effect on the Closing Date or entered into in
connection with any acquisition or Disposition of assets permitted by this
Agreement (other than such obligations with respect to Indebtedness). The amount
of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the Indebtedness in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by such person in good faith.

 

“guarantor” shall have the meaning assigned to such term in the definition of
the term “Guarantee.”

 

“Guarantors” shall mean the Loan Parties other than the Borrower.

 

“HandsOn Management Agreement” shall mean the SourceHOV Consulting Agreement and
any other management agreement existing on the Closing Date among investment
funds managed by Affiliates of HandsOn Global Management, LLC, on the one hand,
and the Borrower and/or any of its Subsidiaries, on the other.

 

“Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents that are subject to regulation
or can give rise to liability under any Environmental Law, including explosive
or radioactive substances, petroleum or petroleum distillates, asbestos or
asbestos-containing materials, polychlorinated biphenyls, and radon gas.

 

“HCM Group” shall have the meaning assigned to such term in the recitals hereto.

 

“Holdings” shall have the meaning assigned to such term in the preamble hereto.

 

“Holdings Guarantee and Pledge Agreement” shall mean the Holdings Guarantee and
Pledge Agreement (First Lien), dated as of the Closing Date, as may be amended,
amended and restated, supplemented, reaffirmed or otherwise modified from time
to time, between Holdings and the Collateral Agent.

 

“Honor Date” shall have the meaning assigned to such term in Section 2.05(c).

 



 33 

 

 

“Immaterial Subsidiary” shall mean any Subsidiary that (a) did not, as of the
last day of the fiscal quarter of the Borrower most recently ended for which
financial statements have been (or were required to be) delivered pursuant to
Sections 5.04(a) or 5.04(b), have assets with a value in excess of 5% of the
Consolidated Total Assets or revenues representing in excess of 5% of total
revenues of the Borrower and the Subsidiaries on a consolidated basis as of such
date, and (b) taken together with all other Immaterial Subsidiaries as of such
date, did not have assets with a value in excess of 10% of the Consolidated
Total Assets or revenues representing in excess of 10% of total revenues of the
Borrower and the Subsidiaries on a consolidated basis as of such date; provided
that the Borrower may elect in its sole discretion to exclude as an Immaterial
Subsidiary any Subsidiary that would otherwise meet the definition thereof. Each
Immaterial Subsidiary as of the Closing Date shall be set forth in
Schedule 1.01(b) to the Original Credit Agreement, and the Borrower shall update
such Schedule from time to time after the Closing Date as necessary to reflect
all Immaterial Subsidiaries at such time (the selection of Subsidiaries to be
added to or removed from such Schedule to be made as the Borrower may
determine).

 

“Increased Amount” of any Indebtedness shall mean any increase in the amount of
such Indebtedness in connection with any accrual of interest, the accretion of
accreted value, the amortization of original issue discount, the payment of
interest in the form of additional Indebtedness or in the form of common stock
of the Borrower, the accretion of original issue discount or liquidation
preference and increases in the amount of Indebtedness outstanding solely as a
result of fluctuations in the exchange rate of currencies.

 

“Incremental Amount” shall mean, at any time, the sum of:

 

(i)            the excess (if any) of (a) $225,000,000 over (b) the sum of
(x) the aggregate outstanding principal amount of all Incremental Term Loans and
Incremental Revolving Facility Commitments, in each case incurred or established
after the Closing Date and outstanding at such time pursuant to Section 2.20
utilizing this clause (i) (other than Incremental Term Loans and Incremental
Revolving Facility Commitments in respect of Refinancing Term Loans, Extended
Term Loans, Extended Revolving Facility Commitments or Replacement Revolving
Facility Commitments, respectively) and (y) the aggregate principal amount of
Indebtedness outstanding pursuant to Section 6.01(y) at such time that was
incurred utilizing this clause (i); plus

 

(ii)           any amounts so long as immediately after giving effect to the
establishment of the commitments in respect thereof (or, at the option of the
Borrower, immediately after giving effect to the incurrence of the Incremental
Loans thereunder) utilizing this clause (ii) (and assuming such Incremental
Revolving Facility Commitments established at such time utilizing this clause
(ii) are fully drawn unless such commitments have been drawn or have otherwise
been terminated), (a) in the case of Incremental Loans secured by Liens on the
Collateral that rank pari passu in right of security with the Liens on the
Collateral securing the Term B Loans or the Initial Revolving Facility Loans,
the Net First Lien Leverage Ratio on a Pro Forma Basis is not greater than 3.75
to 1.00 and (b) in the case of Incremental Loans secured by Liens on the
Collateral that rank junior in right of security to the Liens on the Collateral
securing the Term B Loans and the Initial Revolving Facility Loans, the Net
Secured Leverage Ratio on a Pro Forma Basis is not greater than 4.00 to 1.00;
provided that, for purposes of this clause (ii), net cash proceeds of
Incremental Loans incurred at such time shall not be netted against the
applicable amount of Consolidated Debt for purposes of such calculation of the
Net First Lien Leverage Ratio or the Net Secured Leverage Ratio at such time;
plus

 



 34 

 

 

(iii)          the aggregate amount of all voluntary prepayments of Term B Loans
outstanding on the Closing Date and Revolving Facility Loans pursuant to
Section 2.11(a) (and accompanied by a reduction of Revolving Facility
Commitments pursuant to Section 2.08(b) in the case of a prepayment of Revolving
Facility Loans) made prior to such time except to the extent funded with the
proceeds of long-term Indebtedness (other than revolving Indebtedness);

 

provided that, for the avoidance of doubt, (A) amounts may be established or
incurred utilizing clause (ii) above prior to utilizing clause (i) or
(iii) above and (B) any calculation of the Net First Lien Leverage Ratio or the
Net Secured Leverage Ratio on a Pro Forma Basis pursuant to clause (ii) above
may be determined, at the option of the Borrower, without giving effect to any
simultaneous establishment or incurrence of any amounts utilizing clause (i) or
(iii) above.

 

“Incremental Assumption Agreement” shall mean an Incremental Assumption
Agreement in form and substance reasonably satisfactory to the Administrative
Agent, among the Borrower, the Administrative Agent and, if applicable, one or
more Incremental Term Lenders and/or Incremental Revolving Facility Lenders.

 

“Incremental Commitment” shall mean an Incremental Term Loan Commitment or an
Incremental Revolving Facility Commitment.

 

“Incremental Loan” shall mean an Incremental Term Loan or an Incremental
Revolving Facility Loan.

 

“Incremental Revolving Facility Commitment” shall mean the commitment of any
Lender, established pursuant to Section 2.20, to make Incremental Revolving
Facility Loans to the Borrower.

 

“Incremental Revolving Facility Lender” shall mean a Lender with an Incremental
Revolving Facility Commitment or an outstanding Incremental Revolving Facility
Loan.

 

“Incremental Revolving Facility Loans” shall mean (i) Revolving Facility Loans
made by one or more Revolving Facility Lenders to the Borrower pursuant to an
Incremental Revolving Facility Commitment to make additional Initial Revolving
Facility Loans and (ii) to the extent permitted by Section 2.20 and provided for
in the relevant Incremental Assumption Agreement, Other Revolving Facility Loans
(including in the form of Extended Revolving Loans or Replacement Revolving
Loans, as applicable), or (iii) any of the foregoing.

 

“Incremental Term Borrowing” shall mean a Borrowing comprised of Incremental
Term Loans.

 

“Incremental Term Facility” shall mean any Class of Incremental Term Loan
Commitments and the Incremental Term Loans made thereunder.

 

“Incremental Term Lender” shall mean a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

 

“Incremental Term Loan Commitment” shall mean the commitment of any Lender,
established pursuant to Section 2.20, to make Incremental Term Loans to the
Borrower.

 

“Incremental Term Loan Installment Date” shall have, with respect to any
Class of Incremental Term Loans established pursuant to an Incremental
Assumption Agreement, the meaning assigned to such term in Section 2.10(a)(ii).

 

“Incremental Term Loans” shall mean (i) Term Loans made by one or more Lenders
to the Borrower pursuant to Section 2.01(b) and Section 2.01(d) consisting of
additional Term B Loans and (ii) to the extent permitted by Section 2.20 and
provided for in the relevant Incremental Assumption Agreement, Other Term Loans
(including in the form of Extended Term Loans or Refinancing Term Loans, as
applicable), or (iii) any of the foregoing..

 



 35 

 

 

“Indebtedness” of any person shall mean, if and to the extent (other than with
respect to clause (i)) the same would constitute indebtedness or a liability on
a balance sheet prepared in accordance with GAAP, without duplication, (a) all
obligations of such person for borrowed money, (b) all obligations of such
person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such person under conditional sale or other title retention
agreements relating to property or assets purchased by such person, (d) all
obligations of such person issued or assumed as the deferred purchase price of
property or services (other than such obligations accrued in the ordinary
course), to the extent that the same would be required to be shown as a long
term liability on a balance sheet prepared in accordance with GAAP, (e) all
Capitalized Lease Obligations of such person, (f) all net payments that such
person would have to make in the event of an early termination, on the date
Indebtedness of such person is being determined, in respect of outstanding Swap
Agreements, (g) the principal component of all obligations, contingent or
otherwise, of such person as an account party in respect of letters of credit,
(h) the principal component of all obligations of such person in respect of
bankers’ acceptances, (i) all Guarantees by such person of Indebtedness
described in clauses (a) to (h) above and (j) the amount of all obligations of
such person with respect to the redemption, repayment or other repurchase of any
Disqualified Stock (excluding accrued dividends that have not increased the
liquidation preference of such Disqualified Stock); provided that Indebtedness
shall not include (A) trade and other ordinary-course payables, accrued
expenses, and intercompany liabilities arising in the ordinary course of
business, (B) prepaid or deferred revenue, (C) purchase price holdbacks arising
in the ordinary course of business in respect of a portion of the purchase
prices of an asset to satisfy unperformed obligations of the seller of such
asset, (D) Obligations under or in respect of Permitted Securitization
Financings, (E) earn-out obligations until such obligations become a liability
on the balance sheet of such person in accordance with GAAP, (F) obligations in
respect of Third Party Funds, (G) in the case of the Borrower and its
Subsidiaries, (I) all intercompany Indebtedness having a term not exceeding 364
days (inclusive of any roll-over or extensions of terms) and made in the
ordinary course of business and (II) intercompany liabilities in connection with
the cash management, tax and accounting operations of the Borrower and the
Subsidiaries, (H) obligations under or in respect of the Business Combination
Agreement or (I) any Claims Administration Indebtedness of such person (except
to the extent that any such Claims Administration Indebtedness exceeds the
Claims Administration Investments of such person). The Indebtedness of any
person shall include the Indebtedness of any partnership in which such person is
a general partner, other than to the extent that the instrument or agreement
evidencing such Indebtedness expressly limits the liability of such person in
respect thereof.

 

“Indemnified Taxes” shall mean all Taxes other than Excluded Taxes and Other
Taxes.

 

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

 

“Ineligible Institution” shall mean (i) the persons identified as “Disqualified
Lenders” in writing to the Joint Lead Arrangers by Parent on or prior to
February 21, 2017 and (ii) the persons as may be identified in writing to the
Administrative Agent by the Borrower from time to time thereafter (in the case
of this clause (ii), solely in respect of bona fide business competitors of the
Borrower (in the good faith determination of the Borrower)), by delivery of a
notice thereof to the Administrative Agent setting forth such person or persons
(or the person or persons previously identified to the Administrative Agent that
are to be no longer considered “Ineligible Institutions”) which designations
shall not apply retroactively to disqualify any persons that have previously
acquired an assignment or participation in the Loans.

 

“Information” shall have the meaning assigned to such term in Section 3.14(a).

 

“Information Memorandum” shall mean the Confidential Information Memorandum,
dated June 15, 2017, as modified or supplemented prior to the Closing Date.

 

“Initial Revolving Facility Loan” shall mean a Revolving Facility Loan made
(i) pursuant to the Revolving Facility Commitments in effect on the Closing Date
(as the same may be amended from time to time in accordance with this Agreement)
or (ii) pursuant to any Incremental Revolving Facility Commitment on the same
terms as the Revolving Facility Loans referred to in clause (i) of this
definition.

 

“Intellectual Property” shall have the meaning assigned to such term in the
Collateral Agreement.

 

“Intercreditor Agreement” shall have the meaning assigned to such term in
Section 9.21.

 



 36 

 

 

“Interest Coverage Ratio” shall mean, on any date, the ratio of (a) EBITDA to
(b) Cash Interest Expense, in each case, for the Test Period most recently ended
as of such date, all determined on a consolidated basis in accordance with GAAP;
provided that the Interest Coverage Ratio shall be determined for the relevant
Test Period on a Pro Forma Basis.

 

“Interest Election Request” shall mean a request by the Borrower to convert or
continue a Term Borrowing or Revolving Facility Borrowing in accordance with
Section 2.07 and substantially in the form of Exhibit B to the Original Credit
Agreement or another form approved by the Administrative Agent.

 

“Interest Expense” shall mean, with respect to any person for any period, the
sum of (a) gross interest expense of such person for such period on a
consolidated basis, including the portion of any payments or accruals with
respect to Capitalized Lease Obligations allocable to interest expense and
excluding amortization of deferred financing fees and original issue discount,
debt issuance costs, commissions, fees and expenses, expensing of any bridge,
commitment or other financing fees and noncash interest expense attributable to
movement in mark to market of obligations in respect of Swap Agreements or other
derivatives (in each case permitted hereunder) under GAAP, and (b) capitalized
interest of such person, minus interest income for such period. For purposes of
the foregoing, gross interest expense shall be determined after giving effect to
any net payments made or received and costs incurred by the Borrower and the
Subsidiaries with respect to Swap Agreements, and interest on a Capitalized
Lease Obligation shall be deemed to accrue at an interest rate reasonably
determined by the Borrower to be the rate of interest implicit in such
Capitalized Lease Obligation in accordance with GAAP.

 

“Interest Payment Date” shall mean, (a) with respect to any Eurocurrency Loan,
the last day of the Interest Period applicable to the Borrowing of which such
Loan is a part and, in the case of a Eurocurrency Borrowing with an Interest
Period of more than three months’ duration, each day that would have been an
Interest Payment Date had successive Interest Periods of three months’ duration
been applicable to such Borrowing and, in addition, the date of any refinancing
or conversion of such Borrowing with or to a Borrowing of a different Type and
(b) with respect to any ABR Loan, the last Business Day of each calendar quarter
(being the last Business Day of March, June, September and December of each
year).; provided that, from and after the Reporting Non-Compliance Date through
and including the Economic Provisions Termination Date, the Interest Payment
Date with respect to any ABR Loan shall be the last Business Day of each
calendar month.

 

“Interest Period” shall mean, as to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as applicable, and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is 1, 2, 3 or 6
months thereafter (or 12 months, if at the time of the relevant Borrowing, all
relevant Lenders make interest periods of such length available or any shorter
period), as the Borrower may elect; provided, however, that if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day; provided, further,
notwithstanding anything to the contrary contained in this Agreement, the
initial Interest Period with respect to the Term B Loans made on the 2019
Effective Date shall be the period commencing on the 2019 Effective Date and
ending on the last day of the then-current Interest Period for the 2018 Term
Loans. Interest shall accrue from and including the first day of an Interest
Period to but excluding the last day of such Interest Period.

 

“Interpolated Rate” means, in relation to the Eurocurrency Rate, the rate which
results from interpolating on a linear basis between:

 

(a)            the applicable Eurocurrency Rate for the longest period (for
which that Eurocurrency Rate is available) which is less than the Interest
Period of that Loan; and

 



 37 

 

 

(b)            the applicable Eurocurrency Rate for the shortest period (for
which that Eurocurrency Rate is available) which exceeds the Interest Period of
that Loan,

 

each as of approximately 11:00 a.m. (London, England time) two Business Days
prior to the commencement of such Interest Period of that Loan.

 

“Investment” shall have the meaning set forth in Section 6.04.

 

“Investor” shall mean, collectively,  investment funds managed by Affiliates of
Apollo Global Management, LLC, investment funds managed by Affiliates of HandsOn
Global Management, LLC, and other co-investors in the Equity Interests of Parent
as of the Closing Date.

 

“Investor Affiliates” shall mean each Affiliate of the Investors that is neither
a “portfolio company” (which means a company actively engaged in providing goods
or services to unaffiliated customers), whether or not controlled, nor a company
controlled by a “portfolio company”.

 

“ISP” shall mean, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking
Law & Practice, Inc. (or such later version thereof as may be in effect at the
time of issuance).

 

“Issuer Documents” shall have the meaning set forth in Section 2.05(a).

 

“Issuing Bank” shall mean, as the context may require, (i) each Revolving
Facility Lender, (ii) for purposes of the Existing Roll-Over Letters of Credit,
the Issuing Banks set forth on Schedule 1.01(c) to the Original Credit Agreement
and (iii) each other Issuing Bank designated pursuant to Section 2.05(k), in
each case in its capacity as an issuer of Letters of Credit hereunder, and its
successors in such capacity as provided in Section 2.05(j); provided that, in
the case of clause (iii) above, the L/C Commitment with respect to each Issuing
Bank shall be reduced on a ratable basis by the amount of the L/C Commitment
allocated to such new Issuing Bank. An Issuing Bank may, in its discretion,
arrange for one or more Letters of Credit to be issued by Affiliates of such
Issuing Bank, in which case the term “Issuing Bank” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate.

 

“Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.12(b).

 

“Joint Lead Arrangers” shall have the meaning assigned to such term in the
preamble hereto.

 

“Junior Financing” shall mean any Indebtedness that is subordinated in right of
payment to the Loan Obligations.

 

“Junior Liens” shall mean Liens on the Collateral that are junior to the Liens
thereon securing the Term B Loans (and other Loan Obligations that are pari
passu with the Term B Loans) pursuant to a Permitted Junior Intercreditor
Agreement (it being understood that Junior Liens are not required to be pari
passu with other Junior Liens, and that Indebtedness secured by Junior Liens may
have Liens that are senior in priority to, pari passu with, or junior in
priority to, other Liens constituting Junior Liens).

 

“Laws” shall mean, collectively, all international, foreign, federal, state and
local statutes, treaties, rules, regulations, ordinances, codes and binding
administrative or judicial precedents or authorities, including the binding
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of any Governmental Authority, in each case having
the force of law.

 

“L/C Advance” shall mean, with respect to each Lender, such Lender’s funding of
its participation in any L/C Borrowing in accordance with its Applicable
Percentage.

 

“L/C Borrowing” shall mean an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing.

 

“L/C Commitment” shall mean, with respect to each Issuing Bank, the commitment
of such Issuing Bank to issue Letters of Credit pursuant to Section 2.05. The
initial aggregate amount of the L/C Commitments of all Issuing Banks is
$30,000,000 (calculated, in the case of Alternate Currency Letters of Credit,
based on the Dollar Equivalent thereof) or such larger amount not to exceed the
Revolving Facility Commitment as the Administrative Agent and the Issuing Banks
may agree or such smaller amount as the Borrower and the Administrative Agent
and the Issuing Banks shall agree.

 

 38 

 

 

“L/C Disbursement” shall mean a payment or disbursement made by an Issuing Bank
pursuant to a Letter of Credit.

 

“L/C Exposure” of any Class shall mean, at any time, the sum of (a) the
aggregate undrawn amount of all outstanding Letters of Credit applicable to such
Class at such time (calculated, in the case of Alternate Currency Letters of
Credit, based on the Dollar Equivalent thereof) and (b) the aggregate amount of
all L/C Disbursements applicable to such Class that have not yet been reimbursed
by or on behalf of the Borrower at such time (calculated, in the case of
Alternate Currency Letters of Credit, based on the Dollar Equivalent thereof).
The L/C Exposure of any Class of any Revolving Facility Lender at any time shall
be its Applicable Percentage of the total L/C Exposure applicable to such
Class at such time.

 

“L/C Participation Fee” shall have the meaning assigned to such term in
Section 2.12(b).

 

“Latest Maturity Date” shall mean, at any date of determination, the latest of
the latest Revolving Facility Maturity Date and the latest Term Facility
Maturity Date, in each case then in effect on such date of determination.

 

“Lender” shall mean each Revolving Facility Lender under the Original Credit
Agreement immediately prior to the Repricing Effective Date (including each
Revolving Facility Lender listed on Schedule 2.01 to the Original Credit
Agreement), each 2018 Term Lender and each 2019 Term Lender (in each case, other
than any such person that has ceased to be a party hereto pursuant to an
Assignment and Acceptance in accordance with Section 9.04), as well as any
person that becomes a “Lender” hereunder pursuant to Section 9.04 or
Section 2.20, including, in respect of Letters of Credit, each Issuing Bank.

 

“Lending Office” shall mean, as to any Lender, the applicable branch, office or
Affiliate of such Lender designated by such Lender to make Loans to the
Borrower.

 

“Letter of Credit” shall mean any letter of credit or bank guarantee issued
pursuant to Section 2.05, including any Alternate Currency Letter of Credit.
Each Existing Roll-Over Letter of Credit shall be deemed to constitute a Letter
of Credit issued hereunder on the Closing Date for all purposes of the Loan
Documents.

 

“Letter of Credit Application” shall mean an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by any applicable Issuing Bank.

 

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, hypothecation, pledge, charge, security interest or similar monetary
encumbrance in or on such asset and (b) the interest of a vendor or a lessor
under any conditional sale agreement, capital lease or title retention agreement
(or any financing lease having substantially the same economic effect as any of
the foregoing) relating to such asset; provided that in no event shall an
operating lease or an agreement to sell be deemed to constitute a Lien.

 

“Limited Waiver Termination Date” shall have the meaning assigned to such term
in the Third Amendment.

 

“Liquidity” shall have the meaning assigned to such term in the Existing
Receivables Financing, and shall include foreign Unrestricted Cash held by
Parent and its Subsidiaries at such time and the aggregate fees, costs and
expenses of the Agent, the Lenders or the administrative agent or lenders under
the Existing Receivables Financing that incurred on or after March 16, 2020 and
are paid or reimbursed by the Borrower or any of its Subsidiaries.

 

“Loan Documents” shall mean this Agreement, the Letters of Credit, the
Subsidiary Guarantee Agreement, the Security Documents, each Incremental
Assumption Agreement (including the First Amendment and the Second Amendment),
any Intercreditor Agreement, any Note issued under Section 2.09(e), and solely
for the purposes of 7.01(c) hereof, the Fee Letter.

 



 39 

 

 

“Loan Obligations” shall mean (a) the due and punctual payment by the Borrower
of (i) the unpaid principal of and interest (including interest accruing during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans made to the Borrower under this Agreement, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (ii) each payment required to be made by the Borrower under this
Agreement in respect of any Letter of Credit, when and as due, including
payments in respect of reimbursement of disbursements, interest thereon
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) and obligations to provide Cash Collateral and
(iii) all other monetary obligations of the Borrower owed under or pursuant to
this Agreement and each other Loan Document, including obligations to pay fees,
expense reimbursement obligations and indemnification obligations, whether
primary, secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), and (b) the due and punctual payment of all
obligations of each other Loan Party under or pursuant to each of the Loan
Documents (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding).

 

“Loan Parties” shall mean Holdings, the Borrower and the Subsidiary Loan
Parties.

 

“Loans” shall mean the Term Loans and the Revolving Facility Loans.

 

“Local Time” shall mean New York City time; provided that, with respect to any
Alternate Currency Loan, “Local Time” shall mean the local time of the
applicable Lending Office.

 

“Majority Lenders” of any Facility shall mean, at any time, Lenders under such
Facility having Loans and unused Commitments representing more than 50% of the
sum of all Loans outstanding under such Facility and unused Commitments under
such Facility at such time (subject to the last paragraph of Section 9.09(b)).

 

“Management Group” shall mean the group consisting of the directors, executive
officers and other management personnel of the Borrower, Holdings or any Parent
Entity, as the case may be, on the Closing Date after giving effect to the
Transactions together with (a) any new directors whose election by such Boards
of Directors or whose nomination for election by the shareholders of the
Borrower, Holdings or any Parent Entity, as the case may be, was approved by a
vote of a majority of the directors of the Borrower, Holdings or any Parent
Entity, as the case may be, then still in office who were either directors on
the Closing Date after giving effect to the Transactions or whose election or
nomination was previously so approved and (b) executive officers and other
management personnel of the Borrower, Holdings or any Parent Entity, as the case
may be, hired at a time when the directors on the Closing Date after giving
effect to the Transactions together with the directors so approved constituted a
majority of the directors of the Borrower, Holdings or any Parent Entity, as the
case may be.

 

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

 

“Material Adverse Effect” shall mean a material adverse effect on the business,
property, operations or financial condition of the Borrower and its
Subsidiaries, taken as a whole, or the validity or enforceability of any of the
Loan Documents or the rights and remedies of the Administrative Agent and the
Lenders thereunder.

 

“Material Indebtedness” shall mean Indebtedness (other than Loans and Letters of
Credit) of any one or more of the Borrower or any Subsidiary in an aggregate
principal amount exceeding $75,000,000; provided that in no event shall any
Permitted Securitization Financing be considered Material Indebtedness.

 

“Material Real Property” shall mean any parcel or parcels of Real Property
located in the United States of America now or hereafter owned in fee by the
Borrower or any Subsidiary Loan Party and having a Fair Market Value (on a
per-property basis) (as determined in good faith by the Borrower) in excess of
$10,000,0002,500,000 as of (x) the ClosingExtension Effective Date, for Real
Property nowthen owned, as determined by the Pledgor in good faith or (y) the
date of acquisition, for Real Property acquired after the ClosingExtension
Effective Date, as determined by the purchase price; provided, that “Material
Real Property” shall not include (i) any Real Property in respect of which the
Borrower or a Subsidiary Loan Party does not own the land in fee simple or
(ii) any Real Property which the Borrower or a Subsidiary Loan Party leases to a
third party.

 

 40 

 

 

“Material Subsidiary” shall mean any Subsidiary other than an Immaterial
Subsidiary.

 

“Maximum Rate” shall have the meaning assigned to such term in Section 9.10.

 

“Moody’s” shall mean Moody’s Investors Service, Inc. and its successors and
assigns.

 

“Mortgaged Properties” shall mean the Material Real Properties (as defined in
the Original Credit Agreement) owned in fee by the Borrower or any Subsidiary
Loan Party that are identified as such on Schedule 1.01(e) to the Original
Credit Agreement (the “Closing Date Mortgaged Properties”) and each additional
Material Real Property encumbered by a Mortgage pursuant to Section 5.11.

 

“Mortgages” shall mean any Additional Mortgage and the mortgages, debentures,
hypothecs, deeds of trust, deeds to secure debt, assignments of leases and
rents, and other security documents delivered pursuant to Section 5.11, amended,
amended and restated, supplemented, reaffirmed or otherwise modified from time
to time, with respect to Mortgaged Properties, each in form and substance
reasonably satisfactory to the Administrative Agent and the Borrower.

 

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which Holdings, the Borrower or any Subsidiary or
any ERISA Affiliate (other than one considered an ERISA Affiliate only pursuant
to subsection (m) or (o) of Code Section 414) is making or accruing an
obligation to make contributions, or has within any of the preceding six plan
years made or accrued an obligation to make contributions.

 

“Net First Lien Leverage Ratio” shall mean, on any date, the ratio of
(A) (i) the sum of, without duplication, (x) the aggregate principal amount of
any Consolidated Debt consisting of Loan Obligations outstanding as of the last
day of the Test Period most recently ended as of such date (other than Loan
Obligations secured only by Junior Liens) and (y) the aggregate principal amount
of any other Consolidated Debt of the Borrower and its Subsidiaries outstanding
as of the last day of such Test Period that is then secured by Liens on the
Collateral that are Other First Liens less (ii) without duplication, the
Unrestricted Cash and unrestricted Permitted Investments of the Borrower and its
Subsidiaries as of the last day of such Test Period  to (B) EBITDA for such Test
Period, all determined on a consolidated basis in accordance with GAAP; provided
that the Net First Lien Leverage Ratio shall be determined for the relevant Test
Period on a Pro Forma Basis.

 

“Net Income” shall mean, with respect to any person, the net income (loss) of
such person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends.

 



 41 

 

 

“Net Proceeds” shall mean:

 

(a)            100% of the cash proceeds actually received by the Borrower or
any of its Subsidiaries (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise and including casualty insurance
settlements and condemnation awards, but only as and when received) from any
Asset Sale under Section 6.05(h), or any Casualty Event, in each case, net of
(i) attorneys’ fees, accountants’ fees, investment banking fees, survey costs,
title insurance premiums, and related search and recording charges, transfer
taxes, deed or mortgage recording taxes, required debt payments and required
payments of other obligations relating to the applicable asset (other than
pursuant hereto), other customary expenses and brokerage, consultant and other
customary fees actually incurred in connection therewith, (ii) Taxes paid or
payable (in the good faith determination of the Borrower) as a result thereof
(including, without duplication, the amount of any distributions in respect
thereof pursuant to Section 6.06(b)(iii) or Section 6.06(b)(v)), (iii) the
amount of any reasonable reserve established in accordance with GAAP against any
adjustment to the sale price or any liabilities (other than any taxes deducted
pursuant to clause (i) or (ii) above) (x) related to any of the applicable
assets and (y) retained by the Borrower or any of the Subsidiaries including,
without limitation, pension and other post-employment benefit liabilities and
liabilities related to environmental matters or against any indemnification
obligations (however, the amount of any subsequent reduction of such reserve
(other than in connection with a payment in respect of any such liability) shall
be deemed to be cash proceeds of such Asset Sale or Casualty Event occurring on
the date of such reduction) and (iv) payments made to holders of minority
interests in Subsidiaries that are joint ventures as a result of such Asset
Sale; provided that,except with respect to any Asset Sale consummated after the
Extension Effective Date (other than the Specified Asset Sale), the Borrower or
any Subsidiary may deliver a certificate of a Responsible Officer of the
Borrower to the Administrative Agent promptly after receipt of any such proceeds
setting forth the Borrower’s or such Subsidiary’s intention to use, or to commit
to use, any portion of such proceeds, to acquire, maintain, develop, construct,
improve, upgrade or repair assets useful in the business of the Borrower and the
Subsidiaries or to make investments in Permitted Business Acquisitions or
Investments permitted by Section 6.04 or to reimburse the cost of any of the
foregoing incurred on or after the date on which the Asset Sale or Casualty
Event giving rise to such proceeds was contractually committed, in each case, if
such certificate shall have been delivered, within twelve months of such
receipt, such portion of such proceeds shall not constitute Net Proceeds except
to the extent (A) not so used (or committed to be used) within such twelve-month
period or (B) if committed to be used within such twelve-month period, not so
used within 18 months of such receipt); provided, further, that (x) no net cash
proceeds realized in a single transaction or series of related transactions
shall constitute Net Proceeds unless such net cash proceeds shall exceed
$2,500,000 (and thereafter only net cash proceeds in excess of such amount shall
constitute Net Proceeds) and (y) no net cash proceeds shall constitute Net
Proceeds in any fiscal year until the aggregate amount of all such net cash
proceeds in such fiscal year shall exceed $5,000,000 (and thereafter only net
cash proceeds in excess of such amount shall constitute Net Proceeds); provided,
still further, that pending such reinvestment, such proceeds may be applied to
temporarily reduce outstanding Revolving Facility Loans; and

 

(b)            100% of the cash proceeds from the incurrence, issuance or sale
by the Borrower or any of its Subsidiaries of any Indebtedness (other than
Excluded Indebtedness), net of all taxes and fees (including investment banking
fees), commissions, costs and other expenses, in each case incurred in
connection with such incurrence, issuance or sale.

 

For purposes of calculating the amount of Net Proceeds, fees, commissions and
other costs and expenses payable to Holdings or the Borrower or any Affiliate of
either of them shall be disregarded, except for financial advisory fees
customary in type and amount paid to Affiliates of the Investors.

 

“Net Secured Leverage Ratio” shall mean, on any date, the ratio of (A) (i) the
sum of, without duplication, (x) the aggregate principal amount of any
Consolidated Debt consisting of Loan Obligations outstanding as of the last day
of the Test Period most recently ended as of such date and (y) the aggregate
principal amount of any other Consolidated Debt of the Borrower and its
Subsidiaries outstanding as of the last day of such Test Period that is then
secured by Liens on the Collateral less (ii) without duplication, the
Unrestricted Cash and unrestricted Permitted Investments of the Borrower and its
Subsidiaries as of the last day of such Test Period, to (B) EBITDA for such Test
Period, all determined on a consolidated basis in accordance with GAAP; provided
that the Net Secured Leverage Ratio shall be determined for the relevant Test
Period on a Pro Forma Basis.

 

 42 

 

 

“Net Total Leverage Ratio” shall mean, on any date, the ratio of (A) (i) the
aggregate principal amount of any Consolidated Debt of the Borrower and its
Subsidiaries outstanding as of the last day of the Test Period most recently
ended as of such date less (ii) without duplication, the Unrestricted Cash and
unrestricted Permitted Investments of the Borrower and its Subsidiaries as of
the last day of such Test Period, to (B) EBITDA for such Test Period, all
determined on a consolidated basis in accordance with GAAP; provided that the
Net Total Leverage Ratio shall be determined for the relevant Test Period on a
Pro Forma Basis.

 

“New Class Loans” shall have the meaning assigned to such term in
Section 9.09(f).

 

“New Project” shall mean (x) each contract or project with respect to new
customers and any expansions of contracts or projects with respect to existing
customers and (y) each creation (in one or a series of related transactions) of
a business unit to the extent such business unit commences operations or each
expansion (in one or a series of related transactions) of business into a new
market.

 

“Non-Consenting Lender” shall have the meaning assigned to such term in
Section 2.19(c).

 

“Note” shall have the meaning assigned to such term in Section 2.09(e).

 

“Novitex” shall have the meaning assigned to such term in the recitals hereto.

 

“Novitex Merger” shall have the meaning assigned to such term in the recitals
hereto.

 

“Novitex Merger Sub” shall have the meaning assigned to such term in the
recitals hereto.

 

“Novitex Parent” shall have the meaning assigned to such term in the recitals
hereto.

 

“Obligations” shall mean, collectively, (a) the Loan Obligations,
(b) obligations in respect of any Secured Cash Management Agreement and
(c) obligations in respect of any Secured Swap Agreement.

 

“OFAC” shall have the meaning provided in Section 3.23(b).

 

“Original Credit Agreement” shall have the meaning assigned to such term in the
recitals hereto.

 

“Other First Lien Debt” shall mean obligations secured by Other First Liens.

 

“Other First Liens” shall mean Liens on the Collateral that are pari passu with
the Liens thereon securing the Term B Loans (and other Loan Obligations that are
pari passu with the Term B Loans) pursuant to a Permitted Pari Passu
Intercreditor Agreement.

 

“Other Revolving Facility Commitments” shall mean Incremental Revolving Facility
Commitments to make Other Revolving Facility Loans.

 

“Other Revolving Facility Loans” shall have the meaning assigned to such term in
Section 2.20(a).

 

“Other Taxes” shall mean any and all present or future stamp, documentary or
similar taxes or any other excise or property taxes, charges or similar levies
arising from any payment made hereunder or from the execution, delivery or
enforcement of, from the receipt or perfection of a security interest under, or
otherwise with respect to, the Loan Documents, and any and all interest and
penalties related thereto.

 

“Other Term Loans” shall have the meaning assigned to such term in
Section 2.20(a) (including in the form of Extended Term Loans or Refinancing
Term Loans, as applicable).

 

“Parent” shall have the meaning assigned to such term in the recitals hereto,
together with its successors and assigns.

 

“Parent Entity” shall mean any direct or indirect parent of the Borrower.

 

“Pari First Lien Intercreditor Agreement” shall mean the Pari First Lien
Intercreditor Agreement, dated as of the Closing Date, by and among Royal Bank
of CanadaWilmington Savings Fund Society, FSB, as Collateral Agent (as defined
therein), Royal Bank of CanadaWilmington Savings Fund Society, FSB, as
Administrative Agent (as defined therein), Royal Bank of Canada,Wilmington
Trust, National Association, as Initial Other Authorized Representative (as
defined therein), and each additional Authorized Representative (as defined
therein) from time to time party thereto, as such document may be amended,
restated, supplemented or otherwise modified from time to time.

 

 43 

 

 

“Pari Term Loans” shall have the meaning assigned to such term in Section 6.02.

 

“Pari Yield Differential” shall have the meaning assigned to such term in
Section 6.02.

 

“Participant” shall have the meaning assigned to such term in
Section 9.04(d)(i).

 

“Participant Register” shall have the meaning assigned to such term in
Section 9.04(d)(ii).

 

“Participating Member State” shall mean each state so described in any EMU
Legislation.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.

 

“Perfection Certificate” shall mean the Perfection Certificate with respect to
the Loan Parties, in a form reasonably satisfactory to the Administrative Agent,
as the same may be supplemented from time to time to the extent required by
Section 5.04(f).

 

“Permitted Business Acquisition” shall mean any acquisition of all or
substantially all the assets of, or all or substantially all the Equity
Interests (other than directors’ qualifying shares) not previously held by the
Borrower and its Subsidiaries in, or merger, consolidation or amalgamation with,
a person or division, line of business or individual facility of a person (or
any subsequent investment made in a person or division, line of business or
individual facility previously acquired in a Permitted Business Acquisition), if
immediately after giving effect thereto: (i) no Event of Default under clause
(b), (c), (h) or (i) of Section 7.01 shall have occurred and be continuing or
would result therefrom, provided, however, that with respect to a proposed
acquisition pursuant to an executed acquisition agreement, at the option of the
Borrower, the determination of whether such an Event of Default shall exist
shall be made solely at the time of the execution of the acquisition agreement
related to such Permitted Business Acquisition; (ii) all transactions related
thereto shall be consummated in all material respects in accordance with
applicable laws; (iii) [reserved]; (iv) any acquired or newly formed Subsidiary
shall not be liable for any Indebtedness except for Indebtedness permitted by
Section 6.01; (v) to the extent required by Section 5.11, any person acquired in
such acquisition, if acquired by the Borrower or a Domestic Subsidiary, shall be
merged into the Borrower or a Subsidiary Loan Party or become upon consummation
of such acquisition a Subsidiary Loan Party; and (vi) the aggregate cash
consideration in respect of such acquisitions and investments by the Borrower or
a Subsidiary Loan Party in assets that are not owned by the Borrower or
Subsidiary Loan Parties or in Equity Interests in persons that are not
Subsidiary Loan Parties or do not become Subsidiary Loan Parties, in each case
upon consummation of such acquisition, shall not exceed, the greater of
(x) $40,000,000 and (y) 0.12 times the EBITDA calculated on a Pro Forma Basis
for the then most recently ended Test Period (excluding for purposes of the
calculation in this clause (vi), (A) any such assets or Equity Interests that
are no longer owned by the Borrower or any of its Subsidiaries and
(B) acquisitions and investments made at a time when, immediately after giving
effect thereto, the Net Total Leverage Ratio on a Pro Forma Basis would not
exceed 2.72 to 1.00, which acquisitions and investments shall be permitted under
this clause (vi) without regard to such calculation).

 

“Permitted Cure Security” shall mean Equity Interests of the Borrower, Holdings
or any Parent Entity issued pursuant to the Cure Right other than Disqualified
Stock.

 

“Permitted Holder Group” shall have the meaning assigned to such term in the
definition of “Permitted Holders.”

 

“Permitted Holders” shall mean (i) the Co-Investors (and each person to whom any
Co-Investor transfers Equity Interests of the Borrower, Holdings or any Parent
Entity in connection with the primary equity syndication following the Closing
Date), (ii) any person that has no material assets other than the Equity
Interests of the Borrower, Holdings or any Parent Entity and that, directly or
indirectly, holds or acquires beneficial ownership of 100% on a fully diluted
basis of the voting Equity Interests of the Borrower, and of which no other
person or “group” (within the meaning of Rules 13d-3 and 13d-5 under the
Exchange Act as in effect on the Closing Date), other than any of the other
Permitted Holders specified in clause (i) and this clause (ii), beneficially
owns more than 50% on a fully diluted basis of the voting Equity Interests
thereof and (iii) any “group” (within the meaning of Rules 13d-3 and 13d-5 under
the Exchange Act as in effect on the Closing Date) the members of which include
any of the other Permitted Holders specified in clause (i) and clause (ii) and
that, directly or indirectly, hold or acquire beneficial ownership of the voting
Equity Interests of the Borrower (a “Permitted Holder Group”), so long as
(1) each member of the Permitted Holder Group has voting rights proportional to
the percentage of ownership interests held or acquired by such member and (2) no
person or other “group” (other than the other Permitted Holders specified in
clause (i) and clause (ii)) beneficially owns more than 50% on a fully diluted
basis of the voting Equity Interests held by the Permitted Holder Group.

 

 44 

 

 

“Permitted Investments” shall mean:

 

(a)            direct obligations of the United States of America or any member
of the European Union or any agency thereof or obligations guaranteed by the
United States of America or any member of the European Union or any agency
thereof, in each case with maturities not exceeding two years from the date of
acquisition thereof;

 

(b)            time deposit accounts, certificates of deposit, money market
deposits, banker’s acceptances and other bank deposits maturing within 180 days
of the date of acquisition thereof issued by a bank or trust company that is
organized under the laws of the United States of America, any state thereof or
any foreign country recognized by the United States of America having capital,
surplus and undivided profits in excess of $250,000,000 and whose long-term
debt, or whose parent holding company’s long-term debt, is rated A (or such
similar equivalent rating or higher by at least one nationally recognized
statistical rating organization (as defined in Rule 436 under the Securities
Act));

 

(c)            repurchase obligations with a term of not more than 180 days for
underlying securities of the types described in clause (a) above entered into
with a bank meeting the qualifications described in clause (b) above;

 

(d)            commercial paper, maturing not more than one year after the date
of acquisition, issued by a corporation (other than an Affiliate of the
Borrower) organized and in existence under the laws of the United States of
America or any foreign country recognized by the United States of America with a
rating at the time as of which any investment therein is made of P 1 (or higher)
according to Moody’s or A 1 (or higher) according to S&P (or such similar
equivalent rating or higher by at least one nationally recognized statistical
rating organization (as defined in Rule 436 under the Securities Act));

 

(e)            securities with maturities of two years or less from the date of
acquisition, issued or fully guaranteed by any State, commonwealth or territory
of the United States of America, or by any political subdivision or taxing
authority thereof, and rated at least A by S&P or A by Moody’s (or such similar
equivalent rating or higher by at least one nationally recognized statistical
rating organization (as defined in Rule 436 under the Securities Act));

 



 45 

 



 

(f)            shares of mutual funds whose investment guidelines restrict 95%
of such funds’ investments to those satisfying the provisions of clauses
(a) through (e) above;

 

(g)            money market funds that (i) comply with the criteria set forth in
Rule 2a 7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P
and Aaa by Moody’s and (iii) have portfolio assets of at least $5,000,000,000;

 

(h)            time deposit accounts, certificates of deposit, money market
deposits, banker’s acceptances and other bank deposits in an aggregate face
amount not in excess of 0.5% of the total assets of the Borrower and the
Subsidiaries, on a consolidated basis, as of the end of the Borrower’s most
recently completed fiscal year; and

 

(i)            instruments equivalent to those referred to in clauses
(a) through (h) above denominated in any foreign currency comparable in credit
quality and tenor to those referred to above and commonly used by corporations
for cash management purposes in any jurisdiction outside the United States of
America to the extent reasonably required in connection with any business
conducted by any Subsidiary organized in such jurisdiction.

 

“Permitted Junior Intercreditor Agreement” shall mean, with respect to any Liens
on Collateral that are intended to be junior to any Liens securing the Term B
Loans (and other Loan Obligations that are pari passu with the Term B Loans)
(including, for the avoidance of doubt, junior Liens pursuant to
Section 2.20(b)(ii) or (v)), either (as the Borrower shall elect) (x) the First
Lien/Second Lien Intercreditor Agreement if such Liens secure “Second Lien
Obligations” (as defined therein), (y) another intercreditor agreement not
materially less favorable to the Lenders vis-à-vis such junior Liens than the
First Lien/Second Lien Intercreditor Agreement (as determined by the Borrower in
good faith) or (z) another intercreditor agreement the terms of which are
consistent with market terms governing security arrangements for the sharing of
liens on a junior basis at the time such intercreditor agreement is proposed to
be established in light of the type of Indebtedness to be secured by such liens,
as determined by the Administrative Agent and the Borrower in the exercise of
reasonable judgment.

 

“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.

 

“Permitted Loan Purchase” shall have the meaning assigned to such term in
Section 9.04(i).

 

“Permitted Loan Purchase Assignment and Acceptance” shall mean an assignment and
acceptance entered into by a Lender as an Assignor and Holdings, the Borrower or
any of the Subsidiaries as an Assignee, as accepted by the Administrative Agent
(if required by Section 9.04) in the form of Exhibit G to the Original Credit
Agreement or such other form as shall be approved by the Administrative Agent
and the Borrower (such approval not to be unreasonably withheld or delayed).

 

“Permitted Pari Passu Intercreditor Agreement” shall mean, with respect to any
Liens on Collateral that are intended to be pari passu with the Liens securing
the Term B Loans (and other Loan Obligations that are pari passu with the Term B
Loans), either (as the Borrower shall elect) (x) the Pari First Lien
Intercreditor Agreement, (y) another intercreditor agreement not materially less
favorable to the Lenders vis-à-vis such pari passu Liens than the Pari First
Lien Intercreditor Agreement (as determined by the Borrower in good faith) or
(z) another intercreditor agreement the terms of which are consistent with
market terms governing security arrangements for the sharing of liens on a pari
passu basis at the time such intercreditor agreement is proposed to be
established in light of the type of Indebtedness to be secured by such liens, as
determined by the Administrative Agent and the Borrower in the exercise of
reasonable judgment.

 



 46 

 

 

“Permitted Post-Extension Transaction” means, to the extent incurred or made
after the Extension Effective Date until the occurrence of the Reporting
Non-Compliance Date, (a) the Existing Receivables Financing, (b) subject to
Section 6.04, Investments in the Borrower or any Subsidiary Loan Party,
(c) subject to Section 6.04, (i) Investments in any Foreign Subsidiary in an
aggregate amount not to exceed $5,000,000, or (ii) Investments in the ordinary
course of business consistent with past practices, other than Investments in
Unrestricted Subsidiaries, in an aggregate amount not to exceed $5,000,000.

 

“Permitted Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”), the Indebtedness
being Refinanced (or previous refinancings thereof constituting Permitted
Refinancing Indebtedness); provided that (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing Indebtedness does not exceed
the principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premium (including tender premiums)
thereon and underwriting discounts, defeasance costs, fees, commissions,
expenses, plus an amount equal to any existing commitment unutilized thereunder
and letters of credit undrawn thereunder), (b) except with respect to
Section 6.01(i), (i) the final maturity date of such Permitted Refinancing
Indebtedness is on or after the earlier of (x) the final maturity date of the
Indebtedness being Refinanced and (y)  the Latest Maturity Date in effect at the
time of incurrence thereof and (ii) the Weighted Average Life to Maturity of
such Permitted Refinancing Indebtedness is greater than or equal to the lesser
of (i) the Weighted Average Life to Maturity of the Indebtedness being
Refinanced and (ii) the Weighted Average Life to Maturity of the Class of Term
Loans then outstanding with the greatest remaining Weighted Average Life to
Maturity, (c) if the Indebtedness being Refinanced is subordinated in right of
payment to the Loan Obligations under this Agreement, such Permitted Refinancing
Indebtedness shall be subordinated in right of payment to such Loan Obligations
on terms in the aggregate not materially less favorable to the Lenders as those
contained in the documentation governing the Indebtedness being Refinanced,
(d) no Permitted Refinancing Indebtedness shall have obligors that are not (or
would not have been) obligated with respect to the Indebtedness being so
Refinanced (except that a Loan Party may be added as an additional obligor) and
(e) if the Indebtedness being Refinanced is secured by Liens on any Collateral
(whether senior to, equally and ratably with, or junior to the Liens on such
Collateral securing the Loan Obligations or otherwise), such Permitted
Refinancing Indebtedness may be secured by such Collateral (including any
Collateral pursuant to after-acquired property clauses to the extent any such
Collateral secured (or would have secured) the Indebtedness being Refinanced) on
terms in the aggregate that are substantially similar to, or not materially less
favorable to the Secured Parties than, the Indebtedness being refinanced or on
terms otherwise permitted by Section 6.02.

 

“Permitted Securitization Documents” shall mean all documents and agreements
evidencing, relating to or otherwise governing a Permitted Securitization
Financing.

 

“Permitted Securitization Financing” shall mean one or more transactions
pursuant to which (i) Securitization Assets or interests therein are sold to or
transferred or financed by one or more Special Purpose Securitization
Subsidiaries, and (ii) such Special Purpose Securitization Subsidiaries finance
(or refinance) their acquisition of such Securitization Assets or interests
therein, or the financing thereof, by selling or borrowing against
Securitization Assets (including conduit and warehouse financings) and any Swap
Agreements entered into in connection with such Securitization Assets; provided
that recourse to the Borrower or any Subsidiary (other than the Special Purpose
Securitization Subsidiaries) in connection with such transactions shall be
limited to the extent customary (as determined by the Borrower in good faith)
for similar transactions in the applicable jurisdictions (including, to the
extent applicable, in a manner consistent with the delivery of a “true
sale”/“absolute transfer” opinion with respect to any transfer by the Borrower
or any Subsidiary (other than a Special Purpose Securitization Subsidiary)).

 

“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, limited liability company or
government, individual or family trusts, or any agency or political subdivision
thereof.

 

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
and in respect of which Holdings, the Borrower, any Subsidiary or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 



 47 

 

 

“Platform” shall have the meaning assigned to such term in Section 9.19(b).

 

“Pledged Collateral” shall have the meaning assigned to such term in the
Collateral Agreement.

 

“Pre-Opening Expenses” shall mean, with respect to any fiscal period, the amount
of expenses (other than interest expense) incurred with respect to facilities
which are classified as “pre-opening expenses” (or any similar or equivalent
caption) on the applicable financial statements of the Borrower and the
Subsidiaries for such period, prepared in accordance with GAAP.

 

“Prepayment or Reduction Notice” means a notice by the Borrower to prepay or
reduce Loans, which, when in writing, shall be substantially in the form of
Exhibit F to the Original Credit Agreement (or such other form as the
Administrative Agent may approve).

 

“Pricing Grid” shall mean, with respect to the Revolving Facility Loans and
Revolving Facility Commitments, the tables set forth below:

 

Pricing Grid for Revolving Facility Loans Net First Lien Leverage Ratio 
Applicable Margin for
Eurocurrency Loans   Applicable
Margin for ABR
Loans  Greater than 3.25 to 1.00   7.00%   6.00% Less than or equal to 3.25 to
1.00 but greater than 2.75 to 1.00   6.75%   5.75% Less than or equal to 2.75 to
1.00   6.50%   5.50%

 

Pricing Grid for Revolving Facility Commitments Net First Lien Leverage Ratio 
Applicable Commitment Fee  Greater than 3.25 to 1.00   0.50% Less than or equal
to 3.25 to 1.00   0.375%

 

For the purposes of the Pricing Grid, changes in the Applicable Margin and the
Applicable Commitment Fee resulting from changes in the Net First Lien Leverage
Ratio shall become effective on the date (the “Adjustment Date”) that is three
Business Days after the date on which the relevant financial statements are
delivered to the Administrative Agent pursuant to Section 5.04 for each fiscal
quarter commencing with the first full fiscal quarter of the Borrower ended
after the Closing Date, and shall remain in effect until the next Adjustment
Date. Following the first Adjustment Date commencing with the first full fiscal
quarter of the Borrower ended after the Closing Date, the Applicable Margin and
the Applicable Commitment Fee shall be determined by reference to the Net First
Lien Leverage Ratio as of the last day of the most recently ended fiscal quarter
of the Borrower preceding the applicable Adjustment Date as reflected in the
applicable compliance certificate delivered to the Administrative Agent pursuant
to Section 5.04(c). If any financial statements referred to above are not
delivered within the time periods specified in Section 5.04, then, at the option
of the Administrative Agent or the Required Lenders, until the date that is
three Business Days after the date on which such financial statements are
delivered, the pricing level that is set forth in clause (ii) of the definition
of the term “Applicable Margin” and set forth in clause (i) of the definition of
the term “Applicable Commitment Fee”, as applicable, shall apply as of the first
Business Day after the date on which such financial statements were to have been
delivered but were not delivered. Each determination of the Net First Lien
Leverage Ratio pursuant to the Pricing Grid shall be made in a manner consistent
with the determination thereof pursuant to Section 6.11.

 



 48 

 

 

Notwithstanding anything to the contrary contained above in this definition or
elsewhere in this Agreement, if it is subsequently determined that the Net First
Lien Leverage Ratio set forth in any compliance certificate delivered to the
Administrative Agent pursuant to Section 5.04(c) is inaccurate as a result of
any fraud, intentional misrepresentation or willful misconduct of the Borrower
or any officer thereof and the result is that the Lenders received interest or
fees for any period based on an Applicable Margin or an Applicable Commitment
Fee that is less than that which would have been applicable had the Net First
Lien Leverage Ratio been accurately determined, then, for all purposes of this
Agreement, the “Applicable Margin” or the “Applicable Commitment Fee” for any
day occurring within the period covered by such compliance certificate shall
retroactively be deemed to be the relevant percentage as based upon the
accurately determined Net First Lien Leverage Ratio for such period, and any
shortfall in the interest or fees theretofore paid by the Borrower for the
relevant period pursuant to this Agreement as a result of the miscalculation of
the Net First Lien Leverage Ratio shall be deemed to be (and shall be) due and
payable under the relevant provisions of this Agreement, as applicable, at the
time the interest or fees for such period were required to be paid pursuant to
said Section (and shall remain due and payable until paid in full, together with
all amounts owing under Section 2.13, in accordance with the terms of this
Agreement), but shall be paid for the ratable account of the Lenders at the time
that such determination is made.

 

“primary obligor” shall have the meaning assigned to such term in the definition
of the term “Guarantee.”

 

“Prime Rate” shall mean the rate of interest per annum determined from time to
time by the Administrative Agent as its prime rate in effect at its principal
office in New York City and notified to the Borrower.

 

“Pro Forma Closing Balance Sheet” shall have the meaning assigned to such term
in Section 3.05(b).

 



 49 

 

 

“Pro Forma Basis” shall mean, as to any person, for any events as described
below that occur subsequent to the commencement of a period for which the
financial effect of such events is being calculated, and giving effect to the
events for which such calculation is being made, such calculation as will give
pro forma effect to such events as if such events occurred on the first day of
the four consecutive fiscal quarter period ended on or before the occurrence of
such event (the “Reference Period”): (i) pro forma effect shall be given to any
Disposition, any acquisition, Investment, capital expenditure, construction,
repair, replacement, improvement, development, disposition, merger,
amalgamation, consolidation (including the Transactions and the Repricing Date
Transactions) (or any similar transaction or transactions not otherwise
permitted under Section 6.04 or 6.05 that require a waiver or consent of the
Required Lenders and such waiver or consent has been obtained), any dividend,
distribution or other similar payment, any designation of any Subsidiary as an
Unrestricted Subsidiary and any Subsidiary Redesignation, New Project, and any
restructurings of the business of the Borrower or any of its Subsidiaries that
the Borrower or any of the Subsidiaries has determined to make and/or made and
in the good faith determination of a Responsible Officer of the Borrower are
expected to have a continuing impact and are factually supportable, which would
include cost savings resulting from head count reduction, closure of facilities
and similar operational and other cost savings, which adjustments the Borrower
determines are reasonable as set forth in a certificate of a Financial Officer
of the Borrower (the foregoing, together with any transactions related thereto
or in connection therewith, the “relevant transactions”), in each case that
occurred during the Reference Period (or, in the case of determinations made
pursuant to Section 2.20 or Article VI (other than Section 6.11), occurring
during the Reference Period or thereafter and through and including the date
upon which the relevant transaction is consummated), (ii) in making any
determination on a Pro Forma Basis, (x) all Indebtedness (including Indebtedness
issued, incurred or assumed as a result of, or to finance, any relevant
transactions and for which the financial effect is being calculated, whether
incurred under this Agreement or otherwise, but excluding normal fluctuations in
revolving Indebtedness incurred for working capital purposes and amounts
outstanding under any Permitted Securitization Financing, in each case not to
finance any acquisition) issued, incurred, assumed or permanently repaid during
the Reference Period (or, in the case of determinations made pursuant to
Section 2.20 or Article VI (other than Section 6.11), occurring during the
Reference Period or thereafter and through and including the date upon which the
relevant transaction is consummated) shall be deemed to have been issued,
incurred, assumed or permanently repaid at the beginning of such period,
(y) Interest Expense of such person attributable to interest on any
Indebtedness, for which pro forma effect is being given as provided in the
preceding clause (x), bearing floating interest rates shall be computed on a pro
forma basis as if the rates that would have been in effect during the period for
which pro forma effect is being given had been actually in effect during such
periods, and (z) in giving effect to clause (i) above with respect to each New
Project which commences operations and records not less than one full fiscal
quarter’s operations during the Reference Period, the operating results of such
New Project shall be annualized on a straight line basis during such period,
taking into account any seasonality adjustments determined by the Borrower in
good faith, and (iii) (A) any Subsidiary Redesignation then being designated,
effect shall be given to such Subsidiary Redesignation and all other Subsidiary
Redesignations after the first day of the relevant Reference Period and on or
prior to the date of the respective Subsidiary Redesignation then being
designated, collectively, and (B) any designation of a Subsidiary as an
Unrestricted Subsidiary, effect shall be given to such designation and all other
designations of Subsidiaries as Unrestricted Subsidiaries after the first day of
the relevant Reference Period and on or prior to the date of the then applicable
designation of a Subsidiary as an Unrestricted Subsidiary, collectively.

 

In the event that EBITDA or any financial ratio is being calculated for purposes
of determining whether Indebtedness or any Lien relating thereto may be incurred
or whether any Investment may be made, the Borrower may elect pursuant to a
certificate of a Responsible Officer delivered to the Administrative Agent to
treat all or any portion of the commitment relating thereto as being incurred at
the time of such commitment, in which case any subsequent incurrence of
Indebtedness under such commitment shall not be deemed, for purposes of this
calculation, to be an incurrence at such subsequent time.

 

Pro forma calculations made pursuant to the definition of the term “Pro Forma
Basis” shall be determined in good faith by a Responsible Officer of the
Borrower and may include adjustments to reflect (1) operating expense reductions
and other operating improvements, synergies or cost savings reasonably expected
to result from any relevant pro forma event (including, to the extent
applicable, the Transactions) and (2) all adjustments of the type used in
connection with the calculation of “Further Adjusted EBITDA” as set forth in the
“Summary Unaudited Pro Forma Financial and Other Information of Exela” portion
of the “Summary” section of the Senior Secured Notes Offering Memorandum to the
extent such adjustments, without duplication, continue to be applicable to such
Reference Period; provided that for all purposes of determining EBITDA hereunder
(i) adjustments for operating expense reductions and other operating
improvements, synergies or cost savings shall not be more than 20% of EBITDA for
the most recently ended four fiscal quarter period (calculated prior to giving
effect to such capped adjustments (but, for the avoidance of doubt, after giving
effect to other uncapped pro forma adjustments)) and (ii) actions resulting in
operating expense reductions and other operating improvements, synergies or cost
savings are, in each case, required to be taken or commenced or expected to be
taken or commenced (in the good faith determination of the Borrower) within 24
months after the date any such transaction is consummated; provided that the
limitations set forth in clauses (i) and (ii) shall not apply to any operating
expense reductions, other operating improvements or synergies and adjustments
resulting from the Transactions or otherwise pursuant to clause (2) above, and
information and calculations supporting them in reasonable detail.

 



 50 

 

 

For purposes of this definition, any amount in a currency other than Dollars
will be converted to Dollars based on the average exchange rate for such
currency for the most recent twelve month period immediately prior to the date
of determination in a manner consistent with that used in calculating EBITDA for
the applicable period.

 

“Pro Forma Compliance” shall mean, at any date of determination, that the
Borrower and its Subsidiaries shall be in compliance, on a Pro Forma Basis after
giving effect on a Pro Forma Basis to the relevant transactions (including the
assumption, the issuance, incurrence and permanent repayment of Indebtedness),
with the Financial Covenant recomputed as at the last day of the most recently
ended fiscal quarter of the Borrower and its Subsidiaries for which the
financial statements and certificates required pursuant to Section 5.04 have
been delivered.

 

“Pro Rata Extension Offers” shall have the meaning assigned to such term in
Section 2.20(e).

 

“Pro Rata Share” shall have the meaning assigned to such term in
Section 9.09(f).

 

“Projections” shall mean the projections of the Borrower and the Subsidiaries
included in the Information Memorandum and any other projections and any
forward-looking statements (including statements with respect to booked
business) of such entities furnished to the Lenders, the Joint Lead Arrangers or
the Administrative Agent by or on behalf of Holdings, the Borrower or any of the
Subsidiaries prior to the Closing Date.

 

“Public Lender” shall have the meaning assigned to such term in Section 9.19(b).

 

“Qualified Equity Interests” shall mean any Equity Interests other than
Disqualified Stock.

 

“Rate” shall have the meaning assigned to such term in the definition of the
term “Type.”

 

“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold estate) in and to any and all parcels of or interests
in real property owned in fee or leased by any Loan Party, together with, in
each case, all easements, hereditaments and appurtenances relating thereto, all
improvements and appurtenant fixtures and equipment, incidental to the
ownership, lease or operation thereof.

 

“Receivables Assets” shall mean accounts receivable (including any bills of
exchange) and related assets and property from time to time originated, acquired
or otherwise owned by the Borrower or any Subsidiary.

 

“Reference Period” shall have the meaning assigned to such term in the
definition of the term “Pro Forma Basis.”

 

“Refinance” shall have the meaning assigned to such term in the definition of
the term “Permitted Refinancing Indebtedness,” and “Refinancing” and
“Refinanced” shall have a meaning correlative thereto.

 

“Refinancing Effective Date” shall have the meaning assigned to such term in
Section 2.20(j).

 

“Refinancing Notes” shall mean any secured or unsecured notes or loans issued by
the Borrower or any Subsidiary Loan Party (whether under an indenture, a credit
agreement or otherwise) and the Indebtedness represented thereby; provided that
(a) (i) 100% of the Net Proceeds of such Refinancing Notes that are secured on a
pari passu basis with the Term B Loans are used to permanently reduce Loans
and/or replace Commitments substantially simultaneously with the issuance
thereof or (ii) 90% of the Net Proceeds of any other Refinancing Notes are used
to permanently reduce Loans and/or replace Commitments substantially
simultaneously with the issuance thereof; (b) the principal amount (or accreted
value, if applicable) of such Refinancing Notes does not exceed the principal
amount (or accreted value, if applicable) of the aggregate portion of the Loans
so reduced and/or Commitments so replaced (plus unpaid accrued interest and
premium (including tender premiums) thereon and underwriting discounts,
defeasance costs, fees, commissions and expenses); (c) the final maturity date
of such Refinancing Notes is on or after the Term Facility Maturity Date or the
Revolving Facility Maturity Date, as applicable, of the Term Loans so reduced or
the Revolving Facility Commitments so replaced; (d) the Weighted Average Life to
Maturity of such Refinancing Notes is greater than or equal to the Weighted
Average Life to Maturity of the Term Loans so reduced or the Revolving Facility
Commitments so replaced, as applicable; (e) in the case of Refinancing Notes in
the form of notes issued under an indenture, the terms thereof do not provide
for any scheduled repayment, mandatory redemption or sinking fund obligations
prior to the Term Facility Maturity Date of the Term Loans so reduced or the
Revolving Facility Maturity Date of the Revolving Facility Commitments so
replaced, as applicable (other than customary offers to repurchase or mandatory
prepayment provisions upon a change of control, asset sale or event of loss and
customary acceleration rights after an event of default); (f) the other terms of
such Refinancing Notes (other than interest rates, fees, floors, funding
discounts and redemption or prepayment premiums and other pricing terms), taken
as a whole, are substantially similar to, or not materially less favorable to
the Borrower and its Subsidiaries than the terms, taken as a whole, applicable
to the Term B Loans (except for covenants or other provisions applicable only to
periods after the Latest Maturity Date in effect at the time such Refinancing
Notes are issued or are otherwise reasonably acceptable to the Administrative
Agent), as determined by the Borrower in good faith (or, if more restrictive,
the Loan Documents are amended to contain such more restrictive terms to the
extent required to satisfy the foregoing standard); (g) there shall be no
obligor in respect of such Refinancing Notes that is not a Loan Party; and
(h) Refinancing Notes that are secured by Collateral shall be subject to the
provisions of a Permitted Pari Passu Intercreditor Agreement or a Permitted
Junior Intercreditor Agreement, as applicable.

 



 51 

 

 

“Refinancing Term Loans” shall have the meaning assigned to such term in
Section 2.20(j).

 

“Register” shall have the meaning assigned to such term in Section 9.04(b)(iv).

 

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Related Fund” shall mean, with respect to any Lender that is a fund that
invests in bank or commercial loans and similar extensions of credit, any other
fund that invests in bank or commercial loans and similar extensions of credit
and is advised or managed by (a) such Lender, (b) an Affiliate of such Lender or
(c) an entity (or an Affiliate of such entity) that administers, advises or
manages such Lender.

 

“Related Parties” shall mean, with respect to any specified person, such
person’s Controlled or Controlling Affiliates and the partners, directors,
officers, employees, agents, trustees, advisors, controlling persons and members
of such person and of such person’s Controlled or Controlling Affiliates.

 

“Related Sections” shall have the meaning assigned to such term in Section 6.04.

 

“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, emanating or migrating in, into, onto or through the environment,
and “Released” shall have a meaning correlative thereto.

 

“Reorganization” shall mean, collectively, (i) the formation of the Borrower by
Parent and contribution of 100% of the equity interests of SourceHOV Merger Sub
and Novitex Merger Sub to the Borrower and (ii) the formation of Holdings by
Parent and the contribution of 100% of the equity interests of the Borrower to
Holdings.

 

“Replacement Revolving Facilities” shall have the meaning assigned to such term
in Section 2.20(l).

 



 52 

 

 

“Replacement Revolving Facility Commitments” shall have the meaning assigned to
such term in Section 2.20(l).

 

“Replacement Revolving Facility Effective Date” shall have the meaning assigned
to such term in Section 2.20(l).

 

“Replacement Revolving Loans” shall have the meaning assigned to such term in
Section 2.20(l).

 

“Reportable Event” shall mean any reportable event as defined in
Section 4043(c) of ERISA or the regulations issued thereunder, other than those
events as to which the 30-day notice period referred to in Section 4043(c) of
ERISA has been waived, with respect to a Plan (other than a Plan maintained by
an ERISA Affiliate that is considered an ERISA Affiliate only pursuant to
subsection (m) or (o) of Section 414 of the Code).

 

“Reporting Default Cure Date” shall have the meaning assigned to such term in
the Third Amendment.

 

“Reporting Non-Compliance Date” shall mean June 16, 2020 if the Borrower fails
to deliver a Compliant Reporting Package to the Administrative Agent and Gibson
Dunn & Crutcher LLP and PJT Partners LP, on behalf of the Consenting Lenders (as
defined in the Third Amendment) (which delivery may be by electronic mail) on or
prior to 11:59 p.m., New York City time on June 15, 2020.

 

“Repricing Effective Date” shall have the meaning assigned to such term in the
recitals hereto.

 

“Repricing Date Transactions” shall mean (a) the execution, delivery and
performance of the First Amendment and the borrowings thereunder, (b) the
repayment in full of the Existing Term Loans (as defined in the First Amendment)
and (c) the payment of all fees and expenses to be paid and owing in connection
with any of the foregoing.

 

“Required Amount of Loans” shall have the meaning assigned to such term in the
definition of the term “Required Lenders.”

 

“Required Lenders” shall mean, at any time, Lenders having (a) Loans
outstanding, (b) L/C Exposure and (c) Available Unused Commitments that, taken
together, represent more than 50% of the sum of (x) all Loans outstanding,
(y) L/C Exposure and (z) the total Available Unused Commitments at such time;
provided that (i) the Loans, L/C Exposure and Available Unused Commitment of any
Defaulting Lender shall be disregarded in determining Required Lenders at any
time and (ii) the portion of any Term Loans held by Debt Fund Affiliate Lenders
in the aggregate in excess of 49.9% of the Required Amount of Loans shall be
disregarded in determining Required Lenders at any time. For purposes of the
foregoing, “Required Amount of Loans” shall mean, at any time, the amount of
Loans required to be held by Lenders in order for such Lenders to constitute
“Required Lenders” (without giving effect to the foregoing clause (ii)).

 

“Required Percentage” shall mean, with respect to an Excess Cash Flow Period (or
Excess Cash Flow Interim Period, as applicable), 75%; provided that, if the Net
First Lien Leverage Ratio calculated as of the end of any Excess Cash Flow
Period (or Excess Cash Flow Interim Period, as applicable) is (a) less than or
equal to 3.25 to 1.00 but greater than 2.75 to 1.00, the Required Percentage
shall be 50%, (b) less than or equal to 2.75 to 1.00 but greater than 2.50 to
1.00, the Required Percentage shall be 25% and (c) less than or equal to 2.50 to
1.00, the Required Percentage shall be 0%.

 

“Required Prepayment Lenders” shall mean, at any time, the holders of more than
50% of the aggregate unpaid principal amount of the Term Loans at such time
(subject to the last paragraph of Section 9.09(b)).

 

“Required Revolving Facility Lenders” shall mean, at any time, Revolving
Facility Lenders having (a) Revolving Facility Loans outstanding, (b) L/C
Exposures and (d) Available Unused Commitments that, taken together, represent
more than 50% of the sum of (x) all Revolving Facility Loans outstanding,
(y) all L/C Exposures and (z) the total Available Unused Commitments at such
time; provided that the Revolving Facility Loans, L/C Exposures and Available
Unused Commitment of any Defaulting Lender shall be disregarded in determining
Required Revolving Facility Lenders at any time.

 



 53 

 

 

“Requirement of Law” shall mean, as to any person, any law, treaty, rule,
regulation, statute, order, ordinance, decree, judgment, consent decree, writ,
injunction, settlement agreement or governmental requirement enacted,
promulgated or imposed by any Governmental Authority, in each case applicable to
or binding upon such person or any of its property or assets or to which such
person or any of its property or assets is subject.

 

“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement or any other duly authorized employee or signatory of
such person.

 

“Retained Percentage” shall mean, with respect to any Excess Cash Flow Period
(or Excess Cash Flow Interim Period), (a) 100% minus (b) the Required Percentage
with respect to such Excess Cash Flow Period (or Excess Cash Flow Interim
Period).

 

“Revaluation Date” shall mean (a) with respect to any Alternate Currency Letter
of Credit, each of the following: (i) each date of issuance, extension or
renewal of an Alternate Currency Letter of Credit, (ii) each date of an
amendment of any Alternate Currency Letter of Credit having the effect of
increasing the amount thereof, (iii) each date of any payment by the applicable
Issuing Bank under any Alternate Currency Letter of Credit, and (iv) such
additional dates as the Administrative Agent or the applicable Issuing Bank
shall determine or the Required Lenders shall require and (b) with respect to
any Alternate Currency Loans, each of the following: (i) each date of a
Borrowing of Eurocurrency Revolving Loans denominated in an Alternate Currency,
(ii) each date of a continuation of a Eurocurrency Revolving Loan denominated in
an Alternate Currency pursuant to Section 2.07 and (iii) such additional dates
as the Administrative Agent shall determine or the Majority Lenders under the
Revolving Facility shall require.

 

“Revolving Availability Period” shall mean, with respect to any Class of
Revolving Facility Commitments, the period from and including the Closing Date
(or, if later, the effective date for such Class of Revolving Facility
Commitments) to but excluding the earlier of the Revolving Facility Maturity
Date for such Class and the date of termination of the Revolving Facility
Commitments of such Class.

 

“Revolving Facility” shall mean the Revolving Facility Commitments of any
Class and the extensions of credit made hereunder by the Revolving Facility
Lenders of such Class and, for purposes of Section 9.09(b), shall refer to all
such Revolving Facility Commitments as a single Class.

 

“Revolving Facility Borrowing” shall mean a Borrowing comprised of Revolving
Facility Loans of the same Class.

 

“Revolving Facility Commitment” shall mean, with respect to any Revolving
Facility Lender, such Lender’s commitment to make Revolving Facility Loans
pursuant to Section 2.01(b), expressed as an amount representing the maximum
aggregate permitted amount of such Lender’s Revolving Facility Exposure
hereunder, as such commitment may be (a) reduced from time to time pursuant to
Section 2.08, (b) reduced or increased from time to time pursuant to assignments
by or to such Lender under Section 9.04 and (c) increased (or replaced) as
provided under Section 2.20. The initial amount of each Lender’s Revolving
Facility Commitment is set forth on Schedule 2.01 to the Original Credit
Agreement, or in the Assignment and Acceptance or Incremental Assumption
Agreement pursuant to which such Lender shall have assumed its Revolving
Facility Commitment (or Incremental Revolving Facility Commitment), as
applicable. The aggregate amount of the Lenders’ Revolving Facility Commitments
as of the Closing Date is $100,000,000. On the Closing Date, there is only one
Class of Revolving Facility Commitments. After the Closing Date, additional
Classes of Revolving Facility Commitments may be added or created pursuant to
Incremental Assumption Agreements.

 



 54 

 

 

“Revolving Facility Exposure” shall mean, at any time, with respect to any
Class of Revolving Facility Commitments, the sum of the aggregate principal
amount of the Revolving Facility Loans of such Class outstanding at such time
(calculated, in the case of Alternate Currency Loans, based on the Dollar
Equivalent thereof) and the aggregate L/C Exposure applicable to such Class at
such time. The Revolving Facility Exposure of any Lender at any time shall be
the product of (x) such Lender’s Applicable Percentage of the applicable
Class and (y) the aggregate Revolving Facility Exposure of such Class of all
Lenders, collectively, at such time.

 

“Revolving Facility Lender” shall mean a Lender with a Revolving Facility
Commitment or with outstanding Revolving Facility Exposure, or an Incremental
Revolving Facility Lender.

 

“Revolving Facility Loans” shall mean a Loan made by a Revolving Facility Lender
pursuant to Section 2.01(b) and Other Revolving Facility Loans. Each Revolving
Facility Loan shall be a Eurocurrency Loan or an ABR Loan.

 

“Revolving Facility Maturity Date” shall mean, as the context may require,
(a) with respect to the Revolving Facility in effect on the Closing Date,
July 12, 2022 and (b) with respect to any other Classes of Revolving Facility
Commitments, the maturity dates specified therefor in the applicable Incremental
Assumption Agreement.

 

“S&P” shall mean Standard & Poor’s Ratings Group, Inc. and its successors and
assigns.

 

“Sale and Lease-Back Transaction” shall have the meaning assigned to such term
in Section 6.03.

 

“Sanctions” shall have the meaning assigned to such term in Section 3.23(b).

 

“Sanctions Laws” shall have the meaning assigned to such term in
Section 3.23(b).

 

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

 

“Second Amendment” shall mean the Second Amendment to First Lien Credit
Agreement dated as of April 16, 2019, by and among Holdings, the Borrower, the
Subsidiary Loan Parties party thereto, the 2019 Term Lenders and the
Administrative Agent.

 

“Secured Cash Management Agreement” shall mean any Cash Management Agreement
that is entered into by and between any Loan Party and any Cash Management Bank,
or any Guarantee by any Loan Party of any Cash Management Agreement entered into
by and between any Subsidiary and any Cash Management Bank, in each case to the
extent that such Cash Management Agreement or such Guarantee, as applicable, is
not otherwise designated in writing by the Borrower and such Cash Management
Bank to the Administrative Agent to not be included as a Secured Cash Management
Agreement.

 

“Secured Parties” shall mean, collectively, the Administrative Agent, the
Collateral Agent, each Lender, each Issuing Bank, each Swap Bank that is party
to any Secured Swap Agreement, each Cash Management Bank that is party to any
Secured Cash Management Agreement and each sub-agent appointed pursuant to
Section 8.05 by the Administrative Agent with respect to matters relating to the
Loan Documents or by the Collateral Agent with respect to matters relating to
any Security Document.

 

“Secured Swap Agreement” shall mean any Swap Agreement that is entered into by
and between any Loan Party or any Subsidiary and any Swap Bank, or any Guarantee
by any Loan Party of any Swap Agreement entered into by and between any
Subsidiary and any Swap Bank, in each case to the extent that such Swap
Agreement or such Guarantee, as applicable, is not otherwise designated in
writing by the Borrower and such Swap Bank to the Administrative Agent to not be
included as a Secured Swap Agreement. Notwithstanding the foregoing, for all
purposes of the Loan Documents, any Guarantee of, or grant of any Lien to
secure, any obligations in respect of a Secured Swap Agreement by a Guarantor
shall not include any Excluded Swap Obligations.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Securitization Assets” shall mean any of the following assets (or interests
therein) from time to time originated, acquired or otherwise owned by the
Borrower or any Subsidiary or in which the Borrower or any Subsidiary has any
rights or interests, in each case, without regard to where such assets or
interests are located: (a) Receivables Assets, (b) franchise fees, royalties and
other similar payments made related to the use of trade names and other
Intellectual Property, business support, training and other services,
(c) revenues related to distribution and merchandising of the products of the
Borrower and its Subsidiaries, (d) Intellectual Property rights relating to the
generation of any of the types of assets listed in this definition, (e) parcels
of or interests in real property, together with all easements, hereditaments and
appurtenances thereto, all improvements and appurtenant fixtures and equipment,
incidental to the ownership, lease or operation thereof, (f) any Equity
Interests of any Special Purpose Securitization Subsidiary or any Subsidiary of
a Special Purpose Securitization Subsidiary and any rights under any limited
liability company agreement, trust agreement, shareholders agreement,
organizational or formation documents or other agreement entered into in
furtherance of the organization of such entity, and (g) any other assets and
property (or proceeds of such assets or property) to the extent customarily
included in securitization transactions of the relevant type in the applicable
jurisdictions (as determined by the Borrower in good faith).

 



 55 

 

 

“Security Documents” shall mean the Mortgages, the Collateral Agreement, the
Holdings Guarantee and Pledge Agreement, the IP Security Agreements (as defined
in the Collateral Agreement) and each of the other security agreements,
mortgages and other instruments and documents executed and delivered pursuant to
any of the foregoing or pursuant to Section 5.11, in each case, as may be
amended, amended and restated, supplemented, reaffirmed or otherwise modified
from time to time in accordance with the terms hereof and thereof.

 

“Senior Secured Notes Offering Memorandum” shall mean the Offering Memorandum
dated June 28, 2017 in respect of the Senior Secured Notes.

 

“Senior Secured Note Documents” shall mean the Senior Secured Notes Indenture
and the other “Note Documents” under and as defined in the Senior Secured Notes
Indenture, as each such document may be amended, restated, supplemented or
otherwise modified from time to time.

 

“Senior Secured Notes” shall mean the 10.000% First-Priority Senior Secured
Notes of the Borrower due 2023 issued on the Closing Date pursuant to the Senior
Secured Notes Indenture.

 

“Senior Secured Notes Indenture” shall mean the indenture governing the Senior
Secured Notes, as such document may be amended, restated, supplemented or
otherwise modified from time to time.

 

“Similar Business” shall mean any business or activity of the Borrower or any of
its Subsidiaries currently conducted or proposed as of the Closing Date, or any
business or activity that is reasonably similar thereto or a reasonable
extension, development or expansion thereof, or is complementary, incidental,
ancillary or related thereto.

 

“SourceHOV” shall have the meaning assigned to such term in the recitals hereto.

 

“SourceHOV Consulting Agreement” means, collectively, (i) the Consulting
Agreement, dated April 30, 2013, between SourceHOV Holdings, Inc. and Solaris
Investment L.P., (ii) the Consulting Agreement, dated April 30, 2013, between
SourceHOV Holdings, Inc. and a designee of HandsOn3, LLC and (iii) the
Consulting Agreement, dated July 27, 2015, between TransCentra, Inc. and HandsOn
Global Management, LLC.

 

“SourceHOV Merger” shall have the meaning assigned to such term in the recitals
hereto.

 

“SourceHOV Merger Sub” shall have the meaning assigned to such term in the
recitals hereto.

 

“Special Flood Hazard Area” shall have the meaning assigned to such term in
Section 5.02(c).

 

“Special Purpose Securitization Subsidiary” shall mean (i) a direct or indirect
Subsidiary of the Borrower established in connection with a Permitted
Securitization Financing for the acquisition of Securitization Assets or
interests therein, and which is organized in a manner (as determined by the
Borrower in good faith) intended to reduce the likelihood that it would be
substantively consolidated with Holdings, the Borrower or any of the
Subsidiaries (other than Special Purpose Securitization Subsidiaries) in the
event Holdings, the Borrower or any such Subsidiary becomes subject to a
proceeding under the U.S. Bankruptcy Code (or other insolvency law) and (ii) any
subsidiary of a Special Purpose Securitization Subsidiary.

 

“Specified Asset Sale” shall mean the Disposition of the assets identified on
Schedule 1.01(F) to any person that is not an Affiliate of the Borrower.

 



 56 

 

 

“Spot Rate” shall mean, in relation to the conversion of one currency into
another currency, the spot rate of exchange for such conversion as quoted by the
Bank of Canada at the close of business on the Banking Day that such conversion
is to be made (or, if such conversion is to be made before close of business on
such Banking Day, then at approximately close of business on the immediately
preceding Banking Day), and, in either case, if no such rate is quoted, the spot
rate of exchange quoted for wholesale transactions by the Agent in Toronto,
Ontario on the Banking Day such conversion is to be made in accordance with its
normal practice.

 

“Standby Letters of Credit” shall have the meaning assigned to such term in
Section 2.05(a).

 

“Statutory Reserves” shall mean the aggregate of the maximum reserve percentages
(including any marginal, special, emergency or supplemental reserves) expressed
as a decimal established by the Board and any other banking authority, domestic
or foreign, to which the Administrative Agent or any Lender (including any
branch, Affiliate or other fronting office making or holding a Loan) is subject
for Eurocurrency Liabilities (as defined in Regulation D of the Board).
Eurocurrency Loans shall be deemed to constitute Eurocurrency Liabilities (as
defined in Regulation D of the Board) and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D.
Statutory Reserves shall be adjusted automatically on and as of the effective
date of any change in any reserve percentage.

 

“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, directly or indirectly, owned, Controlled or held, or (b) that is, at the
time any determination is made, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.

 

“Subsidiary” shall mean, unless the context otherwise requires, a subsidiary of
the Borrower. Notwithstanding the foregoing (and except for purposes of the
definition of “Unrestricted Subsidiary” contained herein) an Unrestricted
Subsidiary shall be deemed not to be a Subsidiary of the Borrower or any of its
Subsidiaries for purposes of this Agreement.

 

“Subsidiary Guarantee Agreement” shall mean the Subsidiary Guarantee Agreement
(First Lien) dated as of the Closing Date, as may be amended, amended and
restated, supplemented, reaffirmed or otherwise modified from time to time,
between each Subsidiary Loan Party and the Collateral Agent.

 

“Subsidiary Loan Party” shall mean (a) each Wholly Owned Domestic Subsidiary of
the Borrower that is not an Excluded Subsidiary and (b) any other Subsidiary of
the Borrower (that is not an Excluded Subsidiary) that may be designated by the
Borrower (by way of delivering to the Collateral Agent a supplement to the
Collateral Agreement and a supplement to the Subsidiary Guarantee Agreement, in
each case, duly executed by such Subsidiary) in its sole discretion from time to
time to be a guarantor in respect of the Obligations and the obligations in
respect of the Loan Documents, whereupon such Subsidiary shall be obligated to
comply with the other requirements of Section 5.11(d) as if it were newly
acquired.

 

“Subsidiary Redesignation” shall have the meaning assigned to such term in the
definition of “Unrestricted Subsidiary” contained in this Section 1.01.

 

“Swap Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction, or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value, or credit spread
transaction, repurchase transaction, reserve repurchase transaction, securities
lending transaction, weather index transaction, spot contracts, fixed price
physical delivery contracts, or any similar transaction or any combination of
these transactions, in each case of the foregoing, whether or not exchange
traded; provided that no phantom stock or similar plan providing for payments
only on account of services provided by current or former directors, officers,
employees or consultants of Holdings, the Borrower or any of the Subsidiaries
shall be a Swap Agreement.

 



 57 

 

 

“Swap Bank” shall mean an Agent, a Joint Lead Arranger, a Lender or an Affiliate
of any such person and any person that, at the time it entered into a Swap
Agreement was an Agent, a Joint Lead Arranger, a Lender or an Affiliate of any
such person, in each case, in its capacity as a party to such Swap Agreement,
regardless of whether any such person shall thereafter cease to be an Agent, a
Joint Lead Arranger, a Lender or an Affiliate of any such person.

 

“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Taxes” shall mean any and all present or future taxes, duties, levies, imposts,
assessments, deductions, withholdings or other similar charges imposed by any
Governmental Authority, whether computed on a separate, consolidated, unitary,
combined or other basis and any interest, fines, penalties or additions to tax
with respect to the foregoing.

 

“Term B Borrowing” shall mean any Borrowing comprised of Term B Loans.

 

“Term B Facility” shall mean (a) the commitments to make the Term Loans under
the First Amendment and the Term Loans made thereunder, (b) the commitments to
make the Term Loans under the Second Amendment and the Term Loans made
thereunder and (c) the Term Loans made hereunder.

 

“Term B Facility Maturity Date” shall mean July 12, 2023.

 

“Term B Lender” shall mean a Lender (including an Incremental Term Lender) with
an outstanding Term B Loan.

 

“Term B Loan Installment Date” shall have the meaning assigned to such term in
Section 2.10(a)(i).

 

“Term B Loans” shall mean (a) prior to the Repricing Effective Date, the
Existing Term Loans (as defined in the First Amendment), (b) the 2018 Term Loans
made by the 2018 Term Lenders to the Borrower on the Repricing Effective Date
pursuant to the First Amendment, (c) the 2019 Term Loans made by the 2019 Term
Lenders to the Borrower on the 2019 Effective Date pursuant to the Second
Amendment and (d) any Incremental Term Loans in the form of Term B Loans made by
the Incremental Term Lenders to the Borrower pursuant to Section 2.01(c). The
aggregate principal amount of the Term B Loans outstanding as of the 2019
Effective Date after giving effect to the funding of the 2019 Term Loans is
$396,301,751.60.

 

“Term Borrowing” shall mean any Term B Borrowing or any Incremental Term
Borrowing.

 

“Term Facility” shall mean the Term B Facility and/or any or all of the
Incremental Term Facilities.

 

“Term Facility Commitment” shall mean the commitment of a Lender to make Term
Loans, including Term B Loans and/or Other Term Loans.

 

“Term Facility Maturity Date” shall mean, as the context may require, (a) with
respect to the Term B Facility in effect on the 2019 Effective Date, the Term B
Facility Maturity Date and (b) with respect to any other Class of Term Loans,
the maturity dates specified therefor in the applicable Incremental Assumption
Agreement.

 

“Term Loan Installment Date” shall mean any Term B Loan Installment Date or any
Incremental Term Loan Installment Date.

 

“Term Loans” shall mean the Term B Loans and/or the Incremental Term Loans.

 

“Term Yield Differential” shall have the meaning assigned to such term in
Section 2.20(b)(vii).

 

“Termination Date” shall mean the date on which (a) all Commitments shall have
been terminated, (b) the principal of and interest on each Loan, all Fees and
all other expenses or amounts payable under any Loan Document shall have been
paid in full (other than in respect of contingent indemnification and expense
reimbursement claims not then due) and (c) all Letters of Credit (other than
those that have been Cash Collateralized) have been cancelled or have expired
and all amounts drawn or paid thereunder have been reimbursed in full.

 



 58 

 

 

“Test Period” shall mean, on any date of determination, the period of four
consecutive fiscal quarters of the Borrower then most recently ended (taken as
one accounting period) for which financial statements have been (or were
required to be) delivered pursuant to Section 5.04(a) or 5.04(b); provided that
prior to the first date financial statements have been delivered pursuant to
Section 5.04(a) or 5.04(b), the Test Period in effect shall be the four fiscal
quarter period ending March 31, 2017.

 

“Third Amendment” shall mean that certain Third Amendment to First Lien Credit
Agreement and First Amendment to Security Agreement, dated as of May 18, 2020,
by and among Holdings, the Borrower, the Subsidiary Loan Parties party thereto,
the Lenders party hereto, the Administrative Agent and the Collateral Agent.

 

“Third Party Funds” shall mean any segregated accounts or funds, or any portion
thereof, received by Borrower or any of its Subsidiaries as agent on behalf of
third parties in accordance with a written agreement that imposes a duty upon
Borrower or one or more of its Subsidiaries to collect and remit those funds to
such third parties.

 

“Trade Letters of Credit” shall have the meaning assigned to such term in
Section 2.05(a).

 

“Transaction Documents” shall mean the Business Combination Agreement, the Loan
Documents and the Senior Secured Note Documents, in each case as amended from
time to time in accordance with the terms hereof and thereof.

 

“Transaction Expenses” shall mean any fees or expenses incurred or paid by the
Borrower or any of its Subsidiaries or any of their Affiliates in connection
with the Transactions, the Repricing Date Transactions, this Agreement and the
other Loan Documents, the Business Combination Agreement, the Senior Secured
Note Documents, the transactions contemplated hereby and thereby.

 

“Transactions” shall mean, collectively, the transactions to occur pursuant to
the Transaction Documents, including (a) the consummation of the Business
Combination; (b) the Equity Contribution, (c) the execution, delivery and
performance of the Loan Documents, the creation of Liens pursuant to the
Security Documents and the initial borrowings hereunder; (d) the execution,
delivery and performance of the Senior Secured Notes Documents, the creation of
Liens pursuant to the Senior Secured Notes Documents and the issuance of the
Senior Secured Notes thereunder; (e) the repayment in full of, and the
termination of all obligations and commitments under, the Existing Credit
Agreements; (f) the professional services provided in connection therewith,
including legal and auditing services; and (g) the payment of all fees and
expenses in connection therewith to be paid on, prior to or subsequent to the
Closing Date and owing in connection with the foregoing.

 

“Type” shall mean, when used in respect of any Loan or Borrowing, the Rate by
reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall include the
Adjusted Eurocurrency Rate and ABR.

 

“Unfunded Pension Liability” shall mean, as of the most recent valuation date
for the applicable Plan, the excess of (1) the Plan’s actuarial present value
(determined on the basis of reasonable assumptions employed by the independent
actuary for such Plan for purposes of Section 412 of the Code or Section 302 of
ERISA) of its benefit liabilities (as defined in Section 4001(a)(16) of ERISA)
over (2) the fair market value of the assets of such Plan.

 

“Uniform Commercial Code” shall mean the Uniform Commercial Code as in effect
from time to time in the State of New York; provided, however, that, at any
time, if by reason of mandatory provisions of law any or all of the perfection
or priority of the Secured Party’s security interest in any item or portion of
the Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, the term “Uniform Commercial
Code” shall mean the Uniform Commercial Code as in effect, at such time, in such
other jurisdiction for purposes of the provisions relating to such perfection or
priority and for purposes of definitions relating to such provisions.

 



 59 

 

 

“Unreimbursed Amount” shall have the meaning assigned to such term in
Section 2.05(c).

 

“Unrestricted Cash” shall mean cash or cash equivalents of the Borrower or any
of its Subsidiaries that would not appear as “restricted” on a consolidated
balance sheet of the Borrower or any of its Subsidiaries.

 

“Unrestricted Subsidiary” shall mean (1) any Subsidiary of the Borrower
identified on Schedule 1.01(d) to the Original Credit Agreement, (2) any other
Subsidiary of the Borrower, whether now owned or acquired or created after the
Closing Date, that is designated by the Borrower as an Unrestricted Subsidiary
hereunder by written notice to the Administrative Agent; provided that the
Borrower shall only be permitted to so designate a new Unrestricted Subsidiary
after the Closing Date so long as (a) no Default or Event of Default has
occurred and is continuing or would result therefrom, (b) immediately after
giving effect to such designation, the Borrower shall be in Pro Forma Compliance
with the Financial Covenant as of the last day of the then most recently ended
Test Period, (c) such Unrestricted Subsidiary shall be capitalized (to the
extent capitalized by the Borrower or any of its Subsidiaries) through
Investments as permitted by, and in compliance with, Section 6.04, and any prior
or concurrent Investments in such Subsidiary by the Borrower or any of its
Subsidiaries shall be deemed to have been made under Section 6.04, and
(d) without duplication of clause (c), any net assets owned by such Unrestricted
Subsidiary at the time of the initial designation thereof shall be treated as
Investments pursuant to Section 6.04; provided further that, from and after the
Extension Effective Date, the Borrower shall only be permitted to so designate a
new Unrestricted Subsidiary with the prior written consent of the Required
Lenders; and (3) any subsidiary of an Unrestricted Subsidiary. The Borrower may
designate any Unrestricted Subsidiary to be a Subsidiary for purposes of this
Agreement (each, a “Subsidiary Redesignation”); provided that (i)  no Default or
Event of Default has occurred and is continuing or would result therefrom and
(ii) the Borrower shall have delivered to the Administrative Agent an officer’s
certificate executed by a Responsible Officer of the Borrower, certifying to the
best of such officer’s knowledge, compliance with the requirement of preceding
clause (i).; provided, further, that upon the Extension Effective Date, any and
all Unrestricted Subsidiaries shall be automatically deemed to be Subsidiaries
for purposes of this Agreement notwithstanding the existence of any Default or
Event of Default and without any requirement to deliver any notice or
certificate in respect thereof.

 

“UCP” shall mean, with respect to any Letter of Credit, the “Uniform Customs and
Practice for Documentary Credits” published by the International Chamber of
Commerce (or such later version thereof as may be in effect at the time of
issuance).

 

“U.S.A. Patriot Act” shall mean the U.S.A. Patriot Act, Title III of Pub.L.
107-56 (signed into law October 26, 2001).

 

“U.S. Dollars” or “$” shall mean lawful money of the United States of America.

 

“U.S. Lending Office” shall mean, as to any Lender, the applicable branch,
office or Affiliate of such Lender designated by such Lender to make Loans to
the Borrower.

 

“Voting Stock” shall mean, with respect to any person, such person’s Equity
Interests having the right to vote for the election of directors of such person
under ordinary circumstances.

 

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (a) the sum of the
products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (b) the then outstanding principal
amount of such Indebtedness.

 



 60 

 



 

“Wholly Owned Domestic Subsidiary” shall mean a Wholly Owned Subsidiary that is
also a Domestic Subsidiary.

 

“Wholly Owned Subsidiary” of any person shall mean a subsidiary of such person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned
by such person or another Wholly Owned Subsidiary of such person. Unless the
context otherwise requires, “Wholly Owned Subsidiary” shall mean a Subsidiary of
the Borrower that is a Wholly Owned Subsidiary of the Borrower.

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

“Working Capital” shall mean, with respect to the Borrower and the Subsidiaries
on a consolidated basis at any date of determination, Current Assets at such
date of determination minus Current Liabilities at such date of determination;
provided that, for purposes of calculating Excess Cash Flow, increases or
decreases in Working Capital shall be calculated without regard to any changes
in Current Assets or Current Liabilities as a result of (a) any reclassification
in accordance with GAAP of assets or liabilities, as applicable, between current
and noncurrent or (b) the effects of purchase accounting.

 

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

 

“Year To Date Excess Cash Flow” shall mean, at any time of determination with
respect to any Excess Cash Flow Period, the Excess Cash Flow for the period
commencing on the end of the immediately preceding Excess Cash Flow Period and
ending on, as applicable, the last day of the most recent Excess Cash Flow
Interim Period during such Excess Cash Flow Period or the last day of such
Excess Cash Flow Period.

 

SECTION 1.02      Terms Generally. The definitions set forth or referred to in
Section 1.01 shall apply equally to both the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” All references herein to Articles, Sections, Exhibits and
Schedules shall be deemed references to Articles and Sections of, and
Exhibits and Schedules to, this Agreement unless the context shall otherwise
require. Except as otherwise expressly provided herein, any reference in this
Agreement to any Loan Document or other document or agreement shall mean such
document as amended, restated, supplemented or otherwise modified from time to
time. Except as otherwise expressly provided herein, all terms of an accounting
or financial nature shall be construed in accordance with GAAP, as in effect
from time to time; provided that, if the Borrower notifies the Administrative
Agent that the Borrower requests an amendment to any provision hereof to
eliminate the effect of any change occurring after the Closing Date in GAAP or
in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith. Notwithstanding any changes in GAAP after the Closing Date,
any lease of the Borrower or the Subsidiaries, or of a special purpose or other
entity not consolidated with the Borrower and its Subsidiaries at the time of
its incurrence of such lease, that would be characterized as an operating lease
under GAAP in effect on the Closing Date (whether such lease is entered into
before or after the Closing Date) shall not constitute Indebtedness or a
Capitalized Lease Obligation of the Borrower or any Subsidiary under this
Agreement or any other Loan Document as a result of such changes in GAAP.

 



 61 

 

 

SECTION 1.03      Effectuation of Transactions. Each of the representations and
warranties of the Borrower contained in this Agreement (and all corresponding
definitions) are made after giving effect to the Transactions (or such portion
thereof as shall be consummated as of the date of the applicable representation
or warranty), unless the context otherwise requires.

 

SECTION 1.04      Exchange Rates; Currency Translation.

 

(a)            The Administrative Agent shall determine the Spot Rate as of each
Revaluation Date to be used for calculating Dollar Equivalent amounts of
Alternate Currency Letters of Credit and Alternate Currency Loans. Such Spot
Rate shall become effective as of such Revaluation Date and shall be the Spot
Rate employed in converting any amounts between the Dollars and each Alternate
Currency until the next Revaluation Date to occur. Except for purposes of
financial statements delivered by Loan Parties hereunder or calculating
financial ratios hereunder or except as otherwise provided herein, the
applicable amount of any currency (other than Dollars) for purposes of the Loan
Documents shall be such Dollar Equivalent amount as determined by the
Administrative Agent in accordance with this Agreement. No Default or Event of
Default shall arise as a result of any limitation or threshold set forth in U.S.
Dollars in Article VI or clause (f) or (j) of Section 7.01 being exceeded solely
as a result of changes in currency exchange rates from those rates applicable on
the first day of the fiscal quarter in which such determination occurs or in
respect of which such determination is being made.

 

(b)            Wherever in this Agreement in connection with a Borrowing,
conversion, continuation or prepayment of a Eurocurrency Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing,
Eurocurrency Loan or Letter of Credit is denominated in an Alternate Currency,
such amount shall be the Alternate Currency Equivalent of such Dollar amount
(rounded to the nearest unit of such Alternate Currency, with 0.5 of a unit
being rounded upward), as determined by the Administrative Agent or the
applicable Issuing Bank, as applicable.

 

 62 

 



 

SECTION 1.05      Letter of Credit Amounts. Unless otherwise specified herein,
the amount of a Letter of Credit at any time shall be deemed to be the stated
amount of such Letter of Credit in effect at such time; provided, however, that
with respect to any Letter of Credit that, by its terms or the terms of any
document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall at all times be
deemed to be the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time.

 

SECTION 1.06      Additional Alternate Currencies for Loans.

 

(a)            The Borrower may from time to time request that Eurocurrency
Revolving Loans be made in a currency other than Dollars; provided that such
requested currency is a lawful currency (other than Dollars) that is readily
available and freely transferable and convertible into Dollars. Such request
shall be subject to the approval of the Administrative Agent.

 

(b)            Any such request shall be made to the Administrative Agent not
later than 11:00 a.m., 20 Business Days prior to the date of the desired Credit
Event (or such other time or date as may be agreed by the Administrative Agent,
in its sole discretion). The Administrative Agent shall promptly notify each
Revolving Facility Lender thereof. Each Revolving Facility Lender shall notify
the Administrative Agent, not later than 11:00 a.m., 10 Business Days after
receipt of such request whether it consents, in its sole discretion, to the
making of Eurocurrency Revolving Loans in such requested currency.

 

(c)            Any failure by a Revolving Facility Lender to respond to such
request within the time period specified in the preceding sentence shall be
deemed to be a refusal by such Revolving Facility Lender to permit Eurocurrency
Revolving Loans to be made in such requested currency. If the Administrative
Agent and all the Revolving Facility Lenders consent to making Eurocurrency
Revolving Loans in such requested currency, the Administrative Agent shall so
notify the Borrower and such currency shall thereupon be deemed for all purposes
to be an Alternate Currency hereunder for purposes of any Borrowings of
Eurocurrency Revolving Loans. If the Administrative Agent shall fail to obtain
consent to any request for an additional currency under this Section 1.06, the
Administrative Agent shall promptly so notify the Borrower.

 

SECTION 1.07      Change of Currency.

 

(a)            Each obligation of the Borrower to make a payment denominated in
the national currency unit of any member state of the European Union that adopts
the Euro as its lawful currency after the Closing Date shall be redenominated
into Euro at the time of such adoption (in accordance with the EMU Legislation).
If, in relation to the currency of any such member state, the basis of accrual
of interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Borrowing in the currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.

 

 63 

 

 



(b)            Each provision of this Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.

 

(c)            Each provision of this Agreement also shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect a change in currency of any other
country and any relevant market conventions or practices relating to the change
in currency.

 

SECTION 1.08      Timing of Payment or Performance. Except as otherwise
expressly provided herein, when the payment of any obligation or the performance
of any covenant, duty or obligation is stated to be due or performance required
on a day which is not a Business Day, the date of such payment or performance
shall extend to the immediately succeeding Business Day.

 

SECTION 1.09      Times of Day. Unless otherwise specified herein, all
references herein to times of day shall be references to New York City time
(daylight or standard, as applicable).

 

Article II

The Credits

 

SECTION 2.01      Commitments. Subject to the terms and conditions set forth
herein:

 

(a)            the 2018 Term Lenders agree to make, on the Repricing Effective
Date, 2018 Term Loans to the Borrower in an aggregate principal amount of
$373,437,500, subject to the terms and conditions set forth in the First
Amendment;

 

(b)            the 2019 Term Lenders agree to make, on the 2019 Effective Date,
2019 Term Loans to the Borrower in an aggregate principal amount of $30,000,000,
subject to the terms and conditions set forth in the Second Amendment.

 

(c)            each Revolving Facility Lender agrees from time to time during
the Revolving Availability Period to make Revolving Facility Loans of a Class in
U.S. Dollars to the Borrower from its U.S. Lending Office in an aggregate
principal amount that will not result in such Lender’s Revolving Facility
Exposure of such Class exceeding such Lender’s Revolving Facility Commitment of
such Class;

 

 64 

 

 



(d)            each Lender having an Incremental Term Loan Commitment agrees,
subject to the terms and conditions set forth in the applicable Incremental
Assumption Agreement, to make Incremental Term Loans to the Borrower to the
Borrower, in an aggregate principal amount not to exceed its Incremental Term
Loan Commitment;

 

(e)            within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Facility Loans. Amounts repaid in respect of Term B Loans may not be
reborrowed; and

 

(f)            from and after the 2019 Effective Date, the 2018 Term Loans and
the 2019 Term Loans shall collectively constitute one tranche and one single
Class of Term Loans, and shall have the same terms and conditions for all
purposes under the Loan Documents.

 

SECTION 2.02      Loans and Borrowings.

 

(a)            Each Loan shall be made as part of a Borrowing consisting of
Loans of the same Class and Type made by the Lenders ratably in accordance with
their respective Commitments of the applicable Class; provided, however, that
Revolving Facility Loans of any Class shall be made by the Revolving Facility
Lenders of such Class ratably in accordance with their respective Applicable
Percentages on the date such Loans are made hereunder. The failure of any Lender
to make any Loan required to be made by it shall not relieve any other Lender of
its obligations hereunder; provided that the Commitments of the Lenders are
several and no Lender shall be responsible for any other Lender’s failure to
make Loans as required.

 

(b)            Subject to Section 2.14, each Borrowing shall be comprised
entirely of ABR Loans or Eurocurrency Loans as the Borrower may request in
accordance herewith. Each Lender at its option may make any ABR Loan or
Eurocurrency Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the Borrower to repay such Loan in accordance with the
terms of this Agreement and such Lender shall not be entitled to any amounts
payable under Section 2.15 or 2.17 solely in respect of increased costs or taxes
resulting from such exercise and existing at the time of such exercise.

 

(c)            At the commencement of each Interest Period for any Eurocurrency
Revolving Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of the Borrowing Multiple and not less than the Borrowing
Minimum. At the time that (i) each ABR Revolving Borrowing is made, such
Borrowing shall be in an aggregate amount that is an integral multiple of the
Borrowing Multiple and not less than the Borrowing Minimum; provided that an ABR
Revolving Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the Revolving Facility Commitments or that is required to
finance the reimbursement of an L/C Disbursement as contemplated by
Section 2.05(e). Borrowings of more than one Type and Class may be outstanding
at the same time; provided that there shall not at any time be more than a total
of (i) 10 Eurocurrency Borrowings outstanding under each of the Term B Loans or
any Other Term Loans at any time and (ii) 10 Eurocurrency Borrowings outstanding
under each of the Revolving Facility or any Other Revolving Facility Loans at
any time.

 

(d)            Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request, or to elect to convert or continue,
any Borrowing of any Class if the Interest Period requested with respect thereto
would end after the Revolving Facility Maturity Date or the Term Facility
Maturity Date for such Class, as applicable.

 



 65 

 



 

SECTION 2.03      Requests for Borrowings. To request a Revolving Facility
Borrowing and/or a Term Borrowing, the Borrower shall notify the Administrative
Agent of such request (as provided in Section 9.01) by telephone (a) in the case
of a Eurocurrency Borrowing, not later than 12:00 p.m., Local Time, three
Business Days before the date of the proposed Borrowing, (b) in the case of an
ABR Term Loan Borrowing, not later than 12:00 p.m., Local Time, one Business Day
before the date of the proposed Borrowing, and (c) in the case of an ABR
Revolving Borrowing, not later than 11:00 a.m., Local Time, on the Business Day
of the proposed Borrowing; provided that (i) any such notice of an ABR Revolving
Borrowing to finance the reimbursement of an L/C Disbursement as contemplated by
Section 2.05(e) may be given not later than 11:00 a.m., Local Time, on the date
of the proposed Borrowing and (ii) any such notice of a borrowing under an
Incremental Revolving Facility Commitment or an Incremental Term Borrowing may
be given at such time as provided in the applicable Incremental Assumption
Agreement. Each such telephonic Borrowing Request shall be irrevocable (other
than in the case of any notice given in respect of the Closing Date, which may
be conditioned upon the consummation of the Business Combination or, in the case
of notice given in respect of Incremental Term Loan Commitments or Incremental
Revolving Facility Commitments, which may be conditioned as provided in the
applicable Incremental Assumption Agreement) and shall be confirmed promptly by
hand delivery or electronic means to the Administrative Agent of a written
Borrowing Request signed by the Borrower. Each such telephonic and written
Borrowing Request shall specify the following information in compliance with
Section 2.02:

 

(i)             the Class of such Borrowing;

 

(ii)            the aggregate amount of the requested Borrowing;

 

(iii)           the date of such Borrowing, which shall be a Business Day;

 

(iv)           whether such Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing;

 

(v)            in the case of a Eurocurrency Borrowing, the initial Interest
Period to be applicable thereto, which shall be a period contemplated by the
definition of the term “Interest Period”;

 



 66 

 

 

(vi)            in the case of a Eurocurrency Revolving Borrowing, the currency
in which such Borrowing is to be denominated (which shall be Dollars or an
Alternate Currency); and

 

(vii)          the location and number of the Borrower’s account to which funds
are to be disbursed.

 

If no election as to the currency of any Revolving Facility Borrowing is made,
then the requested Borrowing shall be made in Dollars. If no election as to the
Type of Revolving Facility Borrowing is specified, then the requested Revolving
Facility Borrowing shall be an ABR Borrowing. If no Interest Period is specified
with respect to any requested Eurocurrency Borrowing, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration (except in
the case of the initial Interest Period of the 2019 Term Loans, which shall be
determined in accordance with the definition of Interest Period). Promptly
following receipt of a Borrowing Request in accordance with this Section 2.03,
the Administrative Agent shall advise each Lender of the details thereof and of
the amount of such Lender’s Loan to be made as part of the requested Borrowing.

 

SECTION 2.04      [Reserved].

 

SECTION 2.05      Letters of Credit.

 

(a)            General. Subject to the terms and conditions set forth herein,
the Borrower may request the issuance of one or more letters of credit or bank
guarantees in Dollars or any Alternate Currency in the form of (x) trade letters
of credit or bank guarantees in support of trade obligations of the Borrower and
its Subsidiaries incurred in the ordinary course of business (such letters of
credit or bank guarantees issued for such purposes, “Trade Letters of Credit”)
and (y) standby letters of credit issued for any other lawful purposes of the
Borrower and its Subsidiaries (such letters of credit issued for such purposes,
“Standby Letters of Credit”; each such letter of credit or bank guarantee,
issued hereunder, a “Letter of Credit” and collectively, the “Letters of
Credit”) for its own account or for the account of any Subsidiary; provided that
no Issuing Bank shall be required to issue any Trade Letters of Credit or any
other type of Letter of Credit that is not a Standby Letter of Credit unless it
agrees to do so in its sole discretion. Subject to the terms and conditions set
forth herein, (i) each Issuing Bank agrees, in reliance upon the agreements of
the Lenders set forth in this Section 2.05, from time to time on any Business
Day during the applicable Revolving Availability Period, to issue Letters of
Credit for the account of the Borrower or its Subsidiaries, and to amend Letters
of Credit previously issued by it, in accordance with subsection (b) below, and
to honor drawings of Letters of Credit; and (ii) the Lenders severally agree to
participate in Letters of Credit issued for the account of the Borrower or its
Subsidiaries and any drawings thereunder; provided that after giving effect to
any issuance of any Letter of Credit, (x) the total Revolving Facility Exposure
of any Class shall not exceed the total Revolving Facility Commitments of such
Class, (y) the Revolving Facility Exposure of any Lender of any Class shall not
exceed such Lender’s respective Revolving Facility Commitment of such Class, and
(z) the L/C Exposure shall not exceed the aggregate L/C Commitments. Each
request by the Borrower for the issuance or amendment of a Letter of Credit
shall be deemed to be a representation by the Borrower that the issuance or
amendment of such Letter of Credit so requested complies with the conditions set
forth in the proviso to the preceding sentence. Within the foregoing limits, and
subject to the terms and conditions hereof, the Borrower’s ability to obtain
Letters of Credit shall be fully revolving, and accordingly the Borrower may,
during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed. In the
event of any inconsistency between the terms and conditions of this Agreement
and the terms and conditions of any form of Letter of Credit Application or
other agreement submitted by the Borrower to, or entered into by the Borrower
with, an Issuing Bank relating to any Letter of Credit (collectively, the
“Issuer Documents”), the terms and conditions of this Agreement shall control.

 



 67 

 



 

(b)           Notice of Issuance, Amendment, Renewal, Extension. (i)      Each
Letter of Credit shall be issued or amended (other than an automatic extension
in accordance with clause (i) of this Section 2.05), as the case may be, upon
the request of the Borrower delivered to the applicable Issuing Bank (with a
copy to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the applicable Issuing
Bank and the Administrative Agent not later than 11:00 a.m. at least two
Business Days (or such later date and time as the Administrative Agent and the
applicable Issuing Bank may agree in a particular instance in their sole
discretion) prior to the proposed issuance date or date of amendment, as the
case may be. In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
reasonably satisfactory to the applicable Issuing Bank: (A) the proposed
issuance date of the requested Letter of Credit (which shall be a Business Day);
(B) the stated amount and currency (which may be Dollars or any Alternate
Currency) thereof; (C) the expiry date thereof (and any “evergreen” renewals, if
any, including the terms thereof); (D) the name and address of the beneficiary
thereof; (E) the documents to be presented by such beneficiary in case of any
drawing thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; (G) the purpose and nature of the
requested Letter of Credit; and (H) such other matters as such Issuing Bank may
require. In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
reasonably satisfactory to the applicable Issuing Bank: (w) the Letter of Credit
to be amended; (x) the proposed date of amendment thereof (which shall be a
Business Day); (y) the nature of the proposed amendment; and (z) such other
matters as such Issuing Bank may require. Additionally, the Borrower shall
furnish to the applicable Issuing Bank and the Administrative Agent such other
documents and information pertaining to such requested Letter of Credit issuance
or amendment, including any Issuer Documents, as such Issuing Bank or the
Administrative Agent may require.

 

(ii)            Promptly after receipt of any Letter of Credit Application, the
applicable Issuing Bank will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Letter
of Credit Application from the Borrower. Unless the applicable Issuing Bank has
received written notice from any Lender, the Administrative Agent or any Loan
Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Section 4.01 shall not then be satisfied, then, subject
to the terms and conditions hereof, such applicable Issuing Bank shall, on the
requested date, issue a Letter of Credit for the account of the Borrower or the
applicable Subsidiary or enter into the applicable amendment, as the case may
be, in each case in accordance with such Issuing Bank’s usual and customary
business practices. Immediately upon the issuance of each Letter of Credit, each
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the applicable Issuing Bank a risk participation in such Letter of
Credit in an amount equal to the product of such Lender’s Applicable Percentage
times the amount of such Letter of Credit.

 

(iii)            Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank or confirming bank with
respect thereto or to the beneficiary thereof, the applicable Issuing Bank will
also deliver to the Borrower a true and complete copy of such Letter of Credit
or amendment.

 

(c)            Drawings and Reimbursements; Funding of Participations. (i)  Upon
receipt from the beneficiary of any Letter of Credit of any notice of a drawing
under such Letter of Credit, the applicable Issuing Bank shall notify the
Borrower and the Administrative Agent thereof. Not later than 11:00 a.m. on the
date of any payment by the applicable Issuing Bank under a Letter of Credit
(each such date, an “Honor Date”), the Borrower shall reimburse the applicable
Issuing Bank through the Administrative Agent in an amount equal to the amount
of such drawing. If the Borrower fails to so reimburse the applicable Issuing
Bank by such time, the Administrative Agent shall promptly notify each Lender of
the Honor Date, the amount of the unreimbursed drawing (the “Unreimbursed
Amount”), and the amount of such Lender’s Applicable Percentage thereof. In such
event, the Borrower shall be deemed to have requested a Borrowing of ABR Loans
to be disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of ABR Loans, but subject to the amount of the unutilized
portion of the Commitments and the conditions set forth in Section 4.01 (other
than the delivery of a Borrowing Request). Any notice given by the applicable
Issuing Bank or the Administrative Agent pursuant to this Section 2.05(c)(i) may
be given by telephone if immediately confirmed in writing; provided that the
lack of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice.

 



 68 

 

 



(i)            Each Lender shall upon any notice pursuant to
Section 2.05(c)(i) make funds available to the Administrative Agent (and the
Administrative Agent may apply Cash Collateral provided for this purpose) for
the account of the applicable Issuing Bank in an amount equal to its Applicable
Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section 2.05(c)(iii), each Lender that so makes funds
available shall be deemed to have made an ABR Loan to the Borrower in such
amount. The Administrative Agent shall remit the funds so received to the
applicable Issuing Bank.

 

(ii)            With respect to any Unreimbursed Amount that is not fully
refinanced by a Borrowing of ABR Loans because the conditions set forth in
Section 4.01 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the applicable Issuing Bank an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the rate specified in Section 2.13. In such event, each Lender’s
payment to the Administrative Agent for the account of the applicable Issuing
Bank pursuant to Section 2.05(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this
Section 2.05.

 

(iii)            Until each Lender funds its Loan or L/C Advance pursuant to
this Section 2.05(c) to reimburse applicable Issuing Bank for any amount drawn
under any Letter of Credit, interest in respect of such Lender’s Applicable
Percentage of such amount shall be solely for the account of the applicable
Issuing Bank.

 

(iv)            Each Lender’s obligation to make Loans or L/C Advances to
reimburse the applicable Issuing Bank for amounts drawn under Letters of Credit,
as contemplated by this Section 2.05(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the applicable Issuing Bank, the Borrower or any other person for any
reason whatsoever; (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Lender’s obligation to make Loans
pursuant to this Section 2.05(c) is subject to the conditions set forth in
Section 4.01 (other than delivery by the Borrower of a Borrowing Request). No
such making of an L/C Advance shall relieve or otherwise impair the obligation
of the Borrower to reimburse the applicable Issuing Bank for the amount of any
payment made by the Issuing Bank under any Letter of Credit, together with
interest as provided herein.

 



 69 

 

 

(v)            If any Lender fails to make available to the Administrative Agent
for the account of the applicable Issuing Bank any amount required to be paid by
such Lender pursuant to the foregoing provisions of this Section 2.05(c) by the
time specified in Section 2.05(c)(ii), then, without limiting the other
provisions of this Agreement, the applicable Issuing Bank shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the
applicable Issuing Bank at a rate per annum equal to the greater of the Federal
Funds Rate and a rate determined by the applicable Issuing Bank in accordance
with banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by the applicable Issuing Bank in
connection with the foregoing. If such Lender pays such amount (with interest
and fees as aforesaid), the amount so paid shall constitute such Lender’s Loan
included in the relevant Borrowing or L/C Advance in respect of the relevant L/C
Borrowing, as the case may be. A certificate of the applicable Issuing Bank
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (vi) shall be conclusive absent manifest error.

 

(d)            Repayment of Participations.

 

(i)            At any time after the applicable Issuing Bank has made a payment
under any Letter of Credit and has received from any Lender such Lender’s L/C
Advance in respect of such payment in accordance with Section 2.05(c), if the
Administrative Agent receives for the account of the applicable Issuing Bank any
payment in respect of the related Unreimbursed Amount or interest thereon
(whether directly from the Borrower or otherwise, including proceeds of Cash
Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Applicable Percentage thereof in the
same funds as those received by the Administrative Agent.

 

(ii)            If any payment received by the Administrative Agent for the
account of any Issuing Bank pursuant to Section 2.05(c)(i) is required to be
returned under any of the circumstances described in Section 9.07 (including
pursuant to any settlement entered into by the applicable Issuing Bank in its
discretion), each Lender shall pay to the Administrative Agent for the account
of the applicable Issuing Bank its Applicable Percentage thereof on demand of
the Administrative Agent, plus interest thereon from the date of such demand to
the date such amount is returned by such Lender, at a rate per annum equal to
the Federal Funds Rate from time to time in effect. The obligations of the
Lenders under this clause shall survive the payment in full of the Loan
Obligations and the termination of this Agreement.

 

(e)            Obligations Absolute. The obligation of the Borrower to reimburse
the Issuing Banks for each drawing under each Letter of Credit and to repay each
L/C Borrowing shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

 

(i)            any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other Loan Document;

 

(ii)            the existence of any claim, counterclaim, setoff, defense or
other right that the Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any person for whom
any such beneficiary or any such transferee may be acting), the applicable
Issuing Bank or any other person, whether in connection with this Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;

 



 70 

 

 

(iii)            any draft, demand, certificate or other document presented
under such Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect; or any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under such Letter of Credit;

 

(iv)            any payment by the applicable Issuing Bank under such Letter of
Credit against presentation of a draft or certificate that does not strictly
comply with the terms of such Letter of Credit; or any payment made by the
applicable Issuing Bank under such Letter of Credit to any person purporting to
be a trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law; or

 

(v)            any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrower or
any Subsidiary.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the applicable Issuing Bank. The Borrower shall
be conclusively deemed to have waived any such claim against the applicable
Issuing Bank and its correspondents unless such notice is given as aforesaid.

 

(f)            Role of the Issuing Banks. Each Lender and the Borrower agree
that, in paying any drawing under a Letter of Credit, no Issuing Bank shall have
any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the person executing or delivering any such document. Neither any
Issuing Bank, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of any Issuing Bank shall be
liable to any Lender for (i) any action taken or omitted in connection herewith
at the request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement.
Neither any Issuing Bank, the Administrative Agent, any of their respective
Related Parties nor any correspondent, participant or assignee of any Issuing
Bank shall be liable or responsible for any of the matters described in
clauses (i) through (v) of Section 2.05(e); provided, however, that anything in
such clauses to the contrary notwithstanding, the Borrower may have a claim
against an Issuing Bank, and such Issuing Bank may be liable to the Borrower, to
the extent, but only to the extent, of any direct, as opposed to consequential
or exemplary, damages suffered by the Borrower which the Borrower proves were
caused by such Issuing Bank’s willful misconduct or gross negligence or such
Issuing Bank’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, any Issuing Bank
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, no Issuing Bank shall be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

 



 71 

 

 

(g)            Unless otherwise expressly agreed by the applicable Issuing Bank
and the Borrower when a Letter of Credit is issued, the rules of the ISP or UCP
shall apply to each Standby Letter of Credit.

 

(h)            Certain Conditions. No Issuing Bank shall be under any obligation
to issue any Letter of Credit if:

 

(i)            any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the applicable
Issuing Bank from issuing the Letter of Credit, or any Law applicable to the
applicable Issuing Bank or any request or directive (whether or not having the
force of law) from any Governmental Authority with jurisdiction over the
applicable Issuing Bank shall prohibit, or request that the applicable Issuing
Bank refrain from, the issuance of letters of credit generally or the Letter of
Credit in particular or shall impose upon the applicable Issuing Bank with
respect to the Letter of Credit any restriction, reserve or capital requirement
(for which the applicable Issuing Bank is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the applicable Issuing
Bank any unreimbursed loss, cost or expense which was not applicable on the
Closing Date and which the applicable Issuing Bank in good faith deems material
to it;

 

(ii)            the issuance of the Letter of Credit would violate one or more
policies of the applicable Issuing Bank applicable to letters of credit
generally;

 

(iii)            an Alternate Currency Letter of Credit if such Issuing Bank
does not otherwise issue letters of credit in such Alternate Currency; or

 

(iv)            any Lender is at that time a Defaulting Lender, unless the
applicable Issuing Bank has entered into arrangements, including the delivery of
Cash Collateral, reasonably satisfactory to the applicable Issuing Bank (in its
sole discretion) with the Borrower or such Lender to eliminate such Issuing
Bank’s actual or potential Fronting Exposure (after giving effect to
Section 2.23(a)(iv)) with respect to the Defaulting Lender arising from either
the Letter of Credit then proposed to be issued or that Letter of Credit and all
other Letter of Credit obligations as to which the applicable Issuing Bank has
actual or potential Fronting Exposure, as it may elect in its sole discretion.

 

(i)             Expiration Date. Each Letter of Credit shall expire at or prior
to the close of business on the earlier of (i) the date one year (unless
otherwise agreed upon by the Borrower and the Issuing Banks in their sole
discretion) after the date of the issuance of such Letter of Credit (or, in the
case of any renewal or extension thereof, one year (unless otherwise agreed upon
by the Borrower and the Issuing Banks in their sole discretion) after such
renewal or extension) and (ii) the date that is five Business Days prior to the
applicable Revolving Facility Maturity Date; provided that any Letter of Credit
with a one-year tenor may provide for the automatic renewal or extension thereof
for additional one-year periods (which, in no event, shall extend beyond the
applicable date referred to in clause (ii) of this Section 2.05(i)); provided,
further, that if such Issuing Bank consents in its sole discretion, the
expiration date on any Letter of Credit may extend beyond the date referred to
in clause (ii) above, provided that if any such Letter of Credit is outstanding
or is issued under the Revolving Facility Commitments of any Class after the
date that is five Business Days prior to the Revolving Facility Maturity Date
for such Class the Borrower shall backstop or provide Cash Collateral pursuant
to documentation reasonably satisfactory to the Administrative Agent and the
relevant Issuing Bank in an amount equal to the face amount of each such Letter
of Credit on or prior to the date that is five Business Days prior to such
Revolving Facility Maturity Date or, if later, such date of issuance.

 



 72 

 

 

(j)             Replacement of an Issuing Bank. An Issuing Bank may be replaced
at any time by written agreement among the Borrower, the Administrative Agent,
the replaced Issuing Bank and the successor Issuing Bank. The Administrative
Agent shall notify the Lenders of any such replacement of an Issuing Bank. At
the time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
replaced Issuing Bank under this Agreement with respect to Letters of Credit to
be issued thereafter and (ii) references herein to the term “Issuing Bank” shall
be deemed to refer to such successor or to any previous Issuing Bank, or to such
successor and all previous Issuing Banks, as the context shall require. After
the replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of such Issuing Bank under this Agreement with respect to Letters of Credit
issued by it prior to such replacement but shall not be required to issue
additional Letters of Credit.

 

(k)            Additional Issuing Banks. From time to time, the Borrower may by
notice to the Administrative Agent designate any Lender (in addition to the
initial Issuing Banks), each of which agrees (in its sole discretion) to act in
such capacity and each of which is reasonably satisfactory to the Administrative
Agent as an Issuing Bank. Each such additional Issuing Bank shall execute a
counterpart of this Agreement upon the approval of the Administrative Agent
(which approval shall not be unreasonably withheld) and shall thereafter be an
Issuing Bank hereunder for all purposes.

 

(l)             Issuing Bank Agreements. Unless otherwise requested by the
Administrative Agent, each Issuing Bank shall report in writing to the
Administrative Agent (i) on the first Business Day of each month, the daily
activity (set forth by day) in respect of Letters of Credit during the
immediately preceding month, including all issuances, extensions, amendments and
renewals, all expirations and cancellations and all disbursements and
reimbursements, (ii) on or prior to each Business Day on which such Issuing Bank
expects to issue, amend, renew or extend any Letter of Credit, the date of such
issuance, amendment, renewal or extension, and the aggregate face amount of the
Letters of Credit to be issued, amended, renewed or extended by it and
outstanding after giving effect to such issuance, amendment, renewal or
extension occurred (and whether the amount thereof changed), it being understood
that such Issuing Bank shall not permit any issuance, renewal, extension or
amendment resulting in an increase in the amount of any Letter of Credit to
occur without first obtaining written (or, with respect to any Issuing Bank, if
the Administrative Agent so agrees with respect to such Issuing Bank,
telephonic) confirmation from the Administrative Agent that it is then permitted
under this Agreement, (iii) on each Business Day on which such Issuing Bank
makes any L/C Disbursement in respect of any Letter of Credit issued, the date
of such L/C Disbursement and the amount of such L/C Disbursement, (iv) on any
Business Day on which the Borrower fails to reimburse an L/C Disbursement
required to be reimbursed to such Issuing Bank on such day, the date of such
failure and the amount of such L/C Disbursement and (v) on any other Business
Day, such other information as the Administrative Agent shall reasonably
request.

 

SECTION 2.06      Funding of Borrowings.

 

(a)            Each Lender shall make each Loan to be made by it hereunder on
the proposed date thereof by wire transfer of immediately available funds by
12:00 noon, Local Time, in the case of any Borrowing of Eurocurrency Loans (or
by 4:00 p.m., Local Time, in the case of any Borrowing of ABR Loans) to the
account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders. The Administrative Agent will make such Loans
available to the Borrower by promptly crediting the amounts so received, in like
funds, to an account or accounts of the Borrower designated by the Borrower in
the applicable Borrowing Request; provided that ABR Revolving Loans made to
finance the reimbursement of a L/C Disbursement pursuant to
Section 2.05(c) shall be remitted by the Administrative Agent to the applicable
Issuing Bank.

 



 73 

 

 

(b)            Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing of Eurocurrency Loans (or, in
the case of any Borrowing of ABR Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date and at the time required
by Section 2.06(a) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower each severally agree to pay
to the Administrative Agent forthwith on demand (without duplication) such
corresponding amount in immediately available funds with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to ABR Loans.
If the Borrower and such Lender shall pay such interest to the Administrative
Agent for the same or an overlapping period, the Administrative Agent shall
promptly remit to the Borrower the amount of such interest paid by the Borrower
for such period. If such Lender pays its share of the applicable Borrowing to
the Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

 

(c)           The foregoing notwithstanding, the Administrative Agent, in its
sole discretion, may from its own funds make a Revolving Facility Loan on behalf
of the Lenders. In such event, the applicable Lenders on behalf of whom the
Administrative Agent made the Revolving Facility Loan shall reimburse the
Administrative Agent for all or any portion of such Revolving Facility Loan made
on its behalf upon written notice given to each applicable Lender not later than
2:00 p.m., Local Time, on the Business Day such reimbursement is requested. The
entire amount of interest attributable to such Revolving Facility Loan for the
period from and including the date on which such Revolving Facility Loan was
made on such Lender’s behalf to but excluding the date the Administrative Agent
is reimbursed in respect of such Revolving Facility Loan by such Lender shall be
paid to the Administrative Agent for its own account.

 

SECTION 2.07      Interest Elections.

 

(a)            Each Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurocurrency Borrowing, shall
have an initial Interest Period as specified in such Borrowing Request.
Thereafter, the Borrower may elect to convert such Borrowing to a different Type
or to continue such Borrowing and, in the case of a Eurocurrency Borrowing, may
elect Interest Periods therefor, all as provided in this Section. The Borrower
may elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans resulting
from an election made with respect to any such portion shall be considered a
separate Borrowing.

 

(b)            To make an election pursuant to this Section 2.07, the Borrower
shall notify the Administrative Agent of such election (as provided in
Section 9.01) by telephone, in the case of an election that would result in a
Borrowing, by the time that a Borrowing Request would be required under
Section 2.03 if the Borrower were requesting a Borrowing of the Type resulting
from such election to be made on the effective date of such election. Each such
telephonic Interest Election Request shall be irrevocable and shall be confirmed
promptly by hand delivery or electronic transmission to the Administrative Agent
of a written Interest Election Request in a form approved by the Administrative
Agent and signed by the Borrower. Notwithstanding any other provision of this
Section 2.07, the Borrower shall not be permitted to (i) change the currency of
any Borrowing, (ii) elect an Interest Period for Eurocurrency Loans that does
not comply with Section 2.02(d) or (iii) convert any Borrowing to a Borrowing
not available under the Class of Commitments pursuant to which such Borrowing
was made.

 



 74 

 

 

(c)            Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:

 

(i)             the Borrowing to which such Interest Election Request applies
and, if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and
(iv) below shall be specified for each resulting Borrowing);

 

(ii)            the effective date of the election made pursuant to such
Interest Election Request, which shall be a Business Day;

 

(iii)           whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

 

(iv)           if the resulting Borrowing is a Eurocurrency Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period.”

 

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration. If less than all the
outstanding principal amount of any Borrowing shall be converted or continued,
then each resulting Borrowing shall be in an integral multiple of the Borrowing
Multiple and not less than the Borrowing Minimum and satisfy the limitations
specified in Section 2.02(c) regarding the maximum number of Borrowings of the
relevant Type.

 

(d)            Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender to which such Interest Election
Request relates of the details thereof and of such Lender’s portion of each
resulting Borrowing.

 

(e)            If the Borrower fails to deliver a timely Interest Election
Request with respect to a Eurocurrency Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing. Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing and the Administrative Agent,
at the written request (including a request through electronic means) of the
Required Lenders, so notifies the Borrower, then, so long as an Event of Default
is continuing (i) no outstanding Borrowing may be converted to or continued as a
Eurocurrency Borrowing and (ii) unless repaid, each Eurocurrency Borrowing shall
be converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.

 

(f)            Reporting Non-Compliance Date Conversion. On the Reporting
Non-Compliance Date, all Eurocurrency Borrowings then outstanding shall be
converted to Eurocurrency Borrowings with an Interest Period of one month’s
duration. Accrued interest on the Eurocurrency Loans comprising such
Eurocurrency Borrowings shall be payable on the Extension Effective Date in
accordance with Section 2.13(d). From and after such date and until the Economic
Provisions Termination Date, only Eurocurrency Borrowings with an Interest
Period of one month’s duration or ABR Borrowings shall be permitted, and no
Borrowings may be converted or continued to Eurocurrency Borrowings with an
Interest Period of a duration greater than one month. For the avoidance of
doubt, this clause (f) may be waived, amended or modified pursuant to an
agreement in writing entered into by Holdings, the Borrower and the Required
Lenders, and shall not require the consent of each Lender directly or adversely
affected thereby.

 



 75 

 



 

SECTION 2.08      Termination and Reduction of Commitments.

 

On the Repricing Effective Date (after giving effect to the exchange of the
Existing Term Loans) (as defined in the First Amendment) by the Cashless
Settlement Repricing Lenders (as defined in the First Amendment) for 2018
Repriced Term Loans (as defined in the First Amendment) and the funding of the
Additional Term Loans (as defined in the First Amendment) to be made on such
date), the 2018 Repricing Commitments (as defined in the First Amendment) and
the Increase Commitments (as defined in the First Amendment) of each 2018 Term
Lender as of the Repricing Effective Date will terminate. Unless previously
terminated, the Revolving Facility Commitments of each Class shall terminate on
the applicable Revolving Facility Maturity Date for such Class. On the 2019
Effective Date (after giving effect to the funding of the 2019 Term Loans), the
2019 Increase Commitment (as defined in the Second Amendment) of each 2019 Term
Lender as of the 2019 Effective Date will terminate.

 

(a)            The Borrower may at any time terminate, or from time to time
reduce, the Revolving Facility Commitments of any Class; provided that (i) each
reduction of the Revolving Facility Commitments of any Class shall be in an
amount that is an integral multiple of $500,000 and not less than $1,000,000
(or, if less, the remaining amount of the Revolving Facility Commitments of such
Class) and (ii) the Borrower shall not terminate or reduce the Revolving
Facility Commitments of any Class if, after giving effect to any concurrent
prepayment or reduction of the Revolving Facility Loans in accordance with
Section 2.11 and any Cash Collateralization of Letters of Credit in accordance
with Section 2.22, the total Revolving Facility Exposure of such
Class (excluding any Cash Collateralized Letters of Credit) would exceed the
total Revolving Facility Commitments of such Class; provided, further, that, the
Borrower may terminate the unused Revolving Facility Commitments of any
Defaulting Lender at any time, or from time to time, in any amounts and without
a pro rata reduction of the Revolving Facility Commitments of the other Lenders.

 

(b)            The Borrower shall notify the Administrative Agent of any
election to terminate or reduce the Revolving Facility Commitments of any
Class under clause (b) of this Section 2.08 at least three Business Days prior
to the effective date of such termination or reduction (or such shorter period
acceptable to the Administrative Agent), specifying such election and the
effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the applicable Lenders of the contents
thereof. Each notice delivered by the Borrower pursuant to this Section 2.08
shall be irrevocable; provided that a notice of termination or reduction of the
Revolving Facility Commitments of any Class delivered by the Borrower may state
that such notice is conditioned upon the effectiveness of other credit
facilities, indentures or similar agreements or other transactions in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Commitments of any Class pursuant
to this Section 2.08 shall be permanent. Each reduction of the Commitments of
any Class shall be made ratably among the Lenders in accordance with their
respective Commitments of such Class.

 



 76 

 

 

SECTION 2.09      Repayment of Loans; Evidence of Debt.

 

(a)            The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Revolving Facility Lender the then
unpaid principal amount of each Revolving Facility Loan of such Lender to the
Borrower on the Revolving Facility Maturity Date applicable to such Revolving
Facility Loans and (ii) to the Administrative Agent for the account of each
Lender the then unpaid principal amount of each Term Loan of such Lender to the
Borrower as provided in Section 2.10.

 

(b)            Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

 

(c)            The Administrative Agent shall maintain accounts in which it
shall record (i) the amount of each Loan made hereunder, the Class and Type
thereof and the Interest Period (if any) applicable thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) any amount received by the
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof.

 

(d)            The entries made in the accounts maintained pursuant to clause
(b) or (c) of this Section 2.09 shall be prima facie evidence of the existence,
currencies and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.

 

(e)            Any Lender may request that Loans of any Class made by it be
evidenced by a promissory note (a “Note”). In such event, the Borrower shall
prepare, execute and deliver to such Lender a promissory note payable to such
Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and in a form approved by the Administrative Agent and reasonably
acceptable to the Borrower. Thereafter, unless otherwise agreed to by the
applicable Lender, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to Section 9.04)
be represented by one or more promissory notes in such form payable to the payee
named therein (or, if requested by such payee, to such payee and its registered
assigns).

 

SECTION 2.10      Repayment of Term Loans and Revolving Facility Loans.

 

(a) Subject to the other clauses of this Section 2.10 and to Section 9.09(e),

 

(i)            the Borrower shall repay the Term B Loans incurred on the
Repricing Effective Date and the 2019 Effective Date in installments on the
dates and in the respective amounts shown below, or, if any such date is not a
Business Day, on the next preceding Business Day (each such date being referred
to as a “Term B Loan Installment Date”):

 

Term B Loan Installment Date  Amount of Term B Loans Payment  June 30, 2019 
$2,573,387.99  September 30, 2019  $2,573,387.99         December 31, 2019 
$5,146,776.00  March 31, 2020  $5,146,776.00  June 30, 2020  $5,146,776.00 
September 30, 2020  $5,146,776.00  December 31, 2020  $5,146,776.00  March 31,
2021  $5,146,776.00  June 30, 2021  $5,146,776.00  September 30, 2021 
$5,146,776.00  December 31, 2021  $5,146,776.00  March 31, 2022  $5,146,776.00 
June 30, 2022  $5,146,776.00  September 30, 2022  $5,146,776.00  December 31,
2022  $5,146,776.00  March 31, 2023  $5,146,776.00  June 30, 2023 
$5,146,776.00 

 

Term B Facility Maturity Date An amount equal to the then unpaid principal
amount of such Term B Loans outstanding

 



 77 

 

 

(i)            in the event that any Incremental Term Loans (other than the
Incremental Term Loans incurred on the Repricing Effective Date and the 2019
Term Loans) are made, the Borrower shall repay such Incremental Term Loans on
the dates and in the amounts set forth in the related Incremental Assumption
Agreement (each such date being referred to as an “Incremental Term Loan
Installment Date”); and

 

(ii)            to the extent not previously paid, outstanding Term Loans shall
be due and payable on the applicable Term Facility Maturity Date.

 

(b)            To the extent not previously paid, outstanding Revolving Facility
Loans shall be due and payable on the applicable Revolving Facility Maturity
Date.

 

(c)            Prepayment of the Loans from:

 

(i)            all Net Proceeds pursuant to Section 2.11(b) and Excess Cash Flow
pursuant to Section 2.11(c) shall be allocated to the Class or Classes of Term
Loans determined pursuant to Section 2.10(d), with the application thereof to
reduce in direct order amounts due on the succeeding Term Loan Installment Dates
under such Classes as provided in the remaining scheduled amortization payments
under such Classes; provided that any Lender, at its option, may elect to
decline any such prepayment of any Term Loan held by it if it shall give written
notice to the Administrative Agent thereof by 5:00 p.m. Local Time at least
three Business Days prior to the date of such prepayment (any such Lender, a
“Declining Lender”) and on the date of any such prepayment, any amounts that
would otherwise have been applied to prepay Term Loans owing to Declining
Lenders (such amounts, the “Declined Proceeds”) shall instead be retained by the
Borrower for application for any purpose not prohibited by this Agreement, and

 

(ii)            any optional prepayments of the Term Loans pursuant to
Section 2.11(a) shall be applied to the remaining installments of the Term Loans
under the applicable Class or Classes as directed by the Borrower.

 

(d)            Any mandatory prepayment of Term Loans pursuant to
Section 2.11(b) or (c) shall be applied so that the aggregate amount of such
prepayment is allocated among the Term B Loans and the Other Term Loans, if any,
pro rata based on the aggregate principal amount of outstanding Term B Loans and
Other Term Loans, if any; provided that, subject to the pro rata application to
Loans outstanding within any Class of Term Loans, the Borrower may allocate such
prepayment in its discretion among the Class or Classes of Term Loans as the
Borrower may specify (so long as such allocation complies with
Section 2.20(b) or Section 2.20(f), as applicable). Prior to any prepayment of
any Loan or Loans hereunder, the Borrower shall select the Borrowing or
Borrowings constituting such Loan or Loans to be prepaid or reduced and shall
notify the Administrative Agent in the form of a written Prepayment or Reduction
Notice of such selection (i) in the case of an ABR Borrowing, not later than
2:00 p.m. Local Time, one Business Day before the scheduled date of such
prepayment and (ii) in the case of a Eurocurrency Borrowing, not later than 2:00
p.m. Local Time, three Business Days before the scheduled date of such
prepayment or reduction (or, in each case such shorter period acceptable to the
Administrative Agent); provided that a Prepayment or Reduction Notice may state
that such notice is conditioned upon the effectiveness of other credit
facilities, indentures or similar agreements or other transactions, in which
case such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Each repayment of a Borrowing (x) in the case of the Revolving
Facility of any Class, shall be applied to the Revolving Facility Loans included
in the repaid Borrowing such that each Revolving Facility Lender receives its
ratable share of such repayment (based upon the respective Revolving Facility
Exposures of the Revolving Facility Lenders of such Class at the time of such
repayment) and (y) in all other cases, shall be applied ratably to the Loans
included in the repaid Borrowing. All repayments of Loans shall be accompanied
by accrued interest on the amount repaid to the extent required by
Section 2.13(d).

 



 78 

 

 

SECTION 2.11      Prepayment of Loans.

 

(a)            The Borrower shall have the right, in its sole discretion, at any
time and from time to time to prepay any Loan in whole or in part, without
premium or penalty (but subject to Section 2.12(d) and Section 2.16), in an
aggregate principal amount that is an integral multiple of the Borrowing
Multiple and not less than the Borrowing Minimum or, if less, the amount
outstanding, subject to prior notice in accordance with Section 2.10(d).

 

(b)            The Borrower shall apply all Net Proceeds promptly upon receipt
thereof to prepay Term Loans in accordance with clauses (c) and (d) of
Section 2.10. Notwithstanding the foregoing, the Borrower may use a portion of
such Net Proceeds to prepay or repurchase any Other First Lien Debt, in each
case in an amount not to exceed the product of (x) the amount of such Net
Proceeds and (y) a fraction, (A) the numerator of which is the outstanding
principal amount of such Other First Lien Debt and (B) the denominator of which
is the sum of the outstanding principal amount of such Other First Lien Debt and
the outstanding principal amount of all Classes of Term Loans.

 

(c)            Not later than five Business Days after the date on which the
annual financial statements are, or are required to be, delivered under
Section 5.04(a) with respect to each Excess Cash Flow Period, the Borrower shall
calculate Excess Cash Flow for such Excess Cash Flow Period and, if and to the
extent the amount of such Excess Cash Flow exceeds $5,000,000 (the “ECF
Threshold Amount”), the Borrower shall apply an amount equal to (i) the Required
Percentage of such excess portion of such Excess Cash Flow minus (ii) to the
extent not financed using the proceeds of the incurrence of funded term
Indebtedness, the sum of (A) the amount of any voluntary payments during such
Excess Cash Flow Period (plus, without duplication of any amounts previously
deducted under this clause (A), the amount of any voluntary payments after the
end of such Excess Cash Flow Period but before the date of prepayment under this
clause (c)) of (x) Term Loans (it being understood that the amount of any such
payment constituting a below-par Permitted Loan Purchase shall be calculated to
equal the amount of cash used and not the principal amount deemed prepaid
therewith) and (y) Other First Lien Debt (provided that in the case of the
prepayment of any revolving Indebtedness, there was a corresponding reduction in
commitments; provided, further, that the maximum amount of each such prepayment
of Other First Lien Debt that may be counted for purposes of this
clause (A)(y) shall not exceed the amount that would have been prepaid in
respect of such Other First Lien Debt if such prepayment had been applied on a
ratable basis among the Term Loans and such Other First Lien Debt (determined
based on the aggregate outstanding principal amount of Term Loans and the
aggregate principal amount of such Other First Lien Debt on the date of such
prepayment)) and (B) the amount of any permanent voluntary reductions during
such Excess Cash Flow Period (plus, without duplication of any amounts
previously deducted under this clause (B), the amount of any permanent voluntary
reductions after the end of such Excess Cash Flow Period but before the date of
prepayment under this clause (c)) of Revolving Facility Commitments to the
extent that an equal amount of Revolving Facility Loans was simultaneously
repaid, (I) to prepay Term Loans in accordance with clauses (c) and (d) of
Section 2.10 or (II) to prepay Term Loans in accordance with clauses (c) and
(d) of Section 2.10 and to prepay any Other First Lien Debt in accordance with
the agreement(s) governing such Other First Lien Debt so long as the prepayments
under this clause (II) are applied in a manner such that the Term Loans are
prepaid on at least a ratable basis with such Other First Lien Debt (determined
based on the aggregate outstanding principal amount of Term Loans and the
aggregate outstanding principal amount of such Other First Lien Debt being
prepaid under this clause (II) on the date of such prepayments). Such
calculation will be set forth in a certificate signed by a Financial Officer of
the Borrower delivered to the Administrative Agent setting forth the amount, if
any, of Excess Cash Flow for such fiscal year, the amount of any required
prepayment in respect thereof and the calculation thereof in reasonable detail.

 



 79 

 

 

(d)            Notwithstanding any other provisions of this Section 2.11 to the
contrary, (i) to the extent that any Net Proceeds of any Asset Sale or Casualty
Event by a Foreign Subsidiary or Excess Cash Flow attributable to a Foreign
Subsidiary would otherwise be required to be applied pursuant to
Section 2.11(b) or Section 2.11(c) but is prohibited, restricted or delayed by
applicable local law from being repatriated to the United States of America, the
portion of such Net Proceeds or Excess Cash Flow so affected will not be
required to be applied to repay Term Loans or Other First Lien Debt at the times
provided in Section 2.11(b) or Section 2.11(c) but may be retained by the
applicable Foreign Subsidiary so long, but only so long, as the applicable local
law will not permit repatriation to the United States of America, and once such
repatriation of any of such affected Net Proceeds or Excess Cash Flow is
permitted under the applicable local law, such repatriation will be effected and
such repatriated Net Proceeds or Excess Cash Flow will be promptly applied (net
of additional taxes payable or reserved against as a result thereof) to the
repayment of the Term Loans pursuant to Section 2.11(b) or Section 2.11(c), to
the extent provided therein and (ii) to the extent that the Borrower, in
consultation with the Administrative Agent, has determined in good faith that
repatriation of any or all of such Net Proceeds or Excess Cash Flow that would
otherwise be required to be applied pursuant to Section 2.11(b) or
Section 2.11(c) would have a material adverse tax consequence to the Borrower or
its Subsidiaries with respect to such Net Proceeds or Excess Cash Flow, the Net
Proceeds or Excess Cash Flow so affected may be retained by the applicable
Foreign Subsidiary (the Borrower hereby agreeing to cause the applicable
Subsidiary to use commercially reasonable efforts to take all actions within the
reasonable control of the Borrower that are reasonably required to eliminate
such tax effects).

 

(e)            In the event and on such occasion that the total Revolving
Facility Exposure of any Class exceeds the total Revolving Facility Commitments
of such Class (other than as a result of changes in currency exchange rates),
the Borrower shall prepay Revolving Facility Borrowings (or, if no such
Borrowings are outstanding, provide Cash Collateral in respect of outstanding
Letters of Credit pursuant to Section 2.22) in an aggregate amount equal to such
excess.

 

(f)            In the event that the L/C Exposure exceeds the aggregate L/C
Commitments (other than as a result of changes in currency exchange rates), at
the request of the Administrative Agent, the Borrower shall backstop or provide
Cash Collateral pursuant to Section 2.22 in an aggregate amount equal to such
excess.

 

(g)            If as a result of changes in currency exchange rates, on any
Revaluation Date, (i) the total Revolving Facility Exposure of any Class exceeds
the total Revolving Facility Commitments of such Class or (ii) the L/C Exposure
exceeds the aggregate L/C Commitments, the Borrower shall, at the request of the
Administrative Agent, within 10 days of such Revaluation Date (A) prepay
Revolving Facility Borrowings or (B) provide Cash Collateral pursuant to
Section 2.22, in an aggregate amount such that the applicable exposure does not
exceed the applicable commitment set forth above.

 



 80 

 

 

SECTION 2.12      Fees.

 

(a)            The Borrower agrees to pay to each Revolving Facility Lender
(other than any Defaulting Lender), through the Administrative Agent, on the
date that is three Business Days after the last day of March, June,
September and December in each year, and on the date on which the Revolving
Facility Commitments of all the Revolving Facility Lenders shall be terminated
as provided herein, a commitment fee (a “Commitment Fee”) on the daily amount of
the applicable Available Unused Commitment of such Revolving Facility Lender
during the preceding quarter (or shorter period commencing with the Closing Date
or ending with the date on which the last of the Revolving Facility Commitments
of such Lender shall be terminated), which shall accrue at a rate equal to the
Applicable Commitment Fee accrued up to the last day on each March, June,
September and December. All Commitment Fees shall be computed on the basis of
the actual number of days elapsed in a year of 360 days. The Commitment Fee due
to each Revolving Facility Lender shall commence to accrue on the Closing Date
and shall cease to accrue on the date on which the last of the Revolving
Facility Commitments of such Lender shall be terminated as provided herein.

 

(b)            The Borrower from time to time agrees to pay (i) to each
Revolving Facility Lender of each Class (other than any Defaulting Lender),
through the Administrative Agent, on the date that is three Business Days after
the last day of March, June, September and December of each year and on the date
on which the Revolving Facility Commitments of all the Lenders shall be
terminated as provided herein, a fee in Dollars (an “L/C Participation Fee”) on
such Lender’s Applicable Percentage of the daily aggregate L/C Exposure
(excluding the portion thereof attributable to unreimbursed L/C Disbursements)
of such Class, during the preceding quarter (or shorter period commencing with
the Closing Date or ending with the Revolving Facility Maturity Date or the date
on which the Revolving Facility Commitments of such Class shall be terminated)
at the rate per annum equal to the Applicable Margin for Eurocurrency Revolving
Borrowings of such Class effective for each day in such period accrued up to the
last day of each March, June, September and December; provided, however, that
any L/C Participation Fee otherwise payable for the account of a Defaulting
Lender with respect to any Letter of Credit as to which such Defaulting Lender
has not provided Cash Collateral reasonably satisfactory to any Issuing Bank
pursuant to Section 2.22 shall be payable, to the maximum extent permitted by
applicable Law, to the other Lenders in accordance with the upward adjustments
in their respective Applicable Percentages allocable to such Letter of Credit
pursuant to Section 2.23(a)(iv), with the balance of such fee, if any, payable
to such Issuing Bank for its own account, and (ii) to each Issuing Bank, for its
own account, (x) three Business Days after the last day of March, June,
September and December of each year and three Business Days after the date on
which the Revolving Facility Commitments of all the Lenders shall be terminated
as provided herein, a fronting fee in respect of each Letter of Credit issued by
such Issuing Bank for the period from and including the date of issuance of such
Letter of Credit to and including the termination of such Letter of Credit,
computed at a rate equal to 1/8 of 1% per annum of the Dollar Equivalent of the
daily average stated amount of such Letter of Credit (or as otherwise agreed
with such Issuing Bank), plus (y) in connection with the issuance, amendment or
transfer of any such Letter of Credit or any L/C Disbursement thereunder, such
Issuing Bank’s customary documentary and processing charges (collectively,
“Issuing Bank Fees”). All L/C Participation Fees and Issuing Bank Fees that are
payable on a per annum basis shall be computed on the basis of the actual number
of days elapsed in a year of 360 days.

 



 81 

 

 

(c)            The Borrower agrees to pay to the Administrative Agent, for the
account of the Administrative Agent, the “Senior Facilities Administration Fee”
as set forth in the Fee Letter (the “Administrative Agent Fees”).

 

(d)            In the event that, on or prior to the date that is six (6) months
after the Repricing Effective Date, the Borrower shall (x) make a prepayment of
the Term B Loans pursuant to Section 2.11(a) with the proceeds of, or convert
the Term B Loans into, any new or replacement tranche of long-term secured term
loans that are broadly syndicated to banks and other institutional investors in
financings similar to the Term B Loans and have an All-in Yield that is less
than the All-in Yield of such Term B Loans (other than, for the avoidance of
doubt, with respect to securitizations) or (y) effect any amendment to this
Agreement which reduces the All-in Yield of the Term B Loans (other than, in the
case of each of clauses (x) and (y), in connection with a Change in Control or a
transformative acquisition referred to in the last sentence of this clause), the
Borrower shall pay to the Administrative Agent, for the ratable account of each
of the applicable Term B Lenders, including, for the avoidance of doubt, any
Non-Consenting Lender, (A) in the case of clause (x), a prepayment premium of
1.00% of the aggregate principal amount of the Term B Loans so prepaid or
converted and (B) in the case of clause (y), a fee equal to 1.00% of the
aggregate principal amount of the applicable Term B Loans for which the All-in
Yield has been reduced pursuant to such amendment. Such amounts shall be due and
payable on the date of such prepayment or the effective date of such amendment,
as the case may be. For purposes of this Section 2.12(d), a “transformative
acquisition” is any acquisition by the Borrower or any Subsidiary that is
(i) not permitted by the terms of the Loan Documents immediately prior to the
consummation of such acquisition or (ii) if permitted by the terms of the Loan
Documents immediately prior to the consummation of such acquisition, would not
provide the Borrower and its Subsidiaries with adequate flexibility under the
Loan Documents for the continuation and/or expansion of their combined
operations following such consummation, as determined by the Borrower in good
faith.

 

(e)            All Fees shall be paid on the dates due, in immediately available
funds, to the Administrative Agent for distribution, if and as appropriate,
among the Lenders, except that Issuing Bank Fees shall be paid directly to the
applicable Issuing Banks. Once paid, none of the Fees shall be refundable under
any circumstances.

 

SECTION 2.13      Interest.

 

(a)            The Loans comprising each ABR Borrowing shall bear interest at
the ABR plus the Applicable Margin.

 

(b)            The Loans comprising each Eurocurrency Borrowing shall bear
interest at the Adjusted Eurocurrency Rate for the Interest Period in effect for
such Borrowing plus the Applicable Margin.

 

(c)            Notwithstanding the foregoing, if any principal of or interest on
any Loan or any Fees or other amount payable by the Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2.00% plus
the rate otherwise applicable to such Loan as provided in the preceding clauses
of this Section 2.13 or (ii) in the case of any other overdue amount, 2.00% plus
the rate applicable to ABR Loans as provided in clause (a) of this Section 2.13;
provided that this clause (c) shall not apply to any Event of Default that has
been waived by the Lenders pursuant to Section 9.09.

 



 82 

 

 

(d)            Accrued interest on each Loan shall be payable in arrears (i) on
each Interest Payment Date for such Loan, (ii) in the case of Revolving Facility
Loans, upon termination of the applicable Revolving Facility Commitments and
(iii) in the case of the Term Loans, on the applicable Term Facility Maturity
Date; provided that (A) interest accrued pursuant to clause (c) of this
Section 2.13 shall be payable on demand, (B) in the event of any repayment or
prepayment of any Loan (other than a prepayment of a Revolving Facility Loan
that is an ABR Loan that is not made in conjunction with a permanent commitment
reduction), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (C) in the event of any
conversion of any Eurocurrency Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

 

(e)            All interest hereunder shall be computed on the basis of a year
of 360 days, except that interest computed by reference to the ABR at times when
the ABR is based on the Prime Rate shall be computed on the basis of a year of
365 days (or 366 days in a leap year), and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day). The applicable ABR, Adjusted Eurocurrency Rate or Eurocurrency Rate shall
be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

 

(f)            Additional Reporting Non-Compliance Interest. From the Reporting
Non-Compliance Date through and including the Economic Provisions Termination
Date, the Term Loans shall bear interest at a rate per annum equal to 2.00% plus
the rate otherwise applicable to such Term Loan as provided in the preceding
clauses of this Section 2.13 (except to the extent interest under
Section 2.13(c) hereof is payable thereon). For the avoidance of doubt, this
clause (f) may be waived, amended or modified pursuant to an agreement in
writing entered into by Holdings, the Borrower and the Required Lenders, and
shall not require the consent of each Lender directly or adversely affected
thereby.

 

SECTION 2.14      Alternate Rate of Interest. If prior to the commencement of
any Interest Period for a Eurocurrency Borrowing denominated in any currency, on
any day:

 

(a)            the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining any applicable Adjusted Eurocurrency Rate for such
currency for such Interest Period for such day; or

 

(b)            the Administrative Agent is advised by the Required Lenders that
any applicable Adjusted Eurocurrency Rate for such currency for such Interest
Period for such day will not adequately and fairly reflect the cost to such
Lenders of making or maintaining their Loans included in such Borrowing, for
such Interest Period or such day;

 

(c)            then the Administrative Agent shall give notice thereof to the
Borrower and the Lenders by telephone or electronic means as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurocurrency Borrowing
denominated in such currency shall be ineffective and such Borrowing shall be
converted to or continued as on the last day of the Interest Period applicable
thereto, an ABR Borrowing and (ii) if any Borrowing Request requests a
Eurocurrency Borrowing in such currency, such Borrowing shall be made as an ABR
Borrowing.

 



 83 

 

 

If at any time the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that (i) the circumstance set forth in
Section 2.14(a) above has arisen and such circumstance is unlikely to be
temporary or (ii) the circumstance set forth in Section 2.14(a) has not arisen
but the supervisor for the administrator of the Eurocurrency Rate or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the Eurocurrency
Rate shall no longer be used for determining interest rates for loans, then the
Administrative Agent and the Borrower shall endeavor to establish an alternate
rate of interest to the Eurocurrency Rate that gives due consideration to the
then prevailing market convention for determining a rate of interest for
syndicated loans in the United States at such time, and shall enter into an
amendment to this Agreement to reflect such alternate rate of interest and such
other related changes to this Agreement as may be applicable; provided that, if
such alternate rate of interest shall be less than zero, such rate shall be
deemed to be zero (or, in the case of Eurocurrency Borrowings comprised of
Eurocurrency Term Loans, if such alternate rate of interest shall be less than
1%, such rate shall be deemed to be 1%) for the purposes of this Agreement;
provided further that, if the Administrative Agent and the Borrower reasonably
determine that there exists a then prevailing market convention for determining
a rate of interest for syndicated loans in the U.S. as the successor to interest
rates based on the Eurocurrency Rate, the Administrative Agent and the Borrower
shall enter into an amendment to this Agreement to reflect such alternate rate
of interest and such other related changes to this Agreement as may be
applicable. Notwithstanding anything to the contrary in Section 9.09, such
amendment shall become effective without any further action or consent of any
other party to this Agreement.

 

SECTION 2.15      Increased Costs.

 

(a)            If any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted Eurocurrency Rate) or Issuing Bank;

 

(ii)            subject any Lender or Issuing Bank to any Tax on or with respect
to its Loans, Loan principal, Letters of Credit, Commitments, or other
Obligations, or its deposits, reserves, other liabilities or capital
attributable thereto (other than (A) Indemnified Taxes or Other Taxes or
(B) Excluded Taxes); or

 

(iii)            impose on any Lender or Issuing Bank or the London interbank
market any other condition affecting this Agreement or Eurocurrency Loans made
by such Lender or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or Issuing
Bank hereunder (whether of principal, interest or otherwise), then the Borrower
will pay to such Lender or Issuing Bank, as applicable, such additional amount
or amounts as will compensate such Lender or Issuing Bank, as applicable, for
such additional costs incurred or reduction suffered.

 

(b)            If any Lender or Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or Issuing Bank’s capital or on the
capital of such Lender’s or Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by such Issuing
Bank, to a level below that which such Lender or such Issuing Bank or such
Lender’s or such Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or such Issuing Bank’s
policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy), then from time to time the Borrower
shall pay to such Lender or such Issuing Bank, as applicable, such additional
amount or amounts as will compensate such Lender or such Issuing Bank or such
Lender’s or such Issuing Bank’s holding company for any such reduction suffered.

 



 84 

 

 

(c)            A certificate of a Lender or an Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or Issuing Bank or its
holding company, as applicable, as specified in clause (a) or (b) of this
Section 2.15 shall be delivered to the Borrower and shall be conclusive absent
manifest error; provided that any such certificate claiming amounts described in
clause (x) or (y) of the definition of “Change in Law” shall, in addition, state
the basis upon which such amount has been calculated and certify that such
Lender’s or Issuing Bank’s demand for payment of such costs hereunder, and such
method of allocation is not inconsistent with its treatment of other borrowers
which, as a credit matter, are similarly situated to the Borrower and which are
subject to similar provisions. The Borrower shall pay such Lender or Issuing
Bank, as applicable, the amount shown as due on any such certificate within
10 days after receipt thereof.

 

(d)            Promptly after any Lender or any Issuing Bank has determined that
it will make a request for increased compensation pursuant to this Section 2.15,
such Lender or Issuing Bank shall notify the Borrower thereof. Failure or delay
on the part of any Lender or Issuing Bank to demand compensation pursuant to
this Section 2.15 shall not constitute a waiver of such Lender’s or Issuing
Bank’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender or an Issuing Bank pursuant to this
Section 2.15 for any increased costs or reductions incurred more than 180 days
prior to the date that such Lender or Issuing Bank, as applicable, notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s or Issuing Bank’s intention to claim compensation therefor;
provided, further, that if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

 

SECTION 2.16      Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow (other than due to
the default of the relevant Lender), convert, continue or prepay any
Eurocurrency Loan on the date specified in any notice delivered pursuant hereto
or (d) the assignment of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto as a result of a request by the Borrower
pursuant to Section 2.19, then, in any such event, the Borrower shall compensate
each Lender for the loss, cost and expense attributable to such event. In the
case of a Eurocurrency Loan, such loss, cost or expense to any Lender shall be
deemed to be the amount determined by such Lender (it being understood that the
deemed amount shall not exceed the actual amount) to be the excess, if any, of
(i) the amount of interest that would have accrued on the principal amount of
such Loan had such event not occurred, at the Adjusted Eurocurrency Rate that
would have been applicable to such Loan, for the period from the date of such
event to the last day of the then current Interest Period therefor (or, in the
case of a failure to borrow, convert or continue a Eurocurrency Loan, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest that would accrue on such principal amount for such period at
the interest rate that such Lender would bid were it to bid, at the commencement
of such period, for deposits in the applicable currency of a comparable amount
and period from other banks in the eurocurrency market. A certificate of any
Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section 2.16 shall be delivered to the Borrower and
shall be conclusive absent manifest error. The Borrower shall pay such Lender
the amount shown as due on any such certificate within 10 days after receipt
thereof.

 



 85 

 

 

SECTION 2.17      Taxes.

 

(a)            Any and all payments by or on account of any obligation of any
Loan Party hereunder or under any other Loan Documents shall be made free and
clear of and without withholding or deduction for any Taxes, except as required
by applicable Law. If a Loan Party (or any person acting on behalf of a Loan
Party) shall be required by applicable Law to withhold or deduct any Indemnified
Taxes or Other Taxes from such payments, then (i) the sum payable shall be
increased as necessary so that after making all required withholdings or
deductions (including deductions applicable to additional sums payable under
this Section 2.17) the Administrative Agent, any Lender or any Issuing Bank, as
applicable, receives an amount equal to the sum it would have received had no
such withholdings or deductions been made, (ii) such Loan Party or the
Administrative Agent shall make such withholdings or deductions and (iii) such
Loan Party or the Administrative Agent shall timely pay the full amount deducted
to the relevant Governmental Authority in accordance with applicable Law.

 

(b)            In addition, the Loan Parties shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Law.

 

(c)            The Loan Parties shall jointly and severally indemnify the
Administrative Agent, each Lender and each Issuing Bank, within 10 days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes payable or paid by the Administrative Agent, such Lender or such Issuing
Bank, as applicable, on or with respect to any payment by or on account of any
obligation of such Loan Party hereunder or under any other Loan Documents
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.17) and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to such Loan Party by a Lender or an Issuing
Bank, or by the Administrative Agent on its own behalf, on behalf of another
Agent or on behalf of a Lender or an Issuing Bank, shall be conclusive absent
manifest error.

 

(d)            As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by a Loan Party to a Governmental Authority, such Loan Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 



 86 

 

 

(e)            (i) Any Lender that is entitled to an exemption from or reduction
of withholding Tax or backup withholding Tax under the law of the jurisdiction
in which the Borrower is located, or any treaty to which such jurisdiction is a
party, with respect to payments under this Agreement shall deliver to the
Borrower (with a copy to the Administrative Agent), to the extent such Lender is
legally entitled to do so, at the time or times prescribed by applicable Law,
such properly completed and executed documentation prescribed by applicable Law
as may reasonably be requested by such Borrower to permit such payments to be
made without such withholding tax or at a reduced rate; provided that no Lender
shall have any obligation under this clause (e) (other than with respect to such
documentation set forth in (ii)(A), (ii)(B)(1)-(4) and (iii) below) if in the
reasonable judgment of such Lender such compliance would subject such Lender to
any material unreimbursed cost or expense or would otherwise be disadvantageous
to such Lender in any material respect.

 

(ii)            Without limiting the generality of the foregoing:

 

(A)            any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the request
of the Borrower or the Administrative Agent) executed copies of Internal Revenue
Service Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax; and

 

(B)            each Lender that is not a “United States person” within the
meaning of Section 7701(a)(30) of the Code, that is entitled under the Code or
any applicable treaty to an exemption from or reduction of withholding tax with
respect to payments hereunder or under any other Loan Document shall deliver to
the Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Lender becomes
a Lender under this Agreement (and from time to time thereafter upon the request
of the Borrower or the Administrative Agent, but only if such Lender is legally
entitled to do so), whichever of the following is applicable:

 

(1)            executed copies of Internal Revenue Service Form W-8BEN or
W-8BEN-E, as applicable, (or any applicable successor form) claiming eligibility
for benefits of an income tax treaty to which the United States of America is a
party;

 

(2)            executed copies of Internal Revenue Service Form W-8ECI or W-8EXP
(or any applicable successor form);

 

(3)            executed copies of Internal Revenue Service Form W-8IMY (or any
applicable successor form) and all required supporting documentation (including
an applicable W-8 and the documentation set forth in clause (4) below from each
beneficial owner, if applicable);

 

(4)            in the case of a foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate to the effect that such foreign Lender is not (A) a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of Section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and (y) executed copies of Internal Revenue Service Form W-8BEN or W-8BEN-E, as
applicable, (or any applicable successor form); or

 



 87 

 

 

(5)            executed copies of any other form prescribed by applicable Law as
a basis for claiming exemption from or a reduction in United States of America
federal withholding tax together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.

 

(iii)            If a payment made to any Lender hereunder or under any other
Loan Document would be subject to United States of America federal withholding
tax imposed pursuant to FATCA if such Lender fails to comply with applicable
reporting and other requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by applicable Law or as reasonably requested by the Borrower or the
Administrative Agent such documentation prescribed by applicable Law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (iii),
“FATCA” shall include any amendments made to FATCA after the Closing Date

 

(iv)            Each Lender shall promptly notify the Borrower and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction and agrees that if any form or
certification it previously delivered expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification or notify the
Borrower and the Administrative Agent of its inability to do so.

 

(f)            If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Indemnified Taxes or Other
Taxes as to which it has been indemnified by a Loan Party or with respect to
which such Loan Party has paid additional amounts pursuant to this Section 2.17,
it shall pay over such refund to such Loan Party (but only to the extent of
indemnity payments made, or additional amounts paid, by such Loan Party under
this Section 2.17 with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of the Administrative Agent or such
Lender (including any Taxes imposed with respect to such refund) as is
determined by the Administrative Agent or Lender in good faith and in its sole
discretion, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that such Loan
Party, upon the request of the Administrative Agent or such Lender, agrees to
repay as soon as reasonably practicable the amount paid over to such Loan Party
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary, in no event
will the Administrative Agent or Lender be required to pay any amount to a Loan
Party pursuant to this Section 2.17(f), the payment of which would place the
Administrative Agent or Lender in a less favorable net after-Tax position than
it would have been in if the Tax subject to indemnification and giving rise to
such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This Section shall not be construed to require the
Administrative Agent or any Lender to make available its Tax returns (or any
other information relating to its Taxes which it deems confidential) to the Loan
Parties or any other person.

 

(g)            Each party’s obligations under this Section 2.17 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments,
repayment and the repayment, satisfaction or discharge of all obligations under
any Loan Document.

 



 88 

 

 

(h)            Each Lender shall severally indemnify the Administrative Agent,
within 10 days after demand therefor, for (i) any Indemnified Taxes or Other
Taxes attributable to such Lender (but only to the extent that any Loan Party
has not already indemnified the Administrative Agent for such Indemnified Taxes
or Other Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this clause (h).

 

SECTION 2.18      Payments Generally; Pro Rata Treatment; Sharing of Set-offs. 

 

(a)            Unless otherwise specified, the Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest, fees or
reimbursement of L/C Disbursements, or of amounts payable under Sections 2.15,
2.16 or 2.17, or otherwise) prior to 2:00 p.m., Local Time, on the date when
due, in immediately available funds, without condition or deduction for any
defense, recoupment, set-off or counterclaim. Any amounts received after such
time on any date may, in the discretion of the Administrative Agent, be deemed
to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent to the applicable account designated to the Borrower by the
Administrative Agent, except payments to be made directly to the applicable
Issuing Bank as expressly provided herein and except that payments pursuant to
Sections 2.15, 2.16, 2.17 and 9.05 shall be made directly to the persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other person to the appropriate recipient
promptly following receipt thereof. Unless otherwise specified, if any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments under each Loan Document of principal or interest
in respect of any Loan (or of any breakage indemnity in respect of any Loan)
shall be made in Dollars (or, in the case of Alternate Currency Loans or
Alternate Currency Letters of Credit, in the applicable Alternate Currency); all
other payments hereunder and under each other Loan Document shall be made in
U.S. Dollars, except as otherwise expressly provided herein. Any payment
required to be made by the Administrative Agent hereunder shall be deemed to
have been made by the time required if the Administrative Agent shall, at or
before such time, have taken the necessary steps to make such payment in
accordance with the regulations or operating procedures of the clearing or
settlement system used by the Administrative Agent to make such payment.

 

(b)            If at any time insufficient funds are received by and available
to the Administrative Agent from the Borrower to pay fully all amounts of
principal, unreimbursed L/C Disbursements, interest and fees then due from the
Borrower hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due from the Borrower hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, (ii) second, towards payment of unreimbursed L/C
Disbursements then due from the Borrower hereunder, ratably among the parties
entitled thereto in accordance with the amounts of unreimbursed principal and
L/C Disbursements then due to such parties, and (iii) third, towards payment of
principal then due from the Borrower hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal then due to such
parties.

 



 89 

 

 

(c)            If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Term Loans, Revolving Facility Loans or participations in
L/C Disbursements resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Term Loans, Revolving Facility Loans
and participations in L/C Disbursements and accrued interest thereon under any
Facility than the proportion received by any other Lender under such Facility,
then the Lender receiving such greater proportion shall purchase (for cash at
face value) participations in the Term Loans, Revolving Facility Loans and
participations in L/C Disbursements of other Lenders under such Facility to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders under such Facility ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Term Loans, Revolving
Facility Loans and participations in L/C Disbursements under such Facility;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this clause (c) shall not
be construed to apply to (x) any payment made pursuant to and in accordance with
the express terms of this Agreement (including, without limitation, the
application of funds arising from the existence of a Defaulting Lender), (y) the
application of Cash Collateral provided for in Section 2.22, or (z) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or subparticipations in L/C Disbursements to
any assignee or participant. The Borrower consents to the foregoing and agrees,
to the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

 

(d)            Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the applicable Issuing Bank hereunder
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the applicable Issuing Bank, as applicable, the amount due. In such event, if
the Borrower has not in fact made such payment, then each of the Lenders or the
applicable Issuing Bank, as applicable, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of (A) (1) in the case of Loans, the
Federal Funds Rate, (2) in the case of any other amounts denominated in U.S.
Dollars, the Federal Funds Rate, and (3) in the case of any other amount
denominated in a currency other than U.S. Dollars, the rate reasonably
determined by the Administrative Agent to be the cost to it of funding such
amount, and (B) a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

 

(e)            If any Lender makes available to the Administrative Agent funds
for any Loan to be made by such Lender as provided in the foregoing provisions
of this Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the applicable conditions set forth in Article IV
are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

 

(f)            The obligations of the Lenders hereunder to make Loans, to fund
participations in Letters of Credit and to make payments pursuant to
Section 9.05(d) are several and not joint. The failure of any Lender to make any
Loan, to fund any such participation or to make any payment under
Section 9.05(d) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan, to
purchase its participation or to make its payment under Section 9.05(d).

 



 90 

 

 

SECTION 2.19      Mitigation Obligations; Replacement of Lenders.

 

(a)            If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17 or
any event that gives rise to the operation of Section 2.20, then such Lender
shall use reasonable efforts to designate a different Lending Office for funding
or booking its Loans hereunder or to assign its rights and obligations hereunder
to another of its offices, branches or Affiliates, if, in the reasonable
judgment of such Lender, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 2.15 or 2.17 or mitigate the
applicability of Section 2.20, as applicable, in the future and (ii) would not
subject such Lender to any material unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender in any material respect. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

 

(b)            If (i) any Lender requests compensation under Section 2.15 or
gives notice under Section 2.20, (ii) the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.17, or (iii) any Lender is a Defaulting Lender,
then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require any such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04), all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent (and, if in respect of any Revolving Facility Commitment or Revolving
Facility Loan and the Issuing Banks), to the extent consent would be required
under Section 9.04(b) for an assignment of Loans or Commitments, as applicable,
which consent, in each case, shall not unreasonably be withheld, (ii) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in L/C Disbursements, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts), (iii) in the case of
any such assignment resulting from a claim for compensation under Section 2.15,
payments required to be made pursuant to Section 2.17 or a notice given under
Section 2.20, such assignment will result in a reduction in such compensation or
payments, (iv) the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 9.04, and (v) such assignment does not
conflict with any applicable Laws. Nothing in this Section 2.19 shall be deemed
to prejudice any rights that the Borrower may have against any Lender that is a
Defaulting Lender. No action by or consent of the removed Lender shall be
necessary in connection with such assignment, which shall be immediately and
automatically effective upon payment of such purchase price. In connection with
any such assignment the Borrower, Administrative Agent, such removed Lender and
the replacement Lender shall otherwise comply with Section 9.04, provided that
if such removed Lender does not comply with Section 9.04 within one Business Day
after the Borrower’s request, compliance with Section 9.04 shall not be required
to effect such assignment.

 



 91 

 



 

(c)            If any Lender (such Lender, a “Non-Consenting Lender”) has failed
to consent to a proposed amendment, waiver, discharge or termination which
pursuant to the terms of Section 9.09 requires the consent of all of the Lenders
affected and with respect to which the Required Lenders shall have granted their
consent, then the Borrower shall have the right (unless such Non-Consenting
Lender grants such consent) at its sole expense (including with respect to the
processing and recordation fee referred to in Section 9.04(b)(ii)(2)) to replace
such Non-Consenting Lender by requiring such Non-Consenting Lender to (and any
such Non-Consenting Lender agrees that it shall, upon the Borrower’s request)
assign its Loans and its Commitments (or, at the Borrower’s option, the Loans
and Commitments under the Facility that is the subject of the proposed
amendment, waiver, discharge or termination) hereunder to one or more assignees
reasonably acceptable to (i) the Administrative Agent (unless such assignee is a
Lender, an Affiliate of a Lender or an Approved Fund) and (ii) if in respect of
any Revolving Facility Commitment or Revolving Facility Loan, the Issuing Banks;
provided that: (a) all Loan Obligations of the Borrower owing to such
Non-Consenting Lender being replaced shall be paid in full to such
Non-Consenting Lender concurrently with such assignment, (b) the replacement
Lender shall purchase the foregoing by paying to such Non-Consenting Lender a
price equal to the principal amount thereof plus accrued and unpaid interest
thereon and the replacement Lender or, at the option of the Borrower, the
Borrower shall pay any amount required by Section 2.12(d)(y), if applicable, and
(c) the replacement Lender shall grant its consent with respect to the
applicable proposed amendment, waiver, discharge or termination. No action by or
consent of the Non-Consenting Lender shall be necessary in connection with such
assignment, which shall be immediately and automatically effective upon payment
of such purchase price. In connection with any such assignment the Borrower,
Administrative Agent, such Non-Consenting Lender and the replacement Lender
shall otherwise comply with Section 9.04; provided that if such Non-Consenting
Lender does not comply with Section 9.04 within one Business Day after the
Borrower’s request, compliance with Section 9.04 shall not be required to effect
such assignment.

 

SECTION 2.20        Incremental Commitments.

 

(a)            The Borrower may, by written notice to the Administrative Agent
from time to time, request Incremental Term Loan Commitments and/or Incremental
Revolving Facility Commitments, as applicable, in an amount not to exceed the
Incremental Amount available at the time such Incremental Commitments are
established (or, solely in connection with clause (ii) of the definition of the
term “Incremental Amount,” at the time any commitment relating thereto is
entered into or, at the option of the Borrower, at the time of incurrence of the
Incremental Loans thereunder) from one or more Incremental Term Lenders and/or
Incremental Revolving Facility Lenders (which may include any existing Lender)
willing to provide such Incremental Term Loans and/or Incremental Revolving
Facility Commitments, as the case may be, in their own discretion; provided that
each Incremental Revolving Facility Lender providing a commitment to make
revolving loans shall be subject to the approval of the Administrative Agent
and, to the extent the same would be required for an assignment under
Section 9.04, the Issuing Banks (which approvals shall not be unreasonably
withheld) unless such Incremental Revolving Facility Lender is a Revolving
Facility Lender. Such notice shall set forth (i) the amount of the Incremental
Term Loan Commitments and/or Incremental Revolving Facility Commitments being
requested (which shall be in minimum increments of $5,000,000 and a minimum
amount of $10,000,000, or equal to the remaining Incremental Amount or, in each
case, such lesser amount approved by the Administrative Agent), (ii) the date on
which such Incremental Term Loan Commitments and/or Incremental Revolving
Facility Commitments are requested to become effective, (iii) in the case of
Incremental Revolving Facility Commitments, whether such Incremental Revolving
Facility Commitments are to be (x) commitments to make additional Revolving
Facility Loans on the same terms as the Initial Revolving Facility Loans or
(y) commitments to make revolving loans with pricing terms, final maturity
dates, participation in mandatory prepayments or commitment reductions and/or
other terms different from the Initial Revolving Facility Loans (“Other
Revolving Facility Loans”) and (iv) in the case of Incremental Term Loan
Commitments, whether such Incremental Term Loan Commitments are to be
(x) commitments to make term loans with terms identical to Term B Loans or
(y) commitments to make term loans with pricing, maturity, amortization,
participation in mandatory prepayments and/or other terms different from the
Term B Loans (“Other Term Loans”).

 

 92 

 

 

(b)            The Borrower and each Incremental Term Lender and/or Incremental
Revolving Facility Lender shall execute and deliver to the Administrative Agent
an Incremental Assumption Agreement and such other documentation as the
Administrative Agent shall reasonably specify to evidence the Incremental Term
Loan Commitment of such Incremental Term Lender and/or Incremental Revolving
Facility Commitment of such Incremental Revolving Facility Lender. Each
Incremental Assumption Agreement shall specify the terms of the applicable
Incremental Term Loans and/or Incremental Revolving Facility Commitments;
provided that:

 

(i)             any commitments to make additional Term B Loans and/or
additional Initial Revolving Facility Loans shall have the same terms as the
Term B Loans or Initial Revolving Facility Loans, respectively,

 

(ii)            the Other Term Loans incurred pursuant to clause (a) of this
Section 2.20 shall rank pari passu or, at the option of the Borrower, junior in
right of security with the Term B Loans (provided that if such Other Term Loans
rank junior in right of security with the Term B Loans, such Other Term Loans
will be established as a separate facility from the then existing Term Loans,
shall be subject to a Permitted Junior Intercreditor Agreement and, for the
avoidance of doubt, shall not be subject to clause (vii) below),

 

(iii)           the final maturity date of any such Other Term Loans shall be no
earlier than the Term B Facility Maturity Date and, except as to pricing,
amortization, final maturity date, participation in mandatory prepayments and
ranking as to security (which shall, subject to the other clauses of this
proviso, be determined by the Borrower and the Incremental Term Lenders in their
sole discretion), shall have (x) substantially similar terms as the Term B Loans
or (y)  such other terms (including as to guarantees and collateral) as shall be
reasonably satisfactory to the Administrative Agent,

 

(iv)           the Weighted Average Life to Maturity of any such Other Term
Loans shall be no shorter than the remaining Weighted Average Life to Maturity
of the Term B Loans,

 

(v)            the Other Revolving Facility Loans incurred pursuant to clause
(a) of this Section 2.20 shall rank pari passu or, at the option of the
Borrower, junior in right of security with the Initial Revolving Facility Loans
(provided that if such Other Revolving Facility Loans rank junior in right of
security with the Initial Revolving Facility Loans, such Other Revolving
Facility Loans will be established as a separate facility from the then existing
Revolving Facility Loans, and shall be subject to a Permitted Junior
Intercreditor Agreement),

 

(vi)           the final maturity date of any such Other Revolving Facility
Loans shall be no earlier than the Revolving Facility Maturity Date with respect
to the Initial Revolving Facility Loans, there shall be no amortization and,
except as to pricing, final maturity date, participation in mandatory
prepayments and commitment reductions and ranking as to security (which shall,
subject to the other clauses of this proviso, be determined by the Borrower and
the Incremental Revolving Facility Lenders in their sole discretion), shall have
(x) substantially similar terms as the Initial Revolving Facility Loans or
(y) such other terms (including as to guarantees and collateral) as shall be
reasonably satisfactory to the Administrative Agent,

 

 93 

 



 

(vii)          with respect to any Other Term Loan incurred pursuant to clause
(a) of this Section 2.20 that ranks pari passu in right of security with the
Term B Loans, the All-in Yield shall be the same as that applicable to the Term
B Loans on the Repricing Effective Date, except that the All-in Yield in respect
of any such Other Term Loan may exceed the All-in Yield in respect of such Term
B Loans on the Repricing Effective Date by no more than 0.50%, or if it does so
exceed such All-in Yield by more than 0.50% (such difference, the “Term Yield
Differential”) then the Applicable Margin (or the “LIBOR floor” as provided in
the following proviso) applicable to such Term B Loans shall be increased such
that after giving effect to such increase, the Term Yield Differential shall not
exceed 0.50%; provided that, to the extent any portion of the Term Yield
Differential is attributable to a higher “LIBOR floor” being applicable to such
Other Term Loans, such floor shall only be included in the calculation of the
Term Yield Differential to the extent such floor is greater than the Adjusted
Eurocurrency Rate in effect for an Interest Period of three months’ duration at
such time, and, with respect to such excess, the “LIBOR floor” applicable to the
outstanding Term B Loans shall be increased to an amount not to exceed the
“LIBOR floor” applicable to such Other Term Loans prior to any increase in the
Applicable Margin applicable to such Term B Loans then outstanding,

 







(viii)         (A) such Other Revolving Facility Loans may participate on a pro
rata basis or a less than pro rata basis (but not a greater than pro rata basis)
than the Initial Revolving Facility Loans in (x) any voluntary or mandatory
prepayment or commitment reduction hereunder and (y) any Borrowing at the time
such Borrowing is made and (B) such Other Term Loans may participate on a pro
rata basis or a less than pro rata basis (but not a greater than pro rata basis)
than the Term B Loans in any mandatory prepayment hereunder; and

 

(ix)            there shall be no obligor in respect of any Incremental Loans
that is not a Loan Party, and, if such Incremental Loans are secured, shall only
be secured by Collateral.

 

Each party hereto hereby agrees that, upon the effectiveness of any Incremental
Assumption Agreement, this Agreement shall be amended to the extent (but only to
the extent) necessary to reflect the existence and terms of the Incremental Term
Loan Commitments and/or Incremental Revolving Facility Commitments evidenced
thereby as provided for in Section 9.09(e). Any amendment to this Agreement or
any other Loan Document that is necessary to effect the provisions of this
Section 2.20 and any such collateral and other documentation shall be deemed
“Loan Documents” hereunder and may be memorialized in writing by the
Administrative Agent with the Borrower’s consent (not to be unreasonably
withheld) and furnished to the other parties hereto.

 

(c)            Notwithstanding the foregoing, no Incremental Term Loan
Commitment or Incremental Revolving Facility Commitment shall become effective
under this Section 2.20 unless (i) on the date of such effectiveness, (A) to the
extent required by the relevant Incremental Assumption Agreement, the conditions
set forth in clause (c) of Section 4.01 shall be satisfied and the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by a Responsible Officer of the Borrower and (B) if such
Incremental Term Loan Commitment or Incremental Revolving Facility Commitment is
established for a purpose other than financing any Permitted Business
Acquisition or any other acquisition that is permitted by this Agreement, no
Event of Default with respect to the Borrower under Sections 7.01(b), (h) or
(i) shall have occurred and be continuing and (ii) the Administrative Agent
shall have received customary legal opinions, board resolutions and other
customary closing certificates and documentation as required by the relevant
Incremental Assumption Agreement and, to the extent required by the
Administrative Agent, consistent with those delivered on the Closing Date under
Section 4.02 of the Original Credit Agreement and such additional customary
documents and filings (including amendments to the Mortgages and other Security
Documents and title endorsement bringdowns) as the Administrative Agent may
reasonably request to assure that the Incremental Term Loans and/or Revolving
Facility Loans in respect of Incremental Revolving Facility Commitments are
secured by the Collateral ratably with (or, to the extent set forth in the
applicable Incremental Assumption Agreement, junior to) one or more Classes of
then-existing Term Loans and Revolving Facility Loans.

 



 94 

 

 

(d)            Each of the parties hereto hereby agrees that the Administrative
Agent may take any and all action as may be reasonably necessary to ensure that
(i) all Incremental Term Loans (other than Other Term Loans of a different
Class), when originally made, are included in each Borrowing of the outstanding
applicable Class of Term Loans on a pro rata basis, and (ii) all Revolving
Facility Loans in respect of Incremental Revolving Facility Commitments (other
than Revolving Facility Loans of a different Class), when originally made, are
included in each Borrowing of the applicable Class of outstanding Revolving
Facility Loans on a pro rata basis. The Borrower agrees that Section 2.16 shall
apply to any conversion of Eurocurrency Loans to ABR Loans reasonably required
by the Administrative Agent to effect the foregoing.

 

(e)            Notwithstanding anything to the contrary in this Agreement,
including Section 2.18(c) (which provisions shall not be applicable to clauses
(e) through (i) of this Section 2.20), pursuant to one or more offers made from
time to time by the Borrower to all Lenders of any Class of Term Loans and/or
Revolving Facility Commitments, on a pro rata basis (based, in the case of an
offer to the Lenders under any Class of Term Loans, on the aggregate outstanding
Term Loans of such Class and, in the case of an offer to the Lenders under any
Revolving Facility, on the aggregate outstanding Revolving Facility Commitments
under such Revolving Facility, as applicable) and on the same terms (“Pro Rata
Extension Offers”), the Borrower is hereby permitted to consummate transactions
with individual Lenders from time to time to extend the maturity date of such
Lender’s Loans and/or Commitments of such Class and to otherwise modify the
terms of such Lender’s Loans and/or Commitments of such Class pursuant to the
terms of the relevant Pro Rata Extension Offer (including, without limitation,
increasing the interest rate or fees payable in respect of such Lender’s Loans
and/or Commitments and/or modifying the scheduled amortization in respect of
such Lender’s Loans). For the avoidance of doubt, the reference to “on the same
terms” in the preceding sentence shall mean, (i) in the case of an offer to the
Lenders under any Class of Term Loans, that all of the Term Loans of such
Class are offered to be extended for the same amount of time and that the
interest rate changes and fees payable with respect to such extension are the
same and (ii) in the case of an offer to the Lenders under any Revolving
Facility, that all of the Revolving Facility Commitments of such Facility are
offered to be extended for the same amount of time and that the interest rate
changes and fees payable with respect to such extension are the same. Any such
extension (an “Extension”) agreed to between the Borrower and any such Lender
(an “Extending Lender”) will be established under this Agreement by implementing
an Incremental Term Loan for such Lender if such Lender is extending an existing
Term Loan (such extended Term Loan, an “Extended Term Loan”) or an Incremental
Revolving Facility Commitment for such Lender if such Lender is extending an
existing Revolving Facility Commitment (such extended Revolving Facility
Commitment, an “Extended Revolving Facility Commitment” and any Revolving
Facility Loans made thereunder, “Extended Revolving Loans”). Each Pro Rata
Extension Offer shall specify the date on which the Borrower proposes that the
Extended Term Loan shall be made or the Extended Revolving Facility Commitment
shall become effective, which shall be a date not earlier than five Business
Days after the date on which notice is delivered to the Administrative Agent (or
such shorter period agreed to by the Administrative Agent in its reasonable
discretion).

 

 95 

 



 

(f)            The Borrower and each Extending Lender shall execute and deliver
to the Administrative Agent an Incremental Assumption Agreement and such other
documentation as the Administrative Agent shall reasonably specify to evidence
the Extended Term Loans and/or Extended Revolving Facility Commitments of such
Extending Lender. Each Incremental Assumption Agreement shall specify the terms
of the applicable Extended Term Loans and/or Extended Revolving Facility
Commitments; provided that (i) except as to interest rates, fees and any other
pricing terms (which interest rates, fees and other pricing terms shall not be
subject to the provisions set forth in Section 2.20(b)(vii)), and amortization,
final maturity date and participation in prepayments and commitment reductions
(which shall, subject to clauses (ii) and (iii) of this proviso, be determined
by the Borrower and set forth in the Pro Rata Extension Offer), the Extended
Term Loans shall have (x) the same terms as an existing Class of Term Loans or
(y) such other terms as shall be reasonably satisfactory to the Administrative
Agent, (ii) the final maturity date of any Extended Term Loans shall be no
earlier than the latest Term Facility Maturity Date in effect on the date of
incurrence, (iii) the Weighted Average Life to Maturity of any Extended Term
Loans shall be no shorter than the remaining Weighted Average Life to Maturity
of the Class of Term Loans to which such offer relates, (iv) except as to
interest rates, fees, any other pricing terms, participation in mandatory
prepayments and commitment reductions and final maturity (which shall be
determined by the Borrower and set forth in the Pro Rata Extension Offer), any
Extended Revolving Facility Commitment shall have (x) the same terms as an
existing Class of Revolving Facility Commitments or (y) have such other terms as
shall be reasonably satisfactory to the Administrative Agent and, in respect of
any other terms that would affect the rights or duties of any Issuing Bank, such
terms as shall be reasonably satisfactory to such Issuing Bank, (v) any Extended
Revolving Facility Commitments may participate on a pro rata basis or a less
than pro rata basis (but not greater than a pro rata basis) than the Initial
Revolving Facility Loans in any voluntary or mandatory prepayment or commitment
reduction hereunder and (vi) any Extended Term Loans may participate on a pro
rata basis or a less than pro rata basis (but not a greater than pro rata basis)
than the Term B Loans in any mandatory prepayment hereunder. Upon the
effectiveness of any Incremental Assumption Agreement, this Agreement shall be
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Extended Term Loans and/or Extended Revolving
Facility Commitments evidenced thereby as provided for in Section 9.09(e). Any
such deemed amendment may be memorialized in writing by the Administrative Agent
with the Borrower’s consent (not to be unreasonably withheld) and furnished to
the other parties hereto. If provided in any Incremental Assumption Agreement
with respect to any Extended Revolving Facility Commitments, and with the
consent of each Issuing Bank, participations in Letters of Credit shall be
reallocated to lenders holding such Extended Revolving Facility Commitments in
the manner specified in such Incremental Assumption Agreement, including upon
effectiveness of such Extended Revolving Facility Commitment or upon or prior to
the maturity date for any Class of Revolving Facility Commitments.

 

(g)            Upon the effectiveness of any such Extension, the applicable
Extending Lender’s Term Loan will be automatically designated an Extended Term
Loan and/or such Extending Lender’s Revolving Facility Commitment will be
automatically designated an Extended Revolving Facility Commitment. For purposes
of this Agreement and the other Loan Documents, (i) if such Extending Lender is
extending a Term Loan, such Extending Lender will be deemed to have an
Incremental Term Loan having the terms of such Extended Term Loan and (ii) if
such Extending Lender is extending a Revolving Facility Commitment, such
Extending Lender will be deemed to have an Incremental Revolving Facility
Commitment having the terms of such Extended Revolving Facility Commitment.

 

(h)            Notwithstanding anything to the contrary set forth in this
Agreement or any other Loan Document (including, without limitation, this
Section 2.20), (i) the aggregate amount of Extended Term Loans and Extended
Revolving Facility Commitments will not be included in the calculation of the
Incremental Amount, (ii) no Extended Term Loan or Extended Revolving Facility
Commitment is required to be in any minimum amount or any minimum increment,
(iii) any Extending Lender may extend all or any portion of its Term Loans
and/or Revolving Facility Commitment pursuant to one or more Pro Rata Extension
Offers (subject to applicable proration in the case of over participation)
(including the extension of any Extended Term Loan and/or Extended Revolving
Facility Commitment), (iv) there shall be no condition to any Extension of any
Loan or Commitment at any time or from time to time other than notice to the
Administrative Agent of such Extension and the terms of the Extended Term Loan
or Extended Revolving Facility Commitment implemented thereby, (v) all Extended
Term Loans, Extended Revolving Facility Commitments and all obligations in
respect thereof shall be Loan Obligations of the relevant Loan Parties under
this Agreement and the other Loan Documents that are secured by the Collateral
on a pari passu basis with all other Obligations relating to an existing
Class of Term Loans of the relevant Loan Parties under this Agreement and the
other Loan Documents being extended thereby, (vi) no Issuing Bank shall be
obligated to issue Letters of Credit under such Extended Revolving Facility
Commitments unless it shall have consented thereto and (vii) there shall be no
obligor in respect of any such Extended Term Loans or Extended Revolving
Facility Commitments that is not a Loan Party.

 

 96 

 

 



(i)            Each Extension shall be consummated pursuant to procedures set
forth in the associated Pro Rata Extension Offer; provided that the Borrower
shall cooperate with the Administrative Agent prior to making any Pro Rata
Extension Offer to establish reasonable procedures with respect to mechanical
provisions relating to such Extension, including, without limitation, timing,
rounding and other adjustments.

 

(j)            Notwithstanding anything to the contrary in this Agreement,
including Section 2.18(c) (which provisions shall not be applicable to clauses
(j) through (o) of this Section 2.20), the Borrower may by written notice to the
Administrative Agent establish one or more additional tranches of term loans
under this Agreement (such loans, “Refinancing Term Loans”), the net cash
proceeds of which are used to Refinance in whole or in part any Class of Term
Loans. Each such notice shall specify the date (each, a “Refinancing Effective
Date”) on which the Borrower proposes that the Refinancing Term Loans shall be
made, which shall be a date not earlier than five Business Days after the date
on which such notice is delivered to the Administrative Agent (or such shorter
period agreed to by the Administrative Agent in its reasonable discretion);
provided that:

 

(i)            before and after giving effect to the borrowing of such
Refinancing Term Loans on the Refinancing Effective Date each of the conditions
set forth in Section 4.01 shall be satisfied to the extent required by the
relevant Incremental Assumption Agreement governing such Refinancing Term Loans;

 

(ii)            the final maturity date of the Refinancing Term Loans shall be
no earlier than the Term Facility Maturity Date of the refinanced Term Loans,

 

(iii)            the Weighted Average Life to Maturity of such Refinancing Term
Loans shall be no shorter than the then-remaining Weighted Average Life to
Maturity of the refinanced Term Loans;

 

(iv)            the aggregate principal amount of the Refinancing Term Loans
shall not exceed the outstanding principal amount of the refinanced Term Loans
plus amounts used to pay fees, premiums, costs and expenses (including original
issue discount) and accrued interest associated therewith; 

 

 97 

 



 

(v)            all other terms applicable to such Refinancing Term Loans (other
than provisions relating to original issue discount, upfront fees, interest
rates and any other pricing terms (which original issue discount, upfront fees,
interest rates and other pricing terms shall not be subject to the provisions
set forth in Section 2.20(b)(vii)) and optional prepayment or mandatory
prepayment or redemption terms, which shall be as agreed between the Borrower
and the Lenders providing such Refinancing Term Loans) taken as a whole shall be
substantially similar to, or not materially less favorable to the Borrower and
its Subsidiaries than, the terms, taken as a whole, applicable to the Term B
Loans (except to the extent such covenants and other terms apply solely to any
period after the Term B Facility Maturity Date or are otherwise reasonably
acceptable to the Administrative Agent), as determined by the Borrower in good
faith. In addition, notwithstanding the foregoing, the Borrower may establish
Refinancing Term Loans to refinance and/or replace all or any portion of a
Revolving Facility Commitment (regardless of whether Revolving Facility Loans
are outstanding under such Revolving Facility Commitments at the time of
incurrence of such Refinancing Term Loans), so long as (1) the aggregate amount
of such Refinancing Term Loans does not exceed the aggregate amount of Revolving
Facility Commitments terminated at the time of incurrence thereof, (2) if the
Revolving Facility Exposure outstanding on the Refinancing Effective Date would
exceed the aggregate amount of Revolving Facility Commitments outstanding in
each case after giving effect to the termination of such Revolving Facility
Commitments, the Borrower shall take one or more actions such that such
Revolving Facility Exposure does not exceed such aggregate amount of Revolving
Facility Commitments in effect on the Refinancing Effective Date after giving
effect to the termination of such Revolving Facility Commitments (it being
understood that (x) such Refinancing Term Loans may be provided by the Lenders
holding the Revolving Facility Commitments being terminated and/or by any other
person that would be a permitted Assignee hereunder and (y) the proceeds of such
Refinancing Term Loans shall not constitute Net Proceeds hereunder), (3) the
Weighted Average Life to Maturity of the Refinancing Term Loans shall be no
shorter than the remaining life to termination of the terminated Revolving
Facility Commitments, (4) the final maturity date of the Refinancing Term Loans
shall be no earlier than the termination date of the terminated Revolving
Facility Commitments and (5) all other terms applicable to such Refinancing Term
Loans (other than provisions relating to original issue discount, upfront fees,
interest rates and any other pricing terms (which original issue discount,
upfront fees, interest rates and other pricing terms shall not be subject to the
provisions set forth in Section 2.20(b)(vii)) and optional prepayment or
mandatory prepayment or redemption terms, which shall be as agreed between the
Borrower and the Lenders providing such Refinancing Term Loans) taken as a whole
shall be substantially similar to, or not materially less favorable to the
Borrower and its Subsidiaries than, the terms, taken as a whole, applicable to
the Term B Loans (except to the extent such covenants and other terms apply
solely to any period after the Term B Facility Maturity Date or are otherwise
reasonably acceptable to the Administrative Agent), as determined by the
Borrower in good faith;

 







(vi)           with respect to Refinancing Term Loans secured by Liens on the
Collateral that rank junior in right of security to the Term B Loans, such Liens
will be subject to a Permitted Junior Intercreditor Agreement; and

 

(vii)          there shall be no obligor in respect of such Refinancing Term
Loans that is not a Loan Party.

 

(k)            The Borrower may approach any Lender or any other person that
would be a permitted Assignee pursuant to Section 9.04 to provide all or a
portion of the Refinancing Term Loans; provided that any Lender offered or
approached to provide all or a portion of the Refinancing Term Loans may elect
or decline, in its sole discretion, to provide a Refinancing Term Loan. Any
Refinancing Term Loans made on any Refinancing Effective Date shall be
designated an additional Class of Term Loans for all purposes of this Agreement;
provided, further, that any Refinancing Term Loans may, to the extent provided
in the applicable Incremental Assumption Agreement governing such Refinancing
Term Loans, be designated as an increase in any previously established Class of
Term Loans made to the Borrower.

 

 98 

 



 

(l)            Notwithstanding anything to the contrary in this Agreement,
including Section 2.18(c) (which provisions shall not be applicable to clauses
(l) through (o) of this Section 2.20), the Borrower may by written notice to the
Administrative Agent establish one or more additional Facilities providing for
revolving commitments (“Replacement Revolving Facilities” and the commitments
thereunder, “Replacement Revolving Facility Commitments” and the revolving loans
thereunder, “Replacement Revolving Loans”), which replace in whole or in part
any Class of Revolving Facility Commitments under this Agreement. Each such
notice shall specify the date (each, a “Replacement Revolving Facility Effective
Date”) on which the Borrower proposes that the Replacement Revolving Facility
Commitments shall become effective, which shall be a date not less than five
Business Days after the date on which such notice is delivered to the
Administrative Agent (or such shorter period agreed to by the Administrative
Agent in its reasonable discretion); provided that: (i) before and after giving
effect to the establishment of such Replacement Revolving Facility Commitments
on the Replacement Revolving Facility Effective Date, each of the conditions set
forth in Section 4.01 shall be satisfied to the extent required by the relevant
Incremental Assumption Agreement governing such Replacement Revolving Facility
Commitments; (ii) after giving effect to the establishment of any Replacement
Revolving Facility Commitments and any concurrent reduction in the aggregate
amount of any other Revolving Facility Commitments, the aggregate amount of
Revolving Facility Commitments shall not exceed the aggregate amount of the
Revolving Facility Commitments outstanding immediately prior to the applicable
Replacement Revolving Facility Effective Date; (iii) no Replacement Revolving
Facility Commitments shall have a final maturity date (or require commitment
reductions or amortizations) prior to the Revolving Facility Maturity Date in
effect at the time of incurrence for the Revolving Facility Commitments being
replaced; (iv) all other terms applicable to such Replacement Revolving Facility
(other than provisions relating to (x) fees, interest rates and other pricing
terms and prepayment and commitment reduction and optional redemption terms
which shall be as agreed between the Borrower and the Lenders providing such
Replacement Revolving Facility Commitments and (y) the amount of any letter of
credit sublimit under such Replacement Revolving Facility, which shall be as
agreed between the Borrower, the Lenders providing such Replacement Revolving
Facility Commitments, the Administrative Agent and the replacement issuing bank
under such Replacement Revolving Facility Commitments) taken as a whole shall be
substantially similar to, or not materially less favorable to the Borrower and
its Subsidiaries than, the terms, taken as a whole, applicable to the Initial
Revolving Facility Loans (except to the extent such covenants and other terms
apply solely to any period after the latest Revolving Facility Maturity Date in
effect at the time of incurrence or are otherwise reasonably acceptable to the
Administrative Agent); and (v) there shall be no obligor in respect of such
Replacement Revolving Facility that is not a Loan Party. In addition, the
Borrower may establish Replacement Revolving Facility Commitments to refinance
and/or replace all or any portion of a Term Loan hereunder (regardless of
whether such Term Loan is repaid with the proceeds of Replacement Revolving
Loans or otherwise), so long as the aggregate amount of such Replacement
Revolving Facility Commitments does not exceed the aggregate amount of Term
Loans repaid at the time of establishment thereof (it being understood that such
Replacement Revolving Facility Commitment may be provided by the Lenders holding
the Term Loans being repaid and/or by any other person that would be a permitted
Assignee hereunder) so long as (i) before and after giving effect to the
establishment such Replacement Revolving Facility Commitments on the Replacement
Revolving Facility Effective Date each of the conditions set forth in
Section 4.01 shall be satisfied to the extent required by the relevant agreement
governing such Replacement Revolving Facility Commitments, (ii) the remaining
life to termination of such Replacement Revolving Facility Commitments shall be
no shorter than the Weighted Average Life to Maturity then applicable to the
refinanced Term Loans, (iii) the final termination date of the Replacement
Revolving Facility Commitments shall be no earlier than the Term Facility
Maturity Date of the refinanced Term Loans, (iv) with respect to Replacement
Revolving Loans secured by Liens on Collateral that rank junior in right of
security to the Initial Revolving Facility Loans, such Liens will be subject to
a Permitted Junior Intercreditor Agreement and (v) the requirement of clause
(v) in the preceding sentence shall be satisfied mutatis mutandis. Solely to the
extent that an Issuing Bank is not a replacement issuing bank under a
Replacement Revolving Facility, it is understood and agreed that such Issuing
Bank shall not be required to issue any letters of credit under such Replacement
Revolving Facility and, to the extent it is necessary for such Issuing Bank to
withdraw as an Issuing Bank at the time of the establishment of such Replacement
Revolving Facility, such withdrawal shall be on terms and conditions reasonably
satisfactory to such Issuing Bank in its sole discretion. The Borrower agrees to
reimburse each Issuing Bank, in full upon demand, for any reasonable and
documented out-of-pocket cost or expense attributable to such withdrawal.

 

 99 

 

 







(m)            The Borrower may approach any Lender or any other person that
would be a permitted Assignee of a Revolving Facility Commitment pursuant to
Section 9.04 to provide all or a portion of the Replacement Revolving Facility
Commitments; provided that any Lender offered or approached to provide all or a
portion of the Replacement Revolving Facility Commitments may elect or decline,
in its sole discretion, to provide a Replacement Revolving Facility Commitment.
Any Replacement Revolving Facility Commitment made on any Replacement Revolving
Facility Effective Date shall be designated an additional Class of Revolving
Facility Commitments for all purposes of this Agreement; provided that any
Replacement Revolving Facility Commitments may, to the extent provided in the
applicable Incremental Assumption Agreement, be designated as an increase in any
previously established Class of Revolving Facility Commitments.

 



(n)            On any Replacement Revolving Facility Effective Date, subject to
the satisfaction of the foregoing terms and conditions, each of the Lenders with
Replacement Revolving Facility Commitments of such Class shall purchase from
each of the other Lenders with Replacement Revolving Facility Commitments of
such Class, at the principal amount thereof and in the applicable currencies,
such interests in the Replacement Revolving Loans and participations in Letters
of Credit under such Replacement Revolving Facility Commitments of such
Class then outstanding on such Replacement Revolving Facility Effective Date as
shall be necessary in order that, after giving effect to all such assignments
and purchases, the Replacement Revolving Loans and participations of such
Replacement Revolving Facility Commitments of such Class will be held by the
Lenders thereunder ratably in accordance with their Replacement Revolving
Facility Commitments.

 

(o)            For purposes of this Agreement and the other Loan Documents,
(i) if a Lender is providing a Refinancing Term Loan, such Lender will be deemed
to have an Incremental Term Loan having the terms of such Refinancing Term Loan
and (ii) if a Lender is providing a Replacement Revolving Facility Commitment,
such Lender will be deemed to have an Incremental Revolving Facility Commitment
having the terms of such Replacement Revolving Facility Commitment.
Notwithstanding anything to the contrary set forth in this Agreement or any
other Loan Document (including, without limitation, this Section 2.20), (i) the
aggregate amount of Refinancing Term Loans and Replacement Revolving Facility
Commitments will not be included in the calculation of the Incremental Amount,
(ii) no Refinancing Term Loan or Replacement Revolving Facility Commitment is
required to be in any minimum amount or any minimum increment, (iii) there shall
be no condition to any incurrence of any Refinancing Term Loan or Replacement
Revolving Facility Commitment at any time or from time to time other than those
set forth in clauses (j) or (l) above, as applicable, and (iv) all Refinancing
Term Loans, Replacement Revolving Facility Commitments and all obligations in
respect thereof shall be Obligations under this Agreement and the other Loan
Documents that are secured by the Collateral on a pari passu basis with all
other Obligations under this Agreement and the other Loan Documents.

 

(p)            Notwithstanding anything in the foregoing to the contrary,
(i) for the purpose of determining the number of outstanding Eurocurrency
Borrowings upon the incurrence of any Incremental Loans, (x) to the extent the
last date of Interest Periods for multiple Eurocurrency Borrowings under the
Term Facilities fall on the same day, such Eurocurrency Borrowings shall be
considered a single Eurocurrency Borrowing and (y) to the extent the last date
of Interest Periods for multiple Eurocurrency Borrowings under the Revolving
Facilities fall on the same day, such Eurocurrency Borrowings shall be
considered a single Eurocurrency Borrowing and (ii) the initial Interest Period
with respect to any Eurocurrency Borrowing of Incremental Loans may, at the
Borrower’s option, be of a duration of a number of Business Days that is less
than one month, and the Adjusted Eurocurrency Rate with respect to such initial
Interest Period shall be the same as the Adjusted Eurocurrency Rate applicable
to any then-outstanding Eurocurrency Borrowing as the Borrower may direct, so
long as the last day of such initial Interest Period is the same as the last day
of the Interest Period with respect to such outstanding Eurocurrency Borrowing.

 

 100 

 

 



SECTION 2.21        Illegality. If any Lender reasonably determines that any
change in law has made it unlawful, or that any Governmental Authority has
asserted after the Closing Date that it is unlawful, for any Lender or its
applicable Lending Office to make or maintain any Eurocurrency Loans, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
any obligations of such Lender to make or continue Eurocurrency Loans or to
convert ABR Borrowings to Eurocurrency Borrowings shall be suspended until such
Lender notifies the Administrative Agent and the Borrower that the circumstances
giving rise to such determination no longer exist. Upon receipt of such notice,
the Borrower shall upon demand from such Lender (with a copy to the
Administrative Agent), either convert all Eurocurrency Borrowings of such Lender
to ABR Borrowings, either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such Eurocurrency Borrowings to
such day, or immediately, if such Lender may not lawfully continue to maintain
such Loans. Upon any such prepayment or conversion, the Borrower shall also pay
accrued interest on the amount so prepaid or converted.

 



SECTION 2.22        Cash Collateral.

 

(a)            Certain Credit Support Events. Upon the request of the
Administrative Agent or any Issuing Bank if, as of the expiration date for all
Letters of Credit set forth in Section 2.05(c), any L/C Exposure for any reason
remains outstanding, the Borrower shall, in each case, immediately Cash
Collateralize the then outstanding amount of all L/C Exposure.

 

(b)            Grant of Security Interest. All Cash Collateral (other than
credit support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at the Administrative Agent. The
Borrower, and to the extent provided by any Lender, such Lender, hereby grants
to (and subjects to the control of) the Collateral Agent, for the benefit of the
Administrative Agent, the applicable Issuing Bank and the Lenders, and agrees to
maintain, a first priority security interest in all such cash, deposit accounts
and all balances therein, and all other property so provided as collateral
pursuant hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to
Section 2.22(c). If at any time the Administrative Agent or the Collateral Agent
determines that Cash Collateral is subject to any right or claim of any person
other than the Collateral Agent as herein provided, or that the total amount of
such Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, then (i) the Borrower (solely to the extent that
the applicable Cash Collateral was provided by the Borrower), or (ii) the
relevant Defaulting Lender (solely to the extent that the applicable Cash
Collateral was provided by such Defaulting Lender) will, promptly upon demand by
the Administrative Agent, pay or provide to the Collateral Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency.

 

(c)            Application. Notwithstanding anything to the contrary contained
in this Agreement, Cash Collateral provided under any of this Section 2.22 or
Sections 2.05, 2.11, 2.23 or 7.01 in respect of Letters of Credit shall be held
and applied to the satisfaction of the specific Letter of Credit obligations,
obligations to fund participations therein (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) and
other obligations for which the Cash Collateral was so provided, prior to any
other application of such property as may be provided for herein.

 



 101 

 

 

(d)            Release. Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 9.04(b)(ii))) or (ii) the
Administrative Agent’s good faith determination that there exists excess Cash
Collateral; provided, however, (x) that Cash Collateral furnished by or on
behalf of a Loan Party shall not be released during the continuance of a Default
or Event of Default (and following application as provided in this Section 2.22
may be otherwise applied in accordance with Section 7.01), and (y) the person
providing Cash Collateral and the applicable Issuing Bank may agree that Cash
Collateral shall not be released but instead held to support future anticipated
Fronting Exposure or other obligations.

 



SECTION 2.23        Defaulting Lenders.

 

(a)            Adjustments. Notwithstanding anything to the contrary contained
in this Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

 

(i)            Waivers and Amendments. That Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in Section 9.09.

 

(ii)            Reallocation of Payments. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
that Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 9.06), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by that Defaulting Lender to the Issuing Banks
hereunder; third, to Cash Collateralize the Issuing Banks’ Fronting Exposure
with respect to such Defaulting Lender in accordance with Section 2.22; fourth,
as the Borrower may request (so long as no Default or Event of Default exists),
to the funding of any Loan in respect of which that Defaulting Lender has failed
to fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to (x) satisfy obligations of that Defaulting Lender to fund Loans
under this Agreement and (y) Cash Collateralize the Issuing Banks’ future
Fronting Exposure with respect to such Defaulting Lender with respect to future
Letters of Credit issued under this Agreement, in accordance with Section 2.22;
sixth, to the payment of any amounts owing to the Lenders or the Issuing Banks
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender or Issuing Bank against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to that Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or L/C Borrowings in respect of which that
Defaulting Lender has not fully funded its appropriate share and (y) such Loans
or L/C Borrowings were made at a time when the conditions set forth in
Section 4.01 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Borrowings owed to, all non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Borrowings to, that Defaulting Lender. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.23(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

 



 102 

 

 



(iii)            Certain Fees. The Defaulting Lender (x) shall not be entitled
to receive any Commitment Fee pursuant to Section 2.12(a) for any period during
which that Lender is a Defaulting Lender (and the Borrower shall not be required
to pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender), and (y) shall be limited in its right to receive L/C
Participation Fees as provided in Section 2.12(b).

 

(iv)            Reallocation of Applicable Percentages to Reduce Fronting
Exposure. All or any part of such Defaulting Lender’s participation in L/C
Commitments shall be reallocated along the non-Defaulting Lenders in accordance
with their respective Applicable Percentages (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that such reallocation
does not cause the aggregate Revolving Facility Exposure of any non-Defaulting
Lender to exceed such non-Defaulting Lender’s Revolving Facility Commitment.
Subject to Section 9.27, no reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
non-Defaulting Lender as a result of such non-Defaulting Lender’s increased
exposure following such reallocation.

 

(b)            Defaulting Lender Cure. If the Borrower, the Administrative Agent
and the Issuing Banks agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit to be held on a pro rata basis by the
Lenders in accordance with their Applicable Percentages (without giving effect
to Section 2.23(a)(iv)), whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

 

Article III
Representations and Warranties

 

On the date of each Credit Event, the Borrower represents and warrants that:

 

SECTION 3.01        Organization; Powers. Except as set forth on Schedule 3.01
to the Original Credit Agreement, each of Holdings, the Borrower and each of the
Material Subsidiaries (limited in the case of clause (d) below, to Holdings, the
Borrower and each of the Subsidiary Loan Parties) (a) is a limited liability
company, unlimited liability company, corporation or partnership duly organized,
validly existing and in good standing (or, if applicable in a foreign
jurisdiction, enjoys the equivalent status under the laws of any jurisdiction of
organization outside the United States of America) under the laws of the
jurisdiction of its organization, (b) has all requisite power and authority to
own its property and assets and to carry on its business as now conducted,
(c) is qualified to do business in each jurisdiction where such qualification is
required, except where the failure so to qualify could not reasonably be
expected to have a Material Adverse Effect, and (d) has the power and authority
to execute, deliver and perform its obligations under each of the Loan Documents
and each other agreement or instrument contemplated thereby to which it is or
will be a party and, in the case of the Borrower, to borrow and otherwise obtain
credit hereunder.

 

 103 

 

 

SECTION 3.02        Authorization. The execution, delivery and performance by
the Borrower, each of the Subsidiary Loan Parties and, in the case of
Sections 3.02(a) and 3.02(b)(i)(A) and (B), Holdings, of each of the Loan
Documents to which it is a party and the borrowings hereunder (a) have been duly
authorized by all corporate, stockholder, limited liability company, partnership
or other organizational action required to be obtained by Holdings, the Borrower
and such Subsidiary Loan Parties and (b) will not (i) violate (A) any provision
of law, statute, rule or regulation applicable to Holdings, the Borrower or any
such Subsidiary Loan Party, (B) the certificate or articles of incorporation or
other constitutive documents (including any partnership, limited liability
company or operating agreements) or by-laws of Holdings, the Borrower or any
such Subsidiary Loan Parties, (C) any applicable order of any court or any rule,
regulation or order of any Governmental Authority applicable to the Borrower or
any such Subsidiary Loan Party or (D) any provision of any indenture,
certificate of designation for preferred stock, agreement or other instrument to
which the Borrower or any such Subsidiary Loan Parties is a party or by which
any of them or any of their property is or may be bound, (ii) be in conflict
with, result in a breach of or constitute (alone or with notice or lapse of time
or both) a default under, give rise to a right of or result in any cancellation
or acceleration of any right or obligation (including any payment) or to a loss
of a material benefit under any such indenture, certificate of designation for
preferred stock, agreement or other instrument, where any such conflict,
violation, breach or default referred to in clause (i) or (ii) of this
Section 3.02(b), could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, or (iii) result in the creation or
imposition of any Lien upon or with respect to any property or assets now owned
or hereafter acquired by the Borrower or any such Subsidiary Loan Parties, other
than the Liens created by the Loan Documents and Permitted Liens.

 

 104 

 



 

SECTION 3.03        Enforceability. This Agreement has been duly executed and
delivered by Holdings and the Borrower and constitutes, and each other Loan
Document when executed and delivered by each Loan Party that is party thereto
will constitute, a legal, valid and binding obligation of such Loan Party
enforceable against each such Loan Party in accordance with its terms, subject
to (i) the effects of bankruptcy, insolvency, moratorium, reorganization,
fraudulent conveyance or other similar laws affecting creditors’ rights
generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law), (iii) implied
covenants of good faith and fair dealing and (iv) any foreign laws, rules and
regulations as they relate to pledges of Equity Interests in Foreign
Subsidiaries that are not Loan Parties.

 

SECTION 3.04        Governmental Approvals No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required for the execution, delivery or performance of each Loan
Document to which the Borrower or any Subsidiary Loan Party is a party, except
for (a) the filing of Uniform Commercial Code financing statements, (b) filings
with the United States Patent and Trademark Office and the United States
Copyright Office and comparable offices in foreign jurisdictions and equivalent
filings in foreign jurisdictions, (c) recordation of the Mortgages, (d) such as
have been made or obtained and are in full force and effect, (e) such other
actions, consents, approvals, registrations or filings with respect to which the
failure to be obtained or made could not reasonably be expected to have a
Material Adverse Effect and (f) filings or other actions listed on Schedule 3.04
to the Original Credit Agreement and any other filings or registrations required
by the Security Documents.

 

SECTION 3.05        Financial Statements. (a) (i) The audited consolidated
balance sheets and the statements of income, stockholders’ equity, and cash flow
as of and for the fiscal years ended December 31, 2014, December 31, 2015 and
December 31, 2016 for (x) Novitex and its consolidated subsidiaries,
(y) SourceHOV and its consolidated subsidiaries and (z) Parent and its
consolidated subsidiaries and (ii) the unaudited consolidated balance sheets and
statements of income, stockholders’ equity and cash flow as of and for the
fiscal quarter ended March 31, 2017 for (x) Novitex and its consolidated
subsidiaries, (y) SourceHOV and its consolidated subsidiaries and (z) Parent and
its consolidated subsidiaries, including the notes thereto, if applicable,
present fairly in all material respects the consolidated financial position of
the Novitex, SourceHOV and Parent and their respective consolidated subsidiaries
as of the dates and for the periods referred to therein and the results of
operations and, if applicable, cash flows for the periods then ended, and,
except as set forth on Schedule 3.05 to the Original Credit Agreement, were
prepared in accordance with GAAP applied on a consistent basis throughout the
periods covered thereby, except, in the case of interim period financial
statements, for the absence of notes and for normal year-end adjustments and
except as otherwise noted therein.

 

 105 

 



 

(b)          The Borrower has heretofore furnished to the Lenders the unaudited
pro forma consolidated balance sheet and a related pro forma consolidated
statement of income of the Borrower and its consolidated subsidiaries (based on
the financial statements of the Companies) as of and for the twelve-month period
ending March 31, 2017, prepared after giving effect to the Transactions as if
the Transactions had occurred as of such date (in the case of such balance
sheet) or at the beginning of such period (in the case of such other statement
of income), and which reflect adjustments customary for Rule 144A transactions,
were prepared, it being understood that any purchase accounting adjustments may
be preliminary in nature and be based only on estimates and allocations
determined by the Borrower (the “Pro Forma Closing Balance Sheet”). The Pro
Forma Closing Balance Sheet presents fairly in all material respects on a pro
forma basis the estimated financial position of the Borrower and its
consolidated subsidiaries as at March 31, 2017, assuming that the Transactions
had actually occurred at such date.

 

SECTION 3.06      No Material Adverse Effect. Since the Closing Date, there has
been no event, development or circumstance that has had or could reasonably be
expected to have a Material Adverse Effect.

 

SECTION 3.07      Title to Properties; Possession Under Leases.

 

(a)          Each of the Borrower and the Subsidiaries has good and valid record
fee simple title to, or valid leasehold interests in, or easements or other
limited property interests in, all its properties and assets (including all
Mortgaged Properties), except for Permitted Liens and except for minor defects
in title that do not materially interfere with its ability to conduct its
business as currently conducted or to utilize such properties and assets for
their intended purposes and except where the failure to have such title,
interests or easements could not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect. All such properties and assets held
in fee simple are free and clear of Liens, other than Permitted Liens or Liens
arising by operation of law.

 

(a)  None of the Borrower or its Subsidiaries are in default under any leases to
which it is a party, except for such defaults as could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
All of the Borrower’s or Subsidiaries’ leases are in full force and effect,
except leases in respect of which the failure to be in full force and effect
could not reasonably be expected to have a Material Adverse Effect. Except as
set forth on Schedule 3.07(b) to the Original Credit Agreement, the Borrower and
each of the Subsidiaries enjoys peaceful and undisturbed possession under all
such leases, other than leases in respect of which the failure to enjoy peaceful
and undisturbed possession could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 



 106 

 

 

(b)          Each of the Borrower and the Subsidiaries owns or possesses, or
could obtain, ownership or possession of or rights under, on terms not
materially adverse to it, all patents, trademarks, service marks, trade names,
copyrights, licenses and rights with respect thereto necessary for the present
conduct of its business, without any conflict (of which the Borrower has been
notified in writing) with the rights of others, and free from any burdensome
restrictions on the present conduct of their businesses, except where such
conflicts and restrictions could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

(c)          As of the Closing Date, none of the Borrower or the Subsidiaries
has received any written notice of any pending condemnation proceeding affecting
any material portion of the Mortgaged Properties or any sale or disposition
thereof in lieu of condemnation that remains unresolved as of the Closing Date.

 

(d)          None of the Borrower or the Subsidiaries is obligated on the
Closing Date under any right of first refusal, option or other contractual right
to sell, assign or otherwise dispose of any Mortgaged Property or any interest
therein, except as permitted under Section 6.02 or 6.05 or as could not
reasonably be expected to have a Material Adverse Effect.

 

(e)          Schedule 1.01(e) to the Original Credit Agreement lists each
Material Real Property (as defined in the Original Credit Agreement) owned by
any Loan Party as of the Closing Date.

 

SECTION 3.08      Subsidiaries.

 

(a)           Schedule 3.08(a) to the Original Credit Agreement sets forth as of
the Closing Date the name and jurisdiction of incorporation, formation or
organization of each direct or indirect Subsidiary of the Borrower. Except as
set forth on Schedule 3.08(a) to the Original Credit Agreement, as of the
Closing Date, all of the issued and outstanding Equity Interests of each
Subsidiary of the Borrower is owned directly by the Borrower or by another
Subsidiary.

 

(b)          As of the Closing Date, after giving effect to the Transactions,
there are no outstanding subscriptions, options, warrants, calls, rights or
other agreements or commitments (other than stock options granted to employees
or directors and directors’ qualifying shares) of any nature relating to any
Equity Interests of the Borrower or any of the Subsidiaries, except as set forth
on Schedule 3.08(b) to the Original Credit Agreement.

 



 107 

 

 

SECTION 3.09     Litigation; Compliance with Laws.

 

(a)          As of the Closing Date, there are no actions, suits or proceedings
at law or in equity or, to the knowledge of the Borrower, investigations by or
on behalf of any Governmental Authority or in arbitration now pending, or, to
the knowledge of the Borrower, threatened in writing against or affecting the
Borrower, any director, officer, agent or employee thereof, or any of the
Subsidiaries or any business, property or rights of any such person that
(i) involve any Loan Document or (ii) could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, except (in the case
of this clause (ii) only) for any action, suit or proceeding at law or in equity
or by or on behalf of any Governmental Authority or in arbitration which has
been disclosed in any of any Parent Entity’s public filings with the Securities
and Exchange Commission prior to the Closing Date or which arises out of the
same facts and circumstances, and alleges substantially the same complaints and
damages, as any action, suit or proceeding so disclosed and in which there has
been no material adverse change since the date of such disclosure.

 

(a)          None of the Borrower, the Subsidiaries or their respective
properties or assets is in violation of (nor will the continued operation of
their material properties and assets as currently conducted violate) any law,
rule or regulation (including any zoning, building, Environmental Law,
ordinance, code or approval or any building permit) or any restriction of record
or agreement affecting any Mortgaged Property, or is in default with respect to
any judgment, writ, injunction or decree of any Governmental Authority, where
such violation or default could reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.

 

SECTION 3.10     Federal Reserve Regulations. Neither the making of any Loan (or
the extension of any Letter of Credit) hereunder nor the use of the proceeds
thereof will violate the provisions of Regulation T, Regulation U or Regulation
X of the Board.

 

SECTION 3.11     Investment Company Act. None of Holdings, the Borrower and the
Subsidiaries is required to be registered as an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.

 

SECTION 3.12     Use of Proceeds. The Borrower will use the proceeds of the 2018
Term Loans made on the Repricing Effective Date to refinance the Existing Term
Loans (as defined in the First Amendment), to pay related Transaction Expenses
and for other general corporate purposes. The Borrower will use the proceeds of
the Revolving Facility Loans, and may request the issuance of Letters of Credit,
solely for general corporate purposes (including, without limitation, for the
Transactions, Repricing Date Transactions, Permitted Business Acquisitions,
Capital Expenditures and Transaction Expenses and, in the case of Letters of
Credit, for the back-up or replacement of existing letters of credit). The
Borrower will use the proceeds of the 2019 Term Loans made on the 2019 Effective
Date to repay certain outstanding Revolving Facility Loans and for other general
corporate purposes.

 



 108 

 

 

SECTION 3.13     Tax Returns. Except as set forth on Schedule 3.13 to the
Original Credit Agreement:

 

(a)          Each of Holdings, the Borrower and the Subsidiaries (i) has filed
or caused to be filed all federal, state, local and non-U.S. Tax returns
required to have been filed by it that are material to such companies taken as a
whole and each such Tax return is true and correct in all material respects,
including, without limitation, relating to all periods or portions thereof
ending on or prior to the Closing Date and (ii) has timely paid or caused to be
timely paid all Taxes shown thereon to be due and payable by it on such Tax
returns and all other material Taxes (and made adequate provision in accordance
with GAAP for the payment of all Taxes not yet due) with respect to all periods
or portions thereof ending on or prior to the Closing Date, including in its
capacity as a withholding agent, except in each case for Taxes that are being
contested in good faith by appropriate proceedings in accordance with
Section 5.03 and for which the Borrower or any of the Subsidiaries (as the case
may be) has set aside on its books adequate reserves in accordance with GAAP;
and

 

(b)          Other than as could not be, individually or in the aggregate,
reasonably expected to have a Material Adverse Effect: as of the Closing Date,
with respect to each of Holdings, the Borrower and the Subsidiaries, (i) there
are no claims being asserted in writing with respect to any Taxes, (ii) no
presently effective waivers or extensions of statutes of limitation with respect
to Taxes have been given or requested and (iii) no Tax returns are being
examined by, and no written notification of intention to examine has been
received from, the Internal Revenue Service or any other taxing authority.

 

SECTION 3.14     No Material Misstatements.

 

(a)           All written factual information (other than the Projections,
forward-looking information and information of a general economic nature or
general industry nature) (the “Information”) concerning the Borrower, the
Subsidiaries, the Transactions and any other transactions contemplated by the
Original Credit Agreement included in the Information Memorandum or otherwise
prepared by or on behalf of the foregoing or their representatives and made
available to any Joint Lead Arranger, any Lender or the Administrative Agent in
connection with the Transactions or the other transactions contemplated by the
Original Credit Agreement (to the extent such Information relates to the
Companies on or prior to the Closing Date, to the Companies’ knowledge), when
taken as a whole, was true and correct in all material respects, as of the date
such Information was furnished to the Lenders and as of the Closing Date and did
not, taken as a whole, as of any such date contain any untrue statement of a
material fact as of any such date or omit to state a material fact necessary in
order to make the statements contained therein, taken as a whole, not materially
misleading in light of the circumstances under which such statements were made
(after giving effect to all supplements and updates provided thereto).

 

(a)  Any Projections and other forward-looking information and information of a
general economic nature or general industry nature prepared by or on behalf of
the Borrower or any of its representatives and that have been made available to
any Lenders or the Administrative Agent in connection with the Transactions or
the other transactions contemplated by the Original Credit Agreement have been
prepared in good faith based upon assumptions believed by the Borrower to be
reasonable as of the date thereof (it being understood that such Projections are
as to future events and are not to be viewed as facts, such Projections are
subject to significant uncertainties and contingencies and that actual results
during the period or periods covered by any such Projections may differ
significantly from the projected results, and that no assurance can be given
that the projected results will be realized), as of the date such Projections
and information were furnished to the Lenders.

 



 109 

 

 

SECTION 3.15     Employee Benefit Plans.

 

(a)          Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect or as set forth on Schedule 3.15 to
the Original Credit Agreement: (i) each of the Borrower, the Subsidiaries and
the ERISA Affiliates is in compliance with the applicable provisions of ERISA
and the Code relating to Plans and the regulations and published interpretations
thereunder and any similar applicable law; (ii) no Reportable Event has occurred
during the past five years as to which the Borrower, a Subsidiary or any ERISA
Affiliate was required to file a report with the PBGC, other than reports that
have been filed; (iii) as of the most recent valuation date applicable thereto,
no Plan has any Unfunded Pension Liability; (iv) no ERISA Event has occurred or
is reasonably expected to occur; and (v) none of the Borrower, the Subsidiaries
or the ERISA Affiliates has received any written notification that any
Multiemployer Plan is in reorganization or has been terminated within the
meaning of Title IV of ERISA, or has knowledge that any Multiemployer Plan is
reasonably expected to be in reorganization or to be terminated.

 

(a)  Each of the Borrower and the Subsidiaries is in compliance (i) with all
applicable provisions of law and all applicable regulations and published
interpretations thereunder with respect to any employee pension benefit plan or
other employee benefit plan governed by the laws of a jurisdiction other than
the United States of America and (ii) with the terms of any such plan, except,
in each case, for such noncompliance that could not reasonably be expected to
have a Material Adverse Effect.

 

(b)          None of, the Borrower or any of the Subsidiaries is or has at any
time been an employer (for the purposes of sections 38 to 51 of the Pensions Act
2004) of an occupational pension scheme that is not a money purchase scheme
(both terms as defined in the Pension Schemes Act 1993), and none of the
Borrower or any of the Subsidiaries is or has at any time been “connected” with
or an “associate” of (as those terms are used in sections 39 and 43 of the
Pensions Act 2004) such an employer, other than any such scheme, connection or
association that could not reasonably be expected to have a Material Adverse
Effect.

 



 110 

 

 

SECTION 3.16     Environmental Matters. Except as disclosed on Schedule 3.16 to
the Original Credit Agreement and except as to matters that could not reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
(i) no written notice, request for information, order, complaint or penalty has
been received by the Borrower or any of the Subsidiaries, and there are no
judicial, administrative or other actions, investigations, suits or proceedings
pending or, to the Borrower’s knowledge, threatened, that allege a violation of
or liability under any applicable Environmental Laws, in each case relating to
the Borrower or any of the Subsidiaries, (ii) each of the Borrower and the
Subsidiaries has obtained and maintained all permits, licenses and other
approvals necessary for its operations to comply with all applicable
Environmental Laws and is, and for the previous five (5) years has been, in
compliance with the terms of such permits, licenses and other approvals and with
all other applicable Environmental Laws, (iii) there has been no Release or
threat of Release of any Hazardous Material at, on, under or from any property
currently owned or leased or, to the Borrower’s knowledge, formerly owned,
operated or leased, by the Borrower or any of its Subsidiaries that would
reasonably be expected to give rise to any cost, liability or obligation of the
Borrower or any of the Subsidiaries under any applicable Environmental Laws,
and, to the Borrower’s knowledge, the Borrower or any of the Subsidiaries have
not disposed of or arranged for disposal or treatment, or arranged for transport
for disposal or treatment, of any Hazardous Materials at any location in a
manner that would reasonably be expected to give rise to any cost, liability or
obligation of the Borrower or any of its Subsidiaries under any Environmental
Laws, (iv) no Hazardous Material is located at, on or under any property
currently or, to the knowledge of the Borrower, formerly owned, operated or
leased by the Borrower or any of its Subsidiaries that would reasonably be
expected to give rise to any cost, liability or obligation of the Borrower or
any of the Subsidiaries under any applicable Environmental Laws, and, to the
Borrower’s knowledge, no Hazardous Material has been generated, owned, treated,
stored, handled or controlled by the Borrower or any of its Subsidiaries and
transported to or Released at any location in a manner that would reasonably be
expected to give rise to any cost, liability or obligation of the Borrower or
any of the Subsidiaries under any Environmental Laws, and (v) there are no
written agreements in which the Borrower or any of the Subsidiaries has
expressly assumed or undertaken responsibility, and such assumption or
undertaking of responsibility has not expired or otherwise terminated, for any
liability or obligation of any other person arising under or relating to
applicable Environmental Laws, which in any such case has not been made
available to the Administrative Agent prior to the Closing Date.

 

SECTION 3.17     Security Documents.

 

(a)          Each of the Collateral Agreement and the Holdings Guarantee and
Pledge Agreement is effective to create in favor of the Collateral Agent (for
the benefit of the Secured Parties), in each case, a legal, valid and
enforceable security interest in the Collateral described therein and proceeds
thereof. As of the Closing Date, in the case of the Pledged Collateral described
in the Collateral Agreement, when certificates or promissory notes, as
applicable, representing such Pledged Collateral and required to be delivered
under the applicable Security Document are delivered to the Collateral Agent,
and in the case of the other Collateral described in the Collateral Agreement
(other than the Intellectual Property), when financing statements and other
filings specified in the Perfection Certificate are filed in the offices
specified in the Perfection Certificate, the Collateral Agent (for the benefit
of the Secured Parties) shall have a fully perfected Lien on, and security
interest in, all right, title and interest of the Loan Parties in such
Collateral and, subject to Section 9-315 of the New York Uniform Commercial
Code, the proceeds thereof, as security for the Obligations to the extent
perfection can be obtained by filing Uniform Commercial Code financing
statements, in each case prior and superior in right to the Lien of any other
person (except Permitted Liens).

 



 111 

 

 

(b)          When the Collateral Agreement or an ancillary document thereunder
is properly filed and recorded in the United States Patent and Trademark Office
and the United States Copyright Office, and, with respect to Collateral in which
a security interest cannot be perfected by such filings, upon the proper filing
of the financing statements referred to in clause (a) above, the Collateral
Agent (for the benefit of the Secured Parties) shall have a fully perfected
(subject to exceptions arising from defects in the chain of title, which defects
in the aggregate do not constitute a Material Adverse Effect hereunder) Lien on,
and security interest in, all right, title and interest of the Loan Parties
thereunder in the United States Intellectual Property listed in such ancillary
document, in each case prior and superior in right to the Lien of any other
person, except for Permitted Liens (it being understood that subsequent
recordings in the United States Patent and Trademark Office and the United
States Copyright Office may be necessary to perfect a Lien on registered
trademarks and patents, trademark and patent applications and registered
copyrights and exclusive licenses of registered copyrights acquired by the Loan
Parties after the Closing Date).

 

(c)          The Mortgages, if any, executed and delivered on the Closing Date
are, and the Mortgages executed and delivered after the Closing Date pursuant to
Section 5.11 shall be, in a form effective to create in favor of the Collateral
Agent (for the benefit of the Secured Parties) legal, valid and enforceable
Liens on all of the Loan Parties’ rights, titles and interests in and to the
Mortgaged Property thereunder and the proceeds thereof, and when such Mortgages
are filed, recorded or registered in the proper real estate filing or recording
offices or registry, and all relevant mortgage taxes, recording charges and
similar amounts are duly paid, the Collateral Agent (for the benefit of the
Secured Parties) shall have valid Liens with record notice to third parties on,
and security interests in, all rights, titles and interests of the Loan Parties
in such Mortgaged Property and, to the extent applicable, subject to
Section 9-315 of the Uniform Commercial Code where applicable, the proceeds
thereof, in each case prior and superior in right to the Lien of any other
person, except for Permitted Liens.

 

(d)          Notwithstanding anything herein (including this Section 3.17) or in
any other Loan Document to the contrary, no Borrower or any other Loan Party
makes any representation or warranty as to the effects of perfection or
non-perfection, the priority or the enforceability of any pledge of or security
interest in any Equity Interests of any Foreign Subsidiary, or as to the rights
and remedies of the Agents or any Lender with respect thereto, under foreign
law.

 

SECTION 3.18     Location of Real Property. The Perfection Certificate lists
correctly, in all material respects, as of the Closing Date all Material Real
Property (as defined in the Original Credit Agreement) owned by the Borrower and
the Subsidiary Loan Parties and the addresses thereof. As of the Closing Date,
the Borrower and the Subsidiary Loan Parties own in fee all the Real Property
set forth as being owned by them in the Perfection Certificate, subject to
Permitted Liens, except to the extent set forth therein.

 



 112 

 

 

SECTION 3.19     Solvency.

 

(a)          As of the Closing Date, immediately after giving effect to the
consummation of the Transactions on the Closing Date, (i) the fair value of the
assets of the Borrower and its Subsidiaries on a consolidated basis, at a fair
valuation, will exceed the debts and liabilities, direct, subordinated,
contingent or otherwise, of the Borrower and its Subsidiaries on a consolidated
basis; (ii) the present fair saleable value of the property of the Borrower and
its Subsidiaries on a consolidated basis will be greater than the amount that
will be required to pay the probable liability of the Borrower and its
Subsidiaries on a consolidated basis on their debts and other liabilities,
direct, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (iii) the Borrower and its Subsidiaries
on a consolidated basis will be able to pay their debts and liabilities, direct,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (iv) the Borrower and its Subsidiaries on a
consolidated basis will not have unreasonably small capital with which to
conduct the businesses in which they are engaged as such businesses are now
conducted and are proposed to be conducted following the Closing Date.

 

(a)  As of the Closing Date, immediately after giving effect to the consummation
of the Transactions on the Closing Date, the Borrower does not intend to, and
the Borrower does not believe that it or any of its Subsidiaries will, incur
debts beyond its ability to pay such debts as they mature, taking into account
the timing and amounts of cash to be received by it or any such Subsidiary and
the timing and amounts of cash to be payable on or in respect of its
Indebtedness or the Indebtedness of any such Subsidiary.

 

SECTION 3.20     Labor Matters. Except as, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect: (a) there
are no strikes or other labor disputes pending or threatened against the
Borrower or any of the Subsidiaries; (b) the hours worked and payments made to
employees of the Borrower and the Subsidiaries have not been in violation of the
Fair Labor Standards Act or any other applicable law dealing with such matters;
and (c) all payments due from the Borrower or any of the Subsidiaries or for
which any claim may be made against the Borrower or any of the Subsidiaries, on
account of wages and employee health and welfare insurance and other benefits
have been paid or accrued as a liability on the books of the Borrower or such
Subsidiary to the extent required by GAAP. Except as, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect,
the consummation of the Transactions will not give rise to a right of
termination or right of renegotiation on the part of any union under any
material collective bargaining agreement to which the Borrower or any of the
Subsidiaries (or any predecessor) is a party or by which the Borrower or any of
the Subsidiaries (or any predecessor) is bound.

 



 113 

 

 

SECTION 3.21     Insurance. Schedule 3.21 to the Original Credit Agreement sets
forth a true, complete and correct description, in all material respects, of all
material insurance (excluding any title insurance) maintained by or on behalf of
the Borrower or the Subsidiaries as of the Closing Date. As of such date, such
insurance is in full force and effect.

 

SECTION 3.22     Senior Debt. The Loan Obligations constitute “Senior Debt” (or
the equivalent thereof) under the documentation governing any Material
Indebtedness of any Loan Party permitted to be incurred hereunder constituting
Indebtedness that is subordinated in right of payment to the Loan Obligations.

 

SECTION 3.23     USA PATRIOT Act; Sanctions Laws and Export Controls Laws.

 

(a)          The Borrower and each of its Subsidiaries has been during the past
five years and is in material compliance in all material respects with the
material provisions of the USA PATRIOT Act, and, at least three Business Days
prior to the Closing Date, the Borrower has provided to the Administrative Agent
all information related to the Loan Parties (including names, addresses and tax
identification numbers (if applicable)) reasonably requested in writing by the
Administrative Agent not less than 10 Business Days prior to the Closing Date
and mutually agreed to be required under “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act, to be obtained
by the Administrative Agent or any Lender.

 

(b)          None of Holdings, the Borrower or any of its Subsidiaries, any
director or officer, nor, to the knowledge of the Borrower or any of its
Subsidiaries, any agent, employee or Affiliate of the Borrower or any of the
Subsidiaries is currently the target of any U.S. sanctions administered by the
Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”), the
European Union, the United Nations Security Council or Her Majesty’s Treasury
(“Sanctions”). The Borrower will not knowingly use the proceeds of the Loans or
the Letters of Credit or otherwise make available such proceeds to any person,
for the purpose of financing prohibited activities of any person that is
currently the target of any Sanctions or for the purpose of financing any
activities, business or transaction with or in any country that is the target of
Sanctions, to the extent such activities, businesses or transaction would be
prohibited by applicable sanctions laws and regulations administered by the
United States of America, including OFAC and the U.S. State Department, the
United Nations Security Council, Her Majesty’s Treasury, the European Union or
relevant member states of the European Union (collectively, “Sanctions Laws”),
or in any manner that would result in the violation of any Sanctions Laws
applicable to any party hereto. Holdings, the Borrower and its Subsidiaries have
been over the past five years and are in material compliance with all applicable
Sanctions Laws and the Export Administration Regulations maintained by the U.S.
Department of Commerce (“Export Controls Laws”).

 



 114 

 

 

SECTION 3.24     Foreign Corrupt Practices Act. Holdings, the Borrower and its
Subsidiaries, their directors and officers, and, to the knowledge of the
Borrower or any of its Subsidiaries, their agents and employees, have been
during the past five years and are in material compliance with the U.S. Foreign
Corrupt Practices Act of 1977, as amended and any similar law of a jurisdiction
in which the Borrower or any of its Subsidiaries conduct their business and to
which they are lawfully subject (collectively, “Anti-Corruption Laws”), in each
case. Holdings and the Borrower have implemented and maintain in effect policies
designed to promote and achieve compliance with Anti-Corruption Laws. No part of
the proceeds of the Loans made hereunder will knowingly be used to make any
unlawful bribe, payoff, influence payment, kickback or other unlawful payment.

 

SECTION 3.25     Intellectual Property. Except as would not reasonably be
expected to have a Material Adverse Effect: (a) the Borrower and each of its
Subsidiaries owns, or possesses the right to use, all Intellectual Property that
is used or held for use in or is otherwise reasonably necessary for the present
conduct of their respective businesses, (b) the Borrower and its Subsidiaries
are not interfering with, infringing upon, misappropriating or otherwise
violating the Intellectual Property of any person, and (c) no claim or
litigation regarding any of the Intellectual Property owned, licensed or
otherwise used by the Borrower and its Subsidiaries is pending or, to the
knowledge of the Borrower, threatened.

 

Article IV
Conditions of Lending

 

The obligations of (a) the Lenders to make Loans (other than the 2019 Term Loans
on the 2019 Effective Date, the conditions with respect to which are set forth
in the Second Amendment) and (b) any Issuing Bank to issue, amend, extend or
renew Letters of Credit or increase the stated amounts of Letters of Credit
hereunder (each, a “Credit Event”) are subject to the satisfaction (or waiver in
accordance with Section 9.09) of the following conditions:

 

SECTION 4.01     All Credit Events. On the date of each Borrowing and on the
date of each issuance, amendment, extension or renewal of a Letter of Credit (in
each case, other than, with respect to clauses (b) and (c) below, pursuant to an
Incremental Assumption Agreement to the extent not required by such Incremental
Assumption Agreement):

 

(a)          The Administrative Agent shall have received, in the case of a
Borrowing, a Borrowing Request as required by Section 2.03 (or a Borrowing
Request shall have been deemed given in accordance with the last paragraph of
Section 2.03) or, in the case of the issuance, amendment, extension or renewal
of a Letter of Credit, the applicable Issuing Bank and the Administrative Agent
shall have received a notice requesting the issuance, amendment, extension or
renewal of such Letter of Credit as required by Section 2.05(b).

 



 115 

 

 

(b)          In the case of each Credit Event (other than an amendment,
extension or renewal of a Letter of Credit without any (i) increase in the
stated amount of such Letter of Credit or (ii) extension of the expiration of
such Letter of Credit), the representations and warranties set forth in the Loan
Documents shall be true and correct in all material respects as of such date,
with the same effect as though made on and as of such date, except to the extent
such representations and warranties expressly relate to an earlier date (in
which case such representations and warranties shall be true and correct in all
material respects as of such earlier date).

 

(c)          In the case of each Borrowing or other Credit Event, at the time of
and immediately after such Borrowing or issuance, amendment, extension or
renewal of a Letter of Credit (other than an amendment, extension or renewal of
a Letter of Credit without any (i) increase in the stated amount of such Letter
of Credit or (ii) extension of the expiration of such Letter of Credit), as
applicable, no Event of Default or Default shall have occurred and be
continuing.

 

(d)          Each Borrowing and each issuance, amendment, extension or renewal
of a Letter of Credit (other than an amendment, extension or renewal of a Letter
of Credit without any (i) increase in the stated amount of such Letter of Credit
or (ii) extension of the expiration of such Letter of Credit) shall be deemed to
constitute a representation and warranty by the Borrower on the date of such
Borrowing, issuance, amendment, extension or renewal as applicable, as to the
matters specified in clauses (b) and (c) of this Section 4.01.

 

SECTION 4.02     [Reserved].

 

Article V
Affirmative Covenants

 

The Borrower covenants and agrees with each Lender that until the Termination
Date, unless the Required Lenders shall otherwise consent in writing, the
Borrower will, and will cause each of the Subsidiaries to:

 

SECTION 5.01     Existence; Businesses and Properties.

 

(a)          Do or cause to be done all things necessary to preserve, renew and
keep in full force and effect its legal existence, except, in the case of a
Subsidiary, where the failure to do so would not reasonably be expected to have
a Material Adverse Effect, and except as otherwise permitted under Section 6.05;
provided that the Borrower may liquidate or dissolve one or more Subsidiaries if
the assets of such Subsidiaries (to the extent they exceed estimated
liabilities) are acquired by the Borrower or a Wholly Owned Subsidiary of the
Borrower in such liquidation or dissolution, except that Subsidiary Loan Parties
may not be liquidated into Subsidiaries that are not Subsidiary Loan Parties
unless such liquidation is otherwise permitted under Section 6.05.

 

(b)          Except where the failure to do so would not reasonably be expected
to have a Material Adverse Effect, do or cause to be done all things necessary
to (i) lawfully obtain, preserve, renew, extend and keep in full force and
effect the permits, franchises, authorizations, Intellectual Property, licenses
and rights with respect thereto necessary to the normal conduct of its business,
and (ii) at all times maintain and preserve all material property necessary to
the normal conduct of its business and keep such property in good repair,
working order and condition (ordinary wear and tear excepted) and from time to
time make, or cause to be made, all needful and proper repairs, renewals,
additions, improvements and replacements thereto necessary in order that the
business carried on in connection therewith, if any, may be properly conducted
at all times (in each case except as permitted by this Agreement).

 



 116 

 

 

SECTION 5.02     Insurance.

 

(a)          Maintain, with financially sound and reputable insurance companies,
insurance (subject to customary deductibles and retentions) in such amounts and
against such risks as are customarily maintained by similarly situated companies
engaged in the same or similar businesses operating in the same or similar
locations, cause the Collateral Agent to be listed as a co-loss payee on
property and casualty policies with respect to Mortgaged Property located in the
United States of America and as an additional insured on liability policies.
Notwithstanding the foregoing, the Borrower and the Subsidiaries may self-insure
with respect to such risks with respect to which companies of established
reputation engaged in the same general line of business in the same general area
usually self-insure.

 

(a)  Except as the Administrative Agent may agree in its reasonable discretion,
cause all such property and casualty insurance policies with respect to the
Mortgaged Property located in the United States of America to be endorsed or
otherwise amended to include a “standard” or “New York” lender’s loss payable
endorsement, in form and substance reasonably satisfactory to the Administrative
Agent, deliver a certificate of an insurance broker to the Collateral Agent; use
commercially reasonable efforts to cause each such policy covered by this clause
(b) to provide that it shall not be cancelled or not renewed upon less than 30
days’ prior written notice thereof by the insurer to the Collateral Agent;
deliver to the Collateral Agent, prior to or concurrently with the cancellation
or nonrenewal of any such policy of insurance covered by this clause (b), a copy
of a renewal or replacement policy (or other evidence of renewal of a policy
previously delivered to the Collateral Agent), or insurance certificate with
respect thereto, together with evidence satisfactory to the Administrative Agent
of payment of the premium therefor, in each case of the foregoing, to the extent
customarily maintained, purchased or provided to, or at the request of, lenders
by similarly situated companies in connection with credit facilities of this
nature.

 

(b)          If any portion of any Mortgaged Property is at any time located in
an area identified by the Federal Emergency Management Agency (or any successor
agency) as a special flood hazard area (each a “Special Flood Hazard Area”) with
respect to which flood insurance has been made available under the Flood
Insurance Laws, (i) maintain, or cause to be maintained, with a financially
sound and reputable insurer, flood insurance in an amount and otherwise
sufficient to comply with all applicable rules and regulations promulgated
pursuant to the Flood Insurance Laws and (ii) deliver to the Collateral Agent
evidence of such compliance in form and substance reasonably acceptable to the
Administrative Agent, including a copy of the flood insurance policy and a
declaration page relating thereto.

 

(c)          In connection with the covenants set forth in this Section 5.02, it
is understood and agreed that:

 

(i)           the Administrative Agent, the Collateral Agent, the Lenders, the
Issuing Banks and their respective agents or employees shall not be liable for
any loss or damage insured by the insurance policies required to be maintained
under this Section 5.02, it being understood that (A) the Loan Parties shall
look solely to their insurance companies or any other parties other than the
aforesaid parties for the recovery of such loss or damage and (B) such insurance
companies shall have no rights of subrogation against the Administrative Agent,
the Collateral Agent, the Lenders, any Issuing Bank or their agents or
employees. If, however, the insurance policies, as a matter of the internal
policy of such insurer, do not provide waiver of subrogation rights against such
parties, as required above, then each of Holdings and the Borrower, on behalf of
itself and behalf of each of its Subsidiaries, hereby agrees, to the extent
permitted by law, to waive, and further agrees to cause each of their
Subsidiaries to waive, its right of recovery, if any, against the Administrative
Agent, the Collateral Agent, the Lenders, any Issuing Bank and their agents and
employees;

 



 117 

 

 

(ii)          the designation of any form, type or amount of insurance coverage
by the Collateral Agent (including acting in the capacity as the Collateral
Agent) under this Section 5.02 shall in no event be deemed a representation,
warranty or advice by the Collateral Agent or the Lenders that such insurance is
adequate for the purposes of the business of Holdings, the Borrower and the
Subsidiaries or the protection of their properties; and

 

(iii)         the amount and type of insurance that the Borrower and its
Subsidiaries has in effect as of the Closing Date satisfies for all purposes the
requirements of this Section 5.02.

 

SECTION 5.03     Taxes. Pay and discharge promptly when due all material Taxes
upon it or upon its income or profits or in respect of its property, before the
same shall become delinquent or in default, as well as all lawful claims for
labor, materials and supplies or otherwise that, if unpaid, might give rise to a
Lien (other than a Permitted Lien) upon such properties or any part thereof;
provided, however, that such payment and discharge shall not be required with
respect to any such Tax so long as (a) the validity or amount thereof shall be
contested in good faith by appropriate proceedings, (b) Holdings, the Borrower
or a Subsidiary thereof, as applicable, shall have set aside on its books
adequate reserves in accordance with GAAP with respect thereto, to the extent
required under accepted accounting principles, and (c) the failure to make such
payment and discharge could not reasonably be expected to result in a Material
Adverse Effect.

 

SECTION 5.04     Financial Statements, Reports, etc. Furnish to the
Administrative Agent (which will promptly furnish such information to the
Lenders):

 

(a)          within 105 days after the end of each fiscal year, a consolidated
balance sheet and related statements of operations, cash flows and owners’
equity showing the financial position of the Borrower and its Subsidiaries as of
the close of such fiscal year and the consolidated results of their operations
during such year and, starting with the fiscal year ending December 31, 2018,
setting forth in comparative form the corresponding figures for the prior fiscal
year, which consolidated balance sheet and related statements of operations,
cash flows and owners’ equity shall be accompanied by customary management’s
discussion and analysis and audited by independent public accountants of
recognized national standing and accompanied by an opinion of such accountants
(which opinion shall not be qualified as to scope of audit or as to the status
of the Borrower or any Material Subsidiary as a going concern, except for
qualifications for a change in accounting principles with which such accountants
concur and which shall have been disclosed in the notes to the financial
statements or other than solely with respect to, or resulting solely from, an
upcoming maturity date under any series of Indebtedness occurring within one
year from the time such opinion is delivered or any potential inability to
satisfy a financial maintenance covenant on a future date or in a future period)
to the effect that such consolidated financial statements fairly present, in all
material respects, the financial position and results of operations of the
Borrower and its Subsidiaries on a consolidated basis in accordance with GAAP
(it being understood that the delivery by the Borrower of annual reports on
Form 10-K (or any successor or comparable form) of the Borrower and its
consolidated Subsidiaries shall satisfy the requirements of this
Section 5.04(a) to the extent such annual reports include the information
specified herein);

 



 118 

 

 

(b)          within 60 days after the end of each of the first three fiscal
quarters of each fiscal year (commencing with the fiscal quarter ending
September 30, 2017), a consolidated balance sheet and related statements of
operations and cash flows showing the financial position of the Borrower and its
Subsidiaries as of the close of such fiscal quarter and the consolidated results
of their operations during such fiscal quarter and the then-elapsed portion of
the fiscal year and, starting with the fiscal quarter ending September 30, 2018,
setting forth in comparative form the corresponding figures for the
corresponding periods of the prior fiscal year, all of which shall be in
reasonable detail, which consolidated balance sheet and related statements of
operations and cash flows shall be accompanied by customary management’s
discussion and analysis and which consolidated balance sheet and related
statements of operations and cash flows shall be certified by a Financial
Officer of the Borrower on behalf of the Borrower as fairly presenting, in all
material respects, the financial position and results of operations of the
Borrower and its Subsidiaries on a consolidated basis in accordance with GAAP
(subject to normal year-end audit adjustments and the absence of footnotes) (it
being understood that the delivery by the Borrower of quarterly reports on
Form 10-Q (or any successor or comparable form) of the Borrower and its
consolidated Subsidiaries shall satisfy the requirements of this
Section 5.04(b) to the extent such quarterly reports include the information
specified herein);

 

(c)          (x) concurrently with any delivery of financial statements under
clause (a) or (b) above, a certificate of a Financial Officer of the Borrower
(i) certifying that no Event of Default or Default has occurred since the date
of the last certificate delivered pursuant to this Section 5.04(c) or, if such
an Event of Default or Default has occurred, specifying the nature and extent
thereof and any corrective action taken or proposed to be taken with respect
thereto, (ii) commencing with the end of the first full fiscal quarter ending
after the Closing Date, setting forth computations in reasonable detail
demonstrating compliance with the Financial Covenant and (iii) setting forth the
calculation and uses of the Available Free Cash Flow Amount for the fiscal
period then ended if the Borrower shall have used the Available Free Cash Flow
Amount for any purpose during such fiscal period and (y) concurrently with any
delivery of financial statements under clause (a) above, if the accounting firm
is not restricted from providing such a certificate by its policies office, a
certificate of the accounting firm opining on or certifying such statements
stating whether they obtained knowledge during the course of their examination
of such statements of any Default or Event of Default (which certificate may be
limited to accounting matters and disclaim responsibility for legal
interpretations);

 

(d)          promptly after the same become publicly available, copies of all
periodic and other publicly available reports, proxy statements and, to the
extent requested by the Administrative Agent, other materials filed by Holdings,
the Borrower or any of the Subsidiaries with the SEC, or after an initial public
offering, distributed to its stockholders generally, as applicable; provided,
however, that such reports, proxy statements, filings and other materials
required to be delivered pursuant to this clause (d) shall be deemed delivered
for purposes of this Agreement when posted to the website of the Borrower (or
Holdings or any Parent Entity referred to in Section 5.04(h)) or the website of
the SEC and written notice of such posting has been delivered to the
Administrative Agent;

 



 119 

 

 

(e)          within 90 days (or such later date as the Administrative Agent may
agree in its reasonable discretion) after the beginning of each fiscal year
(commencing with the fiscal year ending December 31, 2018), a consolidated
annual budget for such fiscal year consisting of a projected consolidated
balance sheet of the Borrower and its Subsidiaries as of the end of the
following fiscal year and the related consolidated statements of projected cash
flow and projected income (collectively, the “Budget”), which Budget shall in
each case be accompanied by the statement of a Financial Officer of the Borrower
to the effect that the Budget is based on assumptions believed by the Borrower
to be reasonable as of the date of delivery thereof;

 

(f)           upon the reasonable request of the Administrative Agent not more
frequently than once a year, an updated Perfection Certificate (or, to the
extent such request relates to specified information contained in the Perfection
Certificate, such information) reflecting all changes since the date of the
information most recently received pursuant to this Section 5.04(f) or
Section 5.11(f);

 

(g)          promptly, from time to time, such other customary information
regarding the operations, business affairs and financial condition of Holdings,
the Borrower or any of the Subsidiaries, or compliance with the terms of any
Loan Document as in each case the Administrative Agent may reasonably request
(for itself or on behalf of any Lender);

 

(h)          promptly upon request by the Administrative Agent, copies of:
(i) each Schedule B (Actuarial Information) to the most recent annual report
(Form 5500 Series) filed with the Internal Revenue Service with respect to a
Plan; (ii) the most recent actuarial valuation report for any Plan; (iii) all
notices received from a Multiemployer Plan sponsor, a plan administrator or any
governmental agency, or provided to any Multiemployer Plan by the Borrower, a
Subsidiary or any ERISA Affiliate, concerning an ERISA Event; and (iv) such
other documents or governmental reports or filings relating to any Plan or
Multiemployer Plan as the Administrative Agent shall reasonably request;

 

(i)           in the event that Holdings or any Parent Entity reports on a
consolidated basis, such consolidated reporting at Holdings or such Parent
Entity’s level in a manner consistent with that described in clauses (a) and
(b) of this Section 5.04 for the Borrower (together with a reconciliation
showing the adjustments necessary to determine compliance by the Borrower and
its Subsidiaries with the Financial Covenant) will satisfy the requirements of
such clauses; and

 

(j)            at a time mutually agreed with the Administrative Agent after the
delivery of the financial statements required pursuant to Sections 5.04(a) and
5.04(b) (but not later than 10 Business Days after such delivery), commencing
with the fiscal quarter ending December 31, 2017, upon request of the
Administrative Agent, the Borrower shall cause appropriate Financial Officers or
other officers with reasonably equivalent duties of the Borrower to participate
in one conference call for Lenders to discuss the financial condition and
results of operations of the Borrower and its Subsidiaries for the most recently
ended fiscal period; provided that, for the avoidance of doubt, any call to
discuss the earnings of the Borrower and its Subsidiaries for the most recently
ended fiscal period shall satisfy the requirement set forth in this clause
(i) to the extent the Lenders are invited to participate in such call.;

 

(k)          from and after the Extension Effective Date, no later than the last
Business Day of each calendar week, a certificate of a Responsible Officer
stating the amount of Liquidity as of the last Business Day of the previous
calendar week; and

 

(l)           from and after the Extension Effective Date, within one Business
Day of the occurrence of any “Default” or “Event of Default” (or similar term)
under, or any amendment, modification or supplement of, or any waiver or consent
with respect to, any of the Transaction Documents (as defined in the Existing
Receivables Financing Agreement), a certificate of a Responsible Officer stating
that such event has occurred and describing the circumstances thereof in
reasonable detail.

 



 120 

 



 

The Borrower hereby acknowledges and agrees that all financial statements
furnished pursuant to clauses (a), (b) and (d) above are hereby deemed to be
Communications suitable for distribution, and to be made available, to Public
Lenders as contemplated by Section 9.17 and may be treated by the Administrative
Agent and the Lenders as if the same had been marked “PUBLIC” in accordance with
such clause (unless the Borrower otherwise notifies the Administrative Agent in
writing on or prior to delivery thereof).

 

SECTION 5.05      Litigation and Other Notices. Furnish to the Administrative
Agent (which the Administrative Agent shall promptly distribute to the Lenders)
written notice of the following promptly after any Responsible Officer of
Holdings or the Borrower obtains actual knowledge thereof:

 

(a)            any Event of Default or Default, specifying the nature and extent
thereof and the corrective action (if any) proposed to be taken with respect
thereto;

 

(b)            the filing or commencement of, or any written threat or notice of
intention of any person to file or commence, any action, suit or proceeding,
whether at law or in equity or by or before any Governmental Authority or in
arbitration, against Holdings, the Borrower or any of its Subsidiaries as to
which an adverse determination is reasonably probable and that, if adversely
determined, would reasonably be expected to have a Material Adverse Effect;

 

(c)            any other development specific to Holdings, the Borrower or any
of its Subsidiaries that is not a matter of general public knowledge and that
has had, or would reasonably be expected to have, a Material Adverse Effect; and

 

(d)            the occurrence of any ERISA Event that, together with all other
ERISA Events that have occurred, would reasonably be expected to have a Material
Adverse Effect.

 

SECTION 5.06     Compliance with Laws.

 

 

(a) Comply with all laws, rules, regulations and orders of any Governmental
Authority applicable to it or its property, except where the failure to do so
could not reasonably be expected to result in a Material Adverse Effect;
provided that this Section 5.06 shall not apply to Environmental Laws, which are
the subject of Section 5.10, or to laws related to Taxes, which are the subject
of Section 5.03. The Borrower will implement, maintain in effect and enforce
policies and procedures reasonably designed to ensure compliance in all material
respects by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with applicable Anti-Corruption Laws, Sanctions
Laws and Export Controls Laws.

 

(b) Comply in all material respects with the USA PATRIOT Act.

 



 121 

 

 

SECTION 5.07      Maintaining Records; Access to Properties and Inspections.
Maintain all financial records in accordance with GAAP and permit any persons
designated by the Administrative Agent or, upon the occurrence and during the
continuance of an Event of Default, any Lender to visit and inspect the
financial records and the properties of Holdings, the Borrower or any of the
Subsidiaries at reasonable times, upon reasonable prior written notice to
Holdings or the Borrower, and as often as reasonably requested and to make
extracts from and copies of such financial records, and permit any persons
designated by the Administrative Agent or, upon the occurrence and during the
continuance of an Event of Default, any Lender upon reasonable prior written
notice to Holdings or the Borrower to discuss the affairs, finances and
condition of Holdings, the Borrower or any of the Subsidiaries with the officers
thereof and independent accountants therefor (so long as the Borrower has the
opportunity to participate in any such discussions with such accountants);
provided that none of Holdings, the Borrower nor any of the Subsidiaries will be
required to provide any information to the extent that the provision thereof
would violate any law, rule or regulation or results in the breach of any
binding contractual obligations or the loss of any professional privilege.
Administrative Agent and any Lender permitted access as herein provided will not
unreasonably interfere with the use and operation of Holdings, the Borrower or
any Subsidiary (or any tenants, subtenants, licensees or occupants thereof).

 

SECTION 5.08      Payment of Obligations. Pay its Material Indebtedness and
other material obligations before the same shall become delinquent or in
default, except where (a) the validity or amount thereof is being contested in
good faith by appropriate proceedings, (b) the Borrower or such Subsidiary has
set aside on its books adequate reserves with respect thereto in accordance with
GAAP, and (c) the failure to make such payment could not reasonably be expected
to result in a Material Adverse Effect.

 

SECTION 5.09     Use of Proceeds. Use the proceeds of the Loans and the Letters
of Credit only as contemplated in Section 3.12.

 

SECTION 5.10     Compliance with Environmental Laws. Comply with all
Environmental Laws applicable to its operations and properties; and comply with
and obtain and renew all material permits, licenses and other approvals required
pursuant to Environmental Law for its operations and properties in each case in
accordance with Environmental Laws, except, in each case with respect to this
Section 5.10, to the extent the failure to do so would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 



 122 

 

 

SECTION 5.11     Further Assurances; Additional Security.

 

(a)            Execute any and all further documents, financing statements,
agreements and instruments, and take all such further actions (including the
filing and recording of financing statements, fixture filings, Mortgages and
other documents), that the Administrative Agent may reasonably request
(including, without limitation, those required by applicable law), to satisfy
the Collateral and Guarantee Requirement and to cause the Collateral and
Guarantee Requirement to be and remain satisfied, all at the expense of the Loan
Parties and provide to the Collateral Agent, from time to time upon reasonable
request, evidence reasonably satisfactory to the Administrative Agent as to the
perfection and priority of the Liens created or intended to be created by the
Security Documents.

 

(b)            If any asset (other than Real Property) that has an individual
Fair Market Value (as determined in good faith by the Borrower) in an amount
greater than $5,000,000 is acquired by the Borrower or any Subsidiary Loan Party
after the Closing Date or owned by an entity at the time it becomes a Subsidiary
Loan Party (in each case other than (x) assets constituting Collateral under a
Security Document that become subject to the Lien of such Security Document upon
acquisition thereof and (y) assets constituting Excluded Property), the Borrower
or such Subsidiary Loan Party, as applicable, will (i) notify the Collateral
Agent of such acquisition or ownership and (ii) cause such asset to be subjected
to a Lien (subject to any Permitted Liens) securing the Obligations by, and
take, and cause the Subsidiary Loan Parties to take, such actions as shall be
reasonably requested by the Administrative Agent to grant and perfect such
Liens, including actions described in clause (a) of this Section 5.11, all at
the expense of the Loan Parties, subject to clause (g) below.

 

(c)            (i) Grant and cause each of the Subsidiary Loan Parties to grant
to the Collateral Agent security interests in, and mortgages on, any Material
Real Property of the Borrower or such Subsidiary Loan Parties, as applicable,
that are not Mortgaged Property as of the Closing Date, (x) to the extent
acquired after the Closing Date (other than Material Real Property described in
clause (y) below), within 90 days after such acquisition (or such later date as
the Administrative Agent may agree in their reasonable discretion) and (y) with
respect to any Real Property that is owned as of the Extension Effective Date
and becomes Material Real Property as a result of the occurrence of the
Extension Effective Date, within 30 days after the occurrence of the Extension
Effective Date (or such later date as the Administrative Agent may agree in
their reasonable discretion), in each case, pursuant to documentation in such
form as is reasonably satisfactory to the Administrative Agent and the Borrower
(each, an “Additional Mortgage”), which security interest and mortgage shall
constitute valid and enforceable Liens subject to no other Liens except
Permitted Liens, (ii) record or file, and cause each such Subsidiary to record
or file, the Additional Mortgage or instruments related thereto in such manner
and in such places as is required by law to establish, perfect, preserve and
protect the Liens in favor of the Collateral Agent (for the benefit of the
Secured Parties) required to be granted pursuant to the Additional Mortgages and
pay, and cause each such Subsidiary to pay, in full, all Taxes, fees and other
charges required to be paid in connection with such recording or filing, in each
case subject to clause (g) below, and (iii) deliver to the Collateral Agent an
updated Schedule 1.01(e) to the Original Credit Agreement reflecting such
additional Mortgaged Properties. Unless otherwise waived by the Administrative
Agent, with respect to each such Additional Mortgage, the Borrower shall cause
the requirements set forth in clauses (f) and (g) of the definition of
“Collateral and Guarantee Requirement” to be satisfied with respect to such
Material Real Property.

 



 123 

 

 

(d)            If any additional direct or indirect Subsidiary of the Borrower
is formed or acquired after the Closing Date (with any Subsidiary Redesignation
resulting in an Unrestricted Subsidiary becoming a Subsidiary being deemed to
constitute the acquisition of a Subsidiary) and if such Subsidiary is a
Subsidiary Loan Party, within 15 Business Days after the date such Subsidiary is
formed or acquired (or such longer period as the Administrative Agent may agree
in its reasonable discretion), notify the Collateral Agent thereof and, within
20 Business Days after the date such Subsidiary is formed or acquired or such
longer period as the Administrative Agent may agree in its reasonable discretion
(or, with respect to clauses (f), (g) and (h) of the definition of “Collateral
and Guarantee Requirement,” within 90 days after such formation or acquisition
or such longer period as set forth therein or as the Administrative Agent may
agree in its reasonable discretion, as applicable), cause the Collateral and
Guarantee Requirement to be satisfied with respect to such Subsidiary and with
respect to any Equity Interest in or Indebtedness of such Subsidiary owned by or
on behalf of any Loan Party, subject to clause (g) below.

 

(e)            If any additional Foreign Subsidiary of the Borrower is formed or
acquired after the Closing Date (with any Subsidiary Redesignation resulting in
an Unrestricted Subsidiary becoming a Subsidiary being deemed to constitute the
acquisition of a Subsidiary) and if such Subsidiary is a “first tier” Foreign
Subsidiary of a Loan Party, within 15 Business Days after the date such Foreign
Subsidiary is formed or acquired (or such longer period as the Administrative
Agent may agree in its reasonable discretion), notify the Collateral Agent
thereof and, within 50 Business Days after the date such Foreign Subsidiary is
formed or acquired or such longer period as the Administrative Agent may agree
in its reasonable discretion, cause the Collateral and Guarantee Requirement to
be satisfied with respect to any Equity Interest in such Foreign Subsidiary
owned by or on behalf of any Loan Party, subject to clause (g) below.

 

(f)            Furnish to the Collateral Agent prompt written notice of any
change (A) in any Loan Party’s corporate or organization name, (B) in any Loan
Party’s identity or organizational structure, (C) in any Loan Party’s
organizational identification number, (D) in any Loan Party’s jurisdiction of
organization or (E) in the location of the chief executive office of any Loan
Party that is not a registered organization; provided that the Borrower shall
not effect or permit any such change unless all filings have been made, or will
have been made within 30 days following such change (or such longer period as
the Administrative Agent may agree in its reasonable discretion), under the
Uniform Commercial Code that are required in order for the Collateral Agent to
continue at all times following such change to have a valid, legal and perfected
security interest in all the Collateral in which a security interest may be
perfected by such filing, for the benefit of the Secured Parties.

 



 124 

 

 

(g)            The Collateral and Guarantee Requirement and the other provisions
of this Section 5.11 and the other Loan Documents with respect to Collateral
need not be satisfied with respect to any of the following (collectively, the
“Excluded Property”): (i) any Real Property other than Material Real Property,
(ii) motor vehicles and other assets subject to certificates of title, letter of
credit rights (in each case, other than to the extent a Lien on such assets or
such rights can be perfected by filing a UCC-1) and commercial tort claims with
a value of less than $10,000,000, (iii) pledges and security interests
prohibited by applicable law, rule, regulation or contractual obligation (with
respect to any such contractual obligation, only to the extent such restriction
is permitted under Section 6.09(b) and such restriction is binding on such
assets on the Closing Date or on the date of acquisition thereof and not entered
into in contemplation thereof (other than in connection with the incurrence of
Indebtedness of the type contemplated by Section 6.01(i))) (in each case, except
to the extent such prohibition is unenforceable after giving effect to the
applicable anti-assignment provisions of Article 9 of the Uniform Commercial
Code) or which could require governmental (including regulatory) consent,
approval, license or authorization to be pledged (unless such consent, approval,
license or authorization has been received), (iv) assets to the extent a
security interest in such assets could reasonably be expected to result in
material adverse tax consequences as determined in good faith by the Borrower in
consultation with the Administrative Agent, (v) any lease, license or other
agreement to the extent that a grant of a security interest therein would
violate or invalidate such lease, license or agreement or create a right of
termination in favor of any other party thereto (other than the Borrower or any
Guarantor) after giving effect to the applicable anti-assignment provisions of
Article 9 of the Uniform Commercial Code, (vi) those assets as to which the
Administrative Agent and the Borrower reasonably agree that the cost or other
consequence of obtaining such a security interest or perfection thereof are
excessive in relation to the value afforded thereby, (vii) any governmental
licenses or state or local franchises, charters and authorizations, to the
extent security interests in such licenses, franchises, charters or
authorizations are prohibited or restricted thereby after giving effect to the
applicable anti-assignment provisions of Article 9 of the Uniform Commercial
Code, (viii) any “intent-to-use” trademark applications for which a verified
Statement of Use or an Amendment to Allege Use has not been filed with the
United States Patent and Trademark Office, (ix) other customary exclusions under
applicable local law or in applicable local jurisdictions, (x) Securitization
Assets sold to any Special Purpose Securitization Subsidiary or otherwise
pledged, factored, transferred or sold in connection with any Permitted
Securitization Financing, and any other assets subject to Liens securing
Permitted Securitization Financings, (xi) any Excluded Securities, (xii) any
Third Party Funds, (xiii) any equipment or other asset that is subject to a Lien
permitted by any of clauses (c), (i), (j) or (ii) of Section 6.02 or is
otherwise subject to a purchase money debt or a Capitalized Lease Obligation, in
each case, as permitted by Section 6.01, if the contract or other agreement
providing for such debt or Capitalized Lease Obligation prohibits or requires
the consent of any person (other than the Borrower or any Guarantor) as a
condition to the creation of any other security interest on such equipment or
asset, after giving effect to the applicable anti-assignment provisions of the
Uniform Commercial Code or other Requirements of Law, other than proceeds and
receivables thereof, the assignment of which is expressly deemed effective under
applicable law notwithstanding such prohibition, provided, to the extent any
such applicable anti assignments provisions of the Uniform Commercial Code
override such anti assignment clause, the Administrative Agent agrees that its
Lien on any such equipment or other asset is hereby subordinated to such Lien,
(xiv) cash to secure letter of credit reimbursement obligations to the extent
such letters of credit are permitted under this Agreement and prohibit the
granting of a Lien, (xv) any segregated deposits that constitute Permitted Liens
and are prohibited from being subject to other Liens, (xvi) assets sold in
compliance with this Agreement to a person who is not a Subsidiary Guarantor,
(xvii) assets owned by a Subsidiary Guarantor after the release of the guaranty
of such Subsidiary Guarantor pursuant to this Agreement or the Intercreditor
Agreement, (xviii) any deposit account that is used for the sole purpose of
making payroll and withholding tax payments related thereto and other employee
wage and benefits payments and accrued and unpaid employee compensation payments
(including salaries, wages, benefits and expense reimbursements, 401(k) and
other retirement plans and employee benefits, including rabbi trusts for
deferred compensation and health care benefits), (xix) any Foreign Subsidiary to
the extent that such grant of a security interest therein would result in any
breach of corporate benefit, financial assistance, capital preservation,
fraudulent preference, thin capitalization rules, or any other law or regulation
(or analogous restriction) of the jurisdiction of organization of such person or
result in any risk to the officers or directors of such person of a civil or
criminal liability, (xx) property and assets released in accordance with this
Agreement or the Intercreditor Agreement, (xxi) all assets of Holdings other
than Equity Interests in the Borrower directly held by Holdings and pledged
pursuant to the Holdings Guarantee and Pledge Agreement and (xxii) any other
exceptions mutually agreed upon between the Borrower and the Administrative
Agent; provided that the Borrower may in its sole discretion elect to exclude
any property from the definition of “Excluded Property.” Notwithstanding
anything herein to the contrary, (A) the Administrative Agent may grant
extensions of time or waiver of requirement for the creation or perfection of
security interests in or the obtaining of insurance (including title insurance)
or surveys with respect to particular assets (including extensions beyond the
Closing Date for the perfection of security interests in the assets of the Loan
Parties on such date) where it reasonably determines, in consultation with the
Borrower, that perfection or obtaining of such items cannot be accomplished
without undue effort or expense by the time or times at which it would otherwise
be required by this Agreement or the other Loan Documents, (B) no control
agreement or control, lockbox or similar arrangement shall be required with
respect to any deposit accounts, securities accounts or commodities accounts,
(C) no landlord, mortgagee or bailee waivers shall be required, (D) no
foreign-law governed security documents or perfection under foreign law shall be
required, (E) no notice shall be required to be sent to account debtors or other
contractual third parties prior to an Event of Default, (F) Liens required to be
granted from time to time pursuant to, or any other requirements of, the
Collateral and Guarantee Requirement and the Security Documents shall be subject
to exceptions and limitations set forth in the Security Documents and (G) to the
extent any Mortgaged Property is located in a jurisdiction with mortgage
recording or similar tax, the amount secured by the Security Document with
respect to such Mortgaged Property shall be limited to the Fair Market Value (as
determined in good faith by the Borrower) of such Mortgaged Property as
determined in good faith by the Borrower (subject to any applicable laws in the
relevant jurisdiction or such lesser amount agreed to by the Administrative
Agent).

 



 125 

 

 

SECTION 5.12     Rating. Exercise commercially reasonable efforts to obtain and
maintain public ratings (but not to obtain a specific rating) from each of
Moody’s and S&P for the Term B Loans.

 

SECTION 5.13     Post-Closing.

 

(a)            With respect to each Closing Date Mortgaged Property, cause the
Collateral and Guarantee Requirement to be satisfied.

 

(b)            Take all necessary actions to satisfy the items described on
Schedule 5.13 to the Original Credit Agreement within the applicable period of
time specified in such Schedule (or such longer period as the Administrative
Agent may agree in its reasonable discretion).

 

Article VI
Negative Covenants

 

Each of Holdings (solely with respect to Section 6.08(b)) and the Borrower
covenants and agrees with each Lender that, until the Termination Date, unless
the Required Lenders shall otherwise consent in writing, Holdings will not
(solely with respect to Section 6.08(b)) and the Borrower will not, and will not
cause or permit any of the Subsidiaries to:

 

SECTION 6.01    Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:

 

(a)            (i) Indebtedness existing or committed, or incurred pursuant to
facilities existing or committed, on the Closing Date (and contemplated to be
existing on the Closing Date under the Business Combination Agreement) (provided
that any such Indebtedness that is (x) not intercompany Indebtedness and (y) in
excess of $1,000,000 individually and $5,000,000 in the aggregate shall only be
permitted under this clause (a) to the extent such Indebtedness is set forth on
Schedule 6.01 to the Original Credit Agreement) and (ii) any Permitted
Refinancing Indebtedness incurred to Refinance such Indebtedness (other than
intercompany Indebtedness Refinanced with Indebtedness owed to a person not
affiliated with the Borrower or any Subsidiary) or, without duplication,
replacements of such facilities that would constitute Permitted Refinancing
Indebtedness with respect to such facilities if all Indebtedness available to be
incurred thereunder were outstanding on the date of such replacement;

 

(b)            (i) Indebtedness(x) Revolving Facility Loans (other than
Additional Incremental Revolving Facility Loans) and (y) prior to the Extension
Effective Date, Indebtedness (other than Revolving Facility Loans permitted
under clause (b)(i)(x)) created hereunder (including pursuant to Section 2.20)
and under the other Loan Documents and (ii) any Permitted Refinancing
Indebtedness incurred to Refinance such Indebtedness;

 



 126 

 

 

(c)            Indebtedness of the Borrower and the Subsidiaries pursuant to
Swap Agreements entered into for non-speculative purposes;

 

(d)            Indebtedness of the Borrower and the Subsidiaries owed to
(including obligations in respect of letters of credit or bank guarantees or
similar instruments for the benefit of) any person providing workers’
compensation, health, disability or other employee benefits or property,
casualty or liability insurance to Holdings, the Borrower or any Subsidiary,
pursuant to reimbursement or indemnification obligations to such person, in each
case, provided in the ordinary course of business or consistent with past
practices or industry practices;

 

(e)            Indebtedness of the Borrower to Holdings or any Subsidiary and of
any Subsidiary to Holdings, the Borrower or any other Subsidiary; provided that
(i) Indebtedness of any Subsidiary that is not a Subsidiary Loan Party owing to
Holdings, the Borrower or any Subsidiary Loan Party incurred pursuant to this
Section 6.01(e) shall be subject to Section 6.04, and (ii) other than in the
case of intercompany current liabilities incurred in the ordinary course of
business in connection with the cash management, tax and accounting operations
of Holdings, the Borrower and the Subsidiaries, all Indebtedness of the Borrower
to any Subsidiary and Indebtedness of any other Loan Party to any Subsidiary
that is not a Subsidiary Loan Party incurred pursuant to this
Section 6.01(e) shall be subordinated to the Loan Obligations under this
Agreement on subordination terms described in the intercompany note
substantially in the form of Exhibit H to the Original Credit Agreement, on
subordination terms identical to those described in the intercompany note or on
other subordination terms reasonably satisfactory to the Administrative Agent
and the Borrower;

 

(f)            Indebtedness of the Borrower and the Subsidiaries in respect of
performance bonds, bid bonds, appeal bonds, surety bonds and completion
guarantees and similar obligations, in each case, reasonably required in the
conduct of the business (giving effect to any growth or expansion of such
business permitted hereunder), including those incurred to secure health,
safety, insurance and environmental obligations of the Borrower and its
Subsidiaries as conducted in accordance with good and prudent business industry
practices and otherwise as permitted by the Loan Documents;

 

(g)            Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument drawn against
insufficient funds in the ordinary course of business or other cash management
services in the ordinary course of business;

 

(h)            (i)  Indebtedness of a Subsidiary acquired after the Closing Date
or a person merged into or consolidated with the Borrower or any Subsidiary
after the Closing Date and Indebtedness otherwise incurred or assumed in
connection with the acquisition of assets or Equity Interests (including a
Permitted Business Acquisition), where such acquisition, merger or consolidation
is not prohibited by this Agreement; provided that (w) in the case of any such
Indebtedness secured by Liens on Collateral that are Other First Liens, the Net
First Lien Leverage Ratio on a Pro Forma Basis immediately after giving effect
to such acquisition, merger or consolidation, the incurrence or assumption of
such Indebtedness and the use of proceeds thereof and any related transactions
is (I) not greater than 3.75 to 1.00 or (II) no greater than the Net First Lien
Leverage Ratio in effect immediately prior thereto, (x) in the case of any such
Indebtedness secured by Liens on Collateral that are Junior Liens, the Net
Secured Leverage Ratio on a Pro Forma Basis immediately after giving effect to
such acquisition, merger or consolidation, the incurrence or assumption of such
Indebtedness and the use of proceeds thereof and any related transactions is
(I) not greater than 4.00 to 1.00 or (II) no greater than the Net Secured
Leverage Ratio in effect immediately prior thereto, (y) in the case of any other
such Indebtedness, the Interest Coverage Ratio on a Pro Forma Basis immediately
after giving effect to such acquisition, merger or consolidation, the incurrence
or assumption of such Indebtedness and the use of proceeds thereof and any
related transactions is (I) not less than 2.00 to 1.00 or (II) no less than the
Interest Coverage Ratio in effect immediately prior thereto and (z) in the case
of any such Indebtedness incurred under this clause (h) by a Subsidiary other
than a Subsidiary Loan Party (to the extent incurred in contemplation of such
acquisition, merger or consolidation), the aggregate outstanding principal
amount of such Indebtedness immediately after giving effect to such acquisition,
merger or consolidation, the incurrence of such Indebtedness and the use of
proceeds thereof and any related transactions shall not exceed the greater of
$40,000,000 and 0.12 times the EBITDA calculated on a Pro Forma Basis for the
then most recently ended Test Period; provided, further, that (i) the incurrence
(but not assumption) of any Indebtedness for borrowed money pursuant to this
clause (h)(i) incurred in contemplation of such acquisition, merger or
consolidation (except for any seller note or seller financing) shall be subject
to the last paragraph of this Section 6.01 and the incurrence (but not
assumption) of any Indebtedness for borrowed money pursuant to this clause
(h)(i) in the form of term loan Indebtedness that is secured by Other First
Liens shall be subject to the last paragraph of Section 6.02; provided that no
Additional Indebtedness shall be permitted under this clause (h)(i) on or after
the Extension Effective Date other than, prior to the Reporting Non-Compliance
Date, Additional Indebtedness in an aggregate outstanding principal amount not
to exceed $5,000,000, and (ii) any Permitted Refinancing Indebtedness incurred
to Refinance any such Indebtedness;

 



 127 

 

 

(i)            (i)  Capitalized Lease Obligations, mortgage financings and other
Indebtedness incurred by the Borrower or any Subsidiary prior to or within
270 days after the acquisition, lease, construction, repair, replacement or
improvement of the respective property (real or personal, and whether through
the direct purchase of property or the Equity Interest of any person owning such
property) permitted under this Agreement in order to finance such acquisition,
lease, construction, repair, replacement or improvement, in an aggregate
principal amount that immediately after giving effect to the incurrence of such
Indebtedness and the use of proceeds thereof would not exceed the greater of
$75,000,000 and 0.22 times the EBITDA calculated on a Pro Forma Basis for the
then most recently ended Test Period, (ii) Capitalized Lease Obligations or
other obligations or deferrals attributable to capital spending or other funds
made available by suppliers in connection with any Sale and Lease-Back
Transaction that is permitted under Section 6.03, and (iii) any Permitted
Refinancing Indebtedness incurred to Refinance any such Indebtedness in each of
clause (i) and clause (ii), as applicable;

 

(j)            Indebtedness in connection with Permitted Securitization
Financings; provided, that no Additional Indebtedness shall be permitted under
this clause (j) on or after the Reporting Non-Compliance Date other than
Additional Indebtedness pursuant to the Existing Receivables Financing.

 

(k)           (i) other Indebtedness of the Borrower or any Subsidiary, in an
aggregate principal amount at any time outstanding that, immediately after
giving effect to the incurrence of such Indebtedness and the use of proceeds
thereof, together with the aggregate principal amount of any other Indebtedness
outstanding pursuant to this Section 6.01(k), would not exceed the greater of
$100,000,000 and 0.29 times the EBITDA calculated on a Pro Forma Basis for the
then most recently ended Test Period; provided that no Additional Indebtedness
shall be permitted under this clause (k)(i) on or after the Extension Effective
Date other than, prior to the Reporting Non-Compliance Date, Additional
Indebtedness in an aggregate outstanding principal amount not to exceed
$25,000,000, and (ii) any Permitted Refinancing Indebtedness in respect thereof;

 

(l)            Guarantees (i) by the Borrower or any Subsidiary of any
Indebtedness of the Borrower or any Subsidiary permitted to be incurred under
this Agreement; provided that, notwithstanding anything to the contrary in this
Section 6.01, the Borrower and the Subsidiary Loan Parties shall not Guarantee
the Indebtedness of any Subsidiary that is not a Subsidiary Loan Party unless
such Guarantee is permitted under Section 6.04 (other than Section 6.04(v)), and
(ii) by the Borrower of Indebtedness of Subsidiaries that are not Subsidiary
Loan Parties incurred for working capital purposes in the ordinary course of
business on ordinary business terms so long as such Indebtedness is permitted to
be incurred under Section 6.01(t) to the extent such Guarantees are permitted by
Section 6.04 (other than Section 6.04(v)); provided that any Guarantees by the
Borrower or any Subsidiary Loan Party under this Section 6.01(l) of any other
Indebtedness of a person that is subordinated to other Indebtedness of such
person shall be expressly subordinated to the Loan Obligations on terms not less
favorable to the Lenders than the subordination terms of such other
Indebtedness;

 



 128 

 

 

(m)            Indebtedness arising from agreements of the Borrower or any
Subsidiary providing for indemnification, adjustment of purchase price or
similar obligations, in each case, incurred or assumed in connection with the
disposition of any business, assets or a Subsidiary, other than Guarantees of
Indebtedness incurred by any person acquiring all or any portion of such
business, assets or a Subsidiary for the purpose of financing such acquisition,
in each case, to the extent such obligation or transaction is permitted by this
Agreement;

 

(n)            Indebtedness in respect of letters of credit (other than Letters
of Credit issued pursuant to Section 2.05), bank guarantees, warehouse receipts
or similar instruments issued to support performance obligations and trade
letters of credit (other than obligations in respect of other Indebtedness) in
the ordinary course of business or consistent with past practice or industry
practices;

 

(o)            Indebtedness of the Borrower and the Subsidiaries supported by a
Letter of Credit, in a principal amount not in excess of the stated amount of
such Letter of Credit (or a letter of credit issued under any other revolving
credit or letter of credit facility permitted by Section 6.01);

 

(p)            Indebtedness consisting of (x) the financing of insurance
premiums or (y) take-or-pay obligations contained in supply arrangements, in
each case, in the ordinary course of business;

 

(q)            to the extent constituting Indebtedness, all premium (if any),
defeasance costs, interest (including post-petition interest), fees, expenses,
charges and additional or contingent interest on Indebtedness otherwise
permitted to be incurred pursuant to this Section 6.01 or refinancings thereof;

 

(r)            Indebtedness incurred in the ordinary course of business in
respect of obligations of the Borrower or any Subsidiary to pay the deferred
purchase price of goods or services or progress payments in connection with such
goods and services; provided that such obligations are incurred in connection
with open accounts extended by suppliers on customary trade terms in the
ordinary course of business and not in connection with the borrowing of money or
any Swap Agreements;

 

(s)            deposits raised by any Material Subsidiary that is subject to
state and/or federal banking regulations that constitute Indebtedness owing to
such depositor and any discounts or borrowing by such Material Subsidiary;

 

(t)            (i) Indebtedness of Subsidiaries that are not Loan Parties in an
aggregate principal amount at any time outstanding that, immediately after
giving effect to the incurrence of such Indebtedness and the use of proceeds
thereof, together with the aggregate principal amount of any other Indebtedness
outstanding pursuant to this Section 6.01(t), would not exceed the greater of
$40,000,000 and 0.12 times the EBITDA calculated on a Pro Forma Basis for the
then most recently ended Test Period; provided that no Additional Indebtedness
shall be permitted under this clause (t)(i) on or after the Extension Effective
Date other than, prior to the Reporting Non-Compliance Date, Additional
Indebtedness in an aggregate outstanding principal amount not to exceed
$5,000,000 in the aggregate outstanding, and (ii) any Permitted Refinancing
Indebtedness in respect thereof;

 



 129 

 

 

(u)            Indebtedness consisting of earn-outs and obligations of the
Borrower or any Subsidiary under deferred compensation or other similar
arrangements incurred by such person in connection with the Transactions and
Permitted Business Acquisitions or any other Investment permitted hereunder;

 

(v)            prior to the Extension Effective Date, (i) Indebtedness secured
by Liens on Collateral that are Other First Liens so long as immediately after
giving effect to the incurrence of such Indebtedness and the use of proceeds
thereof, the Net First Lien Leverage Ratio on a Pro Forma Basis is not greater
than 3.75 to 1.00; provided that (x) the aggregate principal amount of
Indebtedness outstanding under this clause (v)(i) at such time that is incurred
by a Subsidiary other than a Subsidiary Loan Party shall not exceed, when taken
together with the aggregate principal amount of any other Indebtedness
outstanding pursuant to this Section 6.01(v)(i), Section 6.01(w)(i) and
Section 6.01(x)(i) that are incurred by Subsidiaries other than the Subsidiary
Loan Parties, the greater of $40,000,000 and 0.12 times the EBITDA calculated on
a Pro Forma Basis for the then most recently ended Test Period and (y) the
incurrence of any Indebtedness for borrowed money pursuant to this clause
(v)(i) shall be subject to the last paragraph of this Section 6.01 and the
incurrence of any Indebtedness for borrowed money pursuant to this clause
(v)(i) in the form of term loan Indebtedness shall be subject to the last
paragraph of Section 6.02, and (ii) any Permitted Refinancing Indebtedness in
respect thereof;

 

(w)            prior to the Extension Effective Date, (i) Indebtedness secured
by Liens on Collateral that are Junior Liens so long as immediately after giving
effect to the incurrence of such Indebtedness and the use of proceeds thereof,
the Net Secured Leverage Ratio on a Pro Forma Basis is not greater than 4.00 to
1.00; provided that (x) the aggregate principal amount of Indebtedness
outstanding under this clause (w)(i) at such time that is incurred by a
Subsidiary other than a Subsidiary Loan Party shall not exceed, when taken
together with the aggregate principal amount of any other Indebtedness
outstanding pursuant to Section 6.01(v)(i), this Section 6.01(w)(i) and
Section 6.01(x)(i) that are incurred by Subsidiaries other than the Subsidiary
Loan Parties, the greater of $40,000,000 and 0.12 times the EBITDA calculated on
a Pro Forma Basis for the then most recently ended Test Period and (y) the
incurrence of any Indebtedness for borrowed money pursuant to this clause
(w)(i) shall be subject to the last paragraph of this Section 6.01, and (ii) any
Permitted Refinancing Indebtedness in respect thereof;

 

(x)            (i) other Indebtedness so long as immediately after giving effect
to the incurrence of such Indebtedness and the use of proceeds thereof, the
Interest Coverage Ratio on a Pro Forma Basis is not less than 2.00 to 1.00;
provided that (x) the aggregate principal amount of Indebtedness outstanding
under this clause (x)(i) at such time that is incurred by a Subsidiary other
than a Subsidiary Loan Party shall not exceed, when taken together with the
aggregate principal amount of any other Indebtedness outstanding pursuant to
Section 6.01(v)(i), Section 6.01(w)(i) and this Section 6.01(x)(i) that are
incurred by Subsidiaries other than the Subsidiary Loan Parties, the greater of
$40,000,000 and 0.12 times the EBITDA calculated on a Pro Forma Basis for the
then most recently ended Test Period and (y) the incurrence of any Indebtedness
for borrowed money pursuant to this clause (x)(i) shall be subject to the last
paragraph of this Section 6.01; provided that no Additional Indebtedness shall
be permitted under this clause (x) on or after the Extension Effective Date
other than prior to the Reporting Non-Compliance Date, Additional Indebtedness
in an aggregate outstanding principal amount not to exceed $25,000,000 in the
aggregate, and (ii) any Permitted Refinancing Indebtedness in respect thereof;

 

(y)            prior to the Extension Effective Date, (i) Indebtedness in an
aggregate principal amount outstanding not to exceed at the time of incurrence
the Incremental Amount available at the applicable time of determination set
forth in the definition thereof; provided that the incurrence of term loan
Indebtedness pursuant to (x) this clause (y)(i) shall be subject to the last
paragraph of this Section 6.01 and (y) this clause (y)(i) shall be subject to
the last paragraph of Section 6.02 and (ii) any Permitted Refinancing
Indebtedness in respect thereof;

 



 130 

 

 

(z)            prior to the Extension Effective Date, Indebtedness of the
Borrower or any Subsidiary to or on behalf of any joint venture (regardless of
the form of legal entity) that is not a Subsidiary arising in the ordinary
course of business in connection with the cash management operations (including
with respect to intercompany self insurance arrangements) of Holdings, the
Borrower and its Subsidiaries;

 

(aa)         prior to the Extension Effective Date, Indebtedness or Disqualified
Stock of the Borrower or any Subsidiaries in an aggregate outstanding principal
amount not greater than 100.0% of the amount of net cash proceeds received by
the Borrower from (x) the issuance or sale of its Qualified Equity Interests or
(y) a contribution to its common equity with the net cash proceeds from the
issuance and sale by Holdings or a Parent Entity of its Qualified Equity
Interests or a contribution to its common equity (in each case, other than
proceeds from the sale of Equity Interests to, or contributions from, the
Borrower or any of its Subsidiaries), to the extent such net cash proceeds are
not included in the Available Free Cash Flow Amount, do not constitute Excluded
Contributions, Excluded Equity Proceeds or Permitted Cure Securities (including
any Cure Amount);

 

(bb)         Customer deposits and advance payments received in the ordinary
course of business from customers for goods and services purchased in the
ordinary course of business;

 

(cc)         (i) Indebtedness of, incurred on behalf of, or representing
Guarantees of Indebtedness of, joint ventures in an aggregate principal amount
that, immediately after giving effect to the incurrence of such Indebtedness and
the use of proceeds thereof, together with the aggregate principal amount of any
other Indebtedness outstanding pursuant to this Section 6.01(cc), would not
exceed the greater of $40,000,000 and 0.12 times the EBITDA calculated on a Pro
Forma Basis for the then most recently ended Test Period; provided that no
Additional Indebtedness shall be permitted under this clause (cc)(i) on or after
the Extension Effective Date other than, prior to the Reporting Non-Compliance
Date, Additional Indebtedness in an aggregate outstanding principal amount not
to exceed $10,000,000 in the aggregate, and (ii) any Permitted Refinancing
Indebtedness in respect thereof;

 

(dd)         Obligations in respect of Cash Management Agreements;

 

(ee)         Refinancing Notes and any Permitted Refinancing Indebtedness
incurred in respect thereof;

 

(ff)           (i) Indebtedness, including in respect of the Senior Secured
Notes, in an aggregate principal amount outstanding pursuant to this
Section 6.01(ff)(i) not to exceed $1,000,000,000 and (ii) any Permitted
Refinancing Indebtedness in respect thereof; and

 

(gg)         Indebtedness represented by the AGNL Lease and any guarantees
thereof.

 

Notwithstanding anything to the contrary herein, after the Reporting
Non-Compliance Date, the Borrower will not, and will not cause or permit any of
the Subsidiaries to, incur, create or assume any Additional Indebtedness
pursuant to Sections 6.01(b), (h)(i), (j) (other than indebtedness pursuant to
the Existing Receivables Financing) (k)(i), (t)(i), (v), (w), (x), (y), (z),
(aa), or (cc)(i).

 



 131 

 

 

For purposes of determining compliance with this Section 6.01 or Section 6.02,
the amount of any Indebtedness denominated in any currency other than Dollars
shall be calculated based on customary currency exchange rates in effect, in the
case of such Indebtedness incurred (in respect of term Indebtedness) or
committed (in respect of revolving Indebtedness) on or prior to the Closing
Date, on the Closing Date and, in the case of such Indebtedness incurred (in
respect of term Indebtedness) or committed (in respect of revolving
Indebtedness) after the Closing Date, on the date on which such Indebtedness was
incurred (in respect of term Indebtedness) or committed (in respect of revolving
Indebtedness); provided that if such Indebtedness is incurred to refinance other
Indebtedness denominated in a currency other than Dollars (or in a different
currency from the Indebtedness being refinanced), and such refinancing would
cause the applicable Dollar-denominated restriction to be exceeded if calculated
at the relevant currency exchange rate in effect on the date of such
refinancing, such Dollar-denominated restriction shall be deemed not to have
been exceeded so long as the principal amount of such refinancing Indebtedness
does not exceed (i) the outstanding or committed principal amount, as
applicable, of such Indebtedness being refinanced plus (ii) the aggregate amount
of fees, underwriting discounts, premiums (including tender premiums),
defeasance costs, accrued interest and other costs and expenses incurred in
connection with such refinancing.

 

Further, for purposes of determining compliance with this Section 6.01,
(A) Indebtedness need not be permitted solely by reference to one category of
permitted Indebtedness (or any portion thereof) described in
Sections 6.01(a) through (hhgg) (including, for the avoidance of doubt, with
respect to the clauses set forth in the definition of “Incremental Amount”) but
may be permitted in part under any combination thereof, (B) in the event that an
item of Indebtedness (or any portion thereof) meets the criteria of one or more
of the categories of permitted Indebtedness (or any portion thereof) described
in Sections 6.01(a) through (hhgg) (including, for the avoidance of doubt, with
respect to the clauses set forth in the definition of “Incremental Amount”), the
Borrower may, in its sole discretion, classify or reclassify, or later divide,
classify or reclassify (as if incurred at such later time), such item of
Indebtedness (or any portion thereof) in any manner that complies with this
Section 6.01 and will be entitled to only include the amount and type of such
item of Indebtedness (or any portion thereof) in one of the above clauses (or
any portion thereof) and such item of Indebtedness (or any portion thereof)
shall be treated as having been incurred or existing pursuant to only such
clause or clauses (or any portion thereof) without giving pro forma effect to
such item (or portion thereof) when calculating the amount of Indebtedness that
may be incurred, classified or reclassified pursuant to any other clause (or
portion thereof); provided that (x) all Indebtedness outstanding on the Closing
Date under this Agreement shall at all times be deemed to have been incurred
pursuant to clause (b) of this Section 6.01, and (y) all Indebtedness
outstanding on the Closing Date under the Senior Secured Notes shall at all
times be deemed to have been incurred pursuant to clause (ff) of this
Section 6.01, (C) in connection with any commitment to incur Indebtedness under
this Section 6.01 (including, for the avoidance of doubt, with respect to the
clauses set forth in the definition of “Incremental Amount”), the Borrower or
applicable Subsidiary may, pursuant to a certificate of a Responsible Officer
delivered to the Administrative Agent at the time of such commitment, designate
such Indebtedness as having occurred on the date of first incurrence of such
commitment (such date, the “Deemed Date”), and any related subsequent actual
incurrence will be deemed for all purposes under this Agreement to have been
incurred on such Deemed Date, including, without limitation, for purposes of
calculating usage of any baskets hereunder (if applicable), the Net Total
Leverage Ratio, the Net Secured Leverage Ratio, the Net First Lien Leverage
Ratio, the Interest Coverage Ratio and EBITDA (and all such calculations on the
Deemed Date and thereafter shall be made on a Pro Forma Basis after giving
effect to the deemed incurrence and related transactions in connection therewith
until such commitment is terminated (either (i) terminated without consummation
of such incurrence or related transaction or (ii) terminated in connection with
the consummation of the relevant transaction and actual incurrence of such
Indebtedness, in which case of this clause (ii), all such calculations will be
made on a Pro Forma Basis after giving effect to such actual incurrence and
related transactions) and (D) in connection with any Indebtedness incurred
pursuant to Section 6.01(h), (v), (w), net cash proceeds of the Indebtedness
incurred at such time shall not be netted against the applicable amount of
Consolidated Debt for purposes of such calculation of the Net Secured Leverage
Ratio or the Net First Lien Leverage Ratio, as applicable. In addition, with
respect to any Indebtedness that was permitted to be incurred hereunder on the
date of such incurrence, any Increased Amount of such Indebtedness shall also be
permitted hereunder after the date of such incurrence.

 



 132 

 

 

This Agreement will not treat (1) unsecured Indebtedness as subordinated or
junior to secured Indebtedness merely because it is unsecured or (2) senior
Indebtedness as subordinated or junior to any other senior Indebtedness merely
because it has a junior priority with respect to the same collateral.

 

With respect to any Indebtedness incurred pursuant to
Sections 6.01(h)(i) (solely to the extent set forth therein), 6.01(v)(i),
6.01(w)(i), 6.01(x)(i) and 6.01(y)(i), in each case, in the form of term loans,
(A) the final maturity date of any such Indebtedness shall be no earlier than
the Term B Facility Maturity Date, (B) the Weighted Average Life to Maturity of
such Indebtedness shall be no shorter than the remaining Weighted Average Life
to Maturity of the Term B Loans made by the Lenders on the Closing Date and
(C) the mandatory prepayment terms, taken as a whole, shall be substantially
similar to, or not materially less favorable to the Borrower and its
Subsidiaries than, the terms, taken as a whole, applicable to the Term B Loans
(except to the extent such terms apply solely to any period after the Term B
Facility Maturity Date or are otherwise reasonably acceptable to the
Administrative Agent) as determined by the Borrower in good faith.

 

SECTION 6.02      Liens. Create, incur, assume or permit to exist any Lien on
any property or assets (including stock or other securities of any person,
including the Borrower or any Subsidiary of the Borrower) at the time owned by
it or on any income or revenues or rights in respect of any thereof, except the
following (collectively, “Permitted Liens”):

 

(a)            Liens on property or assets of the Borrower and the Subsidiaries
existing on the Closing Date (or created following the Closing Date pursuant to
agreements in existence on the Closing Date requiring the creation of such
Liens) (provided that any Liens securing Indebtedness in excess of $1,000,000
individually and $5,000,000 in the aggregate shall only be permitted under this
clause (a) to the extent such Lien is set forth on Schedule 6.02(a) to the
Original Credit Agreement), and any modifications, replacements, renewals or
extensions thereof; provided that such Liens shall secure only those obligations
that they secure on the Closing Date (and Permitted Refinancing Indebtedness in
respect thereof permitted by Section 6.01) and shall not subsequently apply to
any other property or assets of the Borrower or any Subsidiary other than
(A) after-acquired property that is affixed or incorporated into the property
covered by such Lien, and (B) proceeds and products thereof;

 

(b)            any Lien created under the Loan Documents (including Liens
created under the Security Documents securing obligations in respect of Secured
Swap Agreements and Secured Cash Management Agreements) or permitted in respect
of any Mortgaged Property by the terms of the applicable Mortgage;

 

(c)            any Lien on any property or asset of the Borrower or any
Subsidiary securing Indebtedness or Permitted Refinancing Indebtedness permitted
by Section 6.01(h) or acquired after the Closing Date in a transaction permitted
by this Agreement; provided that (i) such Lien (A) does not apply to any other
property or assets of the Borrower or any of the Subsidiaries not securing such
Indebtedness or other obligations owing to the same financier as the financier
of such Indebtedness or other obligations or to any person to which such
financier has assigned such Indebtedness or other obligations, at the date of
the acquisition of such property or asset (other than after acquired property
subjected to a Lien securing Indebtedness incurred prior to such date and which
Indebtedness is permitted hereunder, such Indebtedness owing to the same
financier as the financier of such Indebtedness at the date of the acquisition,
that require a pledge of after acquired property, it being understood that such
requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition), (ii) in the case
of Liens on the Collateral that are (or are intended to be) junior in priority
to the Liens securing the Term B Loans, such Liens shall be subject to a
Permitted Junior Intercreditor Agreement and (iii) in the case of Liens on the
Collateral that are (or are intended to be) pari passu with the Liens on the
Collateral securing the Term B Loans, (x) such Liens shall be subject to a
Permitted Pari Passu Intercreditor Agreement and (y) any Indebtedness for
borrowed money in the form of newly incurred term loans secured by such Liens
shall be subject to the last paragraph of this Section 6.02;

 

(d)            Liens for Taxes, assessments or other governmental charges or
levies not yet delinquent by more than 30 days or that are being contested in
compliance with Section 5.03;

 



 133 

 

 

(e)            Liens imposed by law, such as landlord’s, carriers’,
warehousemen’s, mechanics’, materialmen’s, repairmen’s, supplier’s, construction
or other like Liens securing obligations that are not overdue by more than
30 days or that are being contested in good faith by appropriate proceedings and
in respect of which, if applicable, Holdings, the Borrower or any Subsidiary
shall have set aside on its books reserves in accordance with GAAP;

 

(f)            (i)  pledges and deposits and other Liens made in the ordinary
course of business in compliance with the Federal Employers Liability Act or any
other workers’ compensation, unemployment insurance and other social security
laws or regulations and deposits securing liability to insurance carriers under
insurance or self-insurance arrangements in respect of such obligations and
(ii) pledges and deposits and other Liens securing liability for reimbursement
or indemnification obligations of (including obligations in respect of letters
of credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to Holdings, the Borrower or any
Subsidiary;

 

(g)            deposits and other Liens to secure the performance of bids, trade
contracts (other than for Indebtedness), leases (other than Capitalized Lease
Obligations), statutory obligations, surety and appeal bonds, performance and
return of money bonds, bids, leases, government contracts, trade contracts,
agreements with public utilities, and other obligations of a like nature
(including letters of credit in lieu of any such bonds or to support the
issuance thereof) incurred by Holdings, the Borrower or any Subsidiary in the
ordinary course of business, including those incurred to secure health, safety,
insurance and environmental obligations in the ordinary course of business;

 

(h)            zoning restrictions, building codes and laws, survey exceptions
(or exceptions that an inspection of the Real Property would disclose),
easements, trackage rights, leases (other than Capitalized Lease Obligations),
licenses, special assessments, rights-of-way, covenants, conditions,
restrictions and declarations on or with respect to the use of Real Property,
servicing agreements, development agreements, site plan agreements and other
similar encumbrances incurred in the ordinary course of business and title
defects or irregularities that are of a minor nature and that, in the aggregate,
do not interfere in any material respect with the ordinary conduct of the
business of the Borrower or any Subsidiary, and any other matters of record
approved by or recorded at the direction of the Administrative Agent;

 

(i)            Liens securing Indebtedness permitted by Section 6.01(i);
provided that such Liens do not apply to any property or assets of the Borrower
or any Subsidiary other than the property or assets acquired, leased,
constructed, replaced, repaired or improved with such Indebtedness (or the
Indebtedness Refinanced thereby) or sold in the applicable Sale and Lease-Back
Transaction, and accessions and additions thereto, proceeds and products
thereof, customary security deposits and related property; provided, further,
that individual financings provided by one lender may be cross-collateralized to
other financings provided by such lender (and its Affiliates) (it being
understood that with respect to any Liens on the Collateral being incurred under
this clause (i) to secure Permitted Refinancing Indebtedness, if Liens on the
Collateral securing the Indebtedness being Refinanced (if any) were Junior
Liens, then any Liens on such Collateral being incurred under this clause (i) to
secure Permitted Refinancing Indebtedness shall also be Junior Liens);

 



 134 

 

 

(j)            Liens arising out of Sale and Lease-Back Transactions permitted
under Section 6.03, so long as such Liens attach only to the property sold and
being leased in such transaction and any accessions thereto or proceeds thereof
and related property; provided, that no Additional Liens shall be permitted
under this clause (j) on or after the Extension Effective Date other than, prior
to the Reporting Non-Compliance Date, Additional Liens arising out of Additional
Sale and Lease-Back Transactions with Net Proceeds not to exceed $10,000,000 in
the aggregate;

 

(k)            Liens securing judgments that do not constitute an Event of
Default under Section 7.01(j);

 

(l)            Liens on non-Collateral assets, so long as such Liens secure
obligations permitted under Section 6.01; provided, that no Additional Liens
shall be permitted under this clause (l) on or after the Extension Effective
Date other than, prior to the Reporting Non-Compliance Date, Additional Liens
(that do not rank pari passu or senior in right of security on the Collateral to
the Liens securing the Loan Obligations) securing Indebtedness in an aggregate
outstanding principal amount not to exceed $5,000,000;

 

(m)            Liens disclosed by the title insurance policies delivered on or
subsequent to the Closing Date and pursuant to the Collateral and Guarantee
Requirement, Section 5.11 or Schedule 5.13 to the Original Credit Agreement and
any replacement, extension or renewal of any such Lien; provided that such
replacement, extension or renewal Lien shall not cover any property other than
the property that was subject to such Lien prior to such replacement, extension
or renewal; provided, further, that the Indebtedness and other obligations
secured by such replacement, extension or renewal Lien are permitted by this
Agreement;

 

(n)            any interest or title of a lessor or sublessor under any leases
or subleases entered into by the Borrower or any Subsidiary in the ordinary
course of business;

 

(o)            Liens (i) of a collection bank arising under Section 4-210 of the
Uniform Commercial Code in effect in the State of New York or similar provisions
in similar codes, statutes or laws in other jurisdictions on items in the course
of collection, (ii) attaching to commodity trading accounts, other commodity
brokerage accounts or securities incurred in the ordinary course of business,
(iii) in favor of banking institutions arising as a matter of law encumbering
deposits (including the right of set-off) and which are within the general
parameters customary in the banking industry, (iv) encumbering reasonably
customary initial deposits and margin deposits and similar Liens attaching to
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes, (v) in respect of Third Party Funds or (vi) in favor of
credit card companies pursuant to agreements therewith;

 

(p)            Liens arising solely by virtue of any statutory or common law
provision relating to banker’s liens, rights of set-off or similar rights;

 

(q)            Liens on goods or inventory the purchase, shipment or storage
price of which is financed by a documentary letter of credit, bank guarantee or
bankers’ acceptance issued or created for the account of the Borrower or any
Subsidiary in the ordinary course of business; provided that such Lien secures
only the obligations of the Borrower or such Subsidiaries in respect of such
letter of credit, bank guarantee or banker’s acceptance to the extent permitted
under Section 6.01;

 



 135 

 



 

(r)            licenses of Intellectual Property and software that are either
(i) entered into in the ordinary course of business or, (ii) not material to the
conduct of any of the business lines of the Borrower and the Subsidiaries and
the value of which does not constitute a material portion of the assets of the
Borrower and its Subsidiaries, taken as whole, and such license does not
materially interfere with the ordinary course of conduct of the business of the
Borrower or any of its Subsidiaries;

 

(s)           Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;

 

(t)            Liens on the assets of a Subsidiary that is not a Loan Party that
secure Indebtedness of such Subsidiary that is permitted to be incurred under
Section 6.01; provided, that no Additional Liens shall be permitted under this
clause (t) on or after the Extension Effective Date other than, prior to the
Reporting Non-Compliance Date, Additional Liens (that do not rank pari passu or
senior in right of security on the Collateral to the Liens securing the Loan
Obligations) securing Indebtedness in an aggregate outstanding principal amount
not to exceed $3,000,000.

 

(u)           Liens solely on any cash earnest money deposits made by the
Borrower or any of the Subsidiaries in connection with any letter of intent or
purchase agreement in respect of any Investment permitted hereunder;

 

(v)           Liens arising out of consignment or similar arrangements for the
sale of goods entered into in the ordinary course of business;

 

(w)          Liens securing Indebtedness or other obligation (i) of the Borrower
or a Subsidiary in favor of the Borrower or any Subsidiary Loan Party and
(ii) of any Subsidiary that is not a Loan Party in favor of any Subsidiary that
is not a Loan Party;

 

(x)           Liens arising from precautionary Uniform Commercial Code financing
statements or consignments entered into in connection with any transaction
otherwise permitted under this Agreement;

 

(y)           Liens that (i) are contractual rights of set-off (and related
pledges) (a) relating to the establishment of depository relations with banks
and other financial institutions not given in connection with the issuance of
Indebtedness or, (b) relating to pooled deposits, sweep accounts, reserve
accounts or similar accounts of the Borrower or any Subsidiary to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business of the Borrower or any Subsidiary, including with respect to credit
card charge-backs and similar obligations, or (ii) relate to purchase orders and
other agreements entered into with customers, suppliers or service providers of
the Borrower or any Subsidiary (a) in the ordinary course of business or (b) in
connection with implementation of business optimization programs;

 

(z)           Liens (i) on not more than $5,000,000 of deposits securing Swap
Agreements entered into for non-speculative purposes and (ii) on cash or
Permitted Investments securing Swap Agreements in the ordinary course of
business submitted for clearing in accordance with applicable Requirements of
Law;

 

(aa)         Liens securing insurance premium financing arrangements; provided
that such Liens are limited to the applicable unearned insurance premiums;

 



 136 

 

 

(bb)      Liens to secure cash management services in the ordinary course of
business; provided that such Liens are not incurred in connection with, and do
not secure, any borrowings or Indebtedness;

 

(cc)      leases and subleases not constituting Capitalized Lease Obligations of
Real Property not material to the conduct of any business line of the Borrower
and its Subsidiaries granted to others in the ordinary course of business that
do not materially interfere with the ordinary conduct of the business of the
Borrower or any of its Subsidiaries;

 

(dd)      in the case of Real Property that constitutes a leasehold interest,
any Lien to which the fee simple interest (or any superior leasehold interest)
is subject;

 

(ee)      Claims Administration Liens;

 

(ff)       Liens on securities that are the subject of repurchase agreements
constituting Permitted Investments under clause (c) of the definition thereof;

 

(gg)      Liens on cash and Permitted Investments on deposit with Lenders and
Affiliates of Lenders securing obligations owing to such persons under any
treasury, depository, overdraft or other cash management services agreements or
arrangements with Holdings, the Borrower or any of its Subsidiaries;

 

(hh)      non-consensual Liens (not incurred in connection with borrowed money)
on equipment of the Borrower or any of its Subsidiaries granted in the ordinary
course of business to the Borrower’s or such Subsidiary’s client at which such
equipment is located;

 

(ii)        Liens in respect of Permitted Securitization Financings that extend
only to the assets subject thereto and Equity Interests of Special Purpose
Securitization Subsidiaries;

 

(jj)        Liens with respect to property or assets of any person securing
Indebtedness permitted under Section 6.01(cc) (it being understood that with
respect to any Liens on the Collateral being incurred under this clause (jj) to
secure Permitted Refinancing Indebtedness, if Liens on the Collateral securing
the Indebtedness being Refinanced (if any) were Junior Liens, then any Liens on
such Collateral being incurred under this clause (jj) to secure Permitted
Refinancing Indebtedness shall also be Junior Liens; provided, that no
Additional Liens shall be permitted under this clause (jj) on or after the
Extension Effective Date other than, prior to the Reporting Non-Compliance Date,
Additional Liens (that do not rank pari passu or senior in right of security on
the Collateral to the Liens securing the Loan Obligations) securing Indebtedness
in an aggregate outstanding principal amount not to exceed $3,000,000;

 

(kk)      Prior to the Extension Effective Date, Liens on Collateral that are
Junior Liens, so long as (x) immediately after giving effect to the incurrence
of the Indebtedness secured by such Junior Liens and the use of proceeds
thereof, the Net Secured Leverage Ratio on a Pro Forma Basis is not greater than
4.00 to 1.00 and (y) such Liens shall be subject to a Permitted Junior
Intercreditor Agreement;

 

(ll)        prior to the Extension Effective Date, Liens on Collateral that are
Other First Liens, so long as (x) immediately after giving effect to the
incurrence of the Indebtedness secured by such Other First Liens and the use of
proceeds thereof, the Net First Lien Leverage Ratio on a Pro Forma Basis is not
greater than 3.75 to 1.00 and (y) such Liens shall be subject to a Permitted
Pari Passu Intercreditor Agreement; provided that any Indebtedness for borrowed
money in the form of term loans secured by such Liens shall be subject to the
last paragraph of this Section 6.02;

 



 137 

 

 

(mm)    (i)(x) prior to the Extension Effective Date, Liens on Collateral that
are Other First Liens, so long as such Other First Liens secure Indebtedness
permitted by Section 6.01(b), 6.01(h)(i)(w), 6.01(v), 6.01(y), 6.01(ee) or
6.01(ff) (and, in each case, Permitted Refinancing Indebtedness in respect
thereof), so long as such Liens shall be subject to a Permitted Pari Passu
Intercreditor Agreement and (ii), (y) Liens on Collateral that are Other First
Liens, so long as such Other First Liens secure Indebtedness permitted by
Section 6.01(ee) (and Permitted Refinancing Indebtedness in respect thereof), so
long as such Liens shall be subject to a Permitted Pari Passu Intercreditor
Agreement and (ii) prior to the Extension Effective Date, Liens on the
Collateral that are Junior Liens, so long as such Junior Liens secure
Indebtedness permitted by Section 6.01(b), 6.01(h)(i)(x), 6.01(w), 6.01(y) or
6.01(ee) (and, in each case, Permitted Refinancing Indebtedness in respect
thereof), so long as such Liens shall be subject to a Permitted Junior
Intercreditor Agreement;

 

(nn)     Liens to secure any Indebtedness issued or incurred to Refinance (or
successive Indebtedness issued or incurred for subsequent Refinancings) as a
whole, or in part, any Indebtedness secured by any Lien permitted by this
Section 6.02; provided, however, that (v) with respect to any Liens on the
Collateral being incurred under this clause (nn), if Liens on the Collateral
securing the Indebtedness being Refinanced (if any) were Junior Liens, then such
Liens on such Collateral being incurred under this clause (nn) shall also be
Junior Liens, (w) with respect to any Liens on the Collateral being incurred
under this clause (nn), if Liens on the Collateral securing the Indebtedness
being Refinanced (if any) were Other First Liens, then such Liens on such
Collateral being incurred under this clause (nn) may also be Other First Liens
or Junior Liens, (x) (other than Liens contemplated by the foregoing clauses
(v) and (w)) such new Lien shall be limited to all or part of the same type of
property that secured the original Lien (plus improvements on and accessions to
such property, proceeds and products thereof, customary security deposits and
any other assets pursuant to after-acquired property clauses to the extent such
assets secured (or would have secured) the Indebtedness being Refinanced),
(y) the Indebtedness secured by such Lien at such time is not increased to any
amount greater than the sum of (A) the outstanding principal amount (or accreted
value, if applicable) or, if greater, committed amount of the applicable
Indebtedness at the time the original Lien became a Lien permitted hereunder,
(B) unpaid accrued interest and premium (including tender premiums) and (C) an
amount necessary to pay any associated underwriting discounts, defeasance costs,
fees, commissions and expenses, and (z) on the date of the incurrence of the
Indebtedness secured by such Liens, the grantors of any such Liens shall be no
different from the grantors of the Liens securing the Indebtedness being
Refinanced or grantors that would have been obligated to secure such
Indebtedness or a Loan Party;

 

(oo)      other Liens with respect to property or assets of the Borrower or any
Subsidiary securing obligations in an aggregate outstanding principal amount
that, immediately after giving effect to the incurrence of such Liens, would not
exceed the greater of $100,000,000 and 0.29 times the EBITDA calculated on a Pro
Forma Basis for the then most recently ended Test Period; provided, that no
Additional Liens shall be permitted under this clause (oo) on or after the
Extension Effective Date other than, prior to the Reporting Non-Compliance Date,
Additional Liens (that do not rank pari passu or senior in right of security on
the Collateral to the Liens securing the Loan Obligations) securing Indebtedness
in an aggregate outstanding principal amount not to exceed $10,000,000;

 

(pp)      Liens on any amounts held by a trustee or agent under any indenture or
other debt agreement issued in escrow pursuant to customary escrow arrangements
pending the release thereof, or under any indenture or other debt agreement
pursuant to customary discharge, redemption or defeasance provisions; and

 

(qq)      prior to the Extension Effective Date, Liens, (i) on Equity Interests
in joint ventures (A) securing obligations of such joint venture or (B) pursuant
to the relevant joint venture agreement or arrangement and (ii) on Equity
Interests in Unrestricted Subsidiaries.

 



 138 

 

 

Notwithstanding anything to the contrary herein, (i) on or after Extension
Effective Date, notwithstanding the occurrence of the Economic Provisions
Termination Date, Holdings shall not, and shall not permit its Subsidiaries to,
directly or indirectly, incur any Indebtedness that is secured by a Lien on
Collateral that ranks pari passu or senior to the Liens that secure the Loan
Obligations, other than as expressly permitted above or as consented to by
Required Lenders in writing, and (ii) after the Reporting Non-Compliance Date,
the Borrower will not, and will not cause or permit any of the Subsidiaries to,
incur, create or assume any Additional Lien pursuant to Sections 6.02(j), (l),
(t), (jj), (kk), (ll), (mm), (oo), or (qq).

 

For purposes of determining compliance with this Section 6.02, (A) a Lien
securing an item of Indebtedness need not be permitted solely by reference to
one category of permitted Liens (or any portion thereof) described in
Sections 6.02(a) through (qq) but may be permitted in part under any combination
thereof and (B) in the event that a Lien securing an item of Indebtedness (or
any portion thereof) meets the criteria of one or more of the categories of
permitted Liens (or any portion thereof) described in Sections 6.02(a) through
(qq), the Borrower may, in its sole discretion, classify or reclassify, or later
divide, classify or reclassify (as if incurred at such later time), such Lien
securing such item of Indebtedness (or any portion thereof) in any manner that
complies with this Section 6.02 and will be entitled to only include the amount
and type of such Lien or such item of Indebtedness secured by such Lien (or any
portion thereof) in one of the above clauses and such Lien securing such item of
Indebtedness (or portion thereof) will be treated as being incurred or existing
pursuant to only such clause or clauses (or any portion thereof) without giving
pro forma effect to such item (or portion thereof) when calculating the amount
of Liens or Indebtedness that may be incurred pursuant to any other clause (or
portion thereof). In addition, with respect to any commitment to incur
Indebtedness that is designated to be incurred on any Deemed Date pursuant to
clause (C) of the second paragraph at the end of Section 6.01, any Lien that
does or that shall secure such Indebtedness that is otherwise permitted to be
incurred hereunder on such Deemed Date may also be designated by the Borrower or
any Subsidiary to be incurred on such Deemed Date and, in such event, any
related subsequent actual incurrence of such Lien shall be deemed for all
purposes under this Agreement to be incurred on such Deemed Date, including for
purposes of calculating usage of any Permitted Lien and any calculations on and
after the Deemed Date shall until the termination of such commitments be made on
a Pro Forma Basis after giving effect to the deemed incurrence or issuance and
related transactions in connection therewith. In addition, with respect to any
Lien securing Indebtedness that was permitted to secure such Indebtedness at the
time of the incurrence of such Indebtedness, such Lien shall also be permitted
to secure any Increased Amount of such Indebtedness.

 

With respect to (x) Indebtedness incurred in the form of term loans that are
secured by Liens on the Collateral that are Other First Liens incurred under
Section 6.02(c)(iii)(y) or Section 6.02(ll) or (y) any Indebtedness incurred
(but not assumed) in the form of term loans pursuant to Section 6.01(h)(i)(w) or
incurred in the form of term loans pursuant to Section 6.01(v)(i) or
Section 6.01(y)(i), in each case, that is secured by Liens on the Collateral
that are Other First Liens (any such Indebtedness, “Pari Term Loans”), if the
All-in Yield in respect of such Pari Term Loans exceeds the All-in Yield in
respect of the Term B Loans on the Repricing Effective Date by more than 0.50%
(such difference, the “Pari Yield Differential”), then the Applicable Margin (or
“LIBOR floor” as provided in the following proviso) applicable to the Term B
Loans on the 2019 Effective Date shall be increased such that after giving
effect to such increase, the Pari Yield Differential shall not exceed 0.50%;
provided that, to the extent any portion of the Pari Yield Differential is
attributable to a higher “LIBOR floor” being applicable to such Pari Term Loans,
such floor shall only be included in the calculation of the Pari Yield
Differential to the extent such floor is greater than the Adjusted Eurocurrency
Rate in effect for an Interest Period of three months’ duration at such time,
and, with respect to such excess, the “LIBOR floor” applicable to such
outstanding Term B Loans shall be increased to an amount not to exceed the
“LIBOR floor” applicable to such Pari Term Loans prior to any increase in the
Applicable Margin applicable to such Term B Loans then outstanding.

 



 139 

 

 

SECTION 6.03      Sale and Lease-Back Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter, as part of such transaction, rent or lease
such property or other property that it intends to use for substantially the
same purpose or purposes as the property being sold or transferred (a “Sale and
Lease-Back Transaction”); provided that a Sale and Lease-Back Transaction shall
be permitted (a) with respect to (i) Excluded Property, (ii) property owned by
the Borrower or any Subsidiary Loan Party that is acquired after the Closing
Date so long as such Sale and Lease-Back Transaction is consummated within
365 days of the acquisition of such property or (iii) property owned by any
Subsidiary that is not a Loan Party regardless of when such property was
acquired, and (b) with respect to any other property owned by the Borrower or
any Subsidiary Loan Party, (x) if such Sale and Lease-Back Transaction is of
property owned by the Borrower or any Subsidiary Loan Party as of the Closing
Date, the Net Proceeds therefrom are used to prepay the Term Loans to the extent
required by Section 2.11(b) and (y) with respect to any Sale and Lease-Back
Transaction pursuant to this clause (b) with Net Proceeds in excess of
$20,000,000 individually or $100,000,000 in the aggregate in any fiscal year,
the requirements of the last paragraph of Section 6.05 shall apply to such Sale
and Lease-Back Transaction to the extent provided therein. Notwithstanding
anything herein to the contrary the AGNL Lease and any guarantees thereof shall
be permitted.

 

SECTION 6.04      Investments, Loans and Advances. (i) Purchase or acquire
(including pursuant to any merger with a person that is not a Wholly Owned
Subsidiary immediately prior to such merger) any Equity Interests, evidences of
Indebtedness or other securities of any other person, (ii) make any loans or
advances to or Guarantees of the Indebtedness of any other person (other than in
respect of (A) intercompany liabilities incurred in connection with the cash
management, tax and accounting operations of the Borrower and the Subsidiaries
and (B) intercompany loans, advances or Indebtedness having a term not exceeding
364 days (inclusive of any roll-overs or extensions of terms) and made in the
ordinary course of business or consistent with industry practices), or
(iii) purchase or otherwise acquire, in one transaction or a series of related
transactions, (x) all or substantially all of the property and assets or
business of another person or (y) assets constituting a business unit, line of
business or division of such person (each of the foregoing, an “Investment”),
except:

 



 140 

 

 

(a)            [reserved];

 

(b)            Investments by the Borrower or any Subsidiary in the Equity
Interests of the Borrower or any Subsidiary; (ii) intercompany loans from the
Borrower or any Subsidiary to the Borrower or any Subsidiary; and
(iii) Guarantees by the Borrower or any Subsidiary of Indebtedness otherwise
permitted hereunder of the Borrower or any Subsidiary; provided that as at any
date of determination, the aggregate outstanding amount (valued at the time of
the making thereof and without giving effect to any subsequent change in value)
of (A) Investments made after the Closing Date by the Loan Parties pursuant to
subclause (i) in Subsidiaries that are not Subsidiary Loan Parties, plus (B) net
outstanding intercompany loans made after the Closing Date by the Loan Parties
to Subsidiaries that are not Subsidiary Loan Parties pursuant to subclause (ii),
plus (C) outstanding Guarantees by the Loan Parties of Indebtedness after the
Closing Date of Subsidiaries that are not Subsidiary Loan Parties pursuant to
subclause (iii) (excluding for purposes of the calculation in this proviso any
Investment made at a time when, immediately after giving effect thereto, the Net
Total Leverage Ratio on a Pro Forma Basis would not exceed 2.72 to 1.00, which
Investment shall be permitted under this Section 6.04(b) without regard to such
calculation), shall not exceed the sum of (X) the greater of $40,000,000
and 0.12 times the EBITDA calculated on a Pro Forma Basis for the then most
recently ended Test Period plus (Y) an amount equal to any returns (including
dividends, interest, distributions, returns of principal, profits on sale,
repayments, income and similar amounts) actually received in respect of any such
Investment; provided, that on or after the Extension Effective Date, no
Additional Investments shall be permitted under this clause (b) solely with
respect to Additional Investments that are made out of the ordinary course of
business by Loan Parties in domestic Subsidiaries that are not Loan Parties in
an aggregate amount in excess of (x) prior to the Reporting Non-Compliance Date,
$3,000,000 or (y) on or after the Reporting Non-Compliance Date, $0.00;

 

(c)            Permitted Investments and Investments that were Permitted
Investments when made;

 

(d)            Investments arising out of the receipt by the Borrower or any
Subsidiary of noncash consideration for the Disposition of assets permitted
under Section 6.05;

 

(e)            (i) prior to the Extension Effective Date, loans and advances to
officers, directors, employees or consultants of Holdings, the Borrower or any
Subsidiary in the ordinary course of business not to exceed $20,000,000 in the
aggregate at any time outstanding (calculated without regard to any subsequent
change in value), (ii) advances of payroll payments, business related travel
expenses, moving expenses and other similar expenses and expenses to employees
in the ordinary course of business and (iii) in connection with such person’s
purchase of Equity Interests of Holdings, the Borrower or any Parent Entity
solely to the extent that the amount of such loans and advances shall be
contributed to the Borrower in cash as common equity;

 

(f)            (i)  accounts receivable, security deposits and prepayments
arising, and trade credit granted, in the ordinary course of business, (ii) any
securities received in satisfaction or partial satisfaction of defaulted
accounts receivable from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss and (iii) any prepayments
and other credits to suppliers made in the ordinary course of business;

 

(g)            Swap Agreements;

 



 141 

 

 

(h)           Investments existing on the Closing Date, or contractually
committed as of the Closing Date, and set forth on Schedule 6.04 to the Original
Credit Agreement and any extensions, renewals, replacements or reinvestments
thereof, so long as the aggregate amount of all Investments pursuant to this
clause (h) is not increased at any time above the amount of such Investment
existing or committed on the Closing Date (other than pursuant to an increase as
required by the terms of any such Investment as in existence on the Closing Date
or as otherwise permitted by this Section 6.04);

 

(i)            Investments resulting from pledges and deposits referred to in
Sections 6.02(f), (g), (k), (s) and (u);

 

(j)            other Investments by the Borrower or any Subsidiary in an
aggregate outstanding amount (valued at the time of the making thereof, and
without giving effect to any subsequent change in value) not to exceed the sum
of (X) the greater of $100,000,000 and 0.29 times the EBITDA calculated on a Pro
Forma Basis for the then most recently ended Test Period, plus (Y) any portion
of the Available Free Cash Flow Amount on the date of such election that the
Borrower elects to apply to this Section 6.04(j)(Y), which such election shall
be set forth in a written notice of a Responsible Officer thereof, which notice
shall set forth calculations in reasonable detail the amount of Available Free
Cash Flow Amount immediately prior to such election and the amount thereof
elected to be so applied; provided, that no Event of Default has occurred and is
continuing or would result therefrom and after giving effect thereto, and, plus
(Z) an amount equal to any returns (including dividends, interest,
distributions, returns of principal, profits on sale, repayments, income and
similar amounts) actually received in respect of any such Investment pursuant to
clause (X); provided that if any Investment pursuant to this Section 6.04(j) is
made in any person that was not a Subsidiary on the date on which such
Investment was made but becomes a Subsidiary thereafter, then such Investment
may, at the option of the Borrower, upon such person becoming a Subsidiary and
so long as such person remains a Subsidiary, be deemed to have been made
pursuant to Section 6.04(b) (to the extent permitted by the proviso thereto in
the case of any Subsidiary that is not a Loan Party) and not in reliance on this
Section 6.04(j); provided further, that no Additional Investments shall be
permitted under this clause (j) on or after the Extension Effective Date other
than, prior to the Reporting Non-Compliance Date, Additional Investments in an
aggregate outstanding amount (valued at the time of the making thereof, and
without giving effect to any subsequent change in value) not to exceed
$3,000,000;

 

(k)           prior to the Extension Effective Date, Investments constituting
Permitted Business Acquisitions;

 

(l)            Investments consisting of the licensing or contribution of
intellectual property pursuant to joint marketing arrangements with other
persons;

 

(m)          intercompany loans and other Investments between Subsidiaries that
are not Loan Parties and Guarantees by Subsidiaries that are not Loan Parties
permitted by Section 6.01(l);

 

(n)           Investments consisting of purchases and acquisitions of inventory,
supplies, materials and equipment or purchases of contract rights or licenses or
leases of intellectual property in each case in the ordinary course of business;

 

(o)           Investments made in connection with the Transactions or pursuant
to the Business Combination Agreement;

 

(p)           Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with or
judgments against, customers and suppliers, in each case in the ordinary course
of business or Investments acquired by the Borrower or a Subsidiary as a result
of a foreclosure by the Borrower or any of the Subsidiaries with respect to any
secured Investments or other transfer of title with respect to any secured
Investment in default;

 



 142 

 

 

(q)            Investments of a Subsidiary acquired after the Closing Date or of
a person merged into the Borrower or merged into or consolidated with a
Subsidiary after the Closing Date, in each case (i) to the extent such
acquisition, merger or consolidation is permitted under this Section 6.04,
(ii) in the case of any acquisition, merger or consolidation, in accordance with
Section 6.05 and (iii) to the extent that such Investments were not made in
contemplation of or in connection with such acquisition, merger or
consolidation, and were in existence on the date of such acquisition, merger or
consolidation;

 

(r)            Investments received substantially contemporaneously in exchange
for Equity Interests of Holdings or a Parent Entity; provided that (i) no Change
in Control would result therefrom, and (ii) such Equity Interests do not
constitute Disqualified Stock;

 

(s)           Investments in joint ventures; provided that the aggregate
outstanding amount (valued at the time of the making thereof and without giving
effect to any subsequent change in value) of Investments made after the Closing
Date pursuant to this Section 6.04(s) (excluding for purposes of the calculation
in this proviso any Investment made at a time when, immediately after giving
effect thereto, the Net Total Leverage Ratio on a Pro Forma Basis would not
exceed 2.72 to 1.00, which Investment shall be permitted under this
Section 6.04(s) without regard to such calculation) shall not exceed the sum of
(X) the greater of $40,000,000 and 0.12 times the EBITDA calculated on a Pro
Forma Basis for the then most recently ended Test Period, plus (Y) an aggregate
amount equal to any returns (including dividends, interest, distributions,
returns of principal, profits on sale, repayments, income and similar amounts)
actually received in respect of any such Investment; provided that if any
Investment pursuant to this Section 6.04(s) is made in any person that was not a
Subsidiary on the date on which such Investment was made but becomes a
Subsidiary thereafter, then such Investment may, at the option of the Borrower,
upon such person becoming a Subsidiary and so long as such person remains a
Subsidiary, be deemed to have been made pursuant to Section 6.04(b) (to the
extent permitted by the proviso thereto in the case of any Subsidiary that is
not a Loan Party) and not in reliance on this Section 6.04(s); provided further,
that no Additional Investments shall be permitted under this clause (s) on or
after the Extension Effective Date other than, prior to the Reporting
Non-Compliance Date, Additional Investments in an aggregate outstanding amount
(valued at the time of the making thereof, and without giving effect to any
subsequent change in value) not to exceed $3,000,000;

 

(t)            Guarantees by (i) the Borrower or any Subsidiary of operating
leases (other than Capitalized Lease Obligations) or of other obligations that
do not constitute Indebtedness, in each case, entered into by any Subsidiary
Loan Party in the ordinary course of business and (ii) any Subsidiary that is
not a Loan Party of operating leases (other than Capitalized Lease Obligations)
or of obligations that do not constitute Indebtedness, in each case, entered
into by any Subsidiary that is not a Loan Party in the ordinary course of
business;

 

(u)           prior to the Extension Effective Date, Investments made with
Excluded Contributions;

 

(v)           Guarantees permitted under Section 6.01 (except to the extent such
Guarantee is expressly subject to Section 6.04);

 

(w)          Investments in the ordinary course of business consisting of
Uniform Commercial Code Article 3 endorsements for collection or deposit and
Uniform Commercial Code Article 4 customary trade arrangements with customers
consistent with past practices;

 



 143 

 

 

(x)         advances in the form of a prepayment of expenses, so long as such
expenses are being paid in accordance with customary trade terms of the Borrower
or such Subsidiary;

 

(y)        prior to the Extension Effective Date, Investments by the Borrower
and its Subsidiaries, including loans and advances to any direct or indirect
parent of the Holdings, if the Borrower or any other Subsidiary would otherwise
be permitted to make a Dividend in such amount (provided that the amount of any
such Investment shall also be deemed to be a Dividend under the appropriate
clause of Section 6.06 for all purposes of this Agreement);

 

(z)        any Investment (i) deemed to exist as a result of a Subsidiary that
is not a Loan Party distributing a note or other intercompany debt to a parent
of such Subsidiary that is a Loan Party (to the extent there is no cash
consideration or services rendered for such note), and (ii) consisting of
intercompany current liabilities in connection with the cash management, tax and
accounting operations of Holdings, the Borrower and the Subsidiaries;

 

(aa)      Investments consisting of Securitization Assets or arising as a result
of Permitted Securitization Financings;

 

(bb)      prior to the Extension Effective Date or in connection with any
Permitted Post-Extension Transaction, Investments in Similar Businesses in an
aggregate outstanding amount (valued at the time of the making thereof, and
without giving effect to any subsequent change in value) not to exceed the sum
of (X) the greater of $65,000,000 and 0.19 times the EBITDA calculated on a Pro
Forma Basis for the then most recently ended Test Period, plus (Y) an amount
equal to any returns (including dividends, interest, distributions, returns of
principal, profits on sale, repayments, income and similar amounts) actually
received in respect of any such Investment; provided that if any Investment
pursuant to this Section 6.04(bb) is made in any person that was not a
Subsidiary on the date on which such Investment was made but becomes a
Subsidiary thereafter, then such Investment may, at the option of the Borrower,
upon such person becoming a Subsidiary and so long as such person remains a
Subsidiary, be deemed to have been made pursuant to Section 6.04(b) (to the
extent permitted by the proviso thereto in the case of any Subsidiary that is
not a Loan Party) and not in reliance on this Section 6.04(bb);

 

(cc)      prior to the Extension Effective Date, Investments in any Unrestricted
Subsidiaries after giving effect to the applicable Investments, in an aggregate
outstanding amount (valued at the time of the making thereof, and without giving
effect to any subsequent change in value) not to exceed the sum of (X) the
greater of $45,000,000 and 0.13 times the EBITDA calculated on a Pro Forma Basis
for the then most recently ended Test Period, plus (Y) an amount equal to any
returns (including dividends, interest, distributions, returns of principal,
profits on sale, repayments, income and similar amounts) actually received in
respect of any such Investment; provided that if any Investment pursuant to this
Section 6.04(cc) is made in any person that was not a Subsidiary on the date on
which such Investment was made but becomes a Subsidiary thereafter, then such
Investment may, at the option of the Borrower, upon such person becoming a
Subsidiary and so long as such person remains a Subsidiary, be deemed to have
been made pursuant to Section 6.04(b) (to the extent permitted by the proviso
thereto in the case of any Subsidiary that is not a Loan Party) and not in
reliance on this Section 6.04(cc);

 

(dd)      prior to the Extension Effective Date or in connection with any
Permitted Post-Extension Transaction, Investments in Subsidiaries that are not
Loan Parties in an aggregate outstanding amount (valued at the time of the
making thereof and without giving effect to any subsequent change in value) not
to exceed the sum of (x) the greater of $40,000,000 and 0.12 times the EBITDA
calculated on a Pro Forma Basis for the then most recently ended Test Period in
the aggregate plus (y) an amount equal to any returns (including dividends,
interest, distributions, returns of principal, profits on sale, repayments,
income and similar amounts) actually received in respect of Investments
theretofore made pursuant to this Section 6.04(dd) (excluding for purposes of
this calculation any Investment made at a time when, immediately after giving
effect thereto, the Net Total Leverage Ratio on a Pro Forma Basis would not
exceed 2.72 to 1.00, which Investment shall be permitted under this
Section 6.04(dd) without regard to such calculation);

 



 144 

 

 

(ee)      prior to the Extension Effective Date or in connection with any
Permitted Post-Extension Transaction, other Investments so long as, immediately
after giving effect to such Investment on a Pro Forma Basis, the Net Total
Leverage Ratio would not exceed 2.72 to 1.00;

 

(ff)       Investments consisting of Dividends permitted under Section 6.06;

 

(gg)      [reserved]; and

 

(hh)      Investments to the extent that payment for such Investments is made
with Equity Interests of the Borrower, Holdings or any Parent Entity; provided
that the issuance of such Equity Interests are not included in any determination
of Available Free Cash Flow Amount; and.

 

Notwithstanding anything to the contrary herein, after the Reporting
Non-Compliance Date, the Borrower will not, and will not cause or permit any of
the Subsidiaries to, make any Additional Investment pursuant to Sections
6.04(b) (solely with respect to Additional Investments that are made out of the
ordinary course of business by Loan Parties in domestic Subsidiaries that are
not Loan Parties), (e), (j), (k), (s), (u), (y), (bb), (cc), (dd), or (ee).

 

The amount of Investments that may be made at any time pursuant to
Section 6.04(b), 6.04(j) or 6.04(bb) (such Sections, the “Related Sections”)
may, at the election of the Borrower, be increased by the amount of Investments
that could be made at such time under the other Related Section; provided that
the amount of each such increase in respect of one Related Section shall be
treated as having been used under the other Related Section.

 

Any Investment in any person other than the Borrower or a Subsidiary Loan Party
that is otherwise permitted by this Section 6.04 may be made through
intermediate Investments in Subsidiaries that are not Loan Parties and such
intermediate Investments shall be disregarded for purposes of determining the
outstanding amount of Investments pursuant to any clause set forth above. The
amount of any Investment made other than in the form of cash or cash equivalents
shall be the Fair Market Value thereof (as determined in good faith by the
Borrower) valued at the time of the making thereof, and without giving effect to
any subsequent change in value of the making thereof, and without giving effect
to any subsequent change in value.

 

SECTION 6.05      Mergers, Consolidations, Sales of Assets and Acquisitions.
Merge into or consolidate with any other person, or permit any other person to
merge into or consolidate with it, or Dispose of (in one transaction or in a
series of related transactions) all or any part of its assets (whether now owned
or hereafter acquired), or Dispose of any Equity Interests of any Subsidiary or
purchase, lease or otherwise acquire (in one transaction or a series of related
transactions) all of any division, unit or business of any other person, except
that this Section 6.05 shall not prohibit:

 

(a)            (i) the purchase and Disposition of inventory or the sale of
receivables pursuant to non-recourse factoring arrangements, in each case in the
ordinary course of business by the Borrower or any Subsidiary, (ii) the
acquisition or lease (pursuant to an operating lease) of any other asset in the
ordinary course of business by the Borrower or any Subsidiary or, with respect
to operating leases, otherwise for Fair Market Value on market terms (as
determined in good faith by the Borrower), (iii) the Disposition of surplus,
obsolete, damaged or worn out equipment or other property in the ordinary course
of business by the Borrower or any Subsidiary or determined in good faith by the
Borrower to be no longer useful or necessary in the operation of the business of
the Borrower or of any of the Subsidiaries, (iv) assignments by the Borrower and
any Subsidiary in connection with insurance arrangements of their rights and
remedies under, and with respect to, the Business Combination Agreement in
respect of any breach by the Company of its representations and warranties set
forth therein, (v) the Disposition of Permitted Investments in the ordinary
course of business or (vi) any dispositions of Investments in joint ventures to
the extent required by, or made pursuant to buy/sell arrangements between the
joint venture parties set forth in joint venture arrangements and similar
binding arrangements;

 



 145 

 

 

(b)            if at the time thereof and immediately thereafter no Event of
Default shall have occurred and be continuing or would result therefrom, (i) the
merger or consolidation of any Subsidiary into or with the Borrower in a
transaction in which the Borrower is the survivor, (ii) the merger or
consolidation of any Domestic Subsidiary into or with any Subsidiary Loan Party
in a transaction in which the surviving or resulting entity is or becomes a
Subsidiary Loan Party and, in the case of each of clauses (i) and (ii), no
person other than the Borrower or Subsidiary Loan Party receives any
consideration (unless otherwise permitted by Section 6.04), (iii) the merger or
consolidation of any Subsidiary that is not a Subsidiary Loan Party into or with
any other Subsidiary that is not a Subsidiary Loan Party, (iv) the liquidation
or dissolution or change in form of entity of any Subsidiary (other than the
Borrower) if the Borrower determines in good faith that such liquidation, change
in form or dissolution is in the best interests of the Borrower and is not
materially disadvantageous to the Lenders, (v) any Subsidiary may merge,
consolidate or amalgamate into or with any other person in order to effect an
Investment permitted pursuant to Section 6.04 so long as the continuing or
surviving person shall be a Subsidiary (unless otherwise permitted by
Section 6.04), which shall be a Loan Party if the merging, consolidating or
amalgamating Subsidiary was a Loan Party (unless otherwise permitted by
Section 6.04) and which together with each of its Subsidiaries shall have
complied with any applicable requirements of Section 5.11 or (vi) any Subsidiary
may merge or consolidate with any other person in order to effect an Asset Sale
otherwise permitted pursuant to this Section 6.05;

 

(c)            Dispositions to the Borrower or a Subsidiary (upon voluntary
liquidation or otherwise), provided, that any Dispositions by a Loan Party to a
Subsidiary that is not a Subsidiary Loan Party in reliance of this clause
(c) shall be made in compliance with Section 6.04; provided, that, other than in
connection with any Permitted Post-Extension Transaction, no Additional
Dispositions shall be permitted under this clause (c) on or after the Extension
Effective Date solely with respect to any Additional Disposition by a Loan Party
to a Subsidiary that is not a Loan Party;

 

(d)            Sale and Lease-Back Transactions permitted by Section 6.03;
provided, that no Additional Dispositions shall be permitted under this clause
(d) on or after the Extension Effective Date other than, prior to the Reporting
Non-Compliance Date, Additional Sale and Lease-Back Transactions with Net
Proceeds not to exceed $10,000,000 in the aggregate;

 

(e)            (i) Investments permitted by Section 6.04, Permitted Liens and
Dividends permitted by Section 6.06 and (ii) any Disposition made pursuant to
the Business Combination Agreement or in connection with the Transactions;

 

(f)            prior to the Extension Effective Date, any swap of assets in
exchange for services or other assets used or useful in a Similar Business of
comparable or greater value or usefulness to the business of the Borrower and
the Subsidiaries as a whole, as determined in good faith by the management of
the Borrower, which in the event of a swap with a Fair Market Value (as
determined in good faith by the Borrower) in excess of (x) $10,000,000 shall be
evidenced by a certificate from a Responsible Officer of the Borrower and
(y) $20,000,000 shall be set forth in a resolution approved in good faith by at
least a majority of the Board of Directors of the Borrower;

 



 146 

 

 

(g)           Dispositions of defaulted receivables in the ordinary course of
business and not as part of an accounts receivables financing transaction;

 

(h)           Dispositions of assets not otherwise permitted by this
Section 6.05; provided that the Net Proceeds thereof, if any, are applied in
accordance with Section 2.11(b) to the extent required thereby;

 

(i)            prior to the Extension Effective Date, Permitted Business
Acquisitions (including any merger, consolidation or amalgamation in order to
effect a Permitted Business Acquisition); provided that, following any such
merger, consolidation or amalgamation involving the Borrower, the Borrower is
the surviving entity;

 

(j)            licenses of Intellectual Property and software that are either
(i) entered into in the ordinary course of business or, (ii) not material to the
conduct of any of the business lines of the Borrower and the Subsidiaries and
the value of which does not constitute a material portion of the assets of the
Borrower and the Subsidiaries, taken as a whole, and which do not materially
interfere with the ordinary course of conduct of the business of the Borrower or
any of its Subsidiaries;

 

(k)           the lease, assignment or sublease of any real or personal property
in the ordinary course of business;

 

(l)            Dispositions of inventory, equipment or other assets (excluding
Equity Interests, assets constituting a business division, unit, line of
business, all or substantially all of the assets of any Material Subsidiary,
Sale and Lease-Back Transactions and receivables) of the Borrower and the
Subsidiaries determined in good faith by the management of the Borrower to be no
longer useful or necessary in the operation of the business of the Borrower or
any of the Subsidiaries;

 

(m)          prior to the Extension Effective Date, any sale of Equity Interests
in, or other securities of, an Unrestricted Subsidiary;

 

(n)           the purchase and Disposition (including by capital contribution)
of (i) Securitization Assets including pursuant to Permitted Securitization
Financings and (ii) any other Securitization Assets subject to Liens securing
Permitted Securitization Financing;

 

(o)           to the extent constituting a Disposition, any termination,
settlement or extinguishment of Swap Obligations; and

 

(p)           any sale, transfer or disposition of Claims Administration
Investments; provided that the Net Proceeds thereof received by any Loan Party
are used to make additional Claims Administration Investments or to repay any
outstanding Claims Administration Indebtedness prior to being used for any other
purpose.

 

Notwithstanding anything to the contrary herein, after the Reporting
Non-Compliance Date, the Borrower will not, and will not cause or permit any of
the Subsidiaries to, effectuate any Additional merger into or consolidation with
any other person, or any Additional Disposition of all or any part of its
assets, or Additional Disposition of any Equity Interests of any Subsidiary or
purchase, lease, or otherwise make any Additional acquisition of all of any
division, unit or business of any other person pursuant to Sections
6.05(c) (solely with respect to any Additional Disposition by a Loan Party to a
Subsidiary that is not a Loan Party), (d), (f), (i), or (m).

 



 147 

 

 

Notwithstanding anything to the contrary contained in Section 6.05 above, (i) no
Disposition of assets under Section 6.05(h) or, solely with respect to Sale and
Lease-Back Transactions referred to in clause (b)(y) of Section 6.03, under
Section 6.05(d), shall be permitted unless (i) such Disposition is for Fair
Market Value (as determined in good faith by the Borrower), or if not for Fair
Market Value (as determined in good faith by the Borrower), the shortfall is
permitted as an Investment under Section 6.04, and (ii) at least 75% of the
proceeds of such Disposition (except to Loan Parties) consist of cash or
Permitted Investments; provided that the provisions of this clause (ii) shall
not apply to any individual transaction or series of related transactions
involving assets with a Fair Market Value (as determined in good faith by the
Borrower) of less than $5,000,000; provided, further, that, for purposes of this
clause (ii), (a) the amount of any liabilities of the Borrower or any Subsidiary
(as shown on the Borrower’s or such Subsidiary’s most recent balance sheet or in
the notes thereto) (other than liabilities that are by their terms subordinated
to the Loan Obligations) that are assumed by the transferee of any such assets
or are otherwise cancelled in connection with such transaction, (b) any notes or
other obligations or other securities or assets received by the Borrower or such
Subsidiary from such transferee that are converted by the Borrower or such
Subsidiary into cash within 180 days of the receipt thereof (to the extent of
the cash received), (c) any Designated Noncash Consideration received by the
Borrower or any of its Subsidiaries in such Disposition having an aggregate Fair
Market Value (as determined in good faith by the Borrower), taken together with
all other Designated Noncash Consideration received pursuant to this clause
(c) since the Closing Date that is at the time outstanding, not to exceed the
greater of $65,000,000 and 0.19 times the EBITDA calculated on a Pro Forma Basis
for the then most recently ended Test Period (with the Fair Market Value (as
determined in good faith by the Borrower) of each item of Designated Noncash
Consideration being measured at the time received and without giving effect to
subsequent changes in value), (d) the amount of Indebtedness of any Subsidiary
that is no longer a Subsidiary as a result of such Asset Sale, to the extent
that Holdings, the Borrower and each other Subsidiary are released from any
guarantee of payment of such Indebtedness in connection with the Asset Sale and
(e) consideration consisting of Indebtedness of the Borrower (other than
Indebtedness that is subordinated in right of payment to the Loan Obligations)
received from persons who are not Holdings, the Borrower or a Subsidiary in
connection with the Asset Sale and that is canceled. To the extent any
Collateral is Disposed of in a transaction permitted by this Section 6.05 to any
person other than the Borrower or any Subsidiary Loan Party, such Collateral
shall be Disposed of free and clear of the Liens created by the Loan Documents
(provided that, for the avoidance of doubt, with respect to any Disposal
consisting of an operating lease or license, the underlying property retained by
the Borrower or such Subsidiary Loan Party will not be so released), and the
Collateral Agent shall take, and is hereby authorized by each Lender to take,
any actions reasonably requested by the Borrower in order to evidence the
foregoing.

 

SECTION 6.06      Dividends and Distributions. Declare or pay, directly or
indirectly, any dividend or make, directly or indirectly, any other distribution
(by reduction of capital or otherwise), whether in cash, property, securities or
a combination thereof, with respect to any of its Equity Interests (other than
dividends and distributions on Equity Interests payable solely by the issuance
of additional Qualified Equity Interests of the person paying such dividends or
distributions) or directly or indirectly redeem, purchase, retire or otherwise
acquire for value (or permit any Subsidiary to purchase or acquire) any of the
Borrower’s Equity Interests or set aside any amount for any such purpose (other
than through the issuance of additional Equity Interests of the person
redeeming, purchasing, retiring or acquiring such shares) (any of the foregoing
dividends, distributions, redemptions, repurchases, retirements, other
acquisitions or setting aside of amounts, “Dividends”); provided, however, that:

 



 148 

 

 



(a)           (i)  any Subsidiary may declare and pay dividends to, or make
other distributions to, the Borrower or any Subsidiary that is a direct or
indirect parent of such Subsidiary and, if not a Wholly Owned Subsidiary, to
each other owner of Equity Interests of such Subsidiary on a pro rata basis (or
more favorable basis from the perspective of the Borrower or such Subsidiary)
based on their relative ownership interests; and (ii) to the extent permitted by
Section 6.04, any Subsidiary that is not a Wholly Owned Subsidiary may
repurchase its Equity Interests from any owner of the Equity Interests of such
Subsidiary that is not the Borrower or a Subsidiary;

 

(b)           Dividends may be made in respect of (i) overhead, legal,
accounting and other professional fees and expenses of Holdings or any Parent
Entity, (ii) fees and expenses related to any public offering or private
placement of Equity Interests or Indebtedness of Holdings or any Parent Entity
whether or not consummated, (iii) franchise and similar taxes and other fees and
expenses in connection with the maintenance of its (or any Parent Entity’s)
existence and its (or any Parent Entity’s indirect) ownership of the Borrower,
(iv) payments permitted by Section 6.07 (other than Sections 6.07(viii) or (x)),
(v) in respect of any taxable period for which the Borrower (or if the Borrower
is a disregarded entity for U.S. federal income tax purposes that is wholly
owned (directly or indirectly) by a C corporation for U.S. federal and/or
applicable state, local or foreign income tax purposes, such C corporation)
and/or any of its Subsidiaries are members of a consolidated, combined,
affiliated, unitary or similar tax group for U.S. federal and/or applicable
state, local or foreign tax purposes of which a direct or indirect parent of the
Borrower is the common parent, Dividends to any such direct or indirect parent
of the Borrower to fund income taxes for which such parent is liable in an
amount not to exceed the amount of any U.S. federal, state, local or foreign
income taxes that the Borrower and/or its Subsidiaries, as applicable, would
have paid for such taxable period (taking into account prior year losses) had
the Borrower and/or its Subsidiaries, as applicable, been a stand-alone
corporate taxpayer or a stand-alone corporate group, and (vi) customary salary,
bonus and other benefits payable to, and indemnities provided on behalf of,
officers, directors, employees and consultants of Holdings or any Parent Entity,
in each case in order to permit Holdings or any Parent Entity to make such
payments; provided that in the case of subclauses (i) and (iii), the amount of
such Dividends shall not exceed the portion of any amounts referred to in such
subclauses (i) and (iii) that are allocable to the Borrower and its Subsidiaries
(which (x) shall be 100% at any time that, as the case may be, (1) Holdings owns
no material assets other than the Equity Interests in the Borrower and assets
incidental to such equity ownership or (2) any Parent Entity owns directly or
indirectly no material assets other than Equity Interests in Holdings and any
other Parent Entity and assets incidental to such equity ownership and (y) in
all other cases shall be as determined in good faith by the Borrower);

 

(c)           Dividends to Holdings or any Parent Entity in order to enable
Holdings or any Parent Entity to purchase or redeem Equity Interests of Holdings
or any Parent Entity (including related stock appreciation rights or similar
securities) held by then present or former directors, consultants, officers or
employees of any Parent Entity, Holdings, the Borrower or any of the
Subsidiaries or by any Plan or any shareholders’ agreement then in effect upon
such person’s death, disability, retirement or termination of employment or
under the terms of any such Plan or any other agreement under which such shares
of stock or related rights were issued; provided that the aggregate amount of
Dividends for such purchases or redemptions under this Section 6.06(c) shall not
exceed (i) in any fiscal year (A) $7,500,000 (plus any amounts carried over from
prior years, up to $15,000,000 in the aggregate) plus (B) Excluded Equity
Proceeds, which, if not used in any fiscal year, may be carried forward to any
subsequent fiscal year, and (ii) amounts received in respect of key man life
insurance policy proceeds; provided, further, that cancellation of Indebtedness
owing to Holdings, the Borrower or any Subsidiary from members of management of
Holdings, any Parent Entity, the Borrower or its Subsidiaries in connection with
a repurchase of Equity Interests of Holdings or any Parent Entity will not be
deemed to constitute a Dividend for purposes of this Section 6.06;

 



 149 

 

  

(d)           any person may make noncash repurchases of Equity Interests deemed
to occur upon exercise of stock options if such Equity Interests represent a
portion of the exercise price of such options;

 

(e)           prior to the Extension Effective Date, so long as no Event of
Default has occurred and is continuing, other Dividends may be made in an
aggregate amount with all other Dividends and other distributions made pursuant
to this clause (e) not to exceed the greater of $50,000,000 and 0.15 times the
EBITDA calculated on a Pro Forma Basis for the Test Period ended immediately
prior to the date of such Dividend;

 

(f)            any person may make distributions to minority shareholders of any
subsidiary that is acquired pursuant to a Permitted Business Acquisition
pursuant to appraisal or dissenters’ rights with respect to shares of such
subsidiary held by such shareholders;

 

(g)           [reserved];

 

(h)           prior to the Extension Effective Date, Dividends may be made in an
aggregate amount equal to a portion of the Available Free Cash Flow Amount on
the date of such election that the Borrower elects to apply to this
Section 6.06(h), which such election shall (unless such Dividend is made
pursuant to clause (a) of the definition of “Available Free Cash Flow Amount”)
be set forth in a written notice of a Responsible Officer of the Borrower, which
notice shall set forth calculations in reasonable detail the amount of Available
Free Cash Flow Amount immediately prior to such election and the amount thereof
elected to be so applied; provided that no Event of Default has occurred and is
continuing and after giving effect thereto, the Net Total Leverage Ratio on a
Pro Forma Basis shall not be greater than 3.72 to 1.00;

 

(i)            the Borrower or any Subsidiary may make any Dividend on the
Closing Date used to fund the Transactions and the fees and expenses related
thereto or made in connection with the consummation of the Transactions
(including payments made pursuant to or as contemplated by the Transaction
Documents, as in effect on the Closing Date);

 

(j)            the Borrower or any Subsidiary may make payments of cash, or
dividends, distributions or advances to allow such person to make payments of
cash, in lieu of the issuance of fractional shares upon exercise of options or
warrants or upon the conversion or exchange of Equity Interests of such person;

 

(k)           prior to the Extension Effective Date, the Borrower may make
Dividends to Holdings so that Holdings or any Parent Entity may make Dividends
to its equity holders in an aggregate amount not to exceed $25,000,000 per
annum;

 

(l)            prior to the Extension Effective Date, the Borrower may make
Dividends to Holdings or any Parent Entity to finance any Investment that if
made by the Borrower or any Subsidiary directly would be permitted to be made
pursuant to Section 6.04; provided that (A) such Dividend shall be made
substantially concurrently with the closing of such Investment and (B) Holdings
or such Parent Entity shall, immediately following the closing thereof, cause
(1) all property acquired (whether assets or Equity Interests) to be contributed
to the Borrower or a Subsidiary Loan Party (or, to the extent permitted by
Section 6.04, a Subsidiary) or (2) the merger, consolidation or amalgamation (to
the extent permitted in Section 6.05) of the person formed or acquired into the
Borrower or a Subsidiary in order to consummate such Permitted Business
Acquisition or Investment, in each case, in accordance with the requirements of
Section 5.11;

 



 150 

 



 

(m)            [reserved];

 

(n)            the declaration and payment of dividends or distributions to
holders of any class or series of Disqualified Stock of the Borrower or any of
its Subsidiaries issued or incurred in accordance with Section 6.01;

 

(o)            Dividends that are made with Excluded Contributions;

 

(p)            Dividends in amounts required for Parent Entity of the Borrower
to pay interest and/or principal on Indebtedness the proceeds of which have been
contributed to the common equity of Borrower and that has been guaranteed by, or
is otherwise considered Indebtedness of, the Borrower incurred in accordance
with Section 6.01;

 

(q)            prior to the Extension Effective Date, other Dividends so long
as, immediately after giving effect to such payment or distribution on a Pro
Forma Basis, the Net Total Leverage Ratio is not greater than 2.47 to 1.00;
provided that no Event of Default has occurred and is continuing; and

 

(r)            any consideration, payment, dividend, distribution or other
transfer in connection with a Permitted Securitization Financing.

 

Notwithstanding anything herein to the contrary, the foregoing provisions of
Section 6.06 will not prohibit the payment of any Dividend or the consummation
of any redemption, purchase, defeasance or other payment within 60 days after
the date of declaration thereof or the giving of notice, as applicable, if at
the date of declaration or the giving of such notice such payment would have
complied with the provisions of this Agreement.

 

SECTION 6.07      Transactions with Affiliates. Sell or transfer any property or
assets to, or purchase or acquire any property or assets from, or otherwise
engage in any other transaction with, any of its Affiliates in a transaction
involving aggregate consideration in excess of $10,000,000, unless such
transaction is (i) otherwise permitted (or required) with such Affiliates under
this Agreement or (ii) upon terms that are substantially no less favorable to
the Borrower or such Subsidiary, as applicable, than would be obtained in a
comparable arm’s-length transaction with a person that is not an Affiliate, as
determined by the Board of Directors of the Borrower or such Subsidiary in good
faith; provided that this clause (ii) shall not apply to (A) the indemnification
of directors of Holdings, the Borrower or the Subsidiaries in accordance with
customary practice or (B) to the extent otherwise permitted under this Agreement
(each of which shall not be prohibited by this Section 6.07), the following:

 

(i)            any issuance of securities, or other payments, awards or grants
in cash, securities or otherwise pursuant to, or the funding of, employment
arrangements, equity purchase agreements, deferred compensation agreements,
stock options and stock ownership plans or similar employee benefit plans
approved by the Board of Directors of Holdings (or any Parent Entity) or of the
Borrower;

 



 151 

 

 

(ii)            [reserved];

 

(iii)            transactions among Holdings, the Borrower and the Subsidiaries
(or entities that become Subsidiaries as a result of such transaction (including
via merger, consolidation or amalgamation in which a Subsidiary is the surviving
entity) that are not otherwise prohibited under this Agreement;

 

(iv)            the payment of fees, out of pocket costs and indemnities to
directors, officers, employees and consultants of any Parent Entity, Holdings,
the Borrower and the Subsidiaries in the ordinary course of business (limited,
in the case of any Parent Entity or Holdings, to the portion of such fees and
expenses that are allocable to the Borrower and its Subsidiaries (which
(x) shall be 100% for so long as Holdings or such Parent Entity, as the case may
be, owns no assets other than the Equity Interests in the Borrower, Holdings or
any Parent Entity and assets incidental to the ownership of the Borrower and its
Subsidiaries and (y) in all other cases shall be as determined in good faith by
management of the Borrower));

 

(v)            the existence of, or the performance by the Borrower or any of
its Subsidiaries of its obligations under the terms of, the Transaction
Documents, agreements and arrangements in existence on the Closing Date and, to
the extent involving aggregate consideration in excess of $5,000,000, set forth
on Schedule 6.07 to the Original Credit Agreement and any amendment thereto or
similar agreements which it may enter into thereafter; provided, however, that
the existence of, or the performance by the Borrower or any of its Subsidiaries
of its obligations under, any future amendment to any such existing agreement or
under any similar agreement entered into after the Closing Date shall only be
permitted by this clause (v) to the extent that the terms of any such existing
agreement together with all amendments thereto, taken as a whole, or new
agreement are not otherwise more disadvantageous to the Lenders in any material
respect than the original agreement as in effect on the Closing Date (as
determined by the Borrower in good faith);

 

(vi)            transactions to effect the Transactions and the Repricing Date
Transactions and the payment of all fees and expenses related to the
Transactions as contemplated by the Transaction Documents and the Repricing Date
Transactions;

 

(vii)            (A) any employment agreements entered into by Holdings, the
Borrower or any of the Subsidiaries in the ordinary course of business, (B) any
subscription agreement or similar agreement pertaining to the repurchase of
Equity Interests pursuant to put/call rights or similar rights with employees,
officers or directors, and (C) any employee compensation, benefit plan or
arrangement, any health, disability or similar insurance plan which covers
employees, and any reasonable employment contract or collective bargaining
agreement or similar contract and transactions pursuant thereto;

 

(viii)            transactions permitted by, and complying with, the provisions
of, Section 6.04;

 

(ix)            transactions permitted by, and complying with, the provisions
of, Section 6.05;

 

(x)            transactions permitted by, and complying with the provisions of,
Section 6.06;

 

(xi)            any purchase by the Permitted Holders or any director, officer,
employee or consultant of the Borrower or Holdings of Equity Interests of
Holdings or any contribution by Holdings to, or purchases of, Equity Interests
of the Borrower; provided that any Equity Interests of the Borrower purchased by
Holdings shall be pledged to the Collateral Agent on behalf of the Lenders to
the extent required by the Holdings Guarantee and Pledge Agreement;

 



 152 

 

 

(xii)            prior to the Extension Effective Date, provided no Default or
Event of Default shall have occurred and be continuing or would result
therefrom, payments by the Borrower or any of the Subsidiaries to the Investors
or any Investor Affiliate made for any financial advisory, financing,
underwriting or placement services or in respect of other investment banking
activities, including in connection with acquisitions or divestitures, which
payments are approved by the majority of the Board of Directors of the Borrower,
in good faith;

 

(xiii)            payments, loans (or cancellation of loans) or advances to
employees or consultants that are (A) approved by a majority of the Board of
Directors of the Borrower in good faith, (B) made in compliance with applicable
law and (C) otherwise permitted under this Agreement;

 

(xiv)            transactions for the purchase or sale of goods, equipment,
products, parts and services entered into in the ordinary course of business;

 

(xv)            any transaction in respect of which the Borrower delivers to the
Administrative Agent (for delivery to the Lenders) a letter addressed to the
Board of Directors of the Borrower from an accounting, appraisal or investment
banking firm, in each case of nationally recognized standing that is in the good
faith determination of the Borrower qualified to render such letter, which
letter states that such transaction is on terms that are substantially no less
favorable to the Borrower or such Subsidiary, as applicable, than would be
obtained in a comparable arm’s-length transaction with a person that is not an
Affiliate;

 

(xvi)            prior to the Extension Effective Date, the payment of all fees,
expenses, bonuses and awards related to the Transactions, including fees to any
Investor or Investor Affiliate;

 

(xvii)            transactions with customers, clients, suppliers, or purchasers
or sellers of goods or services, in each case in the ordinary course of business
and otherwise in compliance with the terms of this Agreement that are fair to
the Borrower or the Subsidiaries (in the good faith determination of the
Borrower);

 

(xviii)            transactions with joint ventures for the purchase or sale of
goods, equipment and services entered into in the ordinary course of business
and in a manner consistent with past practice;

 

(xix)            transactions between Holdings, the Borrower or any of its
Subsidiaries and any person that is an Affiliate solely by virtue of having a
director who is also a director of Holdings, the Borrower or any direct or
indirect parent company of the Borrower, provided, however, that such director
abstains from voting as a director of Holdings or the Borrower or such direct or
indirect parent company, as the case may be, on any matter involving such other
person;

 

(xx)            intercompany transactions for the purpose of improving the
consolidated tax efficiency of the Borrower and the Subsidiaries;

 

(xxi)            prior to the Extension Effective Date, the termination of
HandsOn Management Agreements and any payments for termination fees in
connection therewith, including any net present value of future payments;

 

(xxii)            [reserved];

 



 153 

 

 

(xxiii)            payments by Holdings (or any Parent Entity), the Borrower and
the Subsidiaries pursuant to a tax sharing agreement or arrangement (whether
written or as a matter of practice) that are permitted by clause (v) of
Section 6.06(b);

 

(xxiv)            any agreements or arrangements between a third party and an
Affiliate of the Borrower that are acquired or assumed by the Borrower or any
Subsidiary in connection with an acquisition or merger of such third party (or
assets of such third party) by or with the Borrower or any Subsidiary; provided
that (A) such acquisition or merger is permitted under this Agreement and
(B) such agreements or arrangements are not entered into in contemplation of
such acquisition or merger or otherwise for the purpose of avoiding the
restrictions imposed by this Section 6.07;

 

(xxv)            any contribution to the capital of the Borrower, or purchase of
Equity Interests of the Borrower, by Holdings;

 

(xxvi)            Investments by the Investors and Investor Affiliates in
securities of Holdings, the Borrower or any of the Subsidiaries so long as
(A) the Investment is being offered generally to other investors on the same or
more favorable terms and (B) the Investment constitutes less than 5.0% of the
outstanding issue amount of such class of securities; and

 

(xxvii)            transactions pursuant to any Permitted Securitization
Financing.

 

SECTION 6.08      Business of Holdings, the Borrower and the Subsidiaries.
Notwithstanding any other provisions hereof, engage at any time to any material
respect in any business or business activity other than:

 

(a)            in the case of the Borrower and any Material Subsidiary, (i) any
business or business activity conducted by any of them on the Closing Date and
any business or business activities incidental or related thereto, (ii) any
business or business activity that is reasonably similar thereto or a reasonable
extension, development or expansion thereof or ancillary thereto, including the
consummation of the Transactions, (iii) any business or business activity that
the senior management of the Borrower deems beneficial for the Borrower or such
Subsidiary, (iv) any business or business activity of any person acquired
pursuant to a Permitted Business Acquisition, (v) any Similar Business and
(vi) in the case of a Special Purpose Securitization Subsidiary, Permitted
Securitization Financings; and

 

(b)            in the case of Holdings, (i) ownership of the Equity Interests in
the Borrower, together with activities directly related thereto, and
(A) Holdings shall own no assets other than such Equity Interests, Equity
Interests of acquired target companies, which shall be immediately contributed
to the Borrower, its books and records, deposit accounts, all cash deposits held
therein, and cash paid to Holdings in accordance with the terms hereof, and
(B) Holdings shall not grant a Lien on any of its assets other than (1) Liens
created pursuant to the Loan Documents (or pursuant to documentation governing
any Pari Term Loans) and (2) ordinary course Liens incurred under customary
deposit account agreements entered into by Holdings with respect to its deposit
accounts; (ii) performance of its obligations under and in connection with the
Loan Documents, the Business Combination Agreement and the other agreements
contemplated by the Business Combination Agreement; (iii) issuance of Equity
Interests; (iv) as otherwise required by law; (viv) holding any cash received in
accordance with the terms hereof and investing such proceeds in Permitted
Investments; (viv) guarantees of the AGNL Lease; and (vii) any activities
reasonably related to the activities set forth in clauses (i) through (v) above.
Notwithstanding anything contained in this clause (b), so long as no Default has
occurred and is continuing or would result therefrom, Holdings may merge with
any other person (and if it is not the survivor of such merger, the survivor
shall assume Holdings’ obligations, as applicable, under the Loan Documents).

 



 154 

 

 

SECTION 6.09      Limitation on Modifications and Payments of Indebtedness;
Modifications of Certificate of Incorporation, By-Laws and Certain Other
Agreements; etc.

 

(a)            Amend or modify in any manner materially adverse to the Lenders
when taken as a whole (as determined in good faith by the Borrower), or grant
any waiver or release under or terminate in any manner (if such granting or
termination shall be materially adverse to the Lenders when taken as a whole (as
determined in good faith by the Borrower)), the articles or certificate of
incorporation, by-laws, limited liability company operating agreement or other
organizational documents of the Borrower or any of the Subsidiaries.

 

(i)  Make, or agree or offer to pay or make, directly or indirectly, any payment
or other distribution (whether in cash, securities or other property) of, or in
respect of, principal of or interest on any Junior Financing, or any payment or
other distribution (whether in cash, securities or other property), including
any sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination in respect of any Junior
Financing, except for (A) Refinancings with any Indebtedness permitted to be
incurred under Sections 6.01, (B) payments of regularly scheduled interest and
fees due thereunder, other non-accelerated and non-principal payments
thereunder, scheduled payments thereon necessary to avoid the Junior Financing
from constituting “applicable high yield discount obligations” within the
meaning of Section 163(i)(1) of the Code, and payment of principal on the
scheduled maturity date of any Junior Financing, (C) payments or distributions
in respect of all or any portion of the Junior Financing with Excluded Equity
Proceeds not otherwise used for any other purpose, (D) the conversion or
exchange of any Junior Financing to Qualified Equity Interests of the Borrower,
Holdings or any Parent Entity, (E) so long as no Event of Default has occurred
and is continuing, payments or distributions in respect of Junior Financings
prior to any scheduled maturity made, in an aggregate amount, not to exceed a
portion of the Available Free Cash Flow Amount on the date of such election that
the Borrower elects to apply to this Section 6.09(b)(i)(E), which such election
shall (unless such payment or distribution is made pursuant to clause (a) of the
definition of “Available Free Cash Flow Amount”) be set forth in a written
notice of a Responsible Officer thereof, which notice shall set forth
calculations in reasonable detail of the amount of Available Free Cash Flow
Amount immediately prior to such election and the amount thereof elected to be
so applied; provided that no Event of Default has occurred and is continuing or
would result therefrom and after giving effect to such payments or
distributions, the Net Total Leverage Ratio on a Pro Forma Basis shall not be
greater than 3.72 to 1.00, (F) other payments and distributions in an aggregate
amount (valued at the time of the making thereof and without giving effect to
any subsequent change in value) not to exceed the greater of $50,000,000 and
0.15 times the EBITDA calculated on a Pro Forma Basis for the then most recently
ended Test Period; provided that no Event of Default has occurred and is
continuing and (G) other payments and distributions in respect of Junior
Financing; provided that no Event of Default has occurred and is continuing and,
immediately after giving effect to such payment or distribution on a Pro Forma
Basis, the Net Total Leverage Ratio is not greater than 2.47 to 1.00.

 

(i)            Amend or modify, or permit the amendment or modification of, any
provision of any Junior Financing that constitutes Material Indebtedness, or any
agreement, document or instrument evidencing or relating thereto, other than
amendments or modifications that (A) are not materially adverse to Lenders taken
as a whole (as determined in good faith by the Borrower) and that do not affect
the subordination provisions thereof (if any) in a manner adverse to the Lenders
taken as a whole (as determined in good faith by the Borrower), (B) otherwise
comply with the definition of “Permitted Refinancing Indebtedness” or (C) in the
case of the Senior Secured Notes, comply with the provisions of the
Intercreditor Agreement.

 



 155 

 

 

(b)            Enter into any agreement or instrument that by its terms
restricts (i) the payment of dividends or distributions or the making of cash
advances by any Material Subsidiary to the Borrower or any Subsidiary that is a
direct or indirect parent of such Subsidiary or (ii) the granting of Liens by
the Borrower or any Material Subsidiary that is a Loan Party pursuant to the
Security Documents, in each case, other than those arising under any Loan
Document, except, in each case, restrictions existing by reason of:

 

(A)            restrictions imposed by applicable law, rule or regulation;

 

(B)            contractual encumbrances or restrictions in effect on the Closing
Date with respect to Liens permitted under Section 6.02(a) or as otherwise
disclosed on Schedule 6.09(c) to the Original Credit Agreement, the Senior
Secured Notes Documents, any Refinancing Notes or any agreements relating to any
Permitted Refinancing Indebtedness in respect of any such Indebtedness and, in
each case, any similar contractual encumbrances or restrictions and any
amendment, modification, supplement, replacement or refinancing of such
agreements or instruments that does not materially expand the scope of any such
encumbrance or restriction or make such restriction materially more onerous (in
each case, as determined in good faith by the Borrower);

 

(C)            any restriction on the Equity Interests or assets of a Subsidiary
imposed pursuant to an agreement entered into for the sale or disposition of
such Equity Interests or assets permitted under Section 6.05 pending the closing
of such sale or disposition;

 

(D)            customary provisions in joint venture agreements and other
similar agreements applicable to the assets of, or the Equity Interests in,
joint ventures entered into in the ordinary course of business;

 

(E)            any restrictions imposed by any agreement relating to a Lien
permitted by Section 6.02 to the extent that such restrictions apply only to the
property or assets subject to such Lien;

 

(F)            customary provisions contained in leases or licenses of
Intellectual Property and other similar agreements entered into in the ordinary
course of business or consistent with past practice or industry norm;

 

(G)            customary provisions restricting subletting or assignment of any
lease governing a leasehold interest;

 

(H)            customary provisions restricting assignment of any agreement
entered into in the ordinary course of business;

 

(I)            customary restrictions and conditions contained in any agreement
relating to the Disposition of any asset permitted under Section 6.05 applicable
to the asset to be Disposed of pending the consummation of such sale, transfer,
lease or other disposition;

 



 156 

 

 

(J)            restrictions on cash or other deposits or net worth imposed by
customers under contracts entered into in the ordinary course of business;

 

(K)            customary provisions contained in leases, licenses, contracts and
other similar agreements entered into in the ordinary course of business that
impose restrictions on the property subject to such lease;

 

(L)            any agreement in effect at the time such subsidiary becomes a
Subsidiary, so long as such agreement was not entered into in contemplation of
such person becoming a Subsidiary and such restriction does not apply to the
Borrower or any other Material Subsidiary or any of their respective assets;

 

(M)            any restrictions imposed by any agreement relating to
Indebtedness incurred pursuant to Section 6.01 or Permitted Refinancing
Indebtedness in respect thereof, to the extent such restrictions are not
materially more restrictive, taken as a whole, than the restrictions contained
in the Loan Documents or are market terms at the time of issuance (in each case
as determined in good faith by the Borrower);

 

(N)            customary restrictions and conditions contained in the document
relating to any Lien, so long as (1) such Lien is a Permitted Lien and such
restrictions or conditions relate only to the specific asset subject to such
Lien, and (2) such restrictions and conditions are not created for the purpose
of avoiding the restrictions imposed by this Section 6.09;

 

(O)            restrictions contained in any Permitted Securitization Document
with respect to any Special Purpose Securitization Subsidiary; or

 

(P)            customary net worth provisions contained in leases entered into
by Holdings, the Borrower or any Subsidiary in the ordinary course of business
so long as the Borrower has determined in good faith that such net worth
provisions would not reasonably be expected to impair the ability of Holdings,
the Borrower or its Subsidiaries to meet their obligations under the Loan
Documents.

 

SECTION 6.10      Fiscal Year. In the case of the Borrower, permit any change to
its fiscal year without prior notice to the Administrative Agent, in which case,
the Borrower and the Administrative Agent will, and are hereby authorized by the
Lenders to, make any adjustments to this Agreement that are necessary to reflect
such change in fiscal year.

 

SECTION 6.11      Financial Covenant. Permit the Net First Lien Leverage Ratio
as of the last day of any fiscal quarter (beginning with the end of the first
full fiscal quarter ending after the Closing Date) to exceed 5.10 to 1.00.

 

SECTION 6.12      Minimum Liquidity. From and after the Extension Effective
Date, permit Liquidity as of the last Business Day of any calendar week to be
less than $35,000,000.

 



 157 

 

 

Article VII
Events of Default

 

SECTION 7.01      Events of Default. In case of the happening of any of the
following events (“Events of Default”):

 

(a)            any representation or warranty made or deemed made by the
Borrower or any Subsidiary Loan Party herein or in any other Loan Document or
any certificate or document delivered pursuant hereto or thereto shall prove to
have been false or misleading in any material respect when so made or deemed
made and such false or misleading representation or warranty (if curable) shall
remain false or misleading for a period of 30 days after notice thereof from the
Administrative Agent to the Borrower; provided that the failure of any
representation or warranty made or deemed made by any Loan Party (other than the
representations and warranties referred to in clause (i) of Section 4.01(b)) to
be true and correct in any material respect on the Closing Date will not
constitute an Event of Default hereunder;

 

(b)            default shall be made in the payment of any principal of any Loan
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or by acceleration thereof or
otherwise;

 

(c)            default shall be made in the payment of any interest on any Loan
or the reimbursement with respect to any L/C Disbursement or in the payment of
any Fee or any other amount (other than an amount referred to in clause
(b) above) due under any Loan Document, when and as the same shall become due
and payable, and such default shall continue unremedied for a period of five
Business Days;

 

(d)            any default shall be made in the due observance or performance by
the Borrower of any covenant or agreement contained in Section 5.01(a) (with
respect to the Borrower), 5.05(a), 5.09 or in Article VI;

 

(e)            default shall be made in the due observance or performance by
Holdings of Section 6.08(b) or by the Borrower or any Subsidiary Loan Party of
any covenant or agreement contained in any Loan Document (other than those
specified in clauses (b), (c) and (d) above) and such default shall continue
unremedied for a period of 30 days after notice thereof from the Administrative
Agent to the Borrower; provided, that (x) any default made in the due observance
or performance of any covenant or agreement contained in Section 5.04(a) or
(c) with respect to the fiscal year ended December 31, 2019 shall not be an
Event of Default unless such default shall continue unremedied on the date that
is the later of (i) 30 days after notice thereof from the Administrative Agent
to the Borrower and (ii) the Limited Waiver Termination Date, and (y) any
default made in the due observance or performance of any covenant or agreement
contained in Section 5.04(b) or (c) prior to the Limited Waiver Termination Date
(including any Default thereunder in respect of the failure to deliver the
financial statements and accompanying management’s discussion and analysis with
respect to the fiscal quarter ended March 31, 2020) shall not be an Event of
Default unless such default shall continue unremedied on the date that is the
later of (i) 30 days after the date such default occurred and (ii) 10 Business
Days after the Limited Waiver Termination Date;

 

(f)            (i) any event or condition occurs that (a) results in any
Material Indebtedness becoming due prior to its scheduled maturity (other than,
for the avoidance of doubt, Material Indebtedness with respect to Permitted
Securitization Financings) or (b) enables or permits (with all applicable grace
periods having expired) the holder or holders of any Material Indebtedness or
any trustee or agent on its or their behalf to cause any Material Indebtedness
to become due, or to require the prepayment, repurchase, redemption or
defeasance thereof, prior to its scheduled maturity or (ii) the Borrower or any
Subsidiary (other than any Special Purpose Securitization Subsidiary) shall fail
to pay the principal of any Material Indebtedness at the stated final maturity
thereof; provided that this clause (f) shall not apply to any secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness if such sale or transfer is
permitted hereunder and under the documents providing for such Indebtedness;

 



 158 

 

 

(g)            there shall have occurred a Change in Control;

 

(h)            an involuntary proceeding shall be commenced or an involuntary
petition shall be filed in a court of competent jurisdiction seeking (i) relief
in respect of Holdings, the Borrower or any of its Material Subsidiaries, or of
a substantial part of the property or assets of Holdings, the Borrower or any of
its Material Subsidiaries, under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other federal, state or foreign
bankruptcy, moratorium, insolvency, receivership or similar law, (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for Holdings, the Borrower or any of its Material Subsidiaries
or for a substantial part of the property or assets of Holdings, the Borrower or
any of its Material Subsidiaries or (iii) the winding-up or liquidation of
Holdings, the Borrower or any of its Material Subsidiaries (other than permitted
hereunder); and such proceeding or petition shall continue undismissed for
60 days or an order or decree approving or ordering any of the foregoing shall
be entered;

 

(i)            Holdings, the Borrower or any of its Material Subsidiaries shall
(i) voluntarily commence any proceeding or file any petition seeking relief
under Title 11 of the United States Code, as now constituted or hereafter
amended, or any other federal, state or foreign bankruptcy, moratorium,
insolvency, receivership or similar law, (ii) consent to the institution of, or
fail to contest in a timely and appropriate manner, any proceeding or the filing
of any petition described in clause (h) above, (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for Holdings, the Borrower or any of its Material Subsidiaries
or for a substantial part of the property or assets of Holdings, the Borrower or
any of its Material Subsidiaries, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

 

(j)            the failure by the Borrower or any Material Subsidiary to pay one
or more final judgments aggregating in excess of $75,000,000 (to the extent not
covered by insurance), which judgments are not discharged or effectively waived
or stayed for a period of 30 consecutive days, or any action shall be legally
taken by a judgment creditor to levy upon assets or properties of the Borrower
or any Material Subsidiary to enforce any such judgment;

 

(k)            (i) an ERISA Event shall have occurred, (ii) the PBGC shall
institute proceedings (including giving notice of intent thereof) to terminate
any Plan or Plans, (iii) the Borrower or any Subsidiary or any ERISA Affiliate
shall have been notified by the sponsor of a Multiemployer Plan that such
Multiemployer Plan is in reorganization or is being terminated, within the
meaning of Title IV of ERISA, or (iv)  the Borrower or any Subsidiary shall
engage in any “prohibited transaction” (as defined in Section 406 of ERISA or
Section 4975 of the Code) involving any Plan; and in each case in clauses
(i) through (iv) above, such event or condition, together with all other such
events or conditions, if any, would reasonably be expected to have a Material
Adverse Effect; or

 



 159 

 

 

(l)            (i) any material provision of any Loan Document shall for any
reason be asserted in writing by Holdings, the Borrower or any Subsidiary Loan
Party not to be a legal, valid and binding obligation of any party thereto
(other than in accordance with its terms), (ii) any security interest purported
to be created by any Security Document and to extend to assets that constitute a
material portion of the Collateral shall cease to be, or shall be asserted in
writing by the Borrower or any other Loan Party not to be (other than in
accordance with its terms), a valid and perfected security interest (perfected
as or having the priority required by this Agreement or the relevant Security
Document and subject to such limitations and restrictions as are set forth
herein and therein) in the securities, assets or properties covered thereby,
except to the extent that any such loss of perfection or priority results from
the limitations of foreign laws, rules and regulations as they apply to pledges
of Equity Interests in Foreign Subsidiaries or the application thereof, or
except from the failure of the Collateral Agent to maintain possession of
certificates actually delivered to it representing securities pledged under the
Collateral Agreement or to file Uniform Commercial Code continuation statements
or take the actions described on Schedule 3.04 to the Original Credit Agreement
and except to the extent that such loss is covered by a lender’s title insurance
policy and the Administrative Agent shall be reasonably satisfied with the
credit of such insurer, or (iii) a material portion of the Guarantees pursuant
to the Security Documents by Holdings or the Subsidiary Loan Parties
guaranteeing the Obligations shall cease to be in full force and effect (other
than in accordance with the terms thereof), or shall be asserted in writing by
Holdings or any Subsidiary Loan Party not to be in effect or not to be legal,
valid and binding obligations (other than in accordance with the terms thereof);
provided that no Event of Default shall occur under this Section 7.01(l) if the
Loan Parties cooperate with the Collateral Agent to replace or perfect such
security interest and Lien, such security interest and Lien is replaced and the
rights, powers and privileges of the Secured Parties are not materially
adversely affected by such replacement; or

 

(m)            Limited Waiver Events of Default. At any time from and after the
Extension Effective Date, the Borrower or any Restricted Subsidiary shall,
without the prior written consent of the Agent or the Required Lenders:

 

(i)            incur, create or assume any Additional Indebtedness pursuant to
Section 2.20;

 

(ii)            make any designation of any Subsidiary (including any existing
Subsidiary and any newly acquired or newly formed Subsidiary) as an Unrestricted
Subsidiary pursuant to the defined term “Unrestricted Subsidiary”, or make any
Investment in any Unrestricted Subsidiary; or

 

(iii)            make any payment in cash to HandsOn Global Management or any
Affiliate thereof (other than Holdings or any Subsidiary thereof) other than
payments made in the ordinary course of business in connection with any
transaction, agreement or arrangement existing as of the Extension Effective
Date (including any existing lease and vendor relationships);

 

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) above), and at any time thereafter during the
continuance of such event, the Administrative Agent, at the request of the
Required Lenders, shall, by notice to the Borrower, take any or all of the
following actions, at the same or different times: (i) terminate forthwith the
Commitments, (ii) declare the Loans then outstanding to be forthwith due and
payable in whole or in part, whereupon the principal of the Loans then
outstanding so declared to be due and payable, together with accrued interest
thereon and any unpaid accrued Fees and all other liabilities of the Borrower
accrued hereunder and under any other Loan Document, shall become forthwith due
and payable, without presentment, demand, protest or any other notice of any
kind, all of which are hereby expressly waived by the Borrower, anything
contained herein or in any other Loan Document to the contrary notwithstanding
and (iii) demand Cash Collateral pursuant to Section 2.22; and in any event with
respect to the Borrower described in clause (h) or (i) above, the Commitments
shall automatically terminate, the principal of the Loans then outstanding,
together with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of the Borrower accrued hereunder and under any other Loan Document,
shall automatically become due and payable and the Administrative Agent shall be
deemed to have made a demand for Cash Collateral to the full extent permitted
under Section 2.22, without presentment, demand, protest or any other notice of
any kind, all of which are hereby expressly waived by the Borrower, anything
contained herein or in any other Loan Document to the contrary notwithstanding.

 



 160 

 

 

For purposes of clauses (h), (i) and (j) of this Section 7.01, “Material
Subsidiary” (1) shall mean any Subsidiary that would not be an Immaterial
Subsidiary under clause (a) of the definition thereof and (2) shall exclude any
Special Purpose Securitization Subsidiary.

 

SECTION 7.02      Treatment of Certain Payments. Subject to the terms of any
applicable Intercreditor Agreement, any amount received by the Administrative
Agent or the Collateral Agent from any Loan Party (or from proceeds of any
Collateral) following any acceleration of the Obligations under this Agreement
or any Event of Default with respect to the Borrower under Section 7.01(h) or
(i), in each case that is continuing, shall be applied: (i) first, ratably, to
pay any fees, indemnities or expense reimbursements then due to the
Administrative Agent or the Collateral Agent from the Borrower (other than in
connection with any Secured Cash Management Agreement or Secured Swap
Agreement), (ii) second, towards payment of interest and fees then due from the
Borrower hereunder (which, for the avoidance of doubt, shall include payment of
scheduled periodic payments in respect of any Secured Swap Agreement), ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, (iii) third, towards payment of unreimbursed
L/C Disbursements then due from the Borrower hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal and
unreimbursed L/C Disbursements then due to such parties, (iv) fourth, towards
payment of other Obligations (including Obligations of the Loan Parties owing
under or in respect of any Secured Cash Management Agreement or Secured Swap
Agreement not already paid pursuant to (ii) above) then due from the Borrower
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of such Obligations then due to such parties and (v) last, the balance,
if any, after all of the Obligations have been paid in full, to the Borrower or
as otherwise required by Requirements of Law.

 



 161 

 

 

SECTION 7.03      Cure Right. Notwithstanding anything to the contrary contained
in Section 7.01, in the event that the Borrower fails (or, but for the operation
of this Section 7.03, would fail) to comply with the requirements of the
Financial Covenant, from the last day of the applicable fiscal quarter until the
expiration of the 10th Business Day subsequent to the date the certificate
calculating such Financial Covenant is required to be delivered pursuant to
Section 5.04(c), Holdings, the Borrower and any Parent Entity shall have the
right to issue Permitted Cure Securities for cash or otherwise receive cash
contributions to the capital of such entities, and in each case, to contribute
any such cash to the capital of the Borrower (collectively, the “Cure Right”),
and upon the receipt by the Borrower of such cash (the “Cure Amount”), pursuant
to the exercise of the Cure Right, the Financial Covenant shall be recalculated
giving effect to a pro forma adjustment by which EBITDA shall be increased with
respect to such applicable quarter and any four-quarter period that contains
such quarter, solely for the purpose of measuring the Financial Covenant and not
for any other purpose under this Agreement, by an amount equal to the Cure
Amount; provided that (i) in each four consecutive fiscal quarter period there
shall be at least two fiscal quarters in which a Cure Right is not exercised,
(ii) a Cure Right shall not be exercised more than five times during the term of
the Agreement, (iii) for purposes of this Section 7.03, the Cure Amount shall be
no greater than the amount required for purposes of complying with the Financial
Covenant, (iv) there shall be no pro forma reduction in Indebtedness with the
proceeds of the exercise of the Cure Right for determining compliance with the
Financial Covenant for the fiscal quarter in respect of which such Cure Right is
exercised (either directly through prepayment or indirectly as a result of the
netting of unrestricted cash) and (v) the Cure Amount shall not build the
Available Free Cash Flow Amount. If, after giving effect to the adjustments in
this Section 7.03, the Borrower shall then be in compliance with the
requirements of the Financial Covenant, the Borrower shall be deemed to have
satisfied the requirements of the Financial Covenant as of the relevant date of
determination with the same effect as though there had been no failure to comply
therewith at such date, and the applicable breach or default of the Financial
Covenant that had occurred shall be deemed cured. In the event that (i) no
Default exists other than that arising due to failure of the Borrower to comply
with Financial Covenant, and (ii) Holdings, the Borrower or such Parent Entity,
as applicable, shall have delivered to Administrative Agent written notice of
its intention to cause Borrower to exercise the Cure Right (which notice shall
be delivered no earlier than 15 days prior to, and no later than the fifth day
subsequent to the date the certificate calculating such Financial Covenant is
required to be delivered pursuant to Section 5.04(c)), which exercise if fully
consummated would be sufficient in accordance with the terms hereof to cause
Borrower to be in compliance with the Financial Covenant as of the relevant date
of determination, then from and following receipt by Administrative Agent of any
such notice and until the date that is the earlier of (x) the 10th day
subsequent to the date the certificate calculating such Financial Covenant is
required to be delivered pursuant to Section 5.04(c) and (y) the date, if any,
on which Holdings, the Borrower or such Parent Entity notifies the
Administrative Agent in writing that such Cure Right shall not be exercised, no
Default shall be deemed to exist during such period for purposes of this
Agreement and neither the Administrative Agent nor any Lender shall exercise any
remedies set forth in Section 7.01 hereof during such period solely as a result
of the failure by the Borrower to comply with the Financial Covenant.

 



 162 

 

 

Article VIII
The Agents

 

SECTION 8.01      Appointment and Authority.

 

(a)            Each of the Lenders (in its capacities as a Lender and on behalf
of itself and its Affiliates as potential counterparties to Secured Cash
Management Agreements and Secured Swap Agreements) and each Issuing Bank (in
such capacities and on behalf of itself and its Affiliates as potential
counterparties to Secured Cash Management Agreements and Secured Swap
Agreements) hereby irrevocably designates and appoints the Administrative Agent
as the agent of such Lender under this Agreement and the other Loan Documents,
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent, the Lenders and the Issuing Banks, and the Borrower
shall not have rights as a third party beneficiary of any of such provisions.

 

(b)            The Administrative Agent shall also act as the “Collateral Agent”
under the Loan Documents, and each of the Lenders and the Issuing Banks hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of such Lender and the Issuing Banks for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Loan Parties to
secure any of the Obligations, together with such powers and discretion as are
reasonably incidental thereto. In this connection, the Administrative Agent, as
“Collateral Agent” and any co-agents, sub-agents and attorneys-in-fact appointed
by the Administrative Agent pursuant to Section 8.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Security Documents, or for exercising any rights and remedies thereunder at the
direction of the Administrative Agent), shall be entitled to the benefits of all
provisions of this Article VIII and Article IX (including Section 9.04(d), as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.

 

SECTION 8.02      Rights as a Lender. The person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the person
serving as the Administrative Agent hereunder in its individual capacity. Such
person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

 



 163 

 

 

SECTION 8.03      Exculpatory Provisions. The Administrative Agent shall not
have any duties or obligations except those expressly set forth herein and in
the other Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

 

(a)            shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default or Event of Default has occurred and is
continuing;

 

(b)            shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents or that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and

 

(c)            shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the person serving as the
Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 7.01 and 9.09) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until written notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or an Issuing Bank.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 



 164 

 

 

SECTION 8.04      Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender or an Issuing
Bank, the Administrative Agent may presume that such condition is satisfactory
to such Lender or an Issuing Bank unless the Administrative Agent shall have
received notice to the contrary from such Lender or an Issuing Bank prior to the
making of such Loan or the issuance of such Letter of Credit. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

SECTION 8.05      Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article VIII shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 



 165 

 



 

SECTION 8.06     Resignation of Administrative Agent.

 

(a)            The Administrative Agent may at any time give notice of its
resignation to the Lenders, the Issuing Banks and the Borrower. Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, with
the consent of the Borrower (unless an Event of Default Under Section 7.01(b),
(c), (h) or (i) has occurred and is continuing), to appoint a successor, which
shall be a bank with an office in the United States of America, or an Affiliate
of any such bank with an office in the United States of America, and the
Administrative Agent further agrees that for the 30 day period immediately
following its notice of resignation, it will not appoint a successor unless the
Borrower shall have consented to such successor, such consent not to be
unreasonably withheld or delayed. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the Lenders
and the Issuing Banks, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except in its capacity as Collateral Agent holding collateral
security on behalf of any Secured Parties, it shall continue to hold such
collateral security as nominee until such time as a successor Collateral Agent
is appointed) and (2) all payments, communications and determinations provided
to be made by, to or through the Administrative Agent shall instead be made by
or to each Lender and the Issuing Banks directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above
in this Section 8.06. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section 8.06. The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor. After the retiring
Administrative Agent’s resignation hereunder and under the other Loan Documents,
the provisions of this Article VIII and Section 9.05 shall continue in effect
for the benefit of such retiring Administrative Agent, its sub agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

 

(b)            Any resignation by CS as Administrative Agent pursuant to this
Section 8.06 shall also constitute its resignation as Issuing Bank. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Issuing Bank, (b) the retiring
Issuing Bank shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (c) the successor
Issuing Bank shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to the retiring Issuing Bank to effectively assume the
obligations of the retiring Issuing Bank with respect to such Letters of Credit.

 

SECTION 8.07     Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and the Issuing Banks acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder

 



 166 

 

 

SECTION 8.08     No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Agents or Joint Lead Arrangers listed on the cover
page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, the Collateral Agent, a Lender or an
Issuing Bank hereunder.

 

SECTION 8.09     Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise

 

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, Letters of Credit and all
other Loan Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, the Issuing Banks and the Administrative Agent (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Lenders, the Issuing Banks and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders, the Issuing Banks and
the Administrative Agent under Sections 2.12 and 9.05) allowed in such judicial
proceeding; and

 

(b)          to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Banks to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Banks, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Sections 2.12 and 9.05.

 



 167 

 

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the
Issuing Banks any plan of reorganization, arrangement, adjustment or composition
affecting the Loan Obligations or the rights of any Lender or the Issuing Banks
to authorize the Administrative Agent to vote in respect of the claim of any
Lender or the Issuing Banks in any such proceeding.

 

SECTION 8.10      Collateral Agreement.

 

(a)          The Lenders and the Issuing Banks irrevocably authorize the
Collateral Agent, at its option and in its discretion, to

 

(i)            release any Lien on any property granted to or held by the
Collateral Agent under any Loan Document (A) upon termination of the Commitments
and payment in full of all Loan Obligations (other than contingent
indemnification obligations) and the expiration or termination of all Letters of
Credit (other than Letters of Credit as to which other arrangements reasonably
satisfactory to the Collateral Agent and the Issuing Banks shall have been
made), (B) that is sold or to be sold as part of or in connection with any sale
permitted hereunder or under any other Loan Document, or (C) subject to
Section 9.09, if approved, authorized or ratified in writing by the Required
Lenders; and

 

(ii)           to subordinate any Lien on any property granted to or held by the
Collateral Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 6.02, on terms reasonably acceptable to
the Administrative Agent.

 

(b)          The Lenders and the Issuing Banks irrevocably authorize the
Administrative Agent, at its option and in its discretion, to release any
guarantor from its obligations under the Collateral Agreement if such person
ceases to be a Subsidiary Loan Party as a result of a transaction permitted
hereunder.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s or Collateral Agent’s, as
applicable, authority to release or subordinate its interest in particular types
or items of property, or to release any guarantor from its obligations under the
Collateral Agreement.

 

Article IX
Miscellaneous

 

SECTION 9.01     Notices; Communications.

 

(a)           Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsection
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier or other electronic means
(e.g., “e-mail” and/or “pdf”) as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

 

(i)            if to any Loan Party, the Administrative Agent, the Collateral
Agent or the Issuing Banks as of the Closing Date to the address, telecopier
number, electronic mail address or telephone number specified for such person on
Schedule 9.01 to the Original Credit Agreement; and

 

(ii)           if to any other Lender or Issuing Bank, to the address,
telecopier number, electronic mail address or telephone number set forth
separately in writing and delivered to the Borrower and the Administrative
Agent.

 



 168 

 

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

 

(b)          Notices and other communications to the Lenders and each Issuing
Bank hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)          Each of the Borrower, the Administrative Agent and each Issuing
Bank may change its address, electronic mail address or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, telecopy number, electronic
mail address or telephone number for notices and other communications hereunder
by notice to the Borrower, the Administrative Agent and each Issuing Bank. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number and electronic mail address to which
notices and other communications may be sent and (ii) accurate wire instructions
for such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States federal and state securities Laws, to make reference to
the Communications that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to Holdings, the Borrower, their Subsidiaries or their
respective securities for purposes of United States federal or state securities
laws.

 

(d)          The Administrative Agent, each Issuing Bank and the Lenders shall
be entitled to rely and act upon any notices (including telephonic Borrowing
Requests) purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

 



 169 

 

 

SECTION 9.02     Survival of Agreement. All covenants, agreements,
representations and warranties made by the Borrower and the other Loan Parties
herein, in the other Loan Documents and in the certificates or other instruments
prepared or delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the Lenders
and each Issuing Bank and shall survive the making by the Lenders of the Loans,
the execution and delivery of the Loan Documents and the issuance of the Letters
of Credit, regardless of any investigation made by such persons or on their
behalf, and shall continue in full force and effect until the Termination Date.
Without prejudice to the survival of any other agreements contained herein,
indemnification and reimbursement obligations contained herein (including
pursuant to Sections 2.15, 2.16, 2.17 and 9.05) shall survive the Termination
Date.

 

SECTION 9.03     Binding Effect. This Agreement shall become effective when it
shall have been executed by Holdings, the Borrower and the Administrative Agent
and when the Administrative Agent shall have received copies hereof that, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of Holdings, the
Borrower, each Issuing Bank, the Administrative Agent and each Lender and their
respective permitted successors and assigns.

 

SECTION 9.04     Successors and Assigns.

 

(a)          The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of an Issuing Bank that issues any
Letter of Credit), except that (i)  the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 9.04 (and any attempted assignment or transfer by any party hereto
shall be null and void). Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
an Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in clause (c) of this Section 9.04), and, to the extent expressly
contemplated hereby, the Related Parties of each of the Agents, the Issuing
Banks and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement or the other Loan Documents.

 



 170 

 

 

(b)          (i) Subject to the conditions set forth in subclause (ii) below,
any Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans (including for purposes of this
Section 9.04(b), participations in Letter of Credit obligations) at the time
owing to it) with the prior written consent (such consent not to be unreasonably
withheld or delayed) of:

 

(1)             the Borrower, which consent, with respect to the assignment of a
Term B Loan, will be deemed to have been given if the Borrower has not responded
within 10 Business Days after the delivery of any request for such consent;
provided that no consent of the Borrower shall be required for an assignment of
a Term B Loan to a Lender, an Affiliate of a Lender, an Approved Fund (as
defined below), or in the case of assignments during the primary syndication of
the Commitments and Loans to persons identified to and agreed by the Borrower in
writing prior to the Closing Date, or for an assignment of a Revolving Facility
Commitment or Revolving Facility Loan to a Revolving Facility Lender, an
Affiliate of a Revolving Facility Lender or Approved Fund with respect to a
Revolving Facility Lender, or, in each case, if an Event of Default under
Section 7.01(b), (c), (h) or (i) has occurred and is continuing, any other
person; and

 

(2)             the Administrative Agent; provided that no consent of the
Administrative Agent shall be required for an assignment of all or any portion
of a Term Loan to a Lender, an Affiliate of a Lender, an Approved Fund, the
Borrower or an Affiliate of the Borrower made in accordance with
Section 9.04(i) or Section 9.24; and

 

(3)             the Issuing Banks; provided that no consent of the Issuing Banks
shall be required for an assignment of all or any portion of a Term Loan.

 

(ii)          Assignments shall be subject to the following additional
conditions:

 

(1)             except in the case of an assignment to a Lender, an Affiliate of
a Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitments or Loans under any Facility, the amount of
the Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
(x) $1,000,000 or an integral multiple of $1,000,000 in excess thereof in the
case of Term Loans and (y) $5,000,000 or an integral multiple of $1,000,000 in
excess thereof in the case of Revolving Facility Loans or Revolving Facility
Commitments, unless each of the Borrower and the Administrative Agent otherwise
consent; provided that such amounts shall be aggregated in respect of each
Lender and its Affiliates or Approved Funds (with simultaneous assignments to or
by two or more Related Funds shall be treated as one assignment), if any;

 

(2)             the parties to each assignment shall (1) execute and deliver to
the Administrative Agent an Assignment and Acceptance via an electronic
settlement system acceptable to the Administrative Agent or (2) if previously
agreed with the Administrative Agent, manually execute and deliver to the
Administrative Agent an Assignment and Acceptance, in each case together with a
processing and recordation fee of $3,500 (which fee may be waived or reduced in
the reasonable discretion of the Administrative Agent);

 

(3)             the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent any tax forms required to be delivered pursuant to
Section 2.17; and

 

(4)             the Assignee shall not be the Borrower or any of the Borrower’s
Affiliates or Subsidiaries except in accordance with Section 9.04(i) or
Section 9.24.

 



 171 

 

 

For the purposes of this Section 9.04, “Approved Fund” shall mean any person
(other than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender. Notwithstanding the foregoing or anything to the contrary herein, no
Lender shall be permitted to assign or transfer any portion of its rights and
obligations under this Agreement to (A) any Ineligible Institution, (B) any
Defaulting Lender or any of its Subsidiaries, or any person who, upon becoming a
Lender hereunder, would constitute any of the foregoing persons described in
this clause (B), or (C) a natural person. Notwithstanding the foregoing, each
Loan Party and the Lenders acknowledge and agree that the Administrative Agent
shall not have any responsibility or obligation to determine whether any Lender
or potential Lender is an Ineligible Institution and the Administrative Agent
shall have no liability with respect to any assignment made to an Ineligible
Institution. Any assigning Lender shall, in connection with any potential
assignment, provide to the Borrower a copy of its request (including the name of
the prospective assignee) concurrently with its delivery of the same request to
the Administrative Agent irrespective of whether or not an Event of Default
under Section 7.01(b), (c), (h) or (i) has occurred and is continuing.

 

(iii)          Subject to acceptance and recording thereof pursuant to subclause
(v) below, from and after the effective date specified in each Assignment and
Acceptance the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.15,
2.16, 2.17 and 9.05 (subject to the limitations and requirements of those
Sections)). Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 9.04 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with clause (d) of
this Section 9.04 (except to the extent such participation is not permitted by
such clause (d) of this Section 9.04, in which case such assignment or transfer
shall be null and void).

 

(iv)         The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices a copy
of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal and interest amounts of the Loans and Revolving L/C Exposure owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent, the Issuing Banks and the Lenders shall
treat each person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. In addition, the Administrative Agent shall maintain on
the Register, information regarding the designation, and revocation of the
designation, of any Lender as a Defaulting Lender. The Register shall be
available for inspection by the Borrower, the Issuing Banks and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

(v)          Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an Assignee, the processing and recordation
fee referred to in clause (b) of this Section 9.04, if applicable, and any
written consent to such assignment required by clause (b) of this Section 9.04
and any applicable tax forms, the Administrative Agent shall accept such
Assignment and Acceptance and promptly record the information contained therein
in the Register. No assignment, whether or not evidenced by a promissory note,
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this subclause (v).

 



 172 

 

 

(c)           [Reserved].

 

(d)           (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations in Loans and Commitments to one or
more banks or other entities other than (I) any Ineligible Institution (to the
extent that the list of Ineligible Institutions has been made available to all
Lenders; provided that regardless of whether the list of Ineligible Institutions
has been made available to all Lenders, no Lender may sell participations in
Loans or Commitments to an Ineligible Institution without the consent of the
Borrower if the list of Ineligible Institutions has been made available to such
Lender) or (II) any Defaulting Lender or any of its Subsidiaries, or any person
who, upon becoming a Lender hereunder, would constitute any of the foregoing
persons described in this clause (II) (a “Participant”) in all or a portion of
such Lender’s rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans owing to it); provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (C) the Borrower, the Administrative Agent,
the Issuing Banks and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and the other Loan Documents and to
approve any amendment, modification or waiver of any provision of this Agreement
and the other Loan Documents; provided that (x) such agreement may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver that both (1) requires the consent of each
Lender directly affected thereby pursuant to clauses (i), (ii), (iii) or (vi) of
the first proviso to Section 9.09(b) and (2) directly affects such Participant
(but, for the avoidance of doubt, not any waiver of any Default or Event of
Default) and (y) no other agreement with respect to amendment, modification or
waiver may exist between such Lender and such Participant. Subject to
clause (d)(iii) of this Section 9.04, the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17 (subject to
the limitations and requirements of those Sections and Section 2.19) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to clause (b) of this Section 9.04. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 9.06 as
though it were a Lender; provided that such Participant shall be subject to
Section 2.18(c) as though it were a Lender. Notwithstanding the foregoing, each
Loan Party and the Lenders acknowledge and agree that the Administrative Agent
shall not have any responsibility or obligation to determine whether any
Participant or potential Participant is an Ineligible Institution and the
Administrative Agent shall have no liability with respect to any participation
made to an Ineligible Institution.

 

(ii)           Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts and interest amounts of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”). The
entries in the Participant Register shall be conclusive absent manifest error,
and each party hereto shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. Without limitation of the
requirements of this Section 9.04(d), no Lender shall have any obligation to
disclose all or any portion of a Participant Register to any person (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans or other Loan Obligations under any Loan
Document), except to the extent that such disclosure is necessary to establish
that such Commitment, Loan or other Loan Obligation is in registered form for
U.S. federal income tax purposes or is otherwise required by applicable law. For
the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 



 173 

 

 

(iii)         A Participant shall not be entitled to receive any greater payment
under Sections 2.15, 2.16 or 2.17 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
except to the extent such entitlement to receive a greater payment results from
a Change in Law that occurs after the Participant acquired the applicable
participation.

 

(e)          Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank and in the case of any Lender that is an Approved Fund, any
pledge or assignment to any holders of obligations owed, or securities issued,
by such Lender, including to any trustee for, or any other representative of,
such holders, and this Section 9.04 shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or Assignee for such Lender as a party hereto.

 

(f)           The Borrower, at its expense and upon receipt of written notice
from the relevant Lender, agrees to issue Notes to any Lender requiring Notes to
facilitate transactions of the type described in clause (e) above.

 

(g)          Notwithstanding the foregoing, any Conduit Lender may assign any or
all of the Loans it may have funded hereunder to its designating Lender without
the consent of the Borrower or the Administrative Agent. Each of Holdings, the
Borrower, each Lender and the Administrative Agent hereby confirms that it will
not institute against a Conduit Lender or join any other person in instituting
against a Conduit Lender any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceeding under any state bankruptcy or similar law, for one
year and one day after the payment in full of the latest maturing commercial
paper note issued by such Conduit Lender; provided, however, that each Lender
designating any Conduit Lender hereby agrees to indemnify, save and hold
harmless each other party hereto and each Loan Party for any loss, cost, damage
or expense arising out of its inability to institute such a proceeding against
such Conduit Lender during such period of forbearance.

 

(h)          If the Borrower wishes to replace the Loans or Commitments under
any Facility with ones having different terms, it shall have the option, with
the consent of the Administrative Agent and subject to at least three Business
Days’ advance notice to the Lenders under such Facility, instead of prepaying
the Loans or reducing or terminating the Commitments to be replaced, to
(i) require the Lenders under such Facility to assign such Loans or Commitments
to the Administrative Agent or its designees and (ii) amend the terms thereof in
accordance with Section 9.09 (with such replacement, if applicable, being deemed
to have been made pursuant to Section 9.09(d)). Pursuant to any such assignment,
all Loans and Commitments to be replaced shall be purchased at par (allocated
among the Lenders under such Facility in the same manner as would be required if
such Loans were being optionally prepaid or such Commitments were being
optionally reduced or terminated by the Borrower), accompanied by payment of any
accrued interest and fees thereon and any amounts owing pursuant to
Section 9.05(b). By receiving such purchase price, the Lenders under such
Facility shall automatically be deemed to have assigned the Loans or Commitments
under such Facility pursuant to the terms of the form of Assignment and
Acceptance attached as Exhibit A to the Original Credit Agreement, and
accordingly no other action by such Lenders shall be required in connection
therewith. The provisions of this clause (h) are intended to facilitate the
maintenance of the perfection and priority of existing security interests in the
Collateral during any such replacement.

 



 174 

 

 

(i)            Notwithstanding anything to the contrary in this Agreement,
including Section 2.18(c) (which provisions shall not be applicable to
clauses (i) or (j) of this Section 9.04), any of Holdings or its Subsidiaries,
including the Borrower, may purchase by way of assignment and become an Assignee
with respect to Term Loans at any time and from time to time from Lenders in
accordance with Section 9.04(b) hereof (each, a “Permitted Loan Purchase”);
provided that, in respect of any Permitted Loan Purchase, (A)  no Permitted Loan
Purchase shall be made from the proceeds of any extensions of credit under the
Revolving Facility, (B) upon consummation of any such Permitted Loan Purchase,
the Loans purchased pursuant thereto shall be deemed to be automatically and
immediately cancelled and extinguished in accordance with Section 9.04(j),
(C) in connection with any such Permitted Loan Purchase, any of Holdings or its
Subsidiaries, including the Borrower and such Lender that is the assignor (an
“Assignor”) shall execute and deliver to the Administrative Agent a Permitted
Loan Purchase Assignment and Acceptance (and for the avoidance of doubt,
(x) shall make the representations and warranties set forth in the Permitted
Loan Purchase Assignment and Acceptance and (y) shall not be required to execute
and deliver an Assignment and Acceptance pursuant to Section 9.04(b)(ii)(2)) and
shall otherwise comply with the conditions to Assignment and Acceptances under
this Section 9.04 and (D) no Default or Event of Default would exist immediately
after giving effect on a Pro Forma Basis to such Permitted Loan Purchase.

 

(j)            Each Permitted Loan Purchase shall, for purposes of this
Agreement be deemed to be an automatic and immediate cancellation and
extinguishment of such Term Loans and the Borrower shall, upon consummation of
any Permitted Loan Purchase, notify the Administrative Agent that the Register
be updated to record such event as if it were a prepayment of such Loans.

 

(k)           In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, each Issuing
Bank or any other Lender hereunder (and interest accrued thereon) and
(y) acquire (and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit in accordance with its Applicable
Percentage; provided that notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this clause, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

SECTION 9.05     Expenses; Indemnity.

 

(a)          The Borrower agrees to pay (i) all reasonable and documented
out-of-pocket expenses (including Other Taxes) incurred by the Administrative
Agent or the Collateral Agent in connection with the preparation of this
Agreement and the other Loan Documents, or by the Administrative Agent or the
Collateral Agent in connection with the administration of this Agreement and any
amendments, modifications or waivers of the provisions hereof or thereof,
including the reasonable fees, charges and disbursements of Latham & Watkins
LLP, counsel for the Administrative Agent, the Collateral Agent and the Joint
Lead Arrangers, and, if necessary, the reasonable fees, charges and
disbursements of one local counsel per jurisdiction, and (ii) all reasonable and
documented out-of-pocket expenses (including Other Taxes) incurred by the
Agents, any Issuing Bank or any Lender in connection with the enforcement of
their rights in connection with this Agreement and the other Loan Documents, in
connection with the Loans made or the Letters of Credit issued hereunder,
including the fees, charges and disbursements of a single counsel for all such
persons, taken as a whole, and, if necessary, a single local counsel in each
appropriate jurisdiction for all such persons, taken as a whole (and, in the
case of an actual or perceived conflict of interest where such person affected
by such conflict informs the Borrower of such conflict and thereafter retains
its own counsel with the Borrower’s prior written consent (not to be
unreasonably withheld), of another firm of such for such affected person).

 



 175 

 

 

(b)          The Borrower agrees to indemnify the Administrative Agent, the
Collateral Agent, the Joint Lead Arrangers, any co-manager, each Issuing Bank,
each Lender, each of their respective Affiliates, successors and assignors, and
each of their respective directors, officers, employees, agents, trustees,
advisors and members (each such person being called an “Indemnitee”) against,
and to hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including reasonable counsel fees, charges and
disbursements (excluding the allocated costs of in house counsel and limited to
not more than one counsel for all such Indemnitees, taken as a whole, and, if
necessary, a single local counsel in each appropriate jurisdiction for all such
Indemnitees, taken as a whole (and, in the case of an actual or perceived
conflict of interest where the Indemnitee affected by such conflict informs the
Borrower of such conflict and thereafter retains its own counsel with the
Borrower’s prior written consent (not to be unreasonably withheld), of another
firm of counsel for such affected Indemnitee)), incurred by or asserted against
any Indemnitee arising out of or as a result of (i) the execution or delivery of
this Agreement or any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto and
thereto of their respective obligations thereunder or the consummation of the
Transactions or the Repricing Date Transactions and the other transactions
contemplated hereby, (ii) the use of the proceeds of the Loans or the use of any
Letter of Credit (including any refusal by any Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any violation of Environmental Laws by, or liability under
Environmental Laws of, the Borrower or any Subsidiary, (iv) any actual or
alleged presence, Release or threatened Release of or exposure to Hazardous
Materials at, under, on, from or to any property currently or formerly owned,
leased or operated by the Borrower or any Subsidiary or (v) any claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether or not any Indemnitee is a party thereto and regardless of whether such
matter is initiated by a third party or by Holdings, the Borrower or any of
their subsidiaries or Affiliates; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a final, non-appealable
judgment of a court of competent jurisdiction to have resulted from the gross
negligence, bad faith or willful misconduct of such Indemnitee or any of its
Related Parties, (y) arose from a material breach of such Indemnitee’s or any of
its Related Parties’ obligations under any Loan Document (as determined by a
court of competent jurisdiction in a final, non-appealable judgment) or
(z) arose from any claim, actions, suits, inquiries, litigation, investigation
or proceeding that does not involve an act or omission of the Borrower or any of
its Affiliates and is brought by an Indemnitee against another Indemnitee (other
than any claim, actions, suits, inquiries, litigation, investigation or
proceeding against any Agent, a Joint Lead Arranger or any co-manager in its
capacity as such). None of the Indemnitees (or any of their respective
Affiliates) shall be responsible or liable to the Investors, Holdings, the
Borrower or any of their respective subsidiaries, Affiliates or stockholders or
any other person or entity for any special, indirect, consequential or punitive
damages, which may be alleged as a result of the Facilities or the Transactions
or the Repricing Date Transactions. The provisions of this Section 9.05 shall
remain operative and in full force and effect regardless of the expiration of
the term of this Agreement, the consummation of the transactions contemplated
hereby, the repayment, satisfaction and discharge of any of the Obligations, the
resignation of any Agent or any Issuing Bank, the invalidity or unenforceability
of any term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Administrative Agent, any Issuing Bank
or any Lender. All amounts due under this Section 9.05 shall be payable within
15 days after written demand therefor accompanied by reasonable documentation
with respect to any reimbursement, indemnification or other amount requested.

 



 176 

 

 

(c)          Except as expressly provided in Section 9.05(a) with respect to
Other Taxes, which shall not be duplicative with any amounts paid pursuant to
Section 2.17, this Section 9.05 shall not apply to any Taxes (other than Taxes
that represent losses, claims, damages, liabilities and related expenses
resulting from a non-Tax claim), which shall be governed exclusively by
Section 2.17 and, to the extent set forth therein, Section 2.15.

 

(d)          To the fullest extent permitted by applicable law, Holdings and the
Borrower shall not assert, and hereby waive, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

 

(e)          To the extent that the Borrower for any reason fails to pay any
amount required under subsection (a) or (b) of this Section to be paid by it to
any Agent (or any sub agent thereof), any Issuing Bank or any Related Party of
any of the foregoing, each Lender severally agrees to pay to the applicable
Agent (or any such sub agent), the applicable Issuing Bank or such related
Party, as the case may be, such Lender’s Applicable Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the applicable Agent (or any such sub
agent) or the applicable Issuing Bank in its capacity as such, or against any
Related Party of any of the foregoing acting for the Applicable Agent (or any
such sub agent) or applicable Issuing Bank in connection with such capacity. The
obligations of the Lenders under this subsection (e) are subject to the
provisions of Section 2.18(f).

 

SECTION 9.06     Right of Set-off. If an Event of Default shall have occurred
and be continuing, each Lender and each Issuing Bank is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other Indebtedness at any time owing by such
Lender or such Issuing Bank to or for the credit or the account of Holdings, the
Borrower or any other Subsidiary against any of and all the obligations of
Holdings or the Borrower now or hereafter existing under this Agreement or any
other Loan Document held by such Lender or such Issuing Bank, irrespective of
whether or not such Lender or such Issuing Bank shall have made any demand under
this Agreement or such other Loan Document and although the obligations may be
unmatured; provided that, in the event that any Defaulting Lender shall exercise
any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.23 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender and
each Issuing Bank under this Section 9.06 are in addition to other rights and
remedies (including other rights of set-off) that such Lender or such Issuing
Bank may have.

 



 177 

 

 

SECTION 9.07     Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower is made to the Administrative Agent, any Issuing Bank or
any Lender, or the Administrative Agent, any Issuing Bank or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent, such Issuing Bank or such Lender in
its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and
(b) each Lender and Issuing Bank severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Lenders and the Issuing Banks under clause (b) of the preceding sentence
shall survive the payment in full of the Loan Obligations and the termination of
this Agreement

 

SECTION 9.08     Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND
ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSES OF ACTION (WHETHER IN CONTRACT OR
TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT (OTHER THAN AS EXPRESSLY SET FORTH IN OTHER LOAN
DOCUMENTS) SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK, WITHOUT REGARD TO ANY PRINCIPLE OF CONFLICTS OF LAW THAT
COULD REQUIRE THE APPLICATION OF ANY OTHER LAW.

 



 178 

 

 

SECTION 9.09     Waivers; Amendment.

 

(a)           No failure or delay of the Administrative Agent, the Collateral
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
or under any Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Collateral Agent, each Issuing
Bank and the Lenders hereunder and under the other Loan Documents are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of this Agreement or any other Loan Document or
consent to any departure by Holdings, the Borrower or any other Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
clause (b) below, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. No notice or demand on
Holdings, the Borrower or any other Loan Party in any case shall entitle such
person to any other or further notice or demand in similar or other
circumstances.

 

(b)          Neither this Agreement nor any other Loan Document nor any
provision hereof or thereof may be waived, amended or modified except (x) as
provided in Section 2.20, (y) in the case of this Agreement, except as set forth
in Section 2.14, pursuant to an agreement or agreements in writing entered into
by Holdings, the Borrower and the Required Lenders (or, (A) with respect to the
provisions of Section 4.01 after the Closing Date, solely as they relate to the
Revolving Facility Loans and Letters of Credit, the Required Revolving Facility
Lenders voting as a single Class, rather than the Required Lenders, or (B) in
respect of any waiver, amendment or modification of Section 2.11(b) or (c), the
Required Prepayment Lenders, rather than the Required Lenders), and (z) in the
case of any other Loan Document, pursuant to an agreement or agreements in
writing entered into by each Loan Party party thereto and the Administrative
Agent and consented to by the Required Lenders; provided, however, that no such
agreement shall:

 

(i)           decrease or forgive the principal amount of, or extend the final
maturity of, or decrease the rate of interest on, any Loan or any L/C
Disbursement, or extend the stated expiration of any Letter of Credit beyond the
applicable Revolving Facility Maturity Date (except as provided in
Section 2.05(i)), without the prior written consent of each Lender directly
adversely affected thereby; provided that any amendment to the financial
definitions in this Agreement shall not constitute a reduction in the rate of
interest for purposes of this clause (i),

 

(ii)          increase or extend the Commitment of any Lender, or decrease the
Commitment Fees, L/C Participation Fees or any other Fees of any Lender without
the prior written consent of such Lender (it being understood that waivers or
modifications of conditions precedent, covenants, Defaults or Events of Default,
mandatory prepayments or of a mandatory reduction in the aggregate Commitments
shall not constitute an increase or extension of the Commitments of any Lender
for purposes of this clause (ii),

 



 179 

 

 

(iii)          extend or waive any Term Loan Installment Date or reduce the
amount due on any Term Loan Installment Date or extend any date on which payment
of interest on any Loan or any L/C Disbursement or any Fees is due, without the
prior written consent of each Lender directly adversely affected thereby,

 

(iv)          amend or modify the provisions of Section 7.02 or
Section 2.18(c) with respect to the pro rata application or sharing of payments
required thereby in a manner that by its terms modifies the application or
sharing of such payments required thereby to be on a less than pro rata basis,
without the prior written consent of each Lender adversely affected thereby,

 

(v)           amend or modify the provisions of this Section 9.09 or the
definition of the terms “Required Lenders,” “Majority Lenders,” “Required
Prepayment Lenders,” “Required Revolving Facility Lenders,” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the prior written consent of each Lender
adversely affected thereby, in each case except, for the avoidance of doubt, as
otherwise provided in Sections 9.09(d) and (e) (it being understood that, with
the consent of the Required Lenders, additional extensions of credit pursuant to
this Agreement may be included in the determination of the Required Lenders on
substantially the same basis as the Loans and Commitments are included on the
Closing Date),

 

(vi)          release all or substantially all of the Collateral or all or
substantially all of the Subsidiary Loan Parties from their respective
Guarantees under the Subsidiary Guarantee Agreement, unless, in the case of a
Subsidiary Loan Party, all or substantially all the Equity Interests of such
Subsidiary Loan Party is sold or otherwise disposed of in a transaction
permitted by this Agreement, without the prior written consent of each Lender
other than a Defaulting Lender,

 

(vii)        effect any waiver, amendment or modification that by its terms
adversely affects the rights in respect of payments or collateral of Lenders
participating in any Facility differently from those of Lenders participating in
another Facility, without the consent of the Majority Lenders participating in
the adversely affected Facility except, for the avoidance of doubt, as otherwise
provided in Sections 9.09(d) and (e) (it being agreed that the Required Lenders
may waive, in whole or in part, any prepayment or Commitment reduction required
by Section 2.11 so long as the application of any prepayment or Commitment
reduction still required to be made is not changed),

 

(viii)       effect any waiver, amendment or modification of Section 5.02 of the
Guarantee and Collateral Agreement or any comparable provision of any other
Security Document, in a manner that materially adversely affects the rights in
respect of payments or collateral of Lenders, without the consent of each Lender
so affected,

 

(ix)          effect any waiver, amendment or modification that imposes any
additional restrictions on an Lender’s ability to assign its Loans, Commitments
or other rights and obligations under this Agreement without the prior written
consent of each Lender adversely effected thereby,

 

provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, the Collateral Agent or
an Issuing Bank hereunder without the prior written consent of the
Administrative Agent, the Collateral Agent or such Issuing Bank acting as such
at the effective date of such agreement, as applicable. Each Lender shall be
bound by any waiver, amendment or modification authorized by this Section 9.09
and any consent by any Lender pursuant to this Section 9.09 shall bind any
Assignee of such Lender.

 



 180 

 



 

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
the right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be affected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.

 

(c)            Without the consent of any Lender or Issuing Bank, the Loan
Parties, the Administrative Agent and the Collateral Agent may (in their
respective sole discretion, or shall, to the extent required by any Loan
Document) enter into any amendment, modification or waiver of any Loan Document,
or enter into any new agreement or instrument, to effect the granting,
perfection, protection, expansion or enhancement of any security interest in any
Collateral or additional property to become Collateral for the benefit of the
Secured Parties, to include holders of Other First Liens in the benefit of the
Security Documents in connection with the incurrence of any Other First Lien
Debt, or as required by local law to give effect to, or protect any security
interest for the benefit of the Secured Parties, in any property or so that the
security interests therein comply with applicable law or this Agreement or in
each case to otherwise enhance the rights or benefits of any Lender under any
Loan Document.

 

(d)            Notwithstanding the foregoing, this Agreement may be amended (or
amended and restated) with the written consent of the Required Lenders, the
Administrative Agent, Holdings and the Borrower (a)  to permit additional
extensions of credit to be outstanding hereunder from time to time and the
accrued interest and fees and other obligations in respect thereof to share
ratably in the benefits of this Agreement and the other Loan Documents with the
Term Loans and the Revolving Facility Loans and the accrued interest and fees
and other obligations in respect thereof and (b) to include appropriately the
holders of such extensions of credit in any determination of the requisite
lenders required hereunder, including Required Lenders, Required Prepayment
Lenders and the Required Revolving Facility Lenders.

 

(e)            Notwithstanding the foregoing, technical and conforming
modifications to the Loan Documents may be made with the consent of the Borrower
and the Administrative Agent (but without the consent of any Lender) to the
extent necessary (A) to integrate any Incremental Term Loan Commitments or
Incremental Revolving Facility Commitments in a manner consistent with
Section 2.20, including, with respect to Other Revolving Facility Loans or Other
Term Loans, as may be necessary to establish such Incremental Term Loan
Commitments or Revolving Facility Loans as a separate Class or tranche from the
existing Term Loan Commitments or Incremental Revolving Facility Commitments, as
applicable, and, in the case of Extended Term Loans, to reduce the scheduled
amortization of the related existing Class of Term Loans proportionately, (B) to
integrate any Other First Lien Debt or (C) to cure any ambiguity, omission,
defect or inconsistency.

 

(f)             Each of the parties hereto hereby agrees that the Administrative
Agent may take any and all action as may be necessary to ensure that all Term
Loans established pursuant to Section 2.20 after the Closing Date that will be
included in an existing Class of Term Loans outstanding on such date (an
“Applicable Date”), when originally made, are included in each Borrowing of
outstanding Term Loans of such Class (the “Existing Class Loans”), on a pro rata
basis, and/or to ensure that, immediately after giving effect to such new Term
Loans (the “New Class Loans” and, together with the Existing Class Loans, the
“Class Loans”), each Lender holding Class Loans will be deemed to hold its Pro
Rata Share of each Class Loan on the Applicable Date (but without changing the
amount of any such Lender’s Term Loans), and each such Lender shall be deemed to
have effectuated such assignments as shall be required to ensure the foregoing.
The “Pro Rata Share” of any Lender on the Applicable Date is the ratio of
(1) the sum of such Lender’s Existing Class Loans immediately prior to the
Applicable Date plus the amount of New Class Loans made by such Lender on the
Applicable Date over (2) the aggregate principal amount of all Class Loans on
the Applicable Date.

 



 181 

 

 

(g)           With respect to the incurrence of any secured or unsecured
Indebtedness (including any intercreditor agreement relating thereto), the
Borrower may elect (in its discretion, but shall not be obligated) to deliver to
the Administrative Agent a certificate of a Responsible Officer at least three
Business Days prior to the incurrence thereof (or such shorter time as the
Administrative Agent may agree in its reasonable discretion), together with
either drafts of the material documentation relating to such Indebtedness or a
description of such Indebtedness (including a description of the Liens intended
to secure the same or the subordination provisions thereof, as applicable) in
reasonably sufficient detail to be able to make the determinations referred to
in this clause, which certificate shall either, at the Borrower’s election,
(x) state that the Borrower has determined in good faith that such Indebtedness
satisfies the requirements of the applicable provisions of Sections 6.01 and
6.02 (taking into account any other applicable provisions of this Section 9.09),
in which case such certificate shall be conclusive evidence thereof, or
(y) request the Administrative Agent to confirm, based on the information set
forth in such certificate and any other information reasonably requested by the
Administrative Agent, that such Indebtedness satisfies such requirements, in
which case the Administrative Agent may determine whether, in its reasonable
judgment, such requirements have been satisfied (in which case it shall deliver
to the Borrower a written confirmation of the same), with any such determination
of the Administrative Agent to be conclusive evidence thereof, and the Lenders
hereby authorize the Administrative Agent to make such determinations.

 

(h)            Notwithstanding the foregoing, this Agreement may be amended,
waived or otherwise modified with the written consent of the Required Revolving
Facility Lenders, the Administrative Agent, Holdings and the Borrower with
respect to the provisions of Section 4.01, solely as they relate to the
Revolving Facility Loans and Letters of Credit.

 

(i)             Notwithstanding the foregoing, this Agreement may be amended,
with the written consent of each Revolving Facility Lender, the Administrative
Agent, Holdings and the Borrower to the extent necessary to integrate any
Alternate Currency.

 

SECTION 9.10      Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the applicable interest rate, together with all
fees and charges that are treated as interest under applicable law
(collectively, the “Charges”), as provided for herein or in any other document
executed in connection herewith, or otherwise contracted for, charged, received,
taken or reserved by any Lender or any Issuing Bank, shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
received or reserved by such Lender in accordance with applicable law, the rate
of interest payable hereunder, together with all Charges payable to such Lender
or such Issuing Bank, shall be limited to the Maximum Rate; provided that such
excess amount shall be paid to such Lender or such Issuing Bank on subsequent
payment dates to the extent not exceeding the legal limitation.

 



 182 

 

 

SECTION 9.11      [Reserved].

 

SECTION 9.12      Entire Agreement. This Agreement, the other Loan Documents and
the agreements regarding certain Fees referred to herein constitute the entire
contract between the parties relative to the subject matter hereof. Any previous
agreement among or representations from the parties or their Affiliates with
respect to the subject matter hereof is superseded by this Agreement and the
other Loan Documents. Notwithstanding the foregoing, the Fee Letter shall
survive the execution and delivery of this Agreement and remain in full force
and effect. Nothing in this Agreement or in the other Loan Documents, expressed
or implied, is intended to confer upon any party other than the parties hereto
and thereto any rights, remedies, obligations or liabilities under or by reason
of this Agreement or the other Loan Documents.

 

SECTION 9.13      WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.13.

 

SECTION 9.14      Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions. Without
limiting the foregoing provisions of this Section 9.14, if and to the extent
that the enforceability of any provisions in this Agreement relating to
Defaulting Lenders shall be limited by Debtor Relief Laws, as determined in good
faith by the Administrative Agent and any Issuing Bank, then such provisions
shall be deemed to be in effect only to the extent not so limited.

 



 183 

 

 

SECTION 9.15      Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which, when
taken together, shall constitute but one contract, and shall become effective as
provided in Section 9.03. Delivery of an executed counterpart to this Agreement
by facsimile (or other electronic) transmission pursuant to procedures approved
by the Administrative Agent shall be as effective as delivery of a manually
signed original.

 

SECTION 9.16      Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

SECTION 9.17      Jurisdiction; Consent to Service of Process.

 

(a)            Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of any
New York State court or federal court of the United States of America sitting in
New York City, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
New York State court or, to the extent permitted by law, in such federal court.
Each of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that any Lender or any Issuing Bank may
otherwise have to bring any action or proceeding relating to this Agreement or
the other Loan Documents against Holdings, the Borrower or any other Loan Party
or their properties in the courts of any jurisdiction.

 

(b)            Each of the parties hereto hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection that it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or the other
Loan Documents in any New York State or federal court. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

 



 184 

 

 

(c)            Each of the parties hereto hereby irrevocably consents to service
of process in the manner provided for notices in Section 9.01. Nothing in this
Agreement will affect the right of any party to this Agreement or any other Loan
Document to serve process in any other manner permitted by law.

 

SECTION 9.18      Confidentiality. Each of the Lenders, each Issuing Bank and
each of the Agents agrees that it shall maintain in confidence any information
relating to any Parent Entity, Holdings, the Borrower and any Subsidiary
furnished to it by or on behalf of any Parent Entity, Holdings, the Borrower or
any Subsidiary (other than information that (a) has become generally available
to the public other than as a result of a disclosure by such party, (b) has been
independently developed by such Lender, such Issuing Bank or such Agent without
violating this Section 9.18 or (c) was available to such Lender, such Issuing
Bank or such Agent on a nonconfidential basis from a third party having, to such
person’s knowledge, no obligations of confidentiality to any Parent Entity,
Holdings, the Borrower or any Subsidiary) and shall not reveal the same other
than to its directors, trustees, officers, employees and advisors with a need to
know or to any person that approves or administers the Loans on behalf of such
Lender (so long as each such person shall have been instructed to keep the same
confidential in accordance with this Section 9.18), except: (a) to the extent
necessary to comply with law or any legal process or the requirements of any
Governmental Authority (provided that the Lenders, each Issuing Bank, or the
Agents will, to the extent practical, provide reasonable notice to any Parent
Entity, Holdings, the Borrower or any Subsidiary to allow them an opportunity to
request a protective order or other measure ensuring confidential treatment of
the information), the National Association of Insurance Commissioners or of any
securities exchange on which securities of the disclosing party or any Affiliate
of the disclosing party are listed or traded, (b) as part of normal reporting or
review procedures to Governmental Authorities or the National Association of
Insurance Commissioners, (c) to its Affiliates and to its and its Affiliates’
respective partners, directors, officers, employees, agents, trustees, advisors
and representatives (so long as each such person shall have been instructed to
keep the same confidential in accordance with this Section 9.18), (d) in order
to enforce its rights under any Loan Document in a legal proceeding, and
(e) subject to a written agreement containing provisions substantially similar
to this Section 9.18, (1) to any prospective assignee of, or prospective
Participant in, any of its rights under this Agreement, or (2) to any direct or
indirect contractual counterparty in Swap Agreements or such contractual
counterparty’s professional advisor (so long as such professional advisor to
such contractual counterparty agrees to be bound by the provisions of this
Section), (g) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
or (h) subject to an agreement containing provisions substantially the same as
those of this Section.

 



 185 

 

 

SECTION 9.19      Direct Website Communications.

 

(a)            Delivery. Each Loan Party hereby agrees that it will provide to
the Administrative Agent all information, documents and other materials that it
is obligated to furnish to the Administrative Agent pursuant to this Agreement
and any other Loan Document, including all notices, requests, financial
statements, financial and other reports, certificates and other information
materials, but excluding any such communication that (a) relates to a request
for a new, or a conversion of an existing, Borrowing or other extension of
credit (including any election of an interest rate or interest period relating
thereto), (b) relates to the payment of any principal or other amount due under
this Agreement prior to the scheduled date therefor, (c) provides notice of any
Default or Event of Default under this Agreement or (d) is required to be
delivered to satisfy any condition precedent to the effectiveness of this
Agreement and/or any Borrowing or other extension of credit hereunder (all such
non-excluded communications collectively, the “Communications”), by transmitting
the Communications in an electronic/soft medium in a format acceptable to the
Administrative Agent. In addition, each Loan Party agrees to continue to provide
the Communications to the Administrative Agent in the manner specified in this
Agreement or any other Loan Document but only to the extent requested by the
Administrative Agent. Nothing in this Section 9.19 shall prejudice the right of
the Agents, the Joint Lead Arrangers or any Lender or any Loan Party to give any
notice or other communication pursuant to this Agreement or any other Loan
Document in any other manner specified in this Agreement or any other Loan
Document.

 

(i)            The Administrative Agent agrees that receipt of the
Communications by the Administrative Agent at its e-mail address set forth in
Section 9.01 shall constitute effective delivery of the Communications to the
Administrative Agent for purposes of the Loan Documents. Each Lender agrees that
notice to it (as provided in the next sentence) specifying that the
Communications have been posted to the Platform (as defined below) shall
constitute effective delivery of the Communications to such Lender for purposes
of the Loan Documents. Each Lender agrees (a) to notify the Administrative Agent
in writing (including by electronic communication) from time to time of such
Lender’s e-mail address to which the foregoing notice may be sent by electronic
transmission and (b) that the foregoing notice may be sent to such e-mail
address.

 

(b)            Posting. The Borrower hereby acknowledges that (a) the
Administrative Agent and/or the Joint Lead Arrangers will make the
Communications available to the Lenders and each Issuing Bank by posting the
Communications on IntraLinks or another similar electronic system (the
“Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to Holdings, the Borrower or their Subsidiaries or Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such person’s
securities. The Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Communications that may be distributed
to the Public Lenders and that (w) all such Communications shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Communications “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, each Joint Lead Arranger, each Issuing Bank and the
Lenders to treat such Communications as solely containing information that is
either (A) publicly available information or (B) not material (although it may
be sensitive and proprietary) with respect to Holdings, the Borrower or its
Subsidiaries or any of their respective securities for purposes of United States
federal and state securities laws (provided, however, that to the extent such
Communications constitute Information, they shall be treated as set forth in
Section 9.18); (y) all Communications marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and each Joint Lead Arranger
shall be entitled to treat any Communications that are not marked “PUBLIC” as
being suitable only for posting on a portion of the Platform not designated
“Public Side Information.”

 



 186 

 

 

(c)            Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender, any Issuing Bank or
any other person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Communications through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the Borrower, any Lender, any Issuing Bank or any other person
for indirect, special, incidental, consequential or punitive damages (as opposed
to direct or actual damages).

 

SECTION 9.20      Release of Liens and Guarantees.

 

(a)            The Lenders, the Issuing Banks and the other Secured Parties
hereby irrevocably agree that the Liens granted to the Collateral Agent by the
Loan Parties on any Collateral shall be automatically released: (i) in full upon
the occurrence of the Termination Date as set forth in Section 9.20(d) below;
(ii) upon the Disposition of such Collateral by any Loan Party to a person that
is not (and is not required to become) a Loan Party in a transaction not
prohibited by this Agreement (and the Collateral Agent may rely conclusively on
a certificate to that effect provided to it by any Loan Party upon its
reasonable request without further inquiry), (iii) to the extent that such
Collateral comprises property leased to a Loan Party, upon termination or
expiration of such lease (and the Collateral Agent may rely conclusively on a
certificate to that effect provided to it by any Loan Party upon its reasonable
request without further inquiry), (iv) if the release of such Lien is approved,
authorized or ratified in writing by the Required Lenders (or such other
percentage of the Lenders whose consent may be required in accordance with
Section 9.09), (v) to the extent that the property constituting such Collateral
is owned by any Guarantor, upon the release of such Guarantor from its
obligations under the Guarantee in accordance with the Holdings Guarantee and
Pledge Agreement, the Subsidiary Guarantee Agreement or clause (b) below (and
the Collateral Agent may rely conclusively on a certificate to that effect
provided to it by any Loan Party upon its reasonable request without further
inquiry), (vi) as provided in Section 8.10 (and the Collateral Agent may rely
conclusively on a certificate to that effect provided to it by any Loan Party
upon its reasonable request without further inquiry), and (vii) as required by
the Collateral Agent to effect any Disposition of Collateral in connection with
any exercise of remedies of the Collateral Agent pursuant to the Security
Documents. Any such release (other than pursuant to clause (i) above) shall not
in any manner discharge, affect, or impair the Obligations or any Liens (other
than those being released) upon (or obligations (other than those being
released) of the Loan Parties in respect of) all interests retained by the Loan
Parties, including the proceeds of any Disposition, all of which shall continue
to constitute part of the Collateral except to the extent otherwise released in
accordance with the provisions of the Loan Documents.

 



 187 

 

 

(b)            In addition, the Lenders, the Issuing Banks and the other Secured
Parties hereby irrevocably agree that the Guarantors shall be automatically
released from the Guarantees upon consummation of any transaction not prohibited
hereunder resulting in such Subsidiary ceasing to constitute a Subsidiary Loan
Party or otherwise becoming an Excluded Subsidiary (and the Collateral Agent may
rely conclusively on a certificate to that effect provided to it by any Loan
Party upon its reasonable request without further inquiry).

 

(c)            The Lenders, the Issuing Banks and the other Secured Parties
hereby authorize the Administrative Agent and the Collateral Agent, as
applicable, to execute and deliver any instruments, documents, and agreements
necessary or desirable to evidence and confirm the release of any Guarantor or
Collateral pursuant to the foregoing provisions of this Section 9.20, and to
return to Holdings or the Borrower all possessory collateral (including share
certificates (if any)) held by it in respect of any Collateral so released, all
without the further consent or joinder of any Lender or any other Secured Party.
Any representation, warranty or covenant contained in any Loan Document relating
to any such Collateral or Guarantor shall no longer be deemed to be made. In
connection with any release hereunder, the Administrative Agent and the
Collateral Agent shall promptly (and the Secured Parties hereby authorize the
Administrative Agent and the Collateral Agent to) take such action and execute
any such documents as may be reasonably requested by the Borrower and at the
Borrower’s expense in connection with the release of any Liens created by any
Loan Document in respect of such Subsidiary, property or asset; provided that
the Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower containing such certifications as the Administrative
Agent shall reasonably request.

 

(d)            Notwithstanding anything to the contrary contained herein or any
other Loan Document, on the Termination Date, all Liens granted to the
Collateral Agent by the Loan Parties on any Collateral and all obligations of
the Borrower and the other Loan Parties under any Loan Documents (other than
such obligations that expressly survive the Termination Date pursuant to the
terms hereof) shall, in each case, be automatically released and, upon request
of the Borrower, the Administrative Agent and/or the Collateral Agent, as
applicable, shall (without notice to, or vote or consent of, any Secured Party)
take such actions as shall be required to evidence the release its security
interest in all Collateral (including returning to Holdings or the Borrower all
possessory collateral (including all share certificates (if any)) held by it in
respect of any Collateral), and to evidence the release or all obligations under
any Loan Document (other than such obligations that expressly survive the
Termination Date pursuant to the terms hereof), whether or not on the date of
such release there may be any (i) obligations in respect of any Secured Swap
Agreements or any Secured Cash Management Agreements and (ii) any contingent
indemnification obligations or expense reimburse claims not then due; provided
that the Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower containing such certifications as the Administrative
Agent shall reasonably request. Any such release of obligations shall be deemed
subject to the provision that such obligations shall be reinstated if after such
release any portion of any payment in respect of the obligations guaranteed
thereby shall be rescinded or must otherwise be restored or returned upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any Guarantor or any substantial part of its property, or otherwise,
all as though such payment had not been made. The Borrower agrees to pay all
reasonable and documented out-of-pocket expenses incurred by the Administrative
Agent or the Collateral Agent (and their respective representatives) in
connection with taking such actions to release security interest in all
Collateral and all obligations under the Loan Documents as contemplated by this
Section 9.20(d). A copy of any request, document, instrument or certificate
delivered to the Collateral Agent pursuant to this Section 9.20 shall be
simultaneously delivered to the Administrative Agent.

 



 188 

 

 

(e)            Obligations of the Borrower or any of its Subsidiaries under any
Secured Cash Management Agreement or Secured Swap Agreement (after giving effect
to all netting arrangements relating to such Secured Swap Agreements) shall be
secured and guaranteed pursuant to the Security Documents only to the extent
that, and for so long as, the other Obligations are so secured and guaranteed.
No person shall have any voting rights under any Loan Document solely as a
result of the existence of obligations owed to it under any such Secured Swap
Agreement or Secured Cash Management Agreement. For the avoidance of doubt, no
release of Collateral or Guarantors effected in the manner permitted by this
Agreement shall require the consent of any holder of obligations under Secured
Swap Agreements or any Secured Cash Management Agreements.

 

SECTION 9.21      Intercreditor Agreement Authorization. The Lenders and each
other Secured Party hereunder irrevocably authorize and instruct the Collateral
Agent to, without any further consent of any Lender or any other Secured Party,
enter into (or acknowledge and consent to) or amend, renew, extend, supplement,
restate, replace, waive or otherwise modify any Pari First Lien Intercreditor
Agreement, any First Lien/Second Lien Intercreditor Agreement, any other
Permitted Junior Intercreditor Agreement, any other Permitted Pari Passu
Intercreditor Agreement or any other intercreditor agreement with the collateral
agent or other representatives of the holders of Indebtedness that is to be
secured by a Lien on the Collateral that is not prohibited (including with
respect to priority) under this Agreement and to subject the Liens on the
Collateral securing the Obligations to the provisions thereof (any of the
foregoing, an “Intercreditor Agreement”). The Lenders and the other Secured
Parties irrevocably agree that (x) the Collateral Agent may rely exclusively on
a certificate of a Responsible Officer of the Borrower as to whether any such
other Liens are not prohibited and (y) any Intercreditor Agreement entered into
by the Collateral Agent shall be binding on the Secured Parties, and each Lender
and the other Secured Parties hereby agree that it will take no actions contrary
to the provisions of, if entered into and if applicable, any Intercreditor
Agreement.

 

SECTION 9.22      U.S.A. Patriot Act. Each Lender hereby notifies the Borrower
that pursuant to the requirements of the U.S.A. Patriot Act, it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the
U.S.A. Patriot Act.

 



 189 

 

 

SECTION 9.23      No Advisory or Fiduciary Relationship. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Joint Lead Arrangers, the other Agents and the Lenders are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Administrative Agent, the Joint Lead Arranger, the other Agents
and the Lenders, on the other hand, (B) the Borrower has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) the Borrower is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) each of the Administrative Agent, each
Joint Lead Arranger, each other Agent and each Lender is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrower or any of its Affiliates, or any other person and
(B) neither the Administrative Agent, any Joint Lead Arranger, nor any other
Agent or Lender has any obligation to the Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, the Joint Lead Arrangers, the other Agents, the Lenders
and their respective Affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of the Borrower and its
Affiliates, and neither the Administrative Agent, any Joint Lead Arranger, nor
any of other Agent or Lender has any obligation to disclose any of such
interests to the Borrower or its Affiliates. To the fullest extent permitted by
law, the Borrower hereby waives and releases any claims that it may have against
the Administrative Agent, the Joint Lead Arrangers, the other Agents and the
Lenders with respect to any breach or alleged breach of agency or fiduciary duty
in connection with any aspect of any transaction contemplated hereby.

 



 190 

 

 

SECTION 9.24      Affiliate Lenders.

 

(a)            Each Lender who is an Affiliate of the Borrower, excluding
(x) Holdings, the Borrower and their respective Subsidiaries and (y) any Debt
Fund Affiliate Lender (each, an “Affiliate Lender”; it being understood that
(x) neither Holdings, the Borrower, nor any of their Subsidiaries may be
Affiliate Lenders and (y) Debt Fund Affiliate Lenders and Affiliate Lenders may
be Lenders hereunder in accordance with Section 9.04, subject in the case of
Affiliate Lenders, to this Section 9.24), in connection with any (i) consent (or
decision not to consent) to any amendment, modification, waiver, consent or
other action with respect to any of the terms of any Loan Document, (ii) other
action on any matter related to any Loan Document or (iii) direction to the
Administrative Agent, the Collateral Agent or any Lender to undertake any action
(or refrain from taking any action) with respect to or under any Loan Document,
agrees that, except with respect to any amendment, modification, waiver, consent
or other action (1) described in clauses (i), (ii), (iii) or (iv) of the first
proviso of Section 9.09(b) or (2) that adversely affects such Affiliate Lender
(in its capacity as a Lender) in a disproportionately adverse manner as compared
to other Lenders, such Affiliate Lender shall be deemed to have voted its
interest as a Lender without discretion in such proportion as the allocation of
voting with respect to such matter by Lenders who are not Affiliate Lenders.
Each Affiliate Lender hereby irrevocably appoints the Administrative Agent (such
appointment being coupled with an interest) as such Affiliate Lender’s
attorney-in-fact, with full authority in the place and stead of such Affiliate
Lender and in the name of such Affiliate Lender, from time to time in the
Administrative Agent’s discretion to take any action and to execute any
instrument that the Administrative Agent may deem reasonably necessary to carry
out the provisions of this clause (a).

 

(b)            Notwithstanding anything to the contrary in this Agreement, no
Affiliate Lender shall have any right to (1) attend (including by telephone) any
meeting or discussions (or portion thereof) among the Administrative Agent or
any Lender to which representatives of the Borrower are not then present,
(2) receive any information or material prepared by Administrative Agent or any
Lender or any communication by or among Administrative Agent and/or one or more
Lenders, except to the extent such information or materials have been made
available to the Borrower or its representatives, (3) make or bring (or
participate in, other than as a passive participant in or recipient of its pro
rata benefits of) any claim, in its capacity as a Lender, against Administrative
Agent, the Collateral Agent or any other Lender with respect to any duties or
obligations or alleged duties or obligations of such Agent or any other such
Lender under the Loan Documents, (4) purchase any Term Loan if, immediately
after giving effect to such purchase, Affiliate Lenders in the aggregate would
own Term Loans with an aggregate principal amount in excess of 25% of the
aggregate principal amount of all Term Loans then outstanding or (5) purchase
any Revolving Facility Loans or Revolving Facility Commitments. It shall be a
condition precedent to each assignment to an Affiliate Lender that such
Affiliate Lender shall have (x) represented to the assigning Lender in the
applicable Assignment and Acceptance, and notified the Administrative Agent,
that it is (or will be, following the consummation of such assignment) an
Affiliate Lender and that the aggregate amount of Term Loans held by it giving
effect to such assignments shall not exceed the amount permitted by clause
(4) of the preceding sentence and (y) represented in the applicable Assignment
and Acceptance that it is not in possession of material non-public information
(within the meaning of United States federal and state securities laws) with
respect to Holdings, the Borrower, its Subsidiaries or their respective
securities (or, if Holdings is not at the time a public reporting company,
material information of a type that would not be reasonably expected to be
publicly available if Holdings were a public reporting company) that (A) has not
been disclosed to the assigning Lender or the Lenders generally (other than
because any such Lender does not wish to receive material non-public information
with respect to Holdings, the Borrower or its Subsidiaries) and (B) could
reasonably be expected to have a material effect upon, or otherwise be material
to, the assigning Lender’s decision make such assignment.

 



 191 

 

 

SECTION 9.25      Judgment Currency. If, for the purposes of obtaining judgment
in any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Borrower in respect of any such sum due from it to the Administrative Agent or
the Lenders hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to the Borrower (or to any other person who may be
entitled thereto under applicable law).

 

SECTION 9.26      Agency of the Borrower for the Loan Parties. Each of the other
Loan Parties hereby appoints the Borrower as its agent for all purposes relevant
to this Agreement and the other Loan Documents, including the giving and receipt
of notices and the execution and delivery of all documents, instruments and
certificates contemplated herein and therein and all modifications hereto and
thereto.

 



 192 

 

 

SECTION 9.27      Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Solely to the extent any Lender or Issuing Bank that is an EEA
Financial Institution is a party to this Agreement and notwithstanding anything
to the contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or Issuing Bank that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

 

(a)            the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or Issuing Bank that is an EEA Financial
Institution; and

 

(b)            the effects of any Bail-In Action on any such liability,
including, if applicable:

 

(i)             a reduction in full or in part or cancellation of any such
liability;

 

(ii)            a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)           the variation of the terms of such liability in connection with
the exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

SECTION 9.28      Original Credit Agreement; Effectiveness of Amendment and
Restatement. On and after the Repricing Effective Date, all obligations of the
Loan Parties under the Original Credit Agreement shall become obligations of the
Loan Parties hereunder and the provisions of the Original Credit Agreement shall
be superseded by the provisions hereof except for provisions under the Original
Credit Agreement that expressly survive the termination thereof. The parties
hereto acknowledge and agree that (a) the amendment and restatement of the
Original Credit Agreement pursuant to this Agreement and all other Loan
Documents executed and delivered in connection herewith shall not constitute a
novation of the Original Credit Agreement and the other Loan Documents as in
effect prior to the Repricing Effective Date and (b) all references in the other
Loan Documents to the Original Credit Agreement shall be deemed to refer without
further amendment to this Agreement.

 

[Signature Pages Follow]

 



 193 

 